Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 1 of 162




            EXHIBIT A
                Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 2 of 162




                      Blue Cross® and Blue Shield®
                          Service Benefit Plan
                                               http://wvvw.feDblue.ore


                                                                                                                 2015
                          A fee-for-service plan (standard and basic option)
                               with a preferred provider organization

                                                                         IMPORTANT:
                                                                            • Rates: Back Cover
                                                                            • Changes for 2015: Page 15
                                                                            • Summary of benefits: Page 157

This Plan's health coverage qualifies as minimum essential coverage and meets the minimum value standard for the
benefits it provides. See page 9 for details.

Sponsored and administered by: The Blue Cross and Blue Shield Association and participating Blue Cross and
Blue Shield Plans

Who may enroll in this Plan: All Federal employees, Tribal employees, and annuitants who are eligible to enroll in the
Federal Employees Health Benefits Program

Enrollment codes for this Plan:

       104 Standard Option - Self Only
       105 Standard Option - Self and Family
       111 Basic Option - Self Only                            ACCREDITED
                                                             CASE MANAGEMENT
       112 Basic Option - Self and Family
                                                            The Case Management programs for this Plan are accredited through
                                                            URAC or NCQA, or through Health Plan accreditation from NCQA.
                                                            See the 2015 FEHB Guide for more information on accreditation.




                                                                          Authorized for distribution by thc:

 111                                                                                 United States
                                                                                     Office of Personnel Management
 IS         :11..1
 Federal Employee.                                                                   Healthcare and Insurance
 Noah Elenefils Pregame                                                              YAWLopm.govThealthcare-insurance
                                                                                                                        RI 71-005
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 3 of 162




    Important Notice from the Blue Cross and Blue Shield Service Benefit Plan About
                    Our Prescription Drug Coverage and Medicare

OPM has determined that the Blue Cross and Blue Shield Service Benefit Plan's prescription drug coverage is, on average,
expected to pay out as much as the standard Medicare prescription drug coverage will pay for all plan participants and is considered
Creditable Coverage. This means you do not need to enroll in Medicare Part D and pay extra for prescription drug coverage. If
you decide to enroll in Medicare Part D later, you will not have to pay a penalty for late enrollment as long as you keep your FEHB
coverage.
However, if you choose to enroll in Medicare Part D, you can keep your FEHB coverage and your FEHB plan will coordinate
benefits with Medicare.
Remember: If you are an annuitant and you cancel your FEHB coverage, you may not re-enroll in the FEHB Program.


                                                     Please be advised

If you lose or drop your FEHB coverage and go 63 days or longer without prescription drug coverage that's at least as good as
Medicare's prescription drug coverage, your monthly Medicare Part D premium will go up at least 1% per month for every month
that you did not have that coverage. For example, if you go 19 months without Medicare Part D prescription drug coverage, your
premium will always be at least 19 percent higher than what many other people pay. You will have to pay this higher premium as
long as you have Medicare prescription drug coverage. In addition, you may have to wait until the next Annual Coordinated
Election Period (October 15 through December 7) to enroll in Medicare Part D.


                                              Medicare's Low Income Benefits
              For people with limited income and resources, extra help paying for a Medicare prescription drug plan is
            available. Information regarding this program is available through the Social Security Administration (SSA)
                    online at www.socialsecuritv.gov or call the SSA at 1400-772-1213 (TTY: 1-800-325-0778).



You can get more information about Medicare prescription drug plans and the coverage offered in your area from these places:
• Visit www.medicare.gov for personalized help.
• Call 1-800-MEDICARE (1-800-633-4227), (TTY: 1-877-486-2048).




                                                                   2
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 4 of 162




                                                     Table of Contents
Introduction                                                                                                         5
Plain Language                                                                                                       5
Stop Health Care Fraud!                                                                                              5
Preventing Medical Mistakes                                                                                          6
FEHB Facts                                                                                                           9
               Coverage information                                                                                  9
               • No pre-existing condition limitation                                                                9
               • Minimum essential coverage (MEC)                                                                    9
               • Minimum value standard                                                                              9
               • Where you can get information about enrolling in the FEHB Program                                   9
               • Types of coverage available for you and your family                                                 9
               • Family member coverage                                                                             10
               • Children's Equity Act                                                                              I0
               • When benefits and premiums start                                                                   11
               • When you retire
               When you lose benefits                                                                               11
               • When FEHB coverage ends                                                                            11
               • Upon divorce                                                                                       II
               • Temporary Continuation of Coverage (TCC)                                                           12
               • Finding replacement coverage                                                                       12
               • Health Insurance Marketplace                                                                       12
Section 1. How this Plan works                                                                                      13
            General features ofour Standard and Basic Options                                                       13
            We have a Preferred Provider Organization (PPO)                                                         13
            How we pay professional and facility providers                                                          13
            Your rights                                                                                             14
            Your medical and claims records are confidential                                                        14
Section 2. Changes for 2015                                                                                         15
Section 3. How you receive benefits                                                                                 17
            Identification cards                                                                                    17
            Where you get covered care                                                                              17
            • Covered professional providers                                                                        17
            • Covered facility providers                                                                            18
            What you must do to get covered care                                                                    20
            • Transitional care                                                                                     20
            • If you are hospitalized when your enrollment begins                                                   20
            You need prior Plan approval for certain services                                                       21
            • Inpatient hospital admission                                                                          21
            • Other services                                                                                        21
            How to request precertification for an admission or get prior approval for Other services               23
            • Non-urgent care claims                                                                                23
            • Urgent care claims                                                                                    24
            • Concurrent care claims                                                                                24
            • Emergency inpatient admission                                                                         24
            • Maternity care                                                                                        24
            • If your hospital stay needs to be extended                                                            25
            • If your treatment needs to be extended                                                                25
            If you disagree with our pre-service claim decision                                                     25
            • To reconsider a non-urgent care claim                                                                 25
            • To reconsider an urgent care claim                                                                    25
            • To file an appeal with OPM                                                                            25

2015 Blue Cross and Blue Shield
Service Benefit Plan                                               3                                    Table of Contents
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 5 of 162




Section 4. Your costs for covered services                                                                                26
            Cost-sharing                                                                                                  26
            Copayment                                                                                                     26
            Deductible                                                                                                    26
            Coinsurance                                                                                                   26
            If your provider routinely waives your cost                                                                   27
            Waivers                                                                                                       27
            Differences between our allowance and the bill                                                                27
            Your catastrophic protection out-of-pocket maximum for deductibles, coinsurance, and copayments               30
            Carryover                                                                                                     31
            If we overpay you                                                                                             31
            When Government facilities bill us                                                                            31
Section 5. Benefits
            Standard and Basic Option Benefits                                                                            32
            Non-FEHB benefits available to Plan members                                                                  127
Section 6. General exclusions — services, drugs, and supplies we do not cover                                            129
Section 7. Filing a claim for covered services                                                                           131
Section 8. The disputed claims process                                                                                   134
Section 9. Coordinating benefits with Medicare and other coverage                                                        136
            When you have other health coverage                                                                          136
            • TRICARE and CHAMPVA                                                                                        136
            • Workers' Compensation                                                                                      137
            • Medicaid                                                                                                   137
            When you have Federal Employees Dental and Vision Insurance Plan (FEDVIP)                                    138
            Clinical trials                                                                                              138
            When you have Medicare                                                                                       139
            • What is Medicare',                                                                                         139
            • Should I enroll in Medicare?                                                                               139
            • The Original Medicare Plan (Part A or Part B)                                                              140
            • Tell us about your Medicare coverage                                                                       141
            • Private contract with your physician                                                                       141
            • Medicare Advantage (Part C)                                                                                141
            • Medicare prescription drug coverage (Part D)                                                               141
            • Medicare prescription drug coverage (Part B)                                                               141
             When you are age 65 or over and do not have Medicare                                                        143
            When you have the Original Medicare Plan (Part A, Part B, or both)                                           144
Section 10. Definitions of terms we use in this brochure                                                                 145
Section 11. Other Federal Programs                                                                                       154
            The Federal Flexible Spending Account Program — FSAFEDS                                                      154
            The Federal Employees Dental and Vision Insurance Program — FEDVIP                                           155
            The Federal Long Term Care Insurance Program — FLTCIP                                                        155
Index                                                                                                                    156
Summary of benefits for the Blue Cross and Blue Shield Service Benefit Plan Standard Option — 2015                       157
Summary of benefits for the Blue Cross and Blue Shield Service Benefit Plan Basic Option — 2015                          159
2015 Rate Information for the Blue Cross and Blue Shield Service Benefit Plan                                            160




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              4                                           Table of Contents
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 6 of 162




                                                           Introduction
This brochure describes the benefits of the Blue Cross and Blue Shield Service Benefit Plan under our contract (CS 1039) with the
United States Office of Personnel Management, as authorized by the Federal Employees Health Benefits law. This Plan is
underwritten by participating Blue Cross and Blue Shield Plans (Local Plans) that administer this Plan in their individual localities.
For customer service assistance, visit our website, www.feoblue.org, or contact your Local Plan at the telephone number appearing on
the back of your ID card.
The Blue Cross and Blue Shield Association is the Carrier of the Plan. The address for the Blue Cross and Blue Shield Service
Benefit Plan administrative office is:
Blue Cross and Blue Shield Service Benefit Plan
1310 G Street, NW, Suite 900
Washington, DC 20005
This brochure is the official statement of benefits. No oral statement can modify or otherwise affect the benefits, limitations, and
exclusions of this brochure. It is your responsibility to be informed about your health care benefits.
If you are enrolled in this Plan, you are entitled to the benefits described in this brochure. If you are enrolled in Self and Family
coverage, each eligible family member is also entitled to these benefits. You do not have a right to benefits that were available before
January 1, 2015, unless those benefits are also shown in this brochure.
OPM negotiates benefits and rates with each plan annually. Benefit changes are effective January 1, 2015, and changes are
summarized on pages 15-16. Rates are shown on the back cover of this brochure.
Coverage under this Plan qualifies as minimum essential coverage (MEC) and satisfies the Patient Protection and Affordable Care
Act's (ACA) individual shared responsibility requirement. Please visit the Internal Revenue Service (IRS) website
at www.irs.eovitiac/Ouestions-and-Answers-on-the-Individual-Shared-Responsibilitv-Provision for more information on the
individual requirement for MEC.
The ACA establishes a minimum value for the standard of benefits of a health plan. The minimum value standard is 60% (actuarial
value). The health coverage of this Plan meets the minimum value standard for the benefits the Plan provides.


                                                         Plain Language
All FEHB brochures are written in plain language to make them easy to understand. Here are some examples:
• Except for necessary technical terms, we use common words. For instance, "you" means the enrollee or family member; "we"
  means the Blue Cross and Blue Shield Service Benefit Plan.
• We limit acronyms to ones you know. FEHB is the Federal Employees Health Benefits Program. OPM is the United States Office
  of Personnel Management. If we use others, we tell you what they mean.
• Our brochure and other FEHB plans' brochures have the same format and similar descriptions to help you compare plans.


                                                  Stop Health Care Fraud!
Fraud increases the cost ofhealth care for everyone and increases your Federal Employees Health Benefits Program premium.
OPM's Office of the Inspector General investigates all allegations of fraud, waste, and abuse in the FEHB Program regardless of the
agency that employs you or from which you retired.
Protect Yourself From Fraud — Here are some things you can do to prevent fraud:
• Do not give your plan identification (ID) number over the telephone or to people you do not know, except for your health care
  provider, authorized health benefits plan, or OPM representative.
• Let only the appropriate medical professionals review your medical record or recommend services.
• Avoid using health care providers who say that an item or service is not usually covered, but they know how to bill us to get it paid.
• Carefully review explanations of benefits (EOBs) statements that you receive from us.
• Periodically review your claim history for accuracy to ensure we have not been billed for services that you did not receive.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 5                            Introduction/Plain Language/Advisory
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 7 of 162




• Do not ask your doctor to make false entries on certificates, bills, or records in order to get us to pay for an item or service.
• If you suspect that a provider has charged you for services you did not receive, billed you twice for the same service, or
  misrepresented any information, do the following:
  — Call the provider and ask for an explanation. There may be an error.
   — If the provider does not resolve the matter, call the FEP Fraud Hotline at 1-800-FEP-8440 (1-800-337-8440) and explain the
     situation.
   — If we do not resolve the issue:


                                 CALL — THE HEALTH CARE FRAUD HOTLINE
                                                   1-877-499-7295
                                             OR go to www.opm.gov/oig
                                                You can also write to:
                                   United States Office of Personnel Management
                                   Office of the Inspector General Fraud Hotline
                                           1900 E Street NW Room 6400
                                            Washington, DC 20415-1100

• Do not maintain as a family member on your policy:
   —Your former spouse after a divorce decree or annulment is final (even if a court order stipulates otherwise); or
   — Your child age 26 or over (unless he/she was disabled and incapable of self-support prior to age 26).
• If you have any questions about the eligibility of a dependent, check with your personnel office if you are employed, with your
  retirement office (such as OPM) if you are retired, or with the National Finance Center if you are enrolled under Temporary
  Continuation of Coverage.
• Fraud or intentional misrepresentation of material fact is prohibited under the Plan. You can be prosecuted for fraud and your
  agency may take action against you. Examples of fraud include falsifying a claim to obtain FEHB benefits, trying to or obtaining
  service or coverage for yourself or for someone who is not eligible for coverage, or enrolling in the Plan when you are no longer
  eligible.
• If your enrollment continues after you are no longer eligible for coverage (i.e., you have separated from Federal service) and
  premiums are not paid, you will be responsible for all benefits paid during the period in which premiums were not paid. You may
  be billed by your provider for services received. You may be prosecuted for fraud for knowingly using health insurance benefits
  for which you have not paid premiums. It is your responsibility to know when you or a family member is no longer eligible to use
  your health insurance coverage.


                                                Preventing Medical Mistakes
An influential report from the Institute of Medicine estimates that up to 98,000 Americans die every year from medical mistakes in
hospitals alone. That's about 3,230 preventable deaths in the FEHB Program a year. While death is the most tragic outcome, medical
mistakes cause other problems such as permanent disabilities, extended hospital stays, longer recoveries, and even additional
treatments. By asking questions, learning more and understanding your risks, you can improve the safety of your own health care, and
that of your family members. Take these simple steps:
1. Ask questions if you have doubts or concerns.
   • Ask questions and make sure you understand the answers.
   • Choose a doctor with whom you feel comfortable talking.
   • Take a relative or friend with you to help you ask questions and understand answers.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                  6                             Introduction/Plain Language/Advisory
               Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 8 of 162




2.   Keep and bring a list of all the medicines you take.
     •     Bring the actual medicines or give your doctor and pharmacist a list of all the medicines and dosage that you take, including
           non-prescription (over-the-counter) medicines and nutritional supplements.
     •     Tell your doctor and pharmacist about any drug, food, and other allergies you have, such as to latex.
     •     Ask about any risks or side effects of the medication and what to avoid while taking it. Be sure to write down what your
           doctor or pharmacist says.
     • Make sure your medicine is what the doctor ordered. Ask the pharmacist about your medicine ifit looks different than you
       expected.
     •     Read the label and patient package insert when you get your medicine, including all warnings and instructions.
     • Know how to use your medicine. Especially note the times and conditions when your medicine should and should not be
       taken.
     •     Contact your doctor or pharmacist if you have any questions.
3.       Get the results of any test or procedure.
     •     Ask when and how you will get the results of tests or procedures.
     •     Do not assume the results are fine if you do not get them when expected, be it in person, by phone, or by mail.
     •     Call your doctor and ask for your results.
     •     Ask what the results mean for your care.
4.       Talk to your doctor about which hospital is best for your health needs.
     •     Ask your doctor about which hospital has the best care and results for your condition if you have more than one hospital to
           choose from to get the health care you need.
     •     Be sure you understand the instructions you get about follow-up care when you leave the hospital.
5. Make sure you understand what will happen if you need surgery.
     •     Make sure you, your doctor, and your surgeon all agree on exactly what will be done during the operation.
     •      Ask your doctor, "Who will manage my care when I am in the hospital?"
     •      Ask your surgeon:
            — "Exactly what will you be doing?"
            — "About how long will it take?"
            — "What will happen after surgery?"
            — "How can I expect to feel during recovery?"
     •      Tell the surgeon, anesthesiologist, and nurses about any allergies, bad reactions to anesthesia, and any medications or
            nutritional supplements you are taking.


Patient Safety Links
— www.ahro.goviconsumer/. The Agency for Healthcare Research and Quality makes available a wide-ranging list of topics not only
  to inform consumers about patient safety but to help choose quality health care providers and improve the quality of care you
  receive.
 — www.nosforg. The National Patient Safety Foundation has information on how to ensure safer health care for you and your
   family.
 — www.talkaboutrx.org. The National Council on Patient Information and Education is dedicated to improving communication about
   the safe, appropriate use of medicines.
 — www.leaofroggroup.org. The Leapfrog Group is active in promoting safe practices in hospital care.
 — www.ahaa.org. The American Health Quality Association represents organizations and health care professionals working to
   improve patient safety.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                    7                             Introduction/Plain Language/Advisory
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 9 of 162




Never Events
When you enter the hospital for treatment of one medical problem, you don't expect to leave with additional injuries, infections, or
other serious conditions that occur during the course of your stay. Although some of these complications may not be avoidable, too
often patients suffer from injuries or illnesses that could have been prevented if the hospital had taken proper precautions.
We have a benefit payment policy that encourages hospitals to reduce the likelihood of hospital-acquired conditions such as certain
infections, severe bedsores, and fractures, and to reduce medical errors that should never happen. These conditions and errors are
called "Never Events." When a Never Event occurs, neither your FENS plan nor you will incur costs to correct the medical error.
You will not be billed for inpatient services related to treatment of specific hospital-acquired conditions or for inpatient services
needed to correct Never Events, if you use Service Benefit Plan Preferred or Member hospitals. This policy helps to protect you from
preventable medical errors and improve the quality of care you receive.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               8                            introduction/Plain Language/Advisory
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 10 of 162




                                                         FEHB Facts
Coverage information
• No pre-existing                 We will not refuse to cover the treatment of a condition you had before you enrolled in this Plan
  condition limitation            solely because you had the condition before you enrolled.

• Minimum essential               Coverage under this Plan qualifies as minimum essential coverage (MEC) and satisfies the Patient
  coverage (MEC)                  Protection and Affordable Care Act's (ACA) individual shared responsibility requirement. Please
                                  visit the Internal Revenue Service (IRS) website at www.irs.gov/uac/Ouestions-and-Answers-on-
                                  the-Individual-Shared-Resoonsibilitv-Provision for more information on the individual requirement
                                  for MEC.

• Minimum value                   Our health coverage meets the minimum value standard of 60% established by the ACA. This
  standard                        means that we provide benefits to cover at least 60% of the total allowed costs of essential health
                                  benefits. The 60% standard is an actuarial value; your specific out-of-pocket costs are determined
                                  as explained in this brochure.

• Where you can get               See www.00ma_Dv/healthcare-insurance/healthcare for enrollment information as well as:
  information about               • Information on the FEHB Program and plans available to you
  enrolling in the FEHB           • A health plan comparison tool
  Program                         • A list of agencies that participate in Employee Express
                                  • A link to Employee Express
                                  • Information on and links to other electronic enrollment systems
                                  Also, your employing or retirement office can answer your questions, and give you a Guide to
                                  Federal Benefits, brochures for other plans, and other materials you need to make an informed
                                  decision about your FEHB coverage. These materials tell you:
                                  • When you may change your enrollment
                                  • How you can cover your family members
                                  • What happens when you transfer to another Federal agency, go on leave without pay, enter
                                    military service, or retire
                                  • What happens when your enrollment ends
                                  • When the next Open Season for enrollment begins
                                  We do not determine who is eligible for coverage and, in most cases, cannot change your
                                  enrollment status without information from your employing or retirement office. For information
                                  on your premium deductions, you must also contact your employing or retirement office.

• Types of coverage               Self Only coverage is for you alone. Self and Family coverage is for you, your spouse, and your
  available for you and           dependent children under age 26, including any foster children authorized for coverage by your
                                  employing agency or retirement office. Under certain circumstances, you may also continue
  your family                     coverage for a disabled child 26 years of age or older who is incapable of self-support.
                                  If you have a Self Only enrollment, you may change to a Self and Family enrollment if you marry,
                                  give birth, or add a child to your family. You may change your enrollment 31 days before to 60
                                  days after that event. The Self and Family enrollment begins on the first day of the pay period in
                                  which the child is born or becomes an eligible family member. When you change to Self and
                                  Family because you marry, the change is effective on the first day of the pay period that begins
                                  after your employing office receives your enrollment form; benefits will not be available to your
                                  spouse until you marry.
                                  Your employing or retirement office will not notify you when a family member is no longer
                                  eligible to receive health benefits, nor will we. Please tell us immediately of changes in family
                                  member status, including your marriage, divorce, annulment, or when your child reaches age 26.
                                  If you or one of your family members is enrolled in one FEHB plan, that person may not be
                                  enrolled in or covered as a family member by another FEHB plan.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                              9                                                       FEHB Facts
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 11 of 162




                                  If you have a qualifying life event (QLE) - such as marriage, divorce, or the birth of a child -
                                  outside of the Federal Benefits Open Season, you may be eligible to enroll in the FEHB Program,
                                  change your enrollment, or cancel coverage. For a complete list of QLEs, visit the FEHB website
                                  at www.00m.zov/healthcare-insurance/life-events. If you need assistance, please contact your
                                  employing agency, Tribal Benefits Officer, personnel/payroll office, or retirement office.

• Family member                   Family members covered under your Self and Family enrollment are your spouse (including your
                                  spouse by valid common-law marriage if you reside in a state that recognizes common-law
  coverage
                                  marriages) and children as described in the chart below.
                                                                                       •     , :                                    ,
                                  - 1 ..,
                                            n-   - .     .."' :. : overag       ;. -   ^ •   •                   -.     .
                                  Natural children, adopted     Natural children, adopted children, and stepchildren (including
                                  children, and stepchildren    children of same-sex domestic partners in certain states) are covered
                                                                until their 26th birthday.
                                  Foster children               Foster children are eligible for coverage until their 26th birthday if
                                                                you provide documentation of your regular and substantial support of
                                                                the child and sign a certification stating that your foster child meets
                                                                all the requirements. Contact your human resources office or
                                                                retirement system for additional information.
                                  Children incapable of self-   Children who are incapable of self-support because of a mental or
                                  support                       physical disability that began before age 26 are eligible to continue
                                                                coverage. Contact your human resources office or retirement system
                                                                for additional information.
                                  Married children              Married children (but NOT their spouse or their own children) are
                                                                covered until their 26th birthday.
                                  Children with or eligible     Children who are eligible for or have their own employer-provided
                                  for employer-provided         health insurance are covered until their 26th birthday.
                                  health insurance

                                  You can find additional information at www.00m.gov/healthcare-insurance.

• Children's Equity Act           OPM has implemented the Federal Employees Health Benefits Children's Equity Act of 2000.
                                  This law mandates that you be enrolled for Self and Family coverage in the FEHB Program, if you
                                  are an employee subject to a court or administrative order requiring you to provide health benefits
                                  for your child(ren).
                                  If this law applies to you, you must enroll for Self and Family coverage in a health plan that
                                  provides full benefits in the area where your children live or provide documentation to your
                                  employing office that you have obtained other health benefits coverage for your children. If you do
                                  not do so, your employing office will enroll you involuntarily as follows:
                                  • If you have no FEHB coverage, your employing office will enroll you for Self and Family
                                    coverage in the Blue Cross and Blue Shield Service Benefit Plan's Basic Option;
                                  • If you have a Self Only enrollment in a fee-for-service plan or in an HMO that serves the area
                                    where your children live, your employing office will change your enrollment to Self and Family
                                    in the same option of the same plan; or
                                  • If you are enrolled in an HMO that does not serve the area where the children live, your
                                    employing office will change your enrollment to Self and Family in the Blue Cross and Blue
                                    Shield Service Benefit Plan's Basic Option.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                             10                                                         FEHB Facts
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 12 of 162




                                  As long as the court/administrative order is in effect, and you have at least one child identified in
                                  the order who is still eligible under the FEHB Program, you cannot cancel your enrollment, change
                                  to Self Only, or change to a plan that doesn't serve the area in which your children live, unless you
                                  provide documentation that you have other coverage for the children. If the court/administrative
                                  order is still in effect when you retire, and you have at least one child still eligible for FEHB
                                  coverage, you must continue your FEHB coverage into retirement (if eligible) and cannot cancel
                                  your coverage, change to Self Only, or change to a plan that doesn't serve the area in which your
                                  children live as long as the court/administrative order is in effect. Contact your employing office
                                  for further information.

• When benefits and               The benefits in this brochure are effective on January 1. If you joined this Plan during Open
  premiums start                  Season, your coverage begins on the first day of your first pay period that starts on or after
                                  January I. If you changed plans or plan options during Open Season and you receive care
                                  between January 1 and the effective date of coverage under your new plan or option, your
                                  claims will be paid according to the 2015 benefits of your old plan or option. However, if your
                                  old plan left the FEHB Program at the end of the year, you are covered under that plan's 2014
                                  benefits until the effective date of your coverage with your new plan. Annuitants' coverage and
                                  premiums begin on January 1. If you joined at any other time during the year, your employing
                                  office will tell you the effective date of coverage.
                                  If your enrollment continues after you are no longer eligible for coverage (i.e., you have separated
                                  from Federal service), and premiums are not paid, you will be responsible for all benefits paid
                                  during the period in which premiums were not paid. You may be billed for services received
                                  directly from your provider. You may be prosecuted for fraud for knowingly using health
                                  insurance benefits for which you have not paid premiums. It is your responsibility to know when
                                  you or a family member are no longer eligible to use your health insurance coverage.

• When you retire                 When you retire, you can usually stay in the FEHB Program. Generally, you must have been
                                  enrolled in the FEHB Program for the last five years of your Federal service. If you do not meet
                                  this requirement, you may be eligible for other forms of coverage, such as Temporary Continuation
                                  of Coverage (TCC).
When you lose benefits
• When FEHB coverage              You will receive an additional 31 days of coverage, for no additional premium, when:
  ends                            •   Your enrollment ends, unless you cancel your enrollment or
                                  • You are a family member no longer eligible for coverage.
                                  Any person covered under the 31-day extension of coverage who is confined in a hospital or other
                                  institution for care or treatment on the 31st day of the temporary extension is entitled to
                                  continuation of the benefits of the Plan during the continuance of the confinement but not beyond
                                  the 60th day after the end of the 31-day temporary extension.
                                  You may be eligible for spouse equity coverage or Temporary Continuation of Coverage (TCC).

• Upon divorce                    Ifyou are divorced from a Federal employee or annuitant you may not continue to get benefits
                                  under your former spouse's enrollment. This is the case even when the court has ordered your
                                  former spouse to provide health benefits coverage for you. However, you may be eligible for your
                                  own FEHB coverage under either the spouse equity law or Temporary Continuation of Coverage
                                  (TCC). If you are recently divorced or are anticipating a divorce, contact your ex-spouse's
                                  employing or retirement office to get RI 70-5, the Guide to Federal Benefitsfor Temporary
                                  Continuation of Coverage and Former Spouse Enrollees, or other information about your coverage
                                  choices. You can also download the guide from OPM's website,
                                  www.opm.aov/healthcare-insurance/healthcare/alan-information/euides.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              II                                                      FEHB Facts
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 13 of 162




• Temporary                       If you leave Federal service, Tribal employment, or if you lose coverage because you no longer
  Continuation of                 qualify as a family member, you may be eligible for Temporary Continuation of Coverage (TCC).
                                  The Affordable Care Act (ACA) did not eliminate TCC or change the TCC rules. For example,
  Coverage (TCC)                  you can receive TCC if you are not able to continue your FEHB enrollment after you retire, if you
                                  lose your Federal job, if you are a covered dependent child and you turn.age 26, regardless of
                                  marital status, etc.
                                  You may not elect TCC if you are fired from your Federal or Tribal job due to gross misconduct.
                                  Enrolling in TCC. Get the RI 79-27, which describes TCC, and the RI 70-5, the Guide to Federal
                                  Benefitsfor Temporary Continuation of Coverage and Former Spouse Enrollees, from your
                                  employing or retirement office or from www.opm.govIhealthcare-insurancefhealthcare/olan-
                                  infonnationieuides. It explains what you have to do to enroll.
                                  Alternatively, you can buy coverage through the Health Insurance Marketplace where, depending
                                  on your income, you could be eligible for a new kind of tax credit that lowers your monthly
                                  premiums. Visit www.HealthCare.00v to compare plans and see what your premium, deductible,
                                  and out-of-pocket costs would be before you make a decision to enroll. Finally, if you qualify for
                                  coverage under another group health plan (such as your spouse's plan), you may be able to enroll in
                                  that plan, as long as you apply within 30 days of losing FEHBP coverage.

• Finding replacement             This Plan no longer offers its own non-FEHB plan for conversion purposes. if you would like to
  coverage                        purchase health insurance through the Affordable Care Act's Health Insurance Marketplace, please
                                  refer to the next section of this brochure. Although we no longer offer conversion coverage, we
                                  will help you find replacement coverage inside or outside the Marketplace. For assistance, please
                                  contact your Local Plan at the telephone number appearing on the back of your ID card, or
                                  visit www.bcbs.com to access the website of your Local Plan.

                                  Note: We do not determine who is eligible to purchase health benefits coverage inside the
                                  Affordable Care Act's Health Insurance Marketplace. These rules are established by the Federal
                                  Government agencies that have responsibility for implementing the Affordable Care Act and by the
                                  Marketplace.

• Health Insurance                If you would like to purchase health insurance through the Affordable Care Act's Health Insurance
  Marketplace                     Marketplace, please visit www.HealthCare.gov. This is a website provided by the U.S. Department
                                  ofHealth and Human Services that provides up-to-date information on the Marketplace.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                             12                                                     FEHB Facts
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 14 of 162




                                            Section 1. How this Plan works
This Plan is a fee-for-service (FFS) plan. You can choose your own physicians, hospitals, and other health care providers.
We reimburse you or your provider for your covered services, usually based on a percentage of the amount we allow. The type and
extent of covered services, and the amount we allow, may be different from other plans. Read brochures carefully.


General features of our Standard and Basic Options
We have a Preferred Provider Organization (PPO)
Our fee-for-service plan offers services through a PPO. This means that certain hospitals and other health care providers are
"Preferred providers." When you use our PPO (Preferred) providers, you will receive covered services at a reduced cost. Your
Local Plan (or, for retail pharmacies, CVS Caremark) is solely responsible for the selection of PPO providers in your area. Contact
your Local Plan for the names ofPPO (Preferred) providers and to verify their continued participation. You can also go to our
website, www.fepblue.org, and select "Provider Directory" to use our National Doctor & Hospital Findersm. You can reach our
website through the FEHB website, www.onm.gov/healthcare-insurance.
Under Standard Option, PPO (Preferred) benefits apply only when you use a PPO (Preferred) provider. PPO networks may be
more extensive in some areas than in others. We cannot guarantee the availability of every specialty in all areas. Ifno PPO
(Preferred) provider is available, or you do not use a PPO (Preferred) provider, non-PPO (Non-preferred) benefits apply.
Under Basic Option, you must use Preferred providers in order to receive benefits. See page 20 for the exceptions to this
requirement.
Note: Dentists and oral surgeons who are in our Preferred Dental Network for routine dental care are not necessarily Preferred
providers for other services covered by this Plan under other benefit provisions (such as the surgical benefit for oral and
maxillofacial surgery). Call us at the customer service number on the back of your ID card to verify that your provider is Preferred
for the type of care (e.g., routine dental care or oral surgery) you are scheduled to receive.

How we pay professional and facility providers
We pay benefits when we receive a claim for covered services. Each Local Plan contracts with hospitals and other health care
facilities, physicians, and other health care professionals in its service area, and is responsible for processing and paying claims for
services you receive within that area. Many, but not all, of these contracted providers are in our PPO (Preferred) network.
• PPO providers. PPO (Preferred) providers have agreed to accept a specific negotiated amount as payment in full for covered
  services provided to you. We refer to PPO facility and professional providers as "Preferred." They will generally bill the
  Local Plan directly, who will then pay them directly. You do not file a claim. Your out-of-pocket costs are generally less when
  you receive covered services from Preferred providers, and are limited to your coinsurance or copayments (and, under Standard
  Option only, the applicable deductible).
• Participating providers. Some Local Plans also contract with other providers that are not in our Preferred network. If they are
  professionals, we refer to them as "Participating" providers. If they are facilities, we refer to them as "Member" facilities.
  They have agreed to accept a different negotiated amount than our Preferred providers as payment in full. They will also
  generally file your claims for you. They have agreed not to bill you for more than your applicable deductible, and coinsurance or
  copayments, for covered services. We pay them directly, but at our Non-preferred benefit levels. Your out-of-pocket costs will
  be greater than if you use Preferred providers.
   Note: Not all areas have Participating providers and/or Member facilities. To verify the status of a provider, please contact the
   Local Plan where the services will be performed.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 13                                                           Section 1
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 15 of 162




• Non-participating providers. Providers who are not Preferred or Participating providers do not have contracts with us, and may
  or may not accept our allowance. We refer to them as "Non-participating providers" generally, although if they are
  facilities we refer to them as "Non-member facilities." When you use Non-participating providers, you may have to file your
  claims with us. We will then pay our benefits to you, and you must pay the provider.
  You must pay any difference between the amount Non-participating providers charge and our allowance (except in certain
  circumstances — see pages 149-151). In addition, you must pay any applicable coinsurance amounts, copayment amounts,
  amounts applied to your calendar year deductible, and amounts for noncovered services. Important: Under Standard Option,
  your out-of-pocket costs may be substantially higher when you use Non-participating providers than when you use
  Preferred or Participating providers. Under Basic Option, you must use Preferred providers to receive benefits. See page 20
  for the exceptions to this requirement.
  Note: In Local Plan areas, Preferred providers and Participating providers who contract with us will accept 100% of the Plan
  allowance as payment in full for covered services. As a result, you are only responsible for applicable coinsurance or copayments
  (and, under Standard Option only, the applicable deductible), for covered services, and any charges for noncovered services.

Your riehts
OPM requires that all FEHB plans provide certain information to their FEHB members. You may get information about us, our
networks, and our providers. OPM's FEHB website (www.00m.gov/healthcare-insurance) lists the specific types of information that
we must make available to you. Some of the required information is listed below.
• Care management, including medical practice guidelines;
• Disease management programs; and
• How we determine if procedures are experimental or investigational.
If you want more information about us, call or write to us. Our telephone number and address are shown on the back of your
Service Benefit Plan ID card. You may also visit our website at www.feoblue.org.


Your medical and claims records are confidential
We will keep your medical and claims information confidential. Note: As part of our administration of this contract, we may
disclose your medical and claims information (including your prescription drug utilization) to any treating physicians or dispensing
pharmacies. You may view our Notice of Privacy Practice for more information about how we may use and disclose member
information by visiting our website at www.fepblue.org.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               14                                                         Section 1
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 16 of 162




                                              Section 2. Changes for 2015
Do not rely only on these change descriptions; this Section is not an official statement of benefits. For that, go to Section 5
(Benefits). Also, we edited and clarified language throughout the brochure; any language change not shown here is a clarification
that does not change benefits.

Changes to our Standard Option only
• Your share of the non-Postal premium will increase for Self Only or increase for Self and Family. (See page 160.)
• Your copayment for care related to a medical emergency provided at a Preferred urgent care center is now $30 per visit.
  Previously, your copayment was $40 per visit. (See page 94.)
• Your cost-share for an inpatient admission to a Non-member hospital or other covered facility for mental health and substance
  abuse services is now 35% of the Plan allowance, and any remaining balance after our payment. Previously, you were also
  responsible for a $350 per admission copayment for these services. (See page 98.)
• Your cost-share for inpatient professional mental health and substance abuse services is now 35% of the Plan allowance for
  Participating and Non-participating providers. For services performed by Non-participating providers, you are also responsible
  for the difference between our allowance and the billed amount. Previously, you were also required to meet your calendar year
  deductible for these services. (See page 97.)
• We now provide benefits for inpatient admissions to residential treatment centers for mental health and substance abuse services
  for members who have primary Medicare Part A coverage. Previously, there were no benefits for this type of inpatient admission.
  (See page 98.)

Changes to our Basic Option only
• Your share of the non-Postal premium will increase for Self Only or increase for Self and Family. (See page 160.)
• Your cost-share for cardiovascular monitoring services is now $40 for services performed by Preferred professional or facility
  providers. You continue to have no copayment for standard EKGs. Previously, benefits for cardiovascular monitoring services
  performed by Preferred providers were not subject to a copayment. (See pages 38 and 82.)
• Your copayment for care related to an accidental injury or medical emergency provided at a Preferred urgent care center is now
  $35 per visit. Previously, your copayment was $50 per visit. (See pages 93 and 94.)

Changes to both our Standard and Basic Options
• We now provide Preventive care benefits for genetic counseling and evaluation services and for preventive BRCA testing for
  males, age 18 and over, whose family history is associated with an increased risk for harmful mutations in BRCA1 or BRCA2
  genes. Benefits are limited to one BRCA test per lifetime. Previously, Preventive care benefits for these services were not
  available for male members. (See page 41.)
• We now provide Preventive care benefits for BRCA testing in males and females with a family history of both breast and
  fallopian tube cancer or breast and primary peritoneal cancer among first- and second-degree relatives. Previously, the family
  history criteria for BRCA testing did not include the presence of fallopian tube or primary peritoneal cancer with breast cancer.
  (See page 41.)
• You must obtain prior approval for BRCA testing, whether it is performed for preventive or diagnostic reasons, before you
  receive the test. For preventive BRCA testing, you must also receive genetic counseling and evaluation services before the test is
  performed. Previously, BRCA testing was not subject to these requirements. See page 39 for coverage of genetic counseling and
  evaluation, and page 21 for information about prior approval.
• We now provide Preventive care benefits to screen for diabetes mellitus in adults. Previously, preventive benefits were available
  for related screening only when performed as part of a metabolic panel. (See page 39.)
• We now provide Preventive care benefits for Hepatitis C screening in adults. Previously, benefits were not available for this type
  of screening. (See page 39.)
• We now provide Preventive care benefits for low-dose CT screenings for lung cancer in adults, ages 55 to 80, with a history of
  tobacco use. Previously, benefits were not available for this type of screening. (See page 40.)
• We now limit benefits for tocolytic therapy and related services to those services provided on an inpatient basis. Previously,
  benefits were also available for in-home services. (See page 45.)



2015 Blue Cross and Blue Shield
Service Benefit Plan                                              15                                                          Section 2
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 17 of 162




• We now provide benefits for the blood and marrow stem cell transplants listed on pages 69-70 and the clinical trial transplants
  listed on pages 71-72, when they are performed in a facility with a transplant program that has been accredited by the Foundation
  for the Accreditation of Cellular Therapy (FACT), a Blue Distinction Center for Transplants, or a Cancer Research Facility.
  Previously, benefits for these transplants were limited to transplant procedures performed at Blue Distinction Centers for
  Transplants. (See pages 69-72.)
• We now reimburse you for eligible travel expenses related to covered transplants performed at designated Blue Distinction
  Centers for Transplants when you live fifty (50) miles or more from the facility, subject to the criteria described on
  page 74.
• We now provide benefits for covered organ transplants only when they are performed in facilities with a Medicare-Approved
  Transplant Program for the type of transplant anticipated, except where Medicare does not maintain an associated approved
  program. Previously, benefits for organ transplants were not subject to this requirement. (See page 67.)
• We now provide benefits for implantation of an artificial heart as a bridge to transplant or destination therapy. Previously,
  benefits were not available for these services. See Section 5(b) for the benefit levels that apply to surgical and anesthesia
  services. See Section 5(c) for our coverage of inpatient hospital care.
• Benefits for simultaneous liver-kidney transplants, single lung transplants, double lung transplants, and pancreas transplants that
  are performed in Blue Distinction Centers for Transplants, are now limited to adult members. Previously, benefits for these types
  of transplants were not limited to adults. (See page 74.)
• You now pay a reduced copayment of $150 per admission under Standard Option and $100 per day ($500 maximum) under Basic
  Option when you use a designated Blue Distinction Center for the inpatient bariatric, hip, knee, or spine surgeries listed on
  page 84. Regular benefit levels apply to charges for the professional services, including surgery and anesthesia. (See page 84.)
• You now pay a copayment of $100 per day per facility under Standard Option and $25 per day per facility under Basic Option
  when you use a facility designated as a Blue Distinction Center for Bariatric Surgery for outpatient laparoscopic gastric banding
  surgery. Regular benefit levels apply to charges for the professional services, including surgery and anesthesia. (See page 85.)
• We have clarified how much you pay for emergency room services related to an accidental injury or medical emergency. When
  services are performed by Non-preferred professional providers in a Preferred hospital, you are responsible for your cost-share for
  those services, plus any difference between our allowance and the billed amount. (See pages 91-94.)
• We now provide benefits for outpatient facility mental health and substance abuse services when performed and billed by
  residential treatment centers. (See page 99.)
• We now provide prescription drug benefits in full for generic medicines (limited to tamoxifen and raloxifene) to reduce breast
  cancer risk for women, age 35 or over, who have not been diagnosed with any form of breast cancer. Covered medicines must be
  purchased at Preferred retail pharmacies or, for Standard Option only, through the Mail Service Prescription Drug Program.
  Previously, your prescription drug coverage did not include these benefits. (See page 107.)
• You are entitled to receive a $50 health account to be used for qualified medical expenses when you complete a Blue Health
  Assessment (BHA) questionnaire. Previously, you were entitled to receive a $40 health account when you completed the BHA.
  [See Section 5(h).]
• We now use the Local Plan's UCR amount as our Plan allowance for services, drugs, or supplies provided by Non-participating
  physicians and other covered health care professionals when there is no Medicare participating fee schedule amount or Medicare
  Part B Drug Average Sale Price (ASP). Previously, our allowance was 60% of the billed charge for services, drugs, or supplies
  with no Medicare fee schedule amount or ASP. (See page 150.)




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               16                                                             Section 2
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 18 of 162




                                       Section 3. How you receive benefits
Identification cards              We will send you an identification (ID) card when you enroll. You should carry your ID card
                                  with you at all times. You will need it whenever you receive services from a covered provider, or
                                  fill a prescription through a Preferred retail pharmacy. Until you receive your ID card, use your
                                  copy of the Health Benefits Election Form, SF-2809, your health benefits enrollment confirmation
                                  letter (for annuitants), or your electronic enrollment system (such as Employee Express)
                                  confirmation letter.
                                  If you do not receive your ID card within 30 days after the effective date of your enrollment, or if
                                  you need replacement cards, call the Local Plan serving the area where you reside and ask them to
                                  assist you, or write to us directly at: FEPe Enrollment Services, 840 First Street, NE, Washington,
                                  DC 20065. You may also request replacement cards through our website, www.fepblue.orc.
Where you get covered             Under Standard Option, you can get care from any "covered professional provider" or "covered
care                              facility provider." How much we pay — and you pay — depends on the type of covered provider
                                  you use. If you use our Preferred, Participating, or Member providers, you will pay less.
                                  Under Basic Option, you must use those "covered professional providers" or "covered facility
                                  providers" that are Preferred providers for Basic Option in order to receive benefits. Please
                                  refer to page 20 for the exceptions to this requirement. Refer to page 13 for more information
                                  about Preferred providers.
                                  The term "primary care provider" includes family practitioners, general practitioners, medical
                                  internists, pediatricians, obstetricians/gynecologists, and physician assistants.

• Covered professional            We provide benefits for the services of covered professional providers, as required by Section
  providers                       2706(a) of the Public Health Service Act (PHSA). Covered professional providers are health care
                                  providers who perform covered services when acting within the scope of their license or
                                  certification under applicable state law and who furnish, bill, or are paid for their health care
                                  services in the normal course of business. Covered services must be provided in the state in which
                                  the provider is licensed or certified. Your Local Plan is responsible for determining the provider's
                                  licensing status and scope of practice. As reflected in Section 5, the Plan does limit coverage for
                                  some services, in accordance with accepted standards of clinical practice regardless of the
                                  geographic area.
                                  • Under Standard Option, we cover any licensed professional provider for covered services
                                    performed within the scope of that license.
                                  • Under Basic Option, we cover any licensed professional provider who is Preferred for
                                    covered services performed within the scope of that license.
                                  Covered professional providers include:
                                  • Physicians — Doctors of medicine (M.D.); Doctors of osteopathy (D.0.); Doctors of dental
                                    surgery (D.D.S.); Doctors of medical dentistry (D.M.D.); Doctors of podiatric medicine
                                    (D.P.M.); Doctors ofoptometry (0.D.); and Doctors of Chiropractic/chiropractors (D.C.); and
                                  • Other Covered Health Care Professionals — Professionals such as the health care providers
                                    listed below and on page 18, when they provide covered services and meet the state's
                                    applicable licensing or certification requirements. If the state has no applicable licensing or
                                    certification requirement, the provider must meet the requirements of the Local Plan.
                                     — Audiologist
                                     — Clinical Psychologist
                                     — Clinical Social Worker
                                     — Diabetic Educator
                                     — Dietician
                                     — Independent Laboratory
                                     —Lactation Consultant
                                     — Mental Health or Substance Abuse professional
2015 Blue Cross and Blue Shield
Service Benefit Plan                                            17                                                           Section 3
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 19 of 162




                                    — Certified Midwife
                                    — Nurse Practitioner/Clinical Specialist
                                    — Nursing School Administered Clinic
                                    — Nutritionist
                                    — Physical, Speech, and Occupational Therapist
                                    — Physician Assistant

• Covered facility                Covered facilities include those listed below, when they meet the state's applicable licensing
                                  or certification requirements.
  providers
                                  Hospital — An institution, or a distinct portion of an institution, that:
                                  1. Primarily provides diagnostic and therapeutic facilities for surgical and medical diagnoses,
                                     treatment, and care of injured and sick persons provided or supervised by a staff of licensed
                                     doctors of medicine (M.D.) or licensed doctors of osteopathy (D.0.), for compensation from its
                                     patients, on an inpatient or outpatient basis;
                                  2. Continuously provides 24-hour-a-day professional registered nursing (R.N.) services; and
                                  3. Is not, other than incidentally, an extended care facility; a nursing home; a place for rest; an
                                     institution for exceptional children, the aged, drug addicts, or alcoholics; or a custodial or
                                     domiciliary institution having as its primary purpose the furnishing of food, shelter, training, or
                                     non-medical personal services.
                                  Note: We consider college infirmaries to be Non-member hospitals. In addition, we may, at our
                                  discretion, recognize any institution located outside the 50 states and the District of Columbia as a
                                  Non-member hospital.
                                  Freestanding Ambulatory Facility — A freestanding facility, such as an ambulatory surgical
                                  center, freestanding surgi-center, freestanding dialysis center, or freestanding ambulatory medical
                                  facility, that:
                                  1.Provides services in an outpatient setting;
                                  2. Contains permanent amenities and equipment primarily for the purpose of pet-forming medical,
                                     surgical, and/or renal dialysis procedures;
                                  3. Provides treatment performed or supervised by doctors and/or nurses, and may include other
                                     professional services performed at the facility; and
                                  4. Is not, other than incidentally, an office or clinic for the private practice of a doctor or other
                                     professional.
                                  Note: We may, at our discretion, recognize any other similar facilities, such as birthing centers, as
                                  freestanding ambulatory facilities.
                                  Blue Distinction Centers®
                                  Certain facilities have been selected to be Blue Distinction Centers for Bariatric Surgery, Cardiac
                                  Care, Knee and Hip Replacement, Spine Surgery, and Complex and Rare Cancers. These
                                  facilities meet objective quality criteria established with input from expert physician panels,
                                  surgeons, and other medical professionals. Blue Distinction Centers offer comprehensive care
                                  delivered by multidisciplinary teams with subspecialty training and distinguished clinical
                                  expertise.
                                  We cover facility costs for specialty care at designated Blue Distinction Centers at Preferred
                                  benefit levels, which means that your out-of-pocket expenses for specialty facility services are
                                  limited. In addition, we provide enhanced benefits for covered inpatient facility services related to
                                  specific bariatric, knee, hip, and spine surgical procedures, when the surgery is performed at a
                                  Blue Distinction Center. We also provide enhanced benefits for covered facility services related
                                  to outpatient laparoscopic gastric banding surgery, when the surgery is performed at a Blue
                                  Distinction Center for Bariatric Surgery. See pages 84 and 85 for more information.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                             18                                                            Section 3
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 20 of 162




                                   Facility care that is not part of the Blue Distinction Program is reimbursed according to the
                                   network status of the facility. In addition, some Blue Distinction Centers may use professional
                                   providers who do not participate in our provider network. Non-participating providers have no
                                   agreements with us to limit what they can bill you. This is why it's important to always request
                                   Preferred providers for your care. For more information, see pages 27-30 in Section 4, Your costs
                                  for covered services, or call your Local Plan at the number listed on the back of your ID card. For
                                   listings of Preferred providers in your area, go to www.fepblu .org and select "Provider
                                   Directory" to use our National Doctor & Hospital Finder.
                                  If you are considering covered bariatric surgery, cardiac procedures, knee or hip replacement,
                                  spine surgery, or inpatient treatment for a complex or rare cancer, you may want to consider
                                  receiving those services at a Blue Distinction Center. To locate a Blue Distinction Center, go
                                  to www.fepblue.org and select "Provider Directory" to use our National Doctor & Hospital
                                  Finder, or call us at the customer service number listed on the back of your ID card.
                                  Blue Distinction Centers for Transplants®
                                  In addition to the Blue Distinction Centers listed above, you have access to Blue Distinction
                                  Centers for Transplants. Blue Distinction Centers for Transplants are selected based on their
                                  ability to meet defined clinical quality criteria that are unique for each type of transplant. We
                                  provide enhanced benefits for covered transplant services performed at these designated centers as
                                  described on page 74.
                                  Regular benefits (subject to the regular cost-sharing levels for facility and professional services)
                                  are paid for pre- and post-transplant services performed in Blue Distinction Centers for
                                  Transplants before and after the transplant period. (Regular benefit levels and cost-sharing
                                  amounts also apply to services unrelated to a covered transplant.)
                                  Cancer Research Facility — A facility that is:
                                  1. A National Cooperative Cancer Study Group institution that is funded by the National Cancer
                                     Institute (NCI) and has been approved by a Cooperative Group as a blood or marrow stem cell
                                     transplant center;
                                  2. An NCI-designated Cancer Center; or
                                  3. An institution that has a peer-reviewed grant funded by the National Cancer Institute (NCI) or
                                     National Institutes of Health (NIH) to study allogeneic or autologous blood or marrow stem cell
                                     transplants.
                                   FACT-Accredited Facility
                                   A facility with a transplant program accredited by the Foundation for the Accreditation of Cellular
                                   Therapy (FACT). FACT-accredited cellular therapy programs meet rigorous standards.
                                   Information regarding FACT transplant programs can be obtained by contacting the transplant
                                   coordinator at the customer service number listed on the back of your ID card or by
                                   visiting www.factwebsite.org.
                                   Note: Certain stem cell transplants must be performed at a FACT-accredited facility (see page 72).
                                   Other facilities specifically listed in the benefits descriptions in Section 5(c).




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              19                                                           Section 3
      Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 21 of 162




What you must do to get           Under Standard Option, you can go to any covered provider you want, but in some
covered care                      circumstances, we must approve your care in advance.
                                  Under Basic Option, you must use Preferred providers in order to receive benefits, except under
                                  the situations listed below. In addition, we must approve certain types of care in advance. Please
                                  refer to Section 4, Your costs for covered services, for related benefits information.
                                  I. Medical emergency or accidental injury care in a hospital emergency room and related
                                     ambulance transport as described in Section 5(d), Emergency services/accidents;
                                  2. Professional care provided at Preferred facilities by Non-preferred radiologists,
                                     anesthesiologists, certified registered nurse anesthetists (CRNAs), pathologists, emergency
                                     room physicians, and assistant surgeons;
                                  3. Laboratory and pathology services, X-rays, and diagnostic tests billed by Non-preferred
                                     laboratories, radiologists, and outpatient facilities;
                                  4. Services of assistant surgeons;
                                  5. Care received outside the United States, Puerto Rico, and the U.S. Virgin Islands; or
                                  6. Special provider access situations, other than those described above. We encourage you to
                                     contact your Local Plan for more information in these types of situations before you receive
                                     services from a Non-preferred provider.
                                  Unless otherwise noted in Section 5, when services are covered under Basic Option exceptions for
                                  Non-preferred provider care, you are responsible for the applicable coinsurance or copayment, and
                                  may also be responsible for any difference between our allowance and the billed amount.

• Transitional care               Specialty care: If you have a chronic or disabling condition and
                                  • lose access to your specialist because we drop out of the Federal Employees Health Benefits
                                    (FEHB) Program and you enroll in another FEHB plan, or
                                  • lose access to your Preferred specialist because we terminate our contract with your specialist
                                    for reasons other than for cause,
                                  you may be able to continue seeing your specialist and receiving any Preferred benefits for up to
                                  90 days after you receive notice of the change. Contact us or, if we drop out of the Program,
                                  contact your new plan.
                                  If you are in the second or third trimester of pregnancy and you lose access to your specialist
                                  based on the above circumstances, you can continue to see your specialist and your Preferred
                                  benefits will continue until the end of your postpartum care, even if it is beyond the 90 days.

• If you are hospitalized         We pay for covered services from the effective date of your enrollment. However, if you are in
  when your enrollment            the hospital when your enrollment in our Plan begins, call us immediately. If you have not yet
                                  received your Service Benefit Plan ID card, you can contact your Local Plan at the telephone
  begins                          number listed in your local telephone directory. If you already have your new Service Benefit
                                  Plan ID card, call us at the number on the back of the card. If you are new to the FEHB Program,
                                  we will reimburse you for your covered services while you are in the hospital beginning on the
                                  effective date of your coverage.
                                  However, if you changed from another FEHB plan to us, your former plan will pay for the
                                  hospital stay until:
                                  • you are discharged, not merely moved to an alternative care center;
                                  • the day your benefits from your former plan run out; or
                                  • the 92nd day after you become a member of this Plan, whichever happens first.
                                  These provisions apply only to the benefits of the hospitalized person. If your plan terminates
                                  participation in the FEHB in whole or in part, or if OPM orders an enrollment change, this
                                  continuation of coverage provision does not apply. In such cases, the hospitalized family
                                  member's benefits under the new plan begin on the effective date of enrollment.



2015 Blue Cross and Blue Shield
Service Benefit Plan                                             20                                                          Section 3
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 22 of 162




You need prior Plan               The pre-service claim approval processes for inpatient hospital admissions (called precertification)
approval for certain              and for Other services (called prior approval), are detailed in this Section. A pre-service claim is
                                  any claim, in whole or in part, that requires approval from us before you receive medical care or
services                          services. In other words, a pre-service claim for benefits (1) requires precertification or prior
                                  approval and (2) will result in a reduction of benefits if you do not obtain precertification or prior
                                  approval.

• Inpatient hospital              Precertification is the process by which — prior to your inpatient hospital admission — we evaluate
  admission                       the medical necessity of your proposed stay, the procedure(s)/service(s) to be performed, and the
                                  number of days required to treat your condition. Unless we are misled by the information given to
                                  us, we will not change our decision on medical necessity.
                                  In most cases, your physician or hospital will take care of requesting precertification. Because
                                  you are still responsible for ensuring that your care is precertified, you should always ask your
                                  physician or hospital whether they have contacted us. For information about precertification of an
                                  emergency inpatient admission, please see page 24.
  Warning:                        We will reduce our benefits for the inpatient hospital stay by $500 if no one contacts us for
                                  precertification. If the stay is not medically necessary, we will not provide benefits for inpatient
                                  room and board or inpatient physician care; we will only pay for covered medical services and
                                  supplies that are otherwise payable on an outpatient basis.
  Exceptions:                     You do not need precertification in these cases:
                                  • You are admitted to a hospital outside the United States.
                                  • You have another group health insurance policy that is the primary payor for the hospital stay.
                                    (See page 74 for special instructions regarding admissions to Blue Distinction Centers for
                                    Transplants.)
                                  • Medicare Part A is the primary payor for the hospital stay. (See page 74 for special instructions
                                    regarding admissions to Blue Distinction Centers for Transplants.)
                                     Note: If you exhaust your Medicare hospital benefits and do not want to use your Medicare
                                     lifetime reserve days, then you do need precertification.
                                     Note: Morbid obesity surgery performed during an inpatient stay (even when Medicare Part A
                                     is your primary payor) must meet the surgical requirements described on pages 62-63 in order
                                     for benefits to be provided for the admission and surgical procedure.

• Other services                  You must obtain prior approval for these services under both Standard and Basic Option.
                                  Contact us using the customer service number listed on the back of your ID card before
                                  receiving these types of services, and we will request the medical evidence needed to make a
                                  coverage determination:
                                  • BRCA testing — Prior approval is required for BRCA testing whether it is performed for
                                    preventive or diagnostic reasons. Contact us at the customer service number listed on the back
                                    of your ID card to request prior approval before receiving the test. We will request the medical
                                    evidence we need to make our coverage determination.
                                     Note: You must receive genetic counseling and evaluation services before preventive
                                     BRCA testing is performed. See page 41.
                                  • Outpatient surgical services — When performed on an outpatient basis, the surgical services
                                    listed below require prior approval for care performed by Preferred, Participating/Member, and
                                    Non-participating/Non-member professional and facility providers.
                                     — Outpatient surgery for morbid obesity. Note: Benefits for the surgical treatment of
                                       morbid obesity — performed on an inpatient or outpatient basis — are subject to the pre-
                                       surgical requirements listed on pages 62-63;
                                     — Outpatient surgical correction of congenital anomalies; and
                                     — Outpatient surgery needed to correct accidental injuries (see Definitions) to jaws, cheeks,
                                       lips, tongue, roof and floor of mouth.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                             21                                                            Section 3
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 23 of 162




                                  • Outpatient intensity-modulated radiation therapy (IMRT) — Prior approval is required for
                                    all outpatient IMRT services except IMRT related to the treatment of head, neck, breast, or
                                    prostate cancer. Brain cancer is not considered a form of head or neck cancer; therefore, prior
                                    approval is required for IMRT treatment of brain cancer.
                                  • Hospice care — Prior approval is required for home hospice, continuous home hospice, or
                                    inpatient hospice care services. We will advise you which home hospice care agencies we have
                                    approved. See page 87 for information about the exception to this requirement.
                                  • Organ/tissue transplants — See pages 67-74 for the list of covered organ/tissue transplants.
                                    Prior approval is required for both the procedure and the facility. If you travel to a Blue
                                    Distinction Center for Transplants, prior approval is also required for travel benefits (see
                                    page 74). Contact us at the customer service number listed on the back of your ID card before
                                    obtaining services. We will request the medical evidence we need to make our coverage
                                    determination. We will consider whether the facility is approved for the procedure and whether
                                    you meet the facility's criteria.
                                    The organ transplant procedures listed on page 68 must be performed in a facility with a
                                    Medicare-Approved Transplant Program for the type of transplant anticipated. Transplants
                                    involving more than one organ must be performed in a facility that offers a Medicare-Approved
                                    Transplant Program for each organ transplanted. Medicare's approved programs are listed
                                    at: http://www.cms.gov/Medicare/Provider-Enrollment-and-
                                    Certification/CertificationandCompliance/downloadsiAnDrovedTransolantPrograms.odf.
                                    If Medicare does not offer an approved program for a certain type of organ transplant
                                    procedure, this requirement does not apply and you may use any covered facility that performs
                                    the procedure. If Medicare offers an approved program for an anticipated organ transplant, but
                                    your facility is not approved by Medicare for the procedure, please contact your Local Plan at
                                    the customer service number appearing on the back of your ID card.
                                    The blood or marrow stem cell transplants listed on pages 69-71 must be performed in
                                    a facility with a transplant program accredited by the Foundation for the Accreditation of
                                    Cellular Therapy (FACT), or in a facility designated as a Blue Distinction Center for
                                    Transplants or as a Cancer Research Facility. The transplant procedures listed on page 72
                                    must be performed at a FACT-accredited facility. See page 19 for more information about
                                    these types of facilities.
                                     Not every facility provides transplant services for every type of transplant procedure or
                                     condition listed, or is designated or accredited for every covered transplant. Benefits are not
                                     provided for a covered transplant procedure unless the facility is specifically designated or
                                     accredited to perform that procedure. Before scheduling a transplant, call your Local Plan at
                                     the customer service number appearing on the back of your ID card for assistance in locating an
                                     eligible facility and requesting prior approval for transplant services.
                                  • Clinical trials for certain blood or marrow stem cell transplants — See pages 71 and 72 for
                                    the list of conditions covered only in clinical trials. Contact us at the customer service number
                                    on the back of your ID card for information or to request prior approval before obtaining
                                    services. We will request the medical evidence we need to make our coverage determination.
                                     Note: For the purposes of the blood or marrow stem cell clinical trial transplants covered under
                                     this Plan, a clinical trial is a research study whose protocol has been reviewed and approved by
                                     the Institutional Review Board (ORB) of the FACT-accredited facility, Blue Distinction Center
                                     for Transplants, or Cancer Research Facility (see page 19) where the procedure is to be
                                     performed.
                                  • Prescription drugs and supplies — Certain prescription drugs and supplies require prior
                                    approval. Contact CVS Caremark, our Pharmacy Program administrator, at 1-800-624-5060
                                    (TDD: 1-800-624-5077 for the hearing impaired) to request prior approval, or to obtain a list of
                                    drugs and supplies that require prior approval. We will request the information we need to
                                    make our coverage determination. You must periodically renew prior approval for certain
                                    drugs. See page 103 for more about our prescription drug prior approval program, which is part
                                    of our Patient Safety and Quality Monitoring (PSQM) program.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                            22                                                           Section 3
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 24 of 162




                                    Please note that updates to the list of drugs and supplies requiring prior approval are made
                                    periodically during the year. New drugs and supplies may be added to the list and prior
                                    approval criteria may change. Changes to the prior approval list or to prior approval criteria are
                                    not considered benefit changes.
                                    Note: Until we approve them, you must pay for these drugs in full when you purchase them —
                                    even if you purchase them at a Preferred retail pharmacy or through our specialty drug
                                    pharmacy — and submit the expense(s) to us on a claim form. Preferred pharmacies will not file
                                    these claims for you.
                                    Under Standard Option, members may use our Mail Service Prescription Drug Program to fill
                                    their prescriptions. However, the Mail Service Prescription Drug Program also will not fill
                                    your prescription until you have obtained prior approval. CVS Caremark, the administrator of
                                    the Mail Service Prescription Drug Program, will hold your prescription for you up to thirty
                                    days. Ifprior approval is not obtained within 30 days, your prescription will be returned to you
                                    along with a letter explaining the prior approval procedures.
                                    The Mail Service Prescription Drug Program is not available under Basic Option.
  Surgery by Non-                 You may request prior approval and receive specific benefit information in advance for non-
  participating providers         emergency surgeries to be performed by Non-participating physicians when the charge for the
  under Standard Option           surgery will be $5,000 or more. When you contact your local Blue Cross and Blue Shield Plan
                                  before your surgery, the Local Plan will review your planned surgery to determine your coverage,
                                  the medical necessity of the procedure(s), and the Plan allowance for the services. You can call
                                  your Local Plan at the customer service number on the back of your ID card.
                                  Note: Standard Option members are not required to obtain prior approval for surgeries performed
                                  by Non-participating providers (unless the surgery is listed on page 21 or is one of the transplant
                                  procedures listed on pages 67-74) — even if the charge will be $5,000 or more. If you do not call
                                  your Local Plan in advance of the surgery, we will review your claim to provide benefits for the
                                  services in accordance with the terms of your coverage.
How to request                    First, you, your representative, your physician, or your hospital must call us at the telephone
precertification for an           number listed on the back of your Service Benefit Plan ID card any time prior to admission or
                                  before receiving services that require prior approval.
admission or get prior
approval for Other                Next, provide the following information:
services                          • enrollee's name and Plan identification number,
                                  • patient's name, birth date, and phone number;
                                  • reason for hospitalization, proposed treatment, or surgery;
                                  • name and phone number of admitting physician;
                                  • name of hospital or facility; and
                                  • number of days requested for hospital stay.

• Non-urgent care claims          For non-urgent care claims (including non-urgent concurrent care claims), we will tell the
                                  physician and/or hospital the number of approved inpatient days, or the care that we approve for
                                  Other services that must have prior approval. We will notify you of our decision within 15 days
                                  after the receipt of the pre-service claim.
                                  Ifmatters beyond our control require an extension of time, we may take up to an additional 15
                                  days for review and we will notify you of the need for an extension of time before the end of the
                                  original 15-day period. Our notice will include the circumstances underlying the request for the
                                  extension and the date when a decision is expected.
                                  If we need an extension because we have not received necessary information from you, our notice
                                  will describe the specific information required and we will allow you up to 60 days from the
                                  receipt of the notice to provide the information.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                            23                                                           Section 3
     Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 25 of 162




• Urgent care claims              If you have an urgent care claim (i.e., when waiting for your medical care or treatment could
                                  seriously jeopardize your life, health, or ability to regain maximum function, or in the opinion of a
                                  physician with knowledge of your medical condition, would subject you to severe pain that cannot
                                  be adequately managed without this care or treatment), we will expedite our review of the claim
                                  and notify you of our decision within 72 hours as long as we receive sufficient information to
                                  complete the review. (For concurrent care claims that are also urgent care claims, please see If
                                  your treatment needs to be extended on page 25.) If you request that we review your claim as an
                                  urgent care claim, we will review the documentation you provide and decide whether it is an
                                  urgent care claim by applying the judgment of a prudent layperson who possesses an average
                                  knowledge of health and medicine.
                                  If you fail to provide sufficient information, we will contact you within 24 hours after we receive
                                  the claim to provide notice of the specific information we need to complete our review of the
                                  claim. We will allow you up to 48 hours from the receipt of this notice to provide the necessary
                                  information. We will make our decision on the claim within 48 hours of (I) the time we received
                                  the additional information or (2) the end of the time frame, whichever is earlier.
                                  We may provide our decision orally within these time frames, but we will follow up with written
                                  or electronic notification within three days of oral notification.
                                  You may request that your urgent care claim on appeal be reviewed simultaneously by us and
                                  OPM. Please let us know that you would like a simultaneous review of your urgent care claim by
                                  OPM either in writing at the time you appeal our initial decision, or by calling us at the telephone
                                  number listed on the back of your Service Benefit Plan ID card. You may also call OPM's Health
                                  Insurance I at (202) 606-0727 between 8 a.m. and 5 p.m. Eastern Time to ask for the simultaneous
                                  review. We will cooperate with OPM so they can quickly review your claim on appeal. In
                                  addition, if you did not indicate that your claim was a claim for urgent care, call us at the
                                  telephone number listed on the back of your ID card. If it is determined that your claim is an
                                  urgent care claim, we will expedite our review (if we have not yet responded to your claim).
• Concurrent care claims          A concurrent care claim involves care provided over a period of time or over a number of
                                  treatments. We will treat any reduction or termination of our pre-approved course of treatment
                                  before the end of the approved period of time or number of treatments as an appealable decision.
                                  This does not include reduction or termination due to benefit changes or if your enrollment ends.
                                  If we believe a reduction or termination is warranted, we will allow you sufficient time to appeal
                                  and obtain a decision from us before the reduction or termination takes effect.
                                   If you request an extension of an ongoing course of treatment at least 24 hours prior to the
                                   expiration of the approved time period and this is also an urgent care claim, then we will make a
                                   decision within 24 hours after we receive the request.
• Emergency inpatient              If you have an emergency admission due to a condition that you reasonably believe puts your life
  admission                        in danger or could cause serious damage to bodily function, you, your representative, the
                                   physician, or the hospital must telephone us within two business days following the day of the
                                   emergency admission, even if you have been discharged from the hospital. If you do not
                                   telephone us within two business days, a $500 penalty may apply — see Warning under Inpatient
                                   hospital admissions earlier in this Section and If your hospital stay needs to be extended on
                                   page 25.
• Maternity care                   You do not need precertification of a maternity admission for a routine delivery. However, if your
                                   medical condition requires you to stay more than 48 hours after a vaginal delivery or 96 hours
                                   after a cesarean section, then your physician or the hospital must contact us for precertification of
                                   additional days. Further, if your baby stays after you are discharged, then your physician or the
                                   hospital must contact us for precertification of additional days for your baby.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              24                                                          Section 3
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 26 of 162




• If your hospital stay           If your hospital stay — including for maternity care — needs to be extended, you, your
  needs to be extended            representative, your physician, or the hospital must ask us to approve the additional days. If you
                                  remain in the hospital beyond the number of days we approved and did not get the additional days
                                  precertified, then
                                  • for the part of the admission that was medically necessary, we will pay inpatient benefits, but
                                  • for the part of the admission that was not medically necessary, we will pay only medical
                                    services and supplies otherwise payable on an outpatient basis and we will not pay inpatient
                                    benefits.

• If your treatment needs         If you request an extension of an ongoing course of treatment at least 24 hours prior to the
  to be extended                  expiration of the approved time period and this is also an urgent care claim, then we will make a
                                  decision within 24 hours after we receive the claim.
If you disagree with our          If you have a pre-service claim and you do not agree with our decision regarding precertification
pre-service claim decision        of an inpatient admission or prior approval of Other services, you may request a review by
                                  following the procedures listed below. Note that these procedures apply to requests for
                                  reconsideration of concurrent care claims as well (see page 24 for definition). (If you have
                                  already received the service, supply, or treatment, then your claim is a post-service claim and you
                                  must follow the entire disputed claims process detailed in Section 8.)

• To reconsider a non-            Within 6 months of our initial decision, you may ask us in writing to reconsider our initial
  urgent care claim               decision. Follow Step I of the disputed claims process detailed in Section 8 of this brochure.
                                  In the case of a pre-service claim and subject to a request for additional information, we have 30
                                  days from the date we receive your written request for reconsideration to:
                                  I. Precertify your hospital stay or, if applicable, approve your request for prior approval for the
                                     service, drug, or supply; or
                                  2. Write to you and maintain our denial; or
                                  3. Ask you or your provider for more information.
                                     You or your provider must send the information so that we receive it within 60 days of our
                                     request. We will then decide within 30 more days.
                                     If we do not receive the information within 60 days, we will decide within 30 days of the date
                                     the information was due. We will base our decision on the information we already have.
                                     We will write to you with our decision.

• To reconsider an                In the case of an appeal of a pre-service urgent care claim, within 6 months of our initial decision,
  urgent care claim               you may ask us in writing to reconsider our initial decision. Follow Step I of the disputed claims
                                  process detailed in Section 8 of this brochure.
                                  Unless we request additional information, we will notify you of our decision within 72 hours after
                                  receipt of your reconsideration request. We will expedite the review process, which allows oral or
                                  written requests for appeals and the exchange of information by telephone, electronic mail,
                                  facsimile, or other expeditious methods.

• To file an appeal with          After we reconsider your pre-service claim, if you do not agree with our decision, you may ask
  OPM                             OPM to review it by following Step 3 of the disputed claims process detailed in Section 8 of this
                                  brochure.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                             25                                                            Section 3
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 27 of 162




                                    Section 4. Your costs for covered services
This is what you will pay out-of-pocket for your covered care:

Cost-sharing                        Cost-sharing is the general term used to refer to your out-of-pocket costs (e.g., deductible,
                                    coinsurance, and copayments) for the covered care you receive.
                                   Note: You may have to pay the deductible, coinsurance, and/or copayment amount(s) that apply to
                                   your care at the time you receive the services.

Copayment                           A copayment is a fixed amount of money you pay to the provider, facility, pharmacy, etc., when
                                    you receive certain services.
                                    Example: If you have Standard Option when you see your Preferred physician, you pay a
                                    copayment of $20 for the office visit, and we then pay the remainder of the amount we allow for
                                    the office visit. (You may have to pay separately for other services you receive while in the
                                    physician's office.) When you go into a Preferred hospital, you pay a copayment of $250 per
                                    admission. We then pay the remainder of the amount we allow for the covered services you
                                    receive.
                                    Copayments do not apply to services and supplies that are subject to a deductible and/or
                                    coinsurance amount.
                                    Note: If the billed amount (or the Plan allowance that providers we contract with have agreed to
                                    accept as payment in full) is less than your copayment, you pay the lower amount.

Deductible                          A deductible is a fixed amount of covered expenses you must incur for certain covered services
                                    and supplies before we start paying benefits for them. Copayments and coinsurance amounts do
                                    not count toward your deductible. When a covered service or supply is subject to a deductible,
                                    only the Plan allowance for the service or supply that you then pay counts toward meeting your
                                    deductible.
                                    Under Standard Option, the calendar year deductible is $350 per person. Under a family
                                    enrollment, the calendar year deductible for each family member is satisfied and benefits are
                                    payable for all family members when the combined covered expenses of the family reach $700.
                                    For families of two, each family member must fully satisfy his or her individual deductible before
                                    this "family deductible" is considered met.
                                    Note: If the billed amount (or the Plan allowance that providers we contract with have agreed to
                                    accept as payment in full) is less than the remaining portion of your deductible, you pay the lower
                                    amount.
                                    Example: If the billed amount is $100, the provider has an agreement with us to accept $80, and
                                    you have not paid any amount toward meeting your Standard Option calendar year deductible, you
                                    must pay $80. We will apply $80 to your deductible. We will begin paying benefits once the
                                    remaining portion of your Standard Option calendar year deductible ($270) has been satisfied.
                                    Note: If you change plans during Open Season and the effective date of your new plan is after
                                    January 1 of the next year, you do not have to start a new deductible under your old plan between
                                    January 1 and the effective date of your new plan. If you change plans at another time during the
                                    year, you must begin a new deductible under your new plan.
                                    Under Basic Option, there is no calendar year deductible.
Coinsurance                         Coinsurance is the percentage of the Plan allowance that you must pay for your care. Your
                                    coinsurance is based on the Plan allowance, or billed amount, whichever is less. Under Standard
                                    Option only, coinsurance does not begin until you have met your calendar year deductible.
                                    Example: You pay 15% of the Plan allowance under Standard Option for durable medical
                                    equipment obtained from a Preferred provider, after meeting your $350 calendar year deductible.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                26                                                              Section 4
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 28 of 162




If your provider routinely        Note: If your provider routinely waives (does not require you to pay) your applicable deductible
waives your cost                  (under Standard Option only), coinsurance, or copayments, the provider is misstating the fee and
                                  may be violating the law. In this case, when we calculate our share, we will reduce the provider's
                                  fee by the amount waived.
                                  Example: If your physician ordinarily charges $100 for a service but routinely waives your 35%
                                  Standard Option coinsurance, the actual charge is $65. We will pay $42.25 (65% of the actual
                                  charge of $65).

Waivers                           In some instances, a Preferred, Participating, or Member provider may ask you to sign a "waiver"
                                  prior to receiving care. This waiver may state that you accept responsibility for the total charge
                                  for any care that is not covered by your health plan. If you sign such a waiver, whether you are
                                  responsible for the total charge depends on the contracts that the Local Plan has with its providers.
                                  Ifyou are asked to sign this type of waiver, please be aware that, if benefits are denied for the
                                  services, you could be legally liable for the related expenses. if you would like more information
                                  about waivers, please contact us at the customer service number on the back of your ID card.
Differences between our           Our "Plan allowance" is the amount we use to calculate our payment for certain types of covered
allowance and the bill            services. Fee-for-service plans arrive at their allowances in different ways, so allowances vary.
                                  For information about how we determine our Plan allowance, see the definition of Plan allowance
                                  in Section 10.
                                  Often, the provider's bill is more than a fee-for-service plan's allowance. It is possible for a
                                  provider's bill to exceed the plan's allowance by a significant amount. Whether or not you have
                                  to pay the difference between our allowance and the bill will depend on the type of provider you
                                  use. Providers that have agreements with this Plan are Preferred or Participating and will not bill
                                  you for any balances that are in excess of our allowance for covered services. See the descriptions
                                  appearing below for the types of providers available in this Plan.
                                  • Preferred providers. These types of providers have agreements with the Local Plan to limit
                                    what they bill our members. Because of that, when you use a Preferred provider, your share of
                                    the provider's bill for covered care is limited.
                                     Under Standard Option, your share consists only of your deductible and coinsurance or
                                     copayment. Here is an example about coinsurance: You see a Preferred physician who charges
                                     $250, but our allowance is $100. If you have met your deductible, you are only responsible for
                                     your coinsurance. That is, under Standard Option, you pay just 15% of our $100 allowance
                                     ($15). Because of the agreement, your Preferred physician will not bill you for the $150
                                     difference between our allowance and his/her bill.
                                     Under Basic Option, your share consists only of your copayment or coinsurance amount, since
                                     there is no calendar year deductible. Here is an example involving a copayment: You see a
                                     Preferred physician who charges $250 for covered services subject to a $25 copayment. Even
                                     though our allowance may be $100, you still pay just the $25 copayment. Because of the
                                     agreement, your Preferred physician will not bill you for the $225 difference between your
                                     copayment and his/her bill.
                                     Remember, under Basic Option, you must use Preferred providers in order to receive
                                     benefits. See page 20 for the exceptions to this requirement.
                                  • Participating providers. These types of Non-preferred providers have agreements with the
                                    Local Plan to limit what they bill our Standard Option members.
                                     Under Standard Option, when you use a Participating provider, your share of covered charges
                                     consists only of your deductible and coinsurance or copayment. Here is an example: You see a
                                     Participating physician who charges $250, but the Plan allowance is $100. If you have met
                                     your deductible, you are only responsible for your coinsurance. That is, under Standard Option,
                                     you pay just 35% ofour $100 allowance ($35). Because of the agreement, your Participating
                                     physician will not bill you for the $150 difference between our allowance and his/her bill.
                                     Under Basic Option, there are no benefits for care performed by Participating providers;
                                     you pay all charges. See page 20 for the exceptions to this requirement.


2015 Blue Cross and Blue Shield
Service Benefit Plan                                             27                                                           Section 4
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 29 of 162




                                  • Non-participating providers. These Non-preferred providers have no agreement to limit
                                    what they will bill you. As a result, your share of the provider's bill could be significantly
                                    more than what you would pay for covered care from a Preferred provider. If you plan to use a
                                    Non-participating provider for your care, we encourage you to ask the provider about the
                                    expected costs and visit our website, www.fepblue.org, or call us at the customer service
                                    number on the back of your ID card for assistance in estimating your total out-of-pocket
                                    expenses.
                                    Under Standard Option, when you use a Non-participating provider, you will pay your
                                    deductible and coinsurance — plus any difference between our allowance and the charges on the
                                    bill (except in certain circumstances — see pages 149-151). For example, you see a Non-
                                    participating physician who charges $250. The Plan allowance is again S100, and you have
                                    met your deductible. You are responsible for your coinsurance, so you pay 35% of the $100
                                    Plan allowance or $35. Plus, because there is no agreement between the Non-participating
                                    physician and us, the physician can bill you for the $150 difference between our allowance and
                                    his/her bill. This means you would pay a total of $185 ($35 + $150) for the Non-participating
                                    physician's services, rather than $15 for the same services when performed by a Preferred
                                    physician. We encourage you to always visit Preferred providers for your care. Using
                                    Non-participating or Non-member providers could result in your having to pay
                                    significantly greater amounts for the services you receive.
                                     Under Basic Option, there are no benefits for care performed by Non-participating
                                     providers; you pay all charges. See page 20 for the exceptions to this requirement.
                                  The tables appearing below illustrate how much Standard Option members have to pay out-of-
                                  pocket for services performed by Preferred providers, Participating/Member providers, and Non-
                                  participating/Non-member providers. The first example shows services provided by a physician
                                  and the second example shows facility care billed by an ambulatory surgical facility. In both
                                  examples, your calendar year deductible has already been met. Use this information for
                                  illustrative purposes only.
                                  Basic Option benefit levels for physician care begin on page 35; see page 80 for Basic Option
                                  benefit levels that apply to outpatient hospital or ambulatory surgical facility care.
                                  In the following example, we compare how much you have to pay out-of-pocket for services
                                  provided by a Preferred physician, a Participating physician, and a Non-participating physician.
                                  The table uses our example of a service for which the physician charges $250 and the Plan
                                  allowance is $100.

                                                               Preferred                                        Non-participating
                                       EXAMPLE                                     Participating Physician
                                                               Physician              Standard Option
                                                            Standard Option                                      Standard Option
                                  Physician's charge                       $250                     $250                        $250
                                  Our allowance          We set it at:      100    We set it at:      100    We set it at:          100
                                                         85% of our                65% of our                65% of our
                                  We pay                                      85                       65                            65
                                                         allowance:                allowance:                allowance:
                                  You owe:               15% of our                35% of our          „ 35% of our
                                                                              15                                                     35
                                  Coinsurance            allowance:                allowance:          '' allowance:
                                  You owe:               Not                       Not                       Not
                                  Copayment              applicable                applicable                applicable
                                  + Difference up to
                                                         No:                   0 No:                     0   Yes:                   150
                                    charge?
                                  TOTAL YOU PAY                             $15                       $35                        $185

                                  Note: If you had not met any of your Standard Option deductible in the above example, only our
                                  allowance ($100), which you would pay in full, would count toward your deductible.


2015 Blue Cross and Blue Shield
Service Benefit Plan                                            28                                                           Section 4
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 30 of 162




                                  In the following example, we compare how much you have to pay out-of-pocket for services
                                  billed by a Preferred, Member, and Non-member ambulatory surgical facility for facility care
                                  associated with an outpatient surgical procedure. The table uses an example of services for which
                                  the ambulatory surgical facility charges $5,000. The Plan allowance is $2,900 when the services
                                  are provided at a Preferred or Member facility, and the Plan allowance is $2,500 when the
                                  services are provided at a Non-member facility.

                                                               Preferred                  Member                     Non-member
                                      EXAMPLE                 Ambulatory                 Ambulatory                  Ambulatory
                                                            Surgical Facility          Surgical Facility           Surgical Facility*
                                                            Standard Option            Standard Option             Standard Option
                                  Facility's charge                      $5,000                     $5,000                       $5,000
                                  Our allowance          We set it at:    2,900     We set it at:    2,900     We set it at:      2,500
                                                         85% of our                 65% of our                 65% of our
                                  We pay                                  2,465                      1,885                        1,625
                                                         allowance:                 allowance:                 allowance:
                                  You owe:               15% of our                 35% of our                 35% of our
                                                                            435                      1,015                          875
                                  Coinsurance            allowance:                 allowance:                 allowance:
                                  You owe:               Not                        Not                        Not
                                  Copayment              applicable                 applicable                 applicable
                                  + Difference up to
                                                         No:                    0   No:                    0   Yes:               2,500
                                    charge?
                                  TOTAL YOU PAY                            $435                     $1,015                       $3,375

                                  Note: If you had not met any of your Standard Option deductible in the above example, $350 of
                                  our allowed amount would be applied to your deductible before your coinsurance amount was
                                  calculated.
                                  *A Non-member facility may bill you any amount for the services it provides. You are
                                  responsible for paying all expenses over our allowance, regardless of the total amount billed,
                                  in addition to your calendar year deductible and coinsurance. For example, if you use a
                                  Non-member facility that charges $60,000 for facility care related to outpatient bariatric
                                  surgery, and we pay the $1,625 amount illustrated above, you would owe $58,375 ($60,000 -
                                  $1,625 = $58,375). This example assumes your calendar year deductible has been met.

  Important notice about          Preferred hospitals may contract with Non-participating providers to provide certain
  Non-participating               medical or surgical services at their facilities. Non-participating providers have no
  providers!                      agreements with your Local Plan to limit what they can bill you. Using Non-participating or
                                  Non-member providers could result in your having to pay significantly greater amounts for
                                  the services you receive.
                                  Here is an example: You have coverage under Standard Option and go into a Preferred
                                  hospital for surgery. During surgery, you receive the services of a Non-participating
                                  anesthesiologist. Under Standard Option, members pay 15% of the Non-participating
                                  Provider Allowance plus any difference between that allowance and the amount billed (after
                                  the member's $350 calendar year deductible has been satisfied), for services provided in
                                  Preferred facilities by Non-participating anesthesiologists (see page 61). For Preferred
                                  provider services, members pay only a coinsurance amount of 15% of the Preferred
                                  Provider Allowance after meeting the $350 calendar year deductible.
                                  In this example, the Non-participating anesthesiologist charges $1,200 for his/her
                                  services. Our Non-participating Provider Allowance for those services is $400. For the
                                  Non-preferred anesthesiologist's services, you would be responsible for paying 15% of the
                                  allowance ($60), plus the $800 difference between the allowance and the amount billed, for a
                                  total of $860. If you instead received services from a Preferred anesthesiologist, you would
                                  pay only 15% of the $400 allowance (after meeting your deductible), or $60, resulting in a
                                  savings to you of $800 ($860 - $60 — $800).

2015 Blue Cross and Blue Shield
Service Benefit Plan                                            29                                                             Section 4
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 31 of 162




                                  Always request Preferred providers for your care. Call your Local Plan at the number
                                  listed on the back of your ID card or go to our website, www.feublue.org, to check the
                                  contracting status of your provider or to locate a Preferred provider near you.
                                  Under Basic Option, there are no benefits for care performed by Participating/Member or
                                  Non-participating/Non-member providers. You must use Preferred providers in order to
                                  receive benefits. See page 20 for the exceptions to this requirement.
 Your costs for other care        • Overseas care. Under Standard and Basic Options, we pay overseas claims at Preferred
                                    benefit levels. In most cases, our Plan allowance for professional provider services is based on
                                    our Overseas Fee Schedule. Most overseas professional providers are under no obligation to
                                    accept our allowance, and you must pay any difference between our payment and the
                                    provider's bill. For facility care you receive overseas, we provide benefits in full after you pay
                                    the applicable copayment or coinsurance (and, under Standard Option, any deductible amount
                                    that may apply). See Section 5(i) for more information about our overseas benefits.
                                  • Dental care. Under Standard Option, we pay scheduled amounts for covered dental services
                                    and you pay balances as described in Section 5(g). Under Basic Option, you pay $25 for any
                                    covered evaluation and we pay the balance for covered services. Basic Option members must
                                    use Preferred dentists in order to receive benefits. See Section 5(g) for a listing of covered
                                    dental services and additional payment information.
                                  • Hospital care. Under Standard and Basic Options, you pay the coinsurance or copayment
                                    amounts listed in Section 5(c). Under Standard Option, you must meet your deductible
                                    before we begin providing benefits for certain hospital-billed services. Under Basic
                                    Option, you must use Preferred facilities in order to receive benefits. See page 20 for the
                                    exceptions to this requirement.
Your catastrophic                 Under Standard and Basic Options, we limit your annual out-of-pocket expenses for the
protection out-of-pocket          covered services you receive to protect you from unexpected health care costs. When your
                                  eligible out-of-pocket expenses reach this catastrophic protection maximum, you no longer have
maximum for                       to pay the associated cost-sharing amounts for the rest of the calendar year.
deductibles, coinsurance,
and copayments                    Note: Certain types of expenses do not accumulate to the maximum.
                                  Standard Option maximums:
                                  • Preferred Provider maximum — For a Self Only enrollment, your out-of-pocket maximum for
                                    your deductible, and for eligible coinsurance and copayment amounts, is $5,000 when you use
                                    Preferred providers. For a Self and Family enrollment, your out-of-pocket maximum for these
                                    types of expenses is $6,000 for Preferred provider services. Only eligible expenses for
                                    Preferred provider services count toward these limits.
                                  • Non-preferred Provider maximum — For a Self Only enrollment, your out-of-pocket
                                    maximum for your deductible, and for eligible coinsurance and copayment amounts, is $7,000
                                    when you use Non-preferred providers. For a Self and Family enrollment, your out-of-pocket
                                    maximum for these types of expenses is $8,000 for Non-preferred provider services. For either
                                    enrollment type, eligible expenses for the services of Preferred providers also count toward
                                    these limits.
                                  Basic Option maximum:
                                  • Preferred Provider maximum — For a Self Only enrollment, your out-of-pocket maximum for
                                    eligible coinsurance and copayment amounts, is $5,500 when you use Preferred providers. For
                                    a Self and Family enrollment, your out-of-pocket maximum for these types of expenses is
                                    $7,000 when you use Preferred providers. Only eligible expenses for Preferred provider
                                    services count toward these limits.
                                  The following expenses are not included under this feature. These expenses do not count
                                  toward your catastrophic protection out-of-pocket maximum, and you must continue to pay them
                                  even after your expenses exceed the limits described above.
                                  • The difference between the Plan allowance and the billed amount. See pages 27-30;
                                  • Expenses for services, drugs, and supplies in excess of our maximum benefit limitations;

2015 Blue Cross and Blue Shield
Service Benefit Plan                                             30                                                           Section 4
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 32 of 162




                                  • Under Standard Option, your 35% coinsurance for inpatient care in a Non-member hospital;
                                  • Under Standard Option, your 35% coinsurance for outpatient care by a Non-member facility;
                                  • Your expenses for dental services in excess of our fee schedule payments under Standard
                                    Option. See Section 5(g);
                                  • The $500 penalty for failing to obtain precertification, and any other amounts you pay because
                                    we reduce benefits for not complying with our cost containment requirements; and
                                  • Under Basic Option, your expenses for care received from Participating/Non-participating
                                    professional providers or Member/Non-member facilities, except for coinsurance and
                                    copayments you pay in those situations where we do pay for care provided by Non-preferred
                                    providers. Please see page 20 for the exceptions to the requirement to use Preferred providers.
Carryover                         Note: If you change to another plan during Open Season, we will continue to provide benefits
                                  between January 1 and the effective date of your new plan.
                                  • If you had already paid the out-of-pocket maximum, we will continue to provide benefits as
                                    described on page 30 and on this page until the effective date of your new plan.
                                  • If you had not yet paid the out-of-pocket maximum, we will apply any expenses you incur in
                                    January (before the effective date of your new plan) to our prior year's out-of-pocket
                                    maximum. Once you reach the maximum, you do not need to pay our deductibles,
                                    copayments, or coinsurance amounts (except as shown on page 30 and on this page) from that
                                    point until the effective date of your new plan.
                                  Note: Because benefit changes are effective January 1, we will apply our next year's benefits to
                                  any expenses you incur in January.
                                  Note: If you change options in this Plan during the year, we will credit the amounts already
                                  accumulated toward the catastrophic protection out-of-pocket limit of your old option to the
                                  catastrophic protection out-of-pocket limit of your new option. If you change from Self Only to
                                  Self and Family, or vice versa, during the calendar year, please call us about your out-of-pocket
                                  accumulations and how they carry over.
If we overpay you                 We will make diligent efforts to recover benefit payments we made in error but in good faith. We
                                  may reduce subsequent benefit payments to offset overpayments.
                                  Note: We will generally first seek recovery from the provider if we paid the provider directly, or
                                  from the person (covered family member, guardian, custodial parent, etc.) to whom we sent our
                                  payment.
When Government                   Facilities of the Department of Veterans Affairs, the Department of Defense, and the Indian
facilities bill us                Health Service are entitled to seek reimbursement from us for certain services and supplies they
                                  provide to you or a family member. They may not seek more than their governing laws allow.
                                  You may be responsible to pay for certain services and charges. Contact the government facility
                                  directly for more information.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                            31                                                          Section 4
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 33 of 162




                                Section 5. Standard and Basic Option Benefits
See pages 15-16 for how our benefits changed this year. Pages 157-158 and page 159 are a benefits summary of each option. Make
sure that you review the benefits that are available under the option in which you are enrolled.
Standard and Basic Option Overview                                                                                             34
Section 5(a) Medical services and supplies provided by physicians and other health care professionals                          35
             Diagnostic and treatment services                                                                                 36
             Lab, X-ray, and other diagnostic tests                                                                            37
             Preventive care, adult                                                                                            39
             Preventive care, children                                                                                         44
             Maternity care                                                                                                    45
             Family planning                                                                                                   47
             Reproductive services                                                                                             48
             Allergy care                                                                                                      49
             Treatment therapies                                                                                               50
             Physical therapy, occupational therapy, speech therapy, and cognitive therapy                                     51
             Hearing services (testing, treatment, and supplies)                                                               52
             Vision services (testing, treatment, and supplies)                                                                52
             Foot care                                                                                                         54
             Orthopedic and prosthetic devices                                                                                 54
             Durable medical equipment (DME)                                                                                   56
             Medical supplies                                                                                                  57
             Home health services                                                                                              58
             Manipulative treatment                                                                                            59
             Alternative treatments                                                                                            59
             Educational classes and programs                                                                                  60
Section 5(b) Surgical and anesthesia services provided by physicians and other health care professionals                       61
            Surgical procedures                                                                                                62
             Reconstructive surgery                                                                                            65
            Oral and maxillofacial surgery                                                                                     66
            Organ/tissue transplants                                                                                           67
             Anesthesia                                                                                                        75
Section 5(c) Services provided by a hospital or other facility, and ambulance services                                         76
             Inpatient hospital                                                                                                77
             Outpatient hospital or ambulatory surgical center                                                                 80
             Blue Distinction Centers.                                                                                         84
             Extended care benefits/Skilled nursing care facility benefits                                                     86
             Hospice care                                                                                                      87
             Ambulance                                                                                                         90
Section 5(d) Emergency services/accidents                                                                                      91
             Accidental injury                                                                                                 92
            Medical emergency                                                                                                  94
             Ambulance                                                                                                         95
Section 5(e) Mental health and substance abuse benefits                                                                        96
             Professional services                                                                                             96
             Inpatient hospital or other covered facility                                                                      98
             Outpatient hospital or other covered facility                                                                     99
             Not covered (Inpatient or Outpatient)                                                                            100
Section 5(f) Prescription drug benefits                                                                                       101
             Covered medications and supplies                                                                                 104
             Preferred Retail Pharmacy Program                                                                                108
             Mail Service Prescription Drug Program                                                                           110
             Specialty Drug Pharmacy Program                                                                                  Ill

2015 Blue Cross and Blue Shield
Service Benefit Plan                                              32                             Standard and Basic Option Section 5
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 34 of 162




Section 5(g) Dental benefits                                                                                               115
            Accidental injury benefit                                                                                      115
            Dental benefits                                                                                                116
Section 5(h) Special features                                                                                              121
            Health Tools                                                                                                   121
            Services for the deaf and hearing impaired                                                                     121
             Web accessibility for the visually impaired                                                                   121
            Travel benefit/services overseas                                                                               121
            Healthy Families                                                                                               121
             WalkingWorks.Wellness Program                                                                                 121
             Blue Health Assessment                                                                                        122
            Diabetes Management Incentive Program                                                                          122
             MyBlue.Customer eService                                                                                      123
            National Doctor & Hospital Finders"'                                                                           123
            Care Management Programs                                                                                       123
             Flexible benefits option                                                                                      123
Section 5(i) Services, drugs, and supplies provided overseas                                                               124
Summary of benefits for the Blue Cross and Blue Shield Service Benefit Plan Standard Option — 2015                         157
Summary of benefits for the Blue Cross and Blue Shield Service Benefit Plan Basic Option — 2015                            159




2015 Blue Cross and Blue Shield
Service Benefit Plan                                           33                             Standard and Basic Option Section 5
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 35 of 162




                                        Standard and Basic Option Overview
This Plan offers both a Standard and Basic Option. Both benefit packages are described in Section 5. Make sure that you review the
benefits that are available under the option in which you are enrolled.

The Standard and Basic Option Section 5 is divided into subsections. Please read Important things you should keep in mind at the
beginning of the subsections. Also read the general exclusions in Section 6; they apply to the benefits in the following subsections.
To obtain claim forms, claims filing advice, or more information about Standard and Basic Option benefits, contact us at the customer
service telephone number on the back of your Service Benefit Plan ID card or on our website at www.feablue.ora.

Each option offers unique features.

Standard Option                       When you have Standard Option, you can use both Preferred and Non-preferred providers.
                                      However, your out-of-pocket expenses are lower when you use Preferred providers and Preferred
                                      providers will submit claims to us on your behalf. Standard Option has a calendar year
                                      deductible for some services and a $20 copayment for office visits to primary care providers ($30
                                      for specialists). Standard Option also features a Preferred Retail Pharmacy Program, a Preferred
                                      Mail Service Drug Program, and a Preferred Specialty Drug Pharmacy Program.

Basic Option                          Basic Option does not have a calendar year deductible. Most services are subject to copayments
                                      ($25 for primary care providers and $35 for specialists). Members do not need to have referrals
                                      to see specialists. You must use Preferred providers for your care to be eligible for benefits,
                                      except in certain circumstances, such as emergency care. Preferred providers will submit claims
                                      to us on your behalf. Basic Option also offers a Preferred Retail Pharmacy Program and a
                                      Preferred Specialty Drug Pharmacy Program.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               34                   Standard and Basic Option Section 5 Overview
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 36 of 162




                 Section 5(a). Medical services and supplies provided by physicians
                                and other health care professionals
          Important things you should keep in mind about these benefits:
          • Please remember that all benefits are subject to the definitions, limitations, and exclusions in this brochure
            and are payable only when we determine they are medically necessary.
          • Please refer to Section 3, How you receive benefits, for a list of providers we consider to be primary care
            providers and other health care professionals.
          • Be sure to read Section 4, Your costs for covered services, for valuable information about how cost-sharing
            works. Also, read Section 9 for information about how we pay if you have other coverage, or if you are age
            65 or over.
          • We base payment on whether a facility or a health care professional bills for the services or supplies. You
            will find that some benefits are listed in more than one section of the brochure. This is because how they
            are paid depends on what type of provider bills for the service. For example, physical therapy is paid
            differently depending on whether it is billed by an inpatient facility, a physician, a physical therapist, or an
            outpatient facility.
          • The services listed in this Section are for the charges billed by a physician or other health care professional
            for your medical care. See Section 5(c) for charges associated with the facility (i.e., hospital or other
            outpatient facility, etc.).
          • PPO benefits apply only when you use a PPO provider. When no PPO provider is available, non-PPO
            benefits apply.
          • Under Standard Option,
            — The calendar year deductible is $350 per person ($700 per family).
            — We provide benefits at 85% of the Plan allowance for services provided in Preferred facilities by Non-
              preferred radiologists, anesthesiologists, certified registered nurse anesthetists (CRNAs), pathologists,
              emergency room physicians, and assistant surgeons (including assistant surgeons in a physician's office).
              You are responsible for any difference between our payment and the billed amount.
          • Under Basic Option,
             — There is no calendar year deductible.
             — You must use Preferred providers in order to receive benefits. See below and page 20 for the
               exceptions to this requirement
             — We provide benefits at Preferred benefit levels for services provided in Preferred facilities by Non-
               preferred radiologists, anesthesiologists, certified registered nurse anesthetists (CRNAs), pathologists,
               emergency room physicians, and assistant surgeons (including assistant surgeons in a physician's office).
               You are responsible for any difference between our payment and the billed amount.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               35                            Standard and Basic Option Section 5(a)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 37 of 162




                Benefit Description                                                           You Pay

      Note: Fur Standard Option, we state Nt hethe r or not the calendar year deductible applies for each benefit
                  listed in this Section. There is no calendar year deductible under Basic Option.

Diagnostic-andtreAttitent services                                 Standard Option .:,                         Basic-Option
Outpatient professional services of physicians and           Preferred primary care provider or      Preferred primary care provider or
other health care professionals:                             other health care professional:         other health care professional:
• Consultations                                              $20 copayment per visit (no             $25 copayment per visit
• Second surgical opinions                                   deductible)
                                                                                                     Preferred specialist: $35 copayment
• Clinic visits                                              Preferred specialist: $30 copayment     per visit
• Office visits                                              per visit (no deductible)
                                                                                                     Note: You pay 30% of the Plan
• Home visits                                                Participating: 35% of the Plan          allowance for agents, drugs, and/or
• Initial examination of a newborn needing definitive        allowance (deductible applies)          supplies administered or obtained in
   treatment when covered under a family enrollment                                                  connection with your care. (See page
                                                             Non-participating: 35% of the Plan
• Pharmacotherapy (medication management) [see                                                       145 for more information about
                                                             allowance (deductible applies), plus
   Section 5(f) for prescription drug coverage]                                                      "agents.")
                                                             any difference between our
Note: Please refer to pages 37-38 for our coverage of        allowance and the billed amount         Participating/Non-participating: You
laboratory, X-ray, and other diagnostic tests billed for                                             pay all charges
by a health care professional, and to pages 81-83 for
our coverage of these services when billed for by a
facility, such as the outpatient department of a hospital.
Inpatient professional services:                             Preferred: 15% of the Plan              Preferred: Nothing
• During a hospital stay                                     allowance (deductible applies)
                                                                                                     Participating/Non-participating: You
• Services for nonsurgical procedures when ordered,          Participating: 35% of the Plan          pay all charges
  provided, and billed by a physician during a covered       allowance (deductible applies)
  inpatient hospital admission
                                                             Non-participating: 35% of the Plan
• Medical care by the attending physician (the               allowance (deductible applies), plus
  physician who is primarily responsible for your care       any difference between our
  when you are hospitalized) on days we pay inpatient        allowance and the billed amount
  hospital benefits
  Note: A consulting physician employed by the
  hospital is not the attending physician.
• Consultations when requested by the attending
  physician
• Concurrent care — hospital inpatient care by a
  physician other than the attending physician for a
  condition not related to your primary diagnosis, or
  because the medical complexity of your condition
  requires this additional medical care
• Physical therapy by a physician other than the
  attending physician
• Initial examination of a newborn needing definitive
  treatment when covered under a family enrollment
• Pharmacotherapy (medication management) [see
  Section 5(c) for our coverage of drugs you receive
  while in the hospital]
• Second surgical opinion
• Nutritional counseling when billed by a covered
  provider
                                                                              Diagnostic and treatment services — continued on next page

2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 36                             Standard and Basic Option Section 5(a)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 38 of 162




Diagnostic and treatinint services                                                            You
continued
                                                                   Standard Option                             Beek Option
Not covered.•                                                All charges                             All charges

• Routine services except for those Preventive care
  services described on pages 39-43

• Telephone consultations and online medical
  evaluation and management services
• Private duty nursing

• Standby physicians

• Routine radiological and staff consultations
  required by hospital rules and regulations

• Inpatient physician care when your hospital
  admission or portion of an admission is not covered
  [see Section 5(c)J
Note: If we determine that a hospital admission is not
covered we will not provide benefitsfor inpatient
room and board or inpatient physician care. However,
we will provide benefitsfor covered services or
supplies other than room and board and inpatient
physician care at the level that we would have paid if
they had been provided in some other setting.

Lab, X-ray,and other diagnostic tests
Diagnostic tests limited to:                                 Preferred: 15% of the Plan              Preferred: Nothing
                                                             allowance (deductible applies)
• Laboratory tests (such as blood tests and urinalysis)                                              Note: You pay 30% of the Plan
                                                             Participating: 35% of the Plan          allowance for agents, drugs, and/or
• Pathology services                                         allowance (deductible applies)          supplies administered or obtained in
• EKGs                                                                                               connection with your care. (See page
                                                             Non-participating: 35% of the Plan
                                                                                                     145 for more information about
Note: See Section 5(c) for services billed for by a          allowance (deductible applies), plus
                                                                                                     "agents.")
facility, such as the outpatient department of a hospital.   any difference between our
                                                             allowance and the billed amount         Participating/Non-participating: You
                                                                                                     pay all charges (except as noted
                                                             Note: Ifyour Preferred provider
                                                                                                     below)
                                                             uses a Non-preferred laboratory or
                                                             radiologist, we will pay Non-           Note: For services billed by
                                                             preferred benefits for any              Participating and Non-participating
                                                             laboratory and X-ray charges.           laboratories or radiologists, you pay
                                                                                                     any difference between our
                                                                                                     allowance and the billed amount.
                                                                           Lab, X-ray, and other diagnostic tests - continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 37                             Standard and Basic Option Section 5(a)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 39 of 162




tE4 X-ray, and Other diagnostic tests
  continued)                                                          Standard Option
 Diagnostic tests including but not limited to:                Preferred: 15% of the Plan              Preferred: $40 copayment
                                                               allowance (deductible applies)
 • Cardiovascular monitoring                                                                           Note: You pay 30% of the Plan
                                                               Participating: 35% of the Plan          allowance for agents, drugs, and/or
 • EEGs                                                        allowance (deductible applies)          supplies administered or obtained in
 • Neurological testing                                                                                connection with your care. (See page
                                                               Non-participating: 35% of the Plan
                                                                                                       145 for more information about
 • Ultrasounds                                                 allowance (deductible applies), plus
                                                                                                       "agents.")
                                                               any difference between our
 • X-rays (including set-up of portable X-ray                  allowance and the billed amount         Participating/Non-participating: You
   equipment)                                                                                          pay all charges (except as noted
                                                               Note: If your Preferred provider        below)
 Note: See Section 5(c) for services billed for by a           uses a Non-preferred laboratory or
 facility, such as the outpatient department of a hospital.    radiologist, we will pay Non-           Note: For services billed by
                                                               preferred benefits for any              Participating and Non-participating
                                                               laboratory and X-ray charges.           laboratories or radiologists, you pay
                                                                                                       any difference between our
                                                                                                       allowance and the billed amount in
                                                                                                       addition to the Preferred copayment
                                                                                                       listed above.

 Diagnostic tests limited to:                                  Preferred: 15% of the Plan              Preferred: $100 copayment
                                                               allowance (deductible applies)
 • Bone density tests                                                                                  Note: You pay 30% of the Plan
                                                               Participating: 35% of the Plan          allowance for agents, drugs, and/or
 • CT scans/MRIs/PET scans                                     allowance (deductible applies)          supplies administered or obtained in
 • Angiographies                                                                                       connection with your care. (See page
                                                               Non-participating: 35% of the Plan
                                                                                                       145 for more information about
 • Genetic testing                                             allowance (deductible applies), plus
                                                                                                       "agents.")
                                                               any difference between our
    Note: Benefits are available for specialized               allowance and the billed amount         Participating/Non-participating: You
    diagnostic genetic testing when it is medically                                                    pay all charges (except as noted
    necessary to diagnose and/or manage a patient's            Note: If your Preferred provider        below)
    existing medical condition. Refer to the next              uses a Non-preferred laboratory or
    paragraph for information about diagnostic BRCA            radiologist, we will pay Non-           Note: For services billed by
    testing. See pages 39, 41, and 43 in this Section for      preferred benefits for any              Participating and Non-participating
    coverage of preventive genetic testing services            laboratory and X-ray charges.           laboratories or radiologists, you pay
    related to family history of cancer or other diceaso                                               any difference between our
                                                                                                       allowance and the billed amount in
    Note: You must obtain prior approval for BRCA                                                      addition to the Preferred copayment
    testing (see page 21). Diagnostic BRCA testing is                                                  listed above.
    covered only for members with a cancer diagnosis.
    BRCA testing is limited to one test per lifetime
    whether covered as a diagnostic test or paid under
    Preventive care benefits (see page 41).
 • Nuclear medicine
  • Sleep studies
  Note: See Section 5(c) for services billed for by a
  facility, such as the outpatient department of a hospital.




  2015 Blue Cross and Blue Shield
  Service Benefit Plan                                                  38                            Standard and Basic Option Section 5(a)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 40 of 162




                                                                         Standard Option                      Basic Option
Benefits are provided for preventive care services for adults    Preferred: Nothing (no deductible) Preferred: Nothing
age 22 and over, including services recommended under the
                                                                 Note: If you receive both           Note: If you receive both
Affordable Care Act (ACA). For a complete list of
                                                                 preventive and diagnostic services preventive and diagnostic
preventive care services recommended under the ACA,
                                                                 from your Preferred provider on     services from your Preferred
visit: www.healthcare.gov/what-are-my-preventire-care-
                                                                 the same day, you are responsible provider on the same day, you are
benefits. Preventive services recommended by the U.S.
                                                                 for paying your cost-share for the responsible for paying your cost-
Preventive Services Task Force (USPSTF) are listed
at: hno://www.uspreventiveservicestaskforce.org/usostf/usn       diagnostic services.                share for the diagnostic services.
sabrecs.htm.                                                     Participating: 35% of the Plan      Participating/Non-participating:
Covered services include:                                        allowance (deductible applies)      You pay all charges (except as
                                                                 Non-participating: 35% of the       noted below)
• Visits/exams for preventive care
                                                                 Plan allowance (deductible          Note: For services billed by
    Note: See the definition of Preventive care, Adult on        applies), plus any difference       Participating and Non-
   page 151 for included health screening services.              between our allowance and the       participating laboratories or
• Individual counseling on prevention and reducing health        billed amount                       radiologists, you pay any
    risks                                                        Note: When billed by a facility,    difference  between our allowance
    Note: Preventive care benefits are not available for group   such as the outpatient department and the billed amount.
    counseling.                                                  of a hospital, we provide benefits  Note: When billed by a Preferred
Note: Preventive care benefits for each of the services listed   as shown here, according to the     facility, such as the outpatient
below are limited to one per calendar year.                      contracting status of the facility. department of a hospital, we
• Chest X-ray                                                                                        provide benefits as shown here
• EKG                                                                                                for Preferred providers.
• Urinalysis                                                                                         Note: Benefits are not available
• General health panel                                                                               for visits/exams for preventive
• Basic or comprehensive metabolic panel test                                                        care, associated laboratory tests,
• CBC                                                                                                screening colonoscopies, or
• Fasting lipoprotein profile (total cholesterol, LDL, HDL,                                          routine immunizations performed
    and/or triglycerides)                                                                            at Member or Non-member
• Screening for diabetes mellitus                                                                    facilities.
• Screening for Hepatitis C                                                                          Note: See Section 5(c) for our
• Screening for alcohol/substance abuse                                                              payment levels for covered cancer
    Note: See pages 60 and 112 for our coverage of smoking                                           screenings and ultrasound
    and tobacco cessation treatment.                                                                 screening for aortic abdominal
                                                                                                     aneurysm billed for by Member
• Genetic counseling and evaluation for members whose
                                                                                                     or Non-member facilities and
    family history is associated with an increased risk for
                                                                                                     performed on an outpatient basis.
    harmful mutations in BRCA I or BRCA2 genes
    Note: Preventive care benefits are available for BRCA
    testing only as described on pages 41-42.
• Screening for chlamydial infection
• Screening for gonorrhea infection
• Screening for Human Papillomavirus (HPV) for females
• Screening for Human Immunodeficiency virus (HIV)
    infection
• Screening for syphilis infection
• Administration and interpretation of a Health Risk
    Assessment (HRA) questionnaire (see Definitions)
    Note: As a member of the Service Benefit Plan, you have
    access to the Blue Cross and Blue Shield HFtA, called the
    "Blue Health Assessment" questionnaire. Completing
    the questionnaire entitles you to receive special benefit
    incentives. See Section 5(h) for complete information.
                                                                                        Preventive care, adult — continued on next page
2015 Blue Cross and Blue Shield
Service Benefit Plan                                                39                          Standard and Basic Option Section 5(a)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 41 of 162




                                                                                           You
                                                                 Standard Option                             Basic Option
• Colorectal cancer tests, including:                     Preferred: Nothing (no deductible)       Preferred: Nothing
  — Fecal occult blood test                               Participating: 35% of the Plan           Participating/Non-participating:
                                                          allowance (deductible applies)           You pay all charges (except as
  — Screening colonoscopy (see page 62 for our
                                                                                                   noted below)
    payment levels for diagnostic colonoscopies)          Non-participating: 35% of the Plan
  — Sigmoidoscopy
                                                          allowance (deductible applies), plus     Note: For services billed by
                                                          any difference between our               Participating and Non-participating
  — Double contrast barium enema                          allowance and the billed amount          laboratories or radiologists, you pay
• Prostate cancer tests — Prostate Specific Antigen                                                any difference between our
                                                          Note: When billed by a facility,
  (PSA) test                                                                                       allowance and the billed amount.
                                                          such as the outpatient department of
• Cervical cancer tests (including Pap tests)             a hospital, we provide benefits as       Note: When billed by a Preferred
                                                          shown here, according to the             facility, such as the outpatient
• Screening mammograms                                    contracting status of the facility.      department of a hospital, we provide
• Low-dose CT screening for lung cancer (limited to                                                benefits as shown here for Preferred
  adults, ages 55 to 80, with a history of tobacco use)                                            providers.
• Ultrasound for aortic abdominal aneurysm                                                         Note: Benefits are not available for
                                                                                                   visits/exams for preventive care,
• Osteoporosis screening — annual screening for
                                                                                                   associated laboratory tests,
  women age 60 and over
                                                                                                   screening colonoscopies, or routine
Note: Preventive care benefits for each of the services                                            immunizations performed at
listed above are limited to one per calendar year.                                                 Member or Non-member facilities.
• Nutritional counseling when billed by a covered                                                  Note: See Section 5(c) for our
  provider                                                                                         payment levels for covered cancer
   Note: Benefits are limited to individual nutritional                                            screenings and ultrasound screening
   counseling services. We do not provide benefits for                                             for aortic abdominal aneurysm
   group counseling services.                                                                      billed for by Member or Non-
                                                                                                   member facilities and performed on
Note: If you receive both preventive and diagnostic
                                                                                                   an outpatient basis.
services from your Preferred provider on the same day,
you are responsible for paying your cost-share for the
diagnostic services.
                                                                                      Preventive care, adult - continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              40                             Standard and Basic Option Section 5(a)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 42 of 162




Preventive cats;:adult; continue                                                           ,You Pay
                                                                 Standard Option                            Basic Option
BRCA testing for members, age 18 and over, who            Preferred: Nothing (no deductible)       Preferred: Nothing
have not been diagnosed with breast or ovarian cancer,
                                                          Participating: 35% of the Plan           Participating/Non-participating: You
and whose family history is associated with an
                                                          allowance (deductible applies)           pay all charges (except as noted
increased risk for deleterious mutations in BRCA1 or
                                                                                                   below)
BRCA2 genes. BRCA testing is limited to one BRCA          Non-participating: 35% of the Plan
test per lifetime.                                        allowance (deductible applies), plus     Note: For services billed by
Note: You must receive genetic counseling and             any difference between our               Participating and Non-participating
evaluation services and obtain prior approval             allowance and the billed amount          laboratories, you pay any difference
before you receive preventive BRCA testing. See                                                    between our allowance and the
page 39 for coverage of genetic counseling and                                                     billed amount.
evaluation, and page 21 for information about prior                                                Note: When billed by a Preferred
approval. Benefits will not be provided for preventive                                             facility, such as the outpatient
BRCA testing unless you receive genetic counseling                                                 department of a hospital, we provide
and evaluation prior to the test.                                                                  benefits as shown here for Preferred
Eligible members must meet at least one of the                                                     providers. Benefits are not available
following family history criteria (see note below for                                              for BRCA testing performed at
members of Ashkenazi Jewish heritage):                                                             Member or Non-member facilities.
• Two first-degree female relatives with breast cancer,
  one of whom was diagnosed at age 50 or younger;
  Or

• A combination of three or more first- or second-
  degree female relatives with breast cancer regardless
  of age at diagnosis; or
• A first- or second-degree relative with both breast
  and ovarian cancer at any age; or
• A combination of both breast and ovarian cancer,
  breast and fallopian tube cancer, or breast and
  primary peritoneal cancer, among first- and second-
  degree female relatives; or
• A first-degree female relative with bilateral breast
  cancer, or
• A combination of two or more first- or second-
  degree female relatives with ovarian cancer
  regardless of age at diagnosis; or
• A history of breast cancer in a male relative
Note: The family history criteria listed above do not
apply to members of Ashkenazi Jewish heritage.
Members of Ashkenazi Jewish heritage must meet one
of the following family history criteria:
• Any first-degree relative with breast or ovarian
  cancer; or
• Two second-degree relatives on the same side of the
  family with breast or ovarian cancer
                                                                                       Preventive care, adult — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               41                            Standard and Basic Option Section 5(a)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 43 of 162




'Preirentive care, adult (c,ontinued)                                               You
                                                                  Standard Option                   Basic Option.
BRCA testing (continued from page 41)                       See page 41                   See page 41
First-degree relatives are defined as: parents, siblings,
and children of the member being tested. Second-
degree relatives are defined as: grandparents, aunts,
uncles, nieces, nephews, grandchildren, and half-
siblings (siblings with one shared biological parent) of
the member being tested. Relatives may be living or
deceased.
Note: BRCA testing is limited to one test per lifetime
whether paid under Preventive care benefits or covered
as a diagnostic test (see page 38 for our coverage of
diagnostic BRCA testing).
 Note: Preventive care benefits are not available for
 surgical removal of breasts, ovaries, or prostate.
                                                                                Preventive care, adult — continued on next page




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                               42                  Standard and Basic Option Section 5(a)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 44 of 162




Preventive cares adiiit'(continued)                                                         You Pay
                                                                  Standard Option                            Basic Option
Routine immunizations [as licensed by the U.S. Food        Preferred: Nothing (no deductible)       Preferred: Nothing
and Drug Administration (FDA)), limited to:                Participating: 35% of the Plan           Participating/Non-participating:
• Hepatitis (Types A and B) for patients with              allowance (deductible applies)           You pay all charges (except as
  increased risk or family history                                                                  noted below)
                                                           Non-participating: 35% of the Plan
• Herpes Zoster (shingles)*                                allowance (deductible applies), plus     Note: We provide benefits for
• Human Papillomavirus (HPV)*                              any difference between our               services billed by
• Influenza (flu)*                                         allowance and the billed amount          Participating/Non-participating
                                                           Note: We waive your deductible and       providers related to Influenza (flu)
• Measles, Mumps, Rubella
                                                           coinsurance amount for services          vaccines. If you use a Non-
• Meningococcal*                                                                                    participating provider, you pay any
                                                           billed by Participating/
• Pneumococcal*                                            Non-participating providers related      difference between our allowance
• Tetanus, Diphtheria, Pertussis booster (one every        to Influenza (flu) vaccines. If you      and the billed amount.
   10 yrs)                                                 use a Non-participating provider,        Note: When billed by a facility,
• Varicella                                                you pay any difference between our       such as the outpatient department of
*Many Preferred retail pharmacies participate in our       allowance and the billed amount.         a hospital, we provide benefits as
 vaccine network. See page 106 for our coverage of         Note: When billed by a facility, such    shown here, according to the
 these vaccines when provided by pharmacies in the         as the outpatient department of a        contracting status of the facility.
 vaccine network.                                          hospital, we provide benefits as
                                                           shown here, according to the
                                                           contracting status of the facility.
Note: U.S. FDA licensure may restrict the use of the       See above and pages 39-42                See above and pages 39-42
immunizations and vaccines listed above to certain age
ranges, frequencies, and/or other patient-specific
indications, including gender.
Note: If you receive both preventive and diagnostic
services from your Preferred provider on the same day,
you are responsible for paying your cost-share for the
diagnostic services.
Note: See page 107 for our payment levels for
medicines to promote better health as recommended
under the Affordable Care Act.
Note: The benefits listed above and on pages 39-42 do
not apply to children up to age 22. (See benefits
under Preventive care, children, this Section.)
Not covered:                                               All charges                               All charges
• Genetic testing/screening related to family history of
  cancer or other disease, except for BRCA
  testing/screening as described on pages 41-42
  Note: See page 38 for our coverage of medically
  necessary diagnostic genetic testing.
• Group counseling on prevention and reducing health
  risks
• Self-administered health risk assessments (other
  than the Blue Health Assessment)
• Screening services requested solely by the member,
  such as commercially advertised heart scans, body
  scans, and tests performed in mobile traveling vans



2015 Blue Cross and Blue Shield
Service Benefit Plan                                               43                             Standard and Basic Option Section 5(a)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 45 of 162




                                                                                              ,You
                                                                       Standard Option                         Basic Option
Benefits are provided for preventive care services for         Preferred: Nothing (no                 Preferred: Nothing
children up to age 22, including services recommended          deductible)                            Participating/Non-participating:
under the Affordable Care Act (ACA), and by the American       Participating: 35% of the Plan         You pay all charges (except as
Academy of Pediatrics (AAP). For a complete list of            allowance (deductible applies)         noted below)
preventive care services recommended under the ACA,
visit: www.healthcare.eov/what-are-mv-preventive-care-         Non-participating: 35% of the          Note: For services billed by
benefits. Preventive services recommended by the U.S.          Plan allowance (deductible             Participating and Non-
Preventive Services Task Force (USPSTF) are listed             applies), plus any difference          participating laboratories or
at: htta://www.usareventiveservicestaskforce.ore/usostf/usn    between our allowance and the          radiologists, you pay any
sabrecs.htm.                                                   billed amount                          difference between our allowance
                                                               Note: We waive the deductible          and the billed amount.
Covered services include:
                                                               and coinsurance amount for             Note: We provide benefits for
• Healthy newborn visits and screenings (inpatient or
                                                               services billed by Participating/      services billed by
  outpatient)
                                                               Non-participating providers            Participating/Non-participating
• Visits/exams for preventive care                             related to Influenza (flu) vaccines.   providers related to Influenza
• Laboratory tests                                             If you use a Non-participating         (flu) vaccines. If you use a Non-
• Hearing and vision screenings                                provider, you pay any difference       participating provider, you pay
• Routine immunizations as licensed by the U.S. Food and       between our allowance and the          any difference between our
  Drug Administration (FDA) limited to:                        billed amount.                         allowance and the billed amount.
  — Diphtheria, Tetanus, Pertussis                             Note: When billed by a facility,       Note: When billed by a facility,
  — Hemophilus Influenza type b (Hib)                          such as the outpatient department      such as the outpatient department
                                                               of a hospital, we provide benefits     of a hospital, we provide benefits
  — Hepatitis (Types A and B)
                                                               as shown here, according to the        as shown here, according to the
  — Human Papillomavirus (HPV)                                 contracting status of the facility.    contracting status of the facility.
  — Inactivated Poliovirus
  — Measles, Mumps, Rubella
  — Meningococcal
   — Pneumococcal
   — Rotavirus
   — Influenza (flu)
  — Varicella
   Note: U.S. FDA licensure may restrict the use of certain
   immunizations and vaccines to specific age ranges,
   frequencies, and/or other patient-specific indications,
   including gender.
• Screening for chlamydial infection
• Screening for gonorrhea infection
• Screening for Human Papillomavirus (HPV) for females
• Screening for Human Immunodeficiency virus (HIV)
   infection
• Screening for syphilis infection
   Note: Benefits for sexually transmitted infection (STI)
   screening tests are limited to one test per STI per year.
• Nutritional counseling services (see page 40)
Note: See page 107 for our payment levels for medicines to
promote better health as recommended under the Affordable
Care Act.
Note: If your child receives both preventive and diagnostic
services from a Preferred provider on the same day, you are
responsible for paying the cost-share for the diagnostic
services.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                              44                            Standard and Basic Option Section 5(a)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 46 of 162




                                                                      Standard Option
Benefits are provided for preventive care services for          Preferred: Nothing (no                 Preferred: Nothing
children up to age 22, including services recommended           deductible)                            Participating/Non-participating:
under the Affordable Care Act (ACA), and by the American        Participating: 35% of the Plan         You pay all charges (except as
Academy of Pediatrics (AAP). For a complete list of             allowance (deductible applies)         noted below)
preventive care services recommended under the ACA,
visit: www.healthcare.aov/what-are-my-preventive-care-          Non-participating: 35% of the          Note: For services billed by
benefits. Preventive services recommended by the U.S.           Plan allowance (deductible             Participating and Non-
Preventive Services Task Force (USPSTF) are listed              applies), plus any difference          participating laboratories or
at: htto://www.usoreventiveservicestaskforce.org/usostf/usn     between our allowance and the          radiologists, you pay any
sabrecs.htm.                                                    billed amount                          difference between our allowance
                                                                Note: We waive the deductible          and the billed amount.
Covered services include:
                                                                and coinsurance amount for             Note: We provide benefits for
• Healthy newborn visits and screenings (inpatient or                                                  services billed by
                                                                services billed by Participating/
   outpatient)                                                                                         Participating/Non-participating
                                                                Non-participating providers
• Visits/exams for preventive care                              related to Influenza (flu) vaccines.   providers related to Influenza
• Laboratory tests                                              if you use a Non-participating         (flu) vaccines. If you use a Non-
• Hearing and vision screenings                                 provider, you pay any difference       participating provider, you pay
                                                                between our allowance and the          any difference between our
• Routine immunizations as licensed by the U.S. Food and
                                                                billed amount.                         allowance and the billed amount.
   Drug Administration (FDA) limited to:
   — Diphtheria, Tetanus, Pertussis                             Note: When billed by a facility,       Note: When billed by a facility,
                                                                such as the outpatient department      such as the outpatient department
   — Hemophilus Influenza type b (Hib)
                                                                of a hospital, we provide benefits     of a hospital, we provide benefits
   — Hepatitis (Types A and B)                                  as shown here, according to the        as shown here, according to the
   — Human Papillomavirus (HPV)                                 contracting status of the facility.    contracting status of the facility.
   — Inactivated Poliovirus
   — Measles, Mumps, Rubella
   — Meningococcal
   — Pneumococcal
   — Rotavirus
   — Influenza (flu)
   — Varicella
    Note:U.S. FDA licensure may restrict the use of certain
   immunizations and vaccines to specific age ranges,
   frequencies, and/or other patient-specific indications,
   including gender.
• Screening for chlamydial infection
• Screening for gonorrhea infection
• Screening for Human Papillomavirus (HPV) for females
• Screening for Human Immunodeficiency virus (HIV)
    infection
• Screening for syphilis infection
    Note: Benefits for sexually transmitted infection (STI)
    screening tests are limited to one test per STI per year.
• Nutritional counseling services (see page 40)
 Note: See page 107 for our payment levels for medicines to
 promote better health as recommended under the Affordable
Care Act.
 Note: If your child receives both preventive and diagnostic
 services from a Preferred provider on the same day, you are
 responsible for paying the cost-share for the diagnostic
 services.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                                44                           Standard and Basic Option Section 5(a)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 47 of 162




                                                                                               You
                                                                 Standard Option.
Maternity (obstetrical) care including related            Preferred: Nothing (no deductible)         Preferred: Nothing
conditions resulting in childbirth or miscarriage, such
                                                          Note: For facility care related to         Note: For Preferred facility care
as:
                                                          maternity, including care at birthing      related to maternity, including care
• Prenatal care (including ultrasound, laboratory, and    facilities, we waive the per               at Preferred birthing facilities, your
  diagnostic tests)                                       admission copayment and pay for            responsibility for covered inpatient
• Delivery                                                covered services in full when you          services is limited to $175 per
                                                          use Preferred providers.                   admission. For outpatient facility
• Postpartum care                                                                                    services related to maternity, see
                                                          Participating: 35% of the Plan
• Assistant surgeons/surgical assistance if required                                                 page 81.
                                                          allowance (deductible applies)
  because of the complexity of the delivery
                                                                                                     Participating/Non-participating:
• Anesthesia (including acupuncture) when requested       Non-participating: 35% of the Plan
                                                                                                     You pay all charges (except as noted
  by the attending physician and performed by a           allowance (deductible applies), plus
                                                                                                     below)
  certified registered nurse anesthetist (CRNA) or a      any difference between our
  physician other than the operating physician            allowance and the billed amount            Note: For services billed by
  (surgeon) or the assistant                                                                         Participating and Non-participating
                                                          Note: You may request prior
                                                                                                     laboratories or radiologists, you are
• Tocolytic therapy and related services when             approval and receive specific benefit
                                                                                                     responsible only for any difference
  provided on an inpatient basis during a covered         information in advance for the
                                                                                                     between our allowance and the
  hospital admission                                      delivery itself and any other
                                                                                                     billed amount.
                                                          maternity-related surgical
• Breastfeeding education and individual coaching on      procedures to be provided by a
  breastfeeding by health care providers such as          Non-participating physician when
  physicians, physician assistants, midwives, nurse       the charge for that care will
  practitioners/clinical specialists, and lactation       be $5,000 or more. Call your Local
  consultants                                             Plan at the customer service number
   Note: See page 46 for our coverage of breast pump      on the back of your ID card to obtain
   kits.                                                  information about your coverage and
                                                          the Plan allowance for the services.
• Mental health treatment for postpartum depression
  and depression during pregnancy
  Note: We provide benefits to cover up to 4 visits per
  year in full to treat depression associated with
  pregnancy (i.e., depression during pregnancy,
  postpartum depression, or both) when you use a
  Preferred provider. See Section 5(e) for our
  coverage of mental health visits to Non-preferred
  providers and benefits for additional mental health
  services.
Note: See page 40 for our coverage of nutritional
counseling.
Note: Benefits for home nursing visits related to
covered maternity care are subject to the visit
limitations described on page 58.
Note: Maternity Care benefits are not provided for
prescription drugs required during pregnancy. See
Section 5(f) for prescription drug coverage.
                                                                                                  Maternity care — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               45                             Standard and Basic Option Section 5(a)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 48 of 162




                                                                                     You
                                                                 Standard
Note: Here are some things to keep in mind:
• You do not need to precertify your normal delivery;
  see page 25 for other circumstances, such as
  extended stays for you or your baby.
• You may remain in the hospital up to 48 hours after
  a regular delivery and 96 hours after a cesarean
  delivery. We will cover an extended stay if
  medically necessary.
• We cover routine nursery care of the newborn child
  when performed during the covered portion of the
  mother's maternity stay and billed by the facility.
  We cover other care of an infant who requires
  professional services or non-routine treatment, only
  if we cover the infant under a Self and Family
  enrollment. Surgical benefits, not maternity
  benefits, apply to circumcision.
Note: When a newborn requires definitive treatment
during or after the mother's confinement, the newborn
is considered a patient in his or her own right. Regular
medical or surgical benefits apply rather than
maternity benefits.
Note: See page 62 for our payment levels for
circumcision.

• Breast pump kit, limited to one of the two kits listed   Nothing (no deductible)         Nothing
  below, per calendar year, for women who are
  pregnant and/or nursing
   — Ameda Manual pump kit
       or
   — Ameda Double Electric pump kit
   Note: The breast pump kit will include a supply of
   150 Ameda milk storage bags. You may order
   Ameda milk storage bags, limited to 150 bags every
   90 days, even if you own your own breast pump.
Note: Benefits for the breast pump kit and milk
storage bags are only available when you order them
through CVS Caremark by calling 1-800-262-7890.
                                                                                       Maternity care — continued on next page




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                              46                  Standard and Basic Option Section 5(a)
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 49 of 162




Maternity-care continued)                                                                      You Pay
                                                                     Standard Option                            Basic Option
Not covered:                                                  All charges                             All charges

• Procedures, services, drugs, and supplies related to
  abortions except when the life of the mother would
  be endangered if thefetus were carried to term or
  when the pregnancy is the result of an act of rape or
  incest
• Genetic testing/screening of the baby'sfather (see
  page 38for our coverage of medically necessary
  diagnostic genetic testing)

• Childbirth preparation, Lamaze, and other
  birthing/parenting classes
• Breast pumps and milk storage bags except as
  stated on page 46

• Breastfeeding supplies other than those contained in
   the breast pump kit described on page 46 including
   clothing (e.g., nursing bras), baby bottles, or items
  for personal comfort or convenience (e.g., nursing
   pads)

• Tocolytic therapy and related services provided on
  an outpatient basis
• Maternity carefor women not enrolled in this Plan

'Family•planning
A range of voluntary family planning services for             Preferred: Nothing (no deductible)       Preferred: Nothing
women, limited to:
                                                              Participating: 35% of the Plan           Participating/Non-participating:
• Contraceptive counseling                                    allowance (deductible applies)           You pay all charges
• Diaphragms and contraceptive rings                          Non-participating: 35% of the Plan
                                                              allowance (deductible applies), plus
• Injectable contraceptives                                   any difference between our
• Intrauterine devices (IUDs)                                 allowance and the billed amount

• Implantable contraceptives
• Voluntary sterilization (tubal ligation or tubal
  occlusion/tubal blocking procedures only)
   Note: See page 62 for our coverage of voluntary
   sterilization for men.
 Note:We also provide benefits for professional
 services associated with voluntary sterilizations and
 with the fitting, insertion, implantation, or removal of
 the contraceptives listed above at the payment levels
 shown here.
 Note: When billed by a facility, such as the outpatient
 department of a hospital, we provide benefits as shown
 here, according to the contracting status of the facility.
                                                                                                   Family planning — continued on next page


 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                                 47                             Standard and Basic Option Section 5(a)
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 50 of 162




Family planning ponfinUed                                                                     You ray
                                                                    Standard:Option                             Basic Option
• Oral and transdermal contraceptives                        Preferred: 15% of the Plan               Preferred: 30% of the Plan
                                                             allowance (deductible applies)           allowance
   Note: We waive your cost-share for generic oral and
   transdermal contraceptives when you purchase them         Participating: 35% of the Plan           Participating/Non-participating:
   at a Preferred retail pharmacy or, for Standard           allowance (deductible applies)           You pay all charges
   Option only, through the Mail Service Prescription
                                                             Non-participating: 35% of the Plan
   Drug Program. See page 105 for more information.
                                                             allowance (deductible applies), plus
Note: When billed by a facility, such as the outpatient      any difference between our
department of a hospital, we provide benefits as shown       allowance and the billed amount
here, according to the contracting status of the facility.


Not covered:                                                 All charges                              All charges
• Reversal of voluntary surgical sterilization

• Contraceptive devices not described above

• Over-the-counter (OTC) contraceptives, except as
  described in Section 5(1)

..ReprodiktiVe services
 Diagnosis and treatment of infertility, except for the      Preferred: 15% of the Plan               Preferred primary care provider or
 Reproductive services listed as not covered on page 49      allowance (deductible applies)           other health care professional:
                                                                                                      $25 copayment per visit
 Note: See Section 5(f) for prescription drug coverage.      Participating: 35% of the Plan
                                                             allowance (deductible applies)           Preferred specialist: $35 copayment
                                                                                                      per visit
                                                             Non-participating: 35% of the Plan
                                                             allowance (deductible applies), plus     Note: You pay 30% of the Plan
                                                             any difference between our               allowance for agents, drugs, and/or
                                                             allowance and the billed amount          supplies administered or obtained in
                                                                                                      connection with your care. (See
                                                                                                      page 145 for more information
                                                                                                      about "agents.")
                                                                                                      Participating/Non-participating:
                                                                                                      You pay all charges (except as noted
                                                                                                      below)
                                                                                                      Note: For services billed by
                                                                                                      Participating and Non-participating
                                                                                                      laboratories or radiologists, you pay
                                                                                                      any difference between our
                                                                                                      allowance and the billed amount.
                                                                                          Reproductive services — continued on next page




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                                48                             Standard and Basic Option Section 5(a)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 51 of 162




Reproductive services.,(continued                                                           You Pay
                                                                  standard Option                             Basic Option
 The services listed below are not covered as treatments   All charges                              All charges
for infertility or as alternatives to conventional
 conception:
• Assisted reproductive technology (ART) and
  assisted insemination procedures, including but not
  limited to:
   — Artificial insemination (AI)
   — In vitrofertilization (IVF)
   — Embryo transfer and Gamete Intrafallopian
     Transfer (GIFT)
   — Zygote Intrafallopian Transfer (NV°
   — Intravaginal insemination (IVI)
   — Intracervical insemination (IC!)
   — Intracytoplasmic sperm injection (ICSI)
   — Intrauterine insemination (IUI)

• Services, procedures, and/or supplies that are
  related to ART and/or assisted insemination
  procedures
• Cryopreservation or storage of sperm (sperm
  banking), eggs, or embryos
• Preimplantation diagnosis, testing, and/or
  screening, including the testing or screening of
  eggs, sperm, or embryos
• Drugs used in conjunction with ART and assisted
  insemination procedures
• Services, supplies, or drugs provided to individuals
  not enrolled in this Plan

           care

 • Testing and treatment, including materials (such as     Preferred: 15% of the Plan               Preferred primary care provider or
   allergy serum)                                          allowance (deductible applies)           other health care professional:
                                                                                                    $25 copayment per visit; nothing for
 • Allergy injections                                      Participating: 35% of the Plan
                                                                                                    injections
                                                           allowance (deductible applies)
                                                                                                    Preferred specialist: $35 copayment
                                                           Non-participating: 35% of the Plan
                                                                                                    per visit; nothing for injections
                                                           allowance (deductible applies), plus
                                                           any difference between our               Participating/Non-participating:
                                                           allowance and the billed amount          You pay all charges (except as noted
                                                                                                    below)
                                                                                                     Note: For services billed by
                                                                                                     Participating and Non-participating
                                                                                                     laboratories or radiologists, you pay
                                                                                                     any difference between our
                                                                                                     allowance and the billed amount.

 Not covered: Provocative food testing and sublingual      All charges                               All charges
 allergy desensitization

 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                              49                             Standard and Basic Option Section 5(a)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 52 of 162




                                                                                            You
                                                                  Standard Option
Outpatient treatment therapies:                            Preferred: 15% of the Plan              Preferred primary care provider or
• Chemotherapy and radiation therapy                       allowance (deductible applies)          other health care professional:
                                                                                                   $25 copayment per visit
  Note: We cover high dose chemotherapy and/or             Participating: 35% of the Plan
  radiation therapy in connection with bone marrow         allowance (deductible applies)          Preferred specialist: $35 copayment
  transplants, and drugs or medications to stimulate or                                            per visit
                                                           Non-participating: 35% of the Plan
  mobilize stem cells for transplant procedures, only      allowance (deductible applies), plus     Note: You pay 30% of the Plan
  for those conditions listed as covered under             any difference between our               allowance for agents, drugs, and/or
  Organ/tissue transplants in Section 5(b). See also,      allowance and the billed amount          supplies administered or obtained in
  Other services under You need prior Plan approval                                                 connection with your care. (See
  for certain services in Section 3 (pages 21 and 22).                                              page 145 for more information about
• Intensity-modulated radiation therapy (IMRT)                                                      "agents.")
   Note: You must get prior approval for outpatient                                                 Participating/Non-participating:
   IMRT related to cancers other than head, neck,                                                   You pay all charges
   breast, or prostate cancer. Please refer to page 22
   for more information.
• Renal dialysis — Hemodialysis and peritoneal
  dialysis
• Intravenous (IV)/infusion therapy — Home IV or
  infusion therapy
   Note: Home nursing visits associated with Home
   IV/infusion therapy are covered as shown
   under Home health services on page 58.
• Outpatient cardiac rehabilitation
Note: See Section 5(c) for our payment levels for
treatment therapies billed for by the outpatient
department of a hospital.
Note: See page 59 for our coverage of osteopathic and
chiropractic manipulative treatment.

Inpatient treatment therapies:                             Preferred: 15% of the Plan               Preferred: Nothing
• Chemotherapy and radiation therapy                       allowance (deductible applies)
                                                                                                    Participating/Non-participating:
   Note: We cover high dose chemotherapy and/or            Participating: 35% of the Plan           You pay all charges
   radiation therapy in connection with bone marrow        allowance (deductible applies)
   transplants, and drugs or medications to stimulate or
                                                           Non-participating: 35% of the Plan
   mobilize stem cells for transplant procedures, only
                                                           allowance (deductible applies), plus
   for those conditions listed as covered
                                                           any difference between our
   under Organ/tissue transplants in Section 5(b). See
                                                           allowance and the billed amount
   also, Other services under You need prior Plan
   approval for certain services in Section 3 (pages 21
   and 22).
• Renal dialysis — Hemodialysis and peritoneal
  dialysis
• Pharmacotherapy (medication management) [see
  Section 5(c) for our coverage of drugs administered
  in connection with these treatment therapies)




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                50                            Standard and Basic Option Section 5(a)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 53 of 162




Physical therap • ociapational therapy,                                                     You
speech therapy,: and 'Cognitive therapy
                                                                  Standard Option
• Physical therapy, occupational therapy, and speech       Preferred primary care provider or        Preferred primary care provider or
  therapy                                                  other health care professional:           other health care professional:
                                                           $20 copayment per visit (no               $25 copayment per visit
• Cognitive rehabilitation therapy                         deductible)
                                                                                                     Preferred specialist: $35 copayment
Note: When billed by a skilled nursing facility, nursing   Preferred specialist: $30 copayment       per visit
home, or extended care facility, we pay benefits as        per visit (no deductible)
shown here for professional care, according to the                                                   Note: You pay 30% of the Plan
contracting status of the facility.                        Participating: 35% of the Plan            allowance for agents, drugs, and/or
                                                           allowance (deductible applies)            supplies administered or obtained in
                                                                                                     connection with your care. (See
                                                           Non-participating: 35% of the Plan
                                                                                                     page 145 for more information about
                                                           allowance (deductible applies), plus
                                                                                                     "agents.")
                                                           any difference between our
                                                           allowance and the billed amount           Note: Benefits are limited to
                                                                                                     50 visits per person, per calendar
                                                           Note: Benefits are limited to 75
                                                                                                     year for physical, occupational, or
                                                           visits per person, per calendar year
                                                                                                     speech therapy, or a combination of
                                                           for physical, occupational, or speech
                                                                                                     all three.
                                                           therapy, or a combination of all
                                                           three.                                    Participating/Non-participating:
                                                                                                     You pay all charges
                                                           Note: Visits that you pay for while
                                                           meeting your calendar year                Note: See Section 5(c) for our
                                                           deductible count toward the limit         payment levels for rehabilitative
                                                           cited above.                              therapies billed for by the outpatient
                                                                                                     department of a hospital.
                                                           Note: When billed by a facility, such
                                                           as the outpatient department of a
                                                           hospital, we provide benefits as
                                                           shown here, according to the
                                                           contracting status of the facility.

Not covered:                                               All charges                               All charges
• Recreational or educational therapy, and any
  related diagnostic testing except as provided by a
  hospital as part of a covered inpatient stay
• Maintenance or palliative rehabilitative therapy
• Exercise programs
• Hippotherapy (exercise on horseback)
• Massage therapy
• Applied behavior analysis (ABA) or ABA therapy




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               51                              Standard and Basic Option Section 5(a)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 54 of 162




     .‹                           , ..
   earintseryices•, t        n , trentnient; and.                                            You Pay
:supplies;
                                                                  , Standard Ontion                           Basic.Option
• Hearing tests related to illness or injury                Preferred: 15% of the Plan               Preferred primary care provider or
                                                            allowance (deductible applies)           other health care professional:
• Testing and examinations for prescribing hearing                                                   $25 copayment per visit
  aids                                                      Participating: 35% of the Plan
                                                            allowance (deductible applies)           Preferred specialist: $35 copayment
Note: For our coverage of hearing aids and related                                                   per visit
services, see page 55.                                      Non-participating: 35% of the Plan
                                                            allowance (deductible applies), plus     Note: You pay 30% of the Plan
                                                            any difference between our               allowance for agents, drugs, and/or
                                                            allowance and the billed amount          supplies administered or obtained in
                                                                                                     connection with your care. (See
                                                                                                     page 145 for more information about
                                                                                                     "agents.")
                                                                                                     Participating/Non-participating:
                                                                                                     You pay all charges

Not covered:                                                All charges                              All charges

• Routine hearing tests (except as indicated on
  page 44)

• Hearing aids (except as described on page 55)
                               .,
  '
 Vision services.-(teatin        rCatinetti, and
.'sdpplies)
Benefits are limited to one pair of eyeglasses,             Preferred: 15% of the Plan               Preferred: 30% of the Plan
replacement lenses, or contact lenses per incident          allowance (deductible applies)           allowance
prescribed:
                                                            Participating: 35% of the Plan           Participating/Non-participating:
• To correct an impairment directly caused by a single      allowance (deductible applies)           You pay all charges
  instance of accidental ocular injury or intraocular
                                                            Non-participating: 35% of the Plan
  surgery;
                                                            allowance (deductible applies), plus
 • If the condition can be corrected by surgery, but        any difference between our
   surgery is not an appropriate option due to age or       allowance and the billed amount
   medical condition;
 • For the nonsurgical treatment for amblyopia and
   strabismus, for children from birth through age 18
 Note: Benefits are provided for refractions only when
 the refraction is performed to determine the
 prescription for the one pair of eyeglasses, replacement
 lenses, or contact lenses provided per incident as
 described above.
                                                              Vision services (testing, treatment, and supplies) — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                52                             Standard and Basic Option Section 5(a)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 55 of 162




Vision:services (testing2Ireatment, and
supplies) (continued
                                                                 Standard.Option
• Eye examinations related to a specific medical          Preferred primary care provider or       Preferred primary care provider or
  condition                                               other health care professional:          other health care professional:
                                                          $20 copayment (no deductible)            $25 copayment per visit
• Nonsurgical treatment for amblyopia and
  strabismus, for children from birth through age 18      Preferred specialist: $30 copayment      Preferred specialist: $35 copayment
                                                          (no deductible)                          per visit
  Note: See page 52 for our coverage of eyeglasses,
  replacement lenses, or contact lenses when              Participating: 35% of the Plan           Note: You pay 30% of the Plan
  prescribed as nonsurgical treatment for amblyopia       allowance (deductible applies)           allowance for agents, drugs, and/or
  and strabismus.                                                                                  supplies administered or obtained in
                                                          Non-participating: 35% of the Plan
Note: See Section 5(b), Surgical procedures, for          allowance (deductible applies), plus     connection with your care. (See
coverage for surgical treatment of amblyopia and          any difference between our               page 145 for more information about
strabismus.                                               allowance and the billed amount          "agents.")

Note: See pages 37-38 in this Section for our payment                                              Participating/Non-participating:
levels for Lab, X-ray, and other diagnostic tests                                                  You pay all charges
performed or ordered by your provider. Benefits are
not available for refractions except as described on
page 52.

Not covered:                                              All charges                              All charges
• Eyeglasses, contact lenses, routine eye
  examinations, or vision testing for the prescribing
  or fitting of eyeglasses or contact lenses, except as
  described on page 52
• Deluxe eyeglass frames or lens features for
  eyeglasses or contact lenses such as special coating,
  polarization, UV treatment, etc.
• Multifocal, accommodating, toric, or other premium
  intraocular lenses (10Ls) including Crystalens,
  ReStor, and ReZoom
• Eye exercises, visual training, or orthoptics, except
  for nonsurgical treatment of amblyopia and
  strabismus as described above
• LASIK, INTACS, radial keratotomy, and other
  refractive surgical services
• Refractions, including those performed during an
  eye examination related to a specific medical
  condition, except as described on page 52




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              53                             Standard and Basic Option Section 5(a)
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 56 of 162




.     .
    Foot care:.                                                                                  You Pay
                                                                       Standard Option                             Basic Option
    Routine foot care when you are under active treatment       Preferred primary care provider or        Preferred primary care provider or
    for a metabolic or peripheral vascular disease, such as     other health care professional:           other health care professional:
    diabetes                                                    $20 copayment for the office visit        $25 copayment per visit
    Note: See Orthopedic and prosthetic devices for             (no deuce);
                                                                       d tibl 15% of the Plan             Preferred specialist: $35 copayment
    information on podiatric shoe inserts.                      allowance forother
                                                                               all       services         per visit
                                                                (deductible applies)
    Note: See Section 5(b) for our coverage for surgical                                                  Note: You pay 30% of the Plan
    procedures.                                                 Preerred
                                                                    f             li $30 copayment
                                                                           specialist:                    allowance for agents, drugs, and/or
                                                                for the office visit (no deductible);     supplies administered or obtained in
                                                                 15% of the Plan allowance for all        connection with your care. (See
                                                                other services (deductible applies)       page 145 for more information
                                                                Participating: 35% of the Plan            about "agents.")
                                                                allowance (deductible applies)            Participating/Non-participating:
                                                                Non-participating: 35% of the Plan        You pay all charges
                                                                allowance (deductible applies), plus
                                                                any difference between our
                                                                allowance and the billed amount
    Not covered: Routinefoot care, such as cutting              All charges                               All charges
    trimming, or removal of corns, calluses, or thefree
    edge of toenails, and similar routine treatment of
    conditions of thefoot, except as stated above
      ,                                  ..
    Qiih        Ic'all prosthetic, devices
                         ,
    Orthopedic braces and prosthetic appliances such as:        Preferred: 15% of the Plan                Preferred: 30% of the Plan
    • Artificial limbs and eyes                                 allowance (deductible applies)            allowance
    • Functional foot orthotics when prescribed by a            Participating: 35% of the Plan            Participating/Non-participating:
      physician                                                 allowance (deductible applies)            You pay all charges
    • Rigid devices attached to the foot or a brace, or         Non-participating: 35% of the Plan
      placed in a shoe                                          allowance (deductible applies), plus
    • Replacement, repair, and adjustment of covered            any difference between our
      devices                                                   allowance and the billed amount

    • Following a mastectomy, breast prostheses and
      surgical bras, including necessary replacements
    • Surgically implanted penile prostheses to treat
       erectile dysfunction
    Note: A prosthetic appliance is a device that is
    surgically inserted or physically attached to the body to
    restore a bodily function or replace a physical portion
    of the body.
    We provide hospital benefits for internal prosthetic
    devices, such as artificial joints, pacemakers, cochlear
    implants, and surgically implanted breast implants
    following mastectomy; see Section 5(c) for payment
    information. Insertion of the device is paid as surgery;
    see Section 5(b).
                                                                                 Orthopedic and prosthetic devices — continued on next page




    2015 Blue Cross and Blue Shield
    Service Benefit Plan                                                 54                             Standard and Basic Option Section 5(a)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 57 of 162




Orthopedic and..prostlhetW" &ices,.                                                       'You Pay •
 Continixdf•                                                                     ‘.
                                                                   Standard Option.                         Basic Option
• Hearing aids for children up to age 22, limited to         Any amount over $2,500 (no           Any amount over $2,500
  $2,500 per calendar year                                   deductible)
• Hearing aids for adults age 22 and over, limited to
  $2,500 every 3 calendar years
  Note: Benefits for hearing aid dispensing fees,
  fittings, batteries, and repair services are included in
  the benefit limits described above.

• Bone anchored hearing aids when medically                  Any amount over $5,000 (no            Any amount over $5,000
  necessary for members with traumatic injury or             deductible)
  malformation of the external ear or middle ear (such
  as a surgically induced malformation or congenital
  malformation), limited to $5,000 per calendar year

• Wigs for hair loss due to the treatment of cancer          Any amount over $350 for one wig      Any amount over $350 for one wig
                                                             per lifetime (no deductible)          per lifetime
   Note: Benefits for wigs are paid at 100% of the billed
   amount, limited to $350 for one wig per lifetime.

Not covered.                                                 All charges                           All charges
• Shoes (including diabetic shoes)
• Over-the-counter orthotics
• Arch supports
• Heel pads and heel cups
• Wigs (including cranial prostheses), except for scalp
  hair prosthesis for hair loss due to the treatment of
  cancer, as stated above
• Hearing aid accessories or supplies (including remote
  controls and warranty packages)




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               55                           Standard and Basic Option Section 5(a)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 58 of 162




Durable incdical equjpinent                                                                  011   Pay.
                                                                  Standard Option                             Basic Option
Durable medical equipment (DME) is equipment and           Preferred: 15% of the Plan               Preferred: 30% of the Plan
supplies that:                                             allowance (deductible applies)           allowance
1. Are prescribed by your attending physician (i.e., the   Participating: 35% of the Plan           Participating/Non-participating:
   physician who is treating your illness or injury);      allowance (deductible applies)           You pay all charges
2. Are medically necessary;                                Non-participating: 35% of the Plan       Note: See Section 5(c) for our
3. Are primarily and customarily used only for a           allowance (deductible applies), plus     coverage of DME provided and
   medical purpose;                                        any difference between our               billed by a facility.
4. Are generally useful only to a person with an illness   allowance and the billed amount
   or injury;                                              Note: See Section 5(c) for our
5. Are designed for prolonged use; and                     coverage of DME provided and
6. Serve a specific therapeutic purpose in the treatment   billed by a facility.
   of an illness or injury.
We cover rental or purchase of durable medical
equipment, at our option, including repair and
adjustment. Covered items include:
• Home dialysis equipment
• Oxygen equipment
• Hospital beds
• Wheelchairs
• Crutches
• Walkers
• Continuous passive motion (CPM) devices
• Dynamic orthotic cranioplasty (DOC) devices
• Insulin pumps
• Other items that we determine to be DME, such as
  compression stockings
Note: We cover DME at Preferred benefit levels only
when you use a Preferred DME provider. Preferred
physicians, facilities, and pharmacies are not
necessarily Preferred DME providers.

• Speech-generating devices, limited to $1,250 per         Any amount over $1,250 per year          Any amount over $1,250 per year
  calendar year                                            (no deductible)
                                                                          Durable medical equipment (DME) — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               56                             Standard and Basic Option Section 5(a)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 59 of 162




                                       ,     •
Dursiliktnedical
       ... .  . equipinetit.(DIVIE
                  ..• •                                                                     You Pay
  ohtinued)
                                                                     Standard option                        Basic -Option
Not covered:                                                   All charges                         All charges
• Exercise and bathroom equipment
• Lifts, such as seat, chair, or van lifts
• Car seats
• Diabetic supplies, except as described in Section 5(1) or
  when Medicare Part.B is primary
• Air conditioners, humidifiers, dehumidifiers, and
  purifiers
• Breast pumps, except as described on page 46
• Communications equipment, devices, and aids
  (including computer equipment) such as "story boards"
  or other communication aids to assist communication-
  impaired individuals (exceptfor speech-generating
  devices as listed on page 56)
• Equipment for cosmetic purposes
• Topical Hyperbaric Oxygen Therapy (THBO)

   edietil
    •      supplies•
• Medical foods for children with inborn errors of amino       Preferred: 15% of the Plan           Preferred: 30% of the Plan
  acid metabolism                                              allowance (deductible applies)       allowance
• Medical foods and nutritional supplements when               Participating: 35% of the Plan       Participating/Non-participating:
  administered by catheter or nasogastric tubes                allowance (deductible applies)       You pay all charges
• Medical foods, as defined by the U.S. Food and Drug          Non-participating: 35% of the
  Administration, that are administered orally and that        Plan allowance (deductible
  provide the sole source (100%) of nutrition, for children    applies), plus any difference
  up to age 22, for up to one year following the date of the   between our allowance and the
  initial prescription or physician order for the medical      billed amount
  food (e.g., Neocate)
   Note: See Section 10, Definitions, for more information
   about medical foods.
• Ostomy and catheter supplies
• Oxygen
  Note: When billed by a skilled nursing facility, nursing
  home, or extended care facility, we pay benefits as
  shown here for oxygen, according to the contracting
  status of the facility.
• Blood and blood plasma, except when donated or
   replaced, and blood plasma expanders
Note: We cover medical supplies at Preferred benefit
levels only when you use a Preferred medical supply
provider. Preferred physicians, facilities, and pharmacies
are not necessarily Preferred medical supply providers.
 Not covered:                                                  All charges                          All charges
• Infant formulas used as a substitutefor breastfeeding
 • Diabetic supplies, except as described in Section 50 or
   when Medicare Part B is primary


 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                               57                          Standard and Basic Option Section 5(a)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 60 of 162




                                                                                           You
                                                                 Standard Option
Home nursing care for two (2) hours per day when:         Preferred: 15% of the Plan               Preferred: $25 copayment per visit
                                                          allowance (deductible applies)
• A registered nurse (R.N.) or licensed practical nurse                                            Note: You pay 30% of the Plan
  (L.P.N.) provides the services; and                     Participating: 35% of the Plan           allowance for agents, drugs, and/or
                                                          allowance (deductible applies)           supplies administered or obtained in
• A physician orders the care                                                                      connection with your care. (See
                                                          Non-participating: 35% of the Plan
                                                                                                   page 145 for more information
                                                          allowance (deductible applies), plus
                                                                                                   about "agents.")
                                                          any difference between our
                                                          allowance and the billed amount          Note: Benefits for home nursing
                                                                                                   care are limited to 25 visits per
                                                          Note: Benefits for home nursing
                                                                                                   person, per calendar year.
                                                          care are limited to 50 visits per
                                                          person, per calendar year.               Participating/Non-participating:
                                                                                                   You pay all charges
                                                          Note: Visits that you pay for while
                                                          meeting your calendar year
                                                          deductible count toward the annual
                                                          visit limit.

Not covered:                                              All charges                              All charges
• Nursing care requested by, orfor the convenience
  of the patient or the patient'sfamily
• Services primarily for bathing, feeding, exercising,
  moving the patient, homemaking, giving medication,
  or acting as a companion or sitter
• Services provided by a nurse, nursing assistant,
  health aide, or other similarly licensed or
  unlicensed person that are billed by a skilled
  nursingfacility, extended carefacility, or nursing
  home, except as included in the benefits described
  on page 86
• Private duty nursing




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              58                             Standard and Basic Option Section 5(a)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 61 of 162




Manipulative treattnen                                                                     You Pay
                                                                 Stantlard-Option                            Basic Option
Manipulative treatment performed by a Doctor of           Preferred: $20 copayment per visit       Preferred: $25 copayment per visit
Osteopathy (D.0.), Doctor ofMedicine (M.D.), or           (no deductible)                          Note: Benefits for osteopathic and
Doctor of Chiropractic (D.C.) when the provider is
                                                          Participating: 35% of the Plan           chiropractic manipulative treatment
practicing within the scope of his/her license, limited
                                                          allowance (deductible applies)           are limited to a combined total of 20
to:
                                                          Non-participating: 35% of the Plan       visits per person, per calendar year.
• Osteopathic manipulative treatment to any body          allowance (deductible applies), plus     Participating/Non-participating:
  region                                                  any difference between our               You pay all charges
• Chiropractic spinal and/or extraspinal manipulative     allowance and the billed amount
  treatment
                                                         Note: Benefits for osteopathic and
Note: Benefits for manipulative treatment are limited to chiropractic manipulative treatment
the services and combined treatment visits stated here.   are limited to a combined total of 12
                                                          visits per person, per calendar year.
                                                          Note: Manipulation visits that you
                                                          pay for while meeting your calendar
                                                          year deductible count toward the
                                                          treatment limit cited above.

Alternative treatments
Acupuncture                                               Preferred: 15% of the Plan               Preferred primary care provider or
                                                          allowance (deductible applies)           other health care professional:
Note: Acupuncture must be performed and billed by a
health care provider who is licensed or certified to                                               $25 copayment per visit
                                                          Participating: 35% of the Plan
perform acupuncture by the state where the services are   allowance (deductible applies)           Preferred specialist:
provided, and who is acting within the scope of that                                               $35 copayment per visit
license or certification. See page 17 for more            Non-participating: 35% of the Plan
information.                                              allowance (deductible applies), plus      Note: Benefits for acupuncture are
                                                          any difference between our                limited to 10 visits per calendar
Note: See page 75 for our coverage of acupuncture         allowance and the billed amount           year.
when provided as anesthesia for covered surgery.
                                                          Note: Benefits for acupuncture are        Note: You pay 30% of the Plan
Note: See page 45 for our coverage of acupuncture         limited to 24 visits per calendar         allowance for drugs and supplies.
when provided as anesthesia for covered maternity         year.
care.                                                                                               Participating/Non-participating:
                                                          Note: Visits that you pay for while       You pay all charges
                                                          meeting your calendar year
                                                          deductible count toward the limit
                                                          cited above.

Not covered:                                              All charges                               All charges
• Biofeedback
• Self-care or self-help training




2015 Blue Cross and Blue Shield
Service Benefit Plan                                             59                              Standard and Basic Option Section 5(a)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 62 of 162




Editentional Classeinnd,prograins                                                           You Pay
                                                                                                             .      .
                                                                  Standard Option                            Basic Option
• Smoking and tobacco cessation treatment                  Preferred: Nothing (no deductible)       Preferred: Nothing
• Individual counseling for smoking and tobacco use        Participating: 35% of the Plan           Participating/Non-participating:
  cessation                                                allowance (deductible applies)           You pay all charges
  Note: Benefits are not available for group               Non-participating: 35% of the Plan
  counseling.                                              allowance (deductible applies), plus
                                                           any difference between our
• Smoking and tobacco cessation classes                    allowance and the billed amount
  Note: See Section 5(f) for our coverage of smoking
  and tobacco cessation drugs.

• Diabetic education                                       Preferred: 15% of the Plan               Preferred primary care provider or
                                                           allowance (deductible applies)           other health care professional:
  Note: See pages 40 and 44 for our coverage of
                                                                                                    $25 copayment per visit
  nutritional counseling services that are not part of a   Participating: 35% of the Plan
  diabetic education program.                              allowance (deductible applies)           Preferred specialist: $35 copayment
                                                                                                    per visit
                                                           Non-participating: 35% of the Plan
                                                           allowance (deductible applies), plus     Participating/Non-participating:
                                                           any difference between our               You pay all charges
                                                           allowance and the billed amount

Not covered:                                               All charges                              All charges
• Marital, family, educational, or other counseling or
  training services when performed as part of an
  educational class or program
• Premenstrual syndrome (PMS), lactation (except as
  described on page 45), headache, eating disorder
  (except as described on pages 40 and 44), and other
  educational clinics
• Recreational or educational therapy, and any
  related diagnostic testing except as provided by a
  hospital as part ofa covered inpatient stay
• Services performed or billed by a school or halfway
  house or a member of its staff
• Applied behavior analysis (ABA) or ABA therapy




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               60                             Standard and Basic Option Section 5(a)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 63 of 162




              Section 5(b). Surgical and anesthesia services provided by physicians
                               and other health care professionals
          Important things you should keep in mind about these benefits:
         • Please remember that all benefits are subject to the definitions, limitations, and exclusions in this brochure
           and are payable only when we determine they are medically necessary.
          • Be sure to read Section 4, Your costsfor covered services, for valuable information about how cost-sharing
            works. Also, read Section 9 for information about how we pay if you have other coverage, or ifyou are age
            65 or over.
          • We base payment on whether a facility or a health care professional bills for the services or supplies. You
            will find that some benefits are listed in more than one section of the brochure. This is because how they
            are paid depends on what type of provider bills for the service.
          • The services listed in this Section are for the charges billed by a physician or other health care professional
            for your surgical care. See Section 5(c) for charges associated with the facility (i.e., hospital, surgical
            center, etc.).
          • YOU MUST GET PRIOR APPROVAL for the following surgical services if they are to be performed
            on an outpatient basis: surgery for morbid obesity; surgical correction of congenital anomalies; and
            outpatient surgery needed to correct accidental injuries (see Definitions) to jaws, cheeks, lips, tongue,
            roof and floor of mouth. Please refer to page 21 for more information.
          • YOU MUST GET PRIOR APPROVAL for all organ transplant surgical procedures (except kidney
            and cornea transplants); and if your surgical procedure requires an inpatient admission, YOU
            MUST GET PRECERTIFICATION. Please refer to the prior approval and precertification
            information shown in Section 3 to be sure which services require prior approval or precertification.
          • PPO benefits apply only when you use a PPO provider. When no PPO provider is available, non-PPO
            benefits apply.
          • Under Standard Option,
             — The calendar year deductible is $350 per person ($700 per family).
             — We provide benefits at 85% of the Plan allowance for services provided in Preferred facilities by Non-
               preferred radiologists, anesthesiologists, certified registered nurse anesthetists (CRNAs), pathologists,
               emergency room physicians, and assistant surgeons (including assistant surgeons in a physician's office).
               You are responsible for any difference between our payment and the billed amount.
             — You may request prior approval and receive specific benefit information in advance for surgeries to be
               performed by Non-participating physicians when the charge for the surgery will be $5,000 or more.
               See page 23 for more information.
          • Under Basic Option,
             — There is no calendar year deductible.
             — You must use Preferred providers in order to receive benefits. See below and page 20 for the
               exceptions to this requirement.
             — We provide benefits at Preferred benefit levels for services provided in Preferred facilities by Non-
                preferred radiologists, anesthesiologists, certified registered nurse anesthetists (CRNAs), pathologists,
                emergency room physicians, and assistant surgeons (including assistant surgeons in a physician's office).
                You are responsible for any difference between our payment and the billed amount.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               61                           Standard and Basic Option Section 5(b)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 64 of 162




               Benefit Description                                                           You Pay

     Note: For Standard Option, we statew hether or not the calendar year deductible applies for each benefit
                 listed in this Section. 'there is no calendar year deductible under Basic Option.

Surgical procedures                                               Standard Option                            Basic Option
A comprehensive range of services, such as:                Preferred: 15% of the Plan              Preferred: $150 copayment per
• Operative procedures                                     allowance (deductible applies)          performing surgeon, for surgical
                                                                                                   procedures performed in an office
• Treatment of fractures and dislocations, including       Participating: 35% of the Plan
                                                                                                   setting
  casting                                                  allowance (deductible applies)
                                                                                                   Preferred: $200 copayment per
• Normal pre- and post-operative care by the surgeon       Non-participating: 35% of the Plan
                                                                                                   performing surgeon, for surgical
• Correction of amblyopia and strabismus                   allowance (deductible applies), plus
                                                                                                   procedures performed in all other
                                                           any difference between our
• Colonoscopy (with or without biopsy) to diagnose                                                 settings
                                                           allowance and the billed amount
  or treat a specific condition                                                                  Note: Your provider will document
  Note: See page 40 for our coverage of screening          Note: You may request prior
                                                                                                 the place of service when filing your
  colonoscopies billed for by a physician or other         approval and receive specific benefit claim for the procedure(s). Please
  covered health care professional.                        information in advance for surgeries contact the provider if you have any
                                                           to be performed by Non-
• Endoscopic procedures                                                                          questions about the place of service.
                                                           participating physicians when the
• Injections                                               charge for the surgery will be $5,000 Note: If you receive the services of a
• Biopsy procedures                                        or more. See page 23 for more         co-surgeon, you pay a separate
                                                           information.                          copayment for those services, based
• Removal of tumors and cysts                                                                    on where the surgical procedure is
• Correction of congenital anomalies                                                             performed. No additional
  (see Reconstructive surgery on page 65)                                                        copayment applies to the services of
• Treatment of burns                                                                             assistant surgeons.
• Male circumcision                                                                                 Note: You pay 30% of the Plan
• Insertion of internal prosthetic devices. See Section                                             allowance for agents, drugs, and/or
  5(a) — Orthopedic and prosthetic devices, and                                                     supplies administered or obtained in
  Section 5(c) — Other hospital services and supplies —                                             connection with your care. (See
  for our coverage for the device.                                                                  page 145 for more information about
                                                                                                    "agents.")
• Voluntary sterilization for men (vasectomy)
  Note: See page 47 for our coverage of voluntary                                                   Participating/Non-participating:
  sterilization procedures for women.                                                               You pay all charges
• Assistant surgeons/surgical assistance if required
  because of the complexity of the surgical
  procedures
• Gastric restrictive procedures, gastric malabsorptive
   procedures, and combination restrictive and
  malabsorptive procedures to treat morbid obesity —
  a condition in which an individual has a Body Mass
   Index (BM1) of 40 or more, or an individual with a
   BMI of 35 or more with one or more co-
   morbidities; eligible members must be age 18 or
   over
   Note: Benefits for the surgical treatment of
   morbid obesity are subject to the requirements
   listed on page 63.
   Note: For certain surgical procedures, your out-of-
   pocket costs for facility services are reduced if you
   use a facility designated as a Blue Distinction
   Center. See pages 84-85 for information.
                                                                                            Surgical procedures — continued on next page
2015 Blue Cross and Blue Shield
Service Benefit Plan                                                62                            Standard and Basic Option Section 5(6)
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 65 of 162




                                                                                   ,011

                                                                Standard Option.
Note: Prior approval is required for outpatient surgery
for morbid obesity. For more information about prior
approval, please refer to page 21.
• Benefits for the surgical treatment of morbid obesity,
  performed on an inpatient or outpatient basis, are subject
  to the pre-surgical requirements listed below. The
  member must meet all requirements.
  — Diagnosis of morbid obesity (as defined on page 62)
     for a period of 2 years prior to surgery
  — Participation in a medically supervised weight loss
     program, including nutritional counseling, for at least
     3 months prior to the date of surgery. (Note: Benefits
     are not available for commercial weight loss
     programs; see page 40 for our coverage of nutritional
      counseling services.)
  — Pre-operative nutritional assessment and nutritional
      counseling about pre- and post-operative nutrition,
      eating, and exercise
  — Evidence that attempts at weight loss in the I year
      period prior to surgery have been ineffective
  — Psychological clearance of the member's ability to
      understand and adhere to the pre- and post-operative
      program, based on a psychological assessment
      performed by a licensed professional mental health
      practitioner (see page 97 for our payment levels for
      mental health services)
   — Member has not smoked in the 6 months prior to
      surgery
   — Member has not been treated for substance abuse for
      1 year prior to surgery and there is no evidence of
      substance abuse during the 1-year period prior to
      surgery
• Benefits for subsequent surgery for morbid obesity,
  performed on an inpatient or outpatient basis, are subject
  to the following additional pre-surgical requirements:
  — All criteria listed above for the initial procedure must
     be met again
  — Previous surgery for morbid obesity was at least
     2 years prior to repeat procedure
  — Weight loss from the initial procedure was less than
     50% of the member's excess body weight at the time
     of the initial procedure
  — Member complied with previously prescribed post-
     operative nutrition and exercise program
• Claims for the surgical treatment of morbid obesity must
  include documentation from the member's provider(s)
  that all pre-surgical requirements have been met.
                                                                              Surgical procedures — continued on next page



2015 Blue Cross and Blue Shield
Service Benefit Plan                                           63                  Standard and Basic Option Section 5(b)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 66 of 162




                                                                                    You
                                                                 Standard Option'
Note: When multiple surgical procedures that add time
or complexity to patient care are performed during the
same operative session, the Local Plan determines our
allowance for the combination of multiple, bilateral, or
incidental surgical procedures. Generally, we will
allow a reduced amount for procedures other than the
primary procedure.
Note: We do not pay extra for "incidental" procedures
(those that do not add time or complexity to patient
care).
Note: When unusual circumstances require the
removal of casts or sutures by a physician other than
the one who applied them, the Local Plan may
determine that a separate allowance is payable.

Not covered:                                               All charges                    All charges
• Reversal of voluntary sterilization
• Services of a standby physician
• Routine surgical treatment of conditions of the foot
  [see Section 5(a) - Foot care]
• Cosmetic surgery
• LASIK, INTACS, radial keratotomy, and other
  refractive surgery




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                              64                 Standard and Basic Option Section 5(b)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 67 of 162




                                                                                              YOu
                                                                   Standard •Option
• Surgery to correct a functional defect                     Preferred: 15% of the Plan             Preferred: $150 copayment per
                                                             allowance (deductible applies)         performing surgeon, for surgical
• Surgery to correct a congenital anomaly — a condition
                                                                                                    procedures performed in an office
  that existed at or from birth and is a significant         Participating: 35% of the Plan
                                                                                                    setting
  deviation from the common form or norm. Examples           allowance (deductible applies)
  of congenital anomalies are: protruding ear                                                       Preferred: $200 copayment per
                                                             Non-participating: 35% of the Plan
  deformities; cleft lip; cleft palate; birth marks; and                                            performing surgeon, for surgical
                                                             allowance (deductible applies),
  webbed fingers and toes.                                                                          procedures performed in all other
                                                             plus any difference between our
                                                                                                    settings
  Note: Congenital anomalies do not include conditions       allowance and the billed amount
  related to the teeth or intra-oral structures supporting                                          Note: Your provider will document
                                                             Note: You may request prior
  the teeth.                                                                                        the place of service when filing
                                                             approval and receive specific
                                                                                                    your claim for the procedure(s).
  Note: You must get prior approval for outpatient           benefit information in advance for
                                                                                                    Please contact the provider if you
  surgical correction of congenital anomalies. Please        surgeries to be performed by Non-
                                                                                                    have any questions about the place
  refer to page 21 for more information.                     participating physicians when the
                                                                                                    of service.
                                                             charge for the surgery will be
• Treatment to restore the mouth to a pre-cancer state       $5,000 or more. See page 23 for         Note: If you receive the services of
• All stages of breast reconstruction surgery following a    more information.                       a co-surgeon, you pay a separate
  mastectomy, such as:                                                                               copayment for those services, based
                                                                                                     on where the surgical procedure is
   — Surgery to produce a symmetrical appearance of                                                  performed. No additional
     the patient's breasts                                                                           copayment applies to the services of
   — Treatment of any physical complications, such as                                                assistant surgeons.
     lymphedemas
                                                                                                     Note: You pay 30% of the Plan
  Note: Internal breast prostheses are paid as orthopedic                                            allowance for agents, drugs, and/or
  and prosthetic devices (see Section 5(a)]. See Section                                             supplies administered or obtained in
  5(c) when billed by a facility.                                                                    connection with your care. (See
                                                                                                     page 145 for more information
  Note: If you need a mastectomy, you may choose to
                                                                                                     about "agents.")
  have the procedure performed on an inpatient basis
  and remain in the hospital up to 48 hours after the                                                Participating/Non-participating:
  procedure.                                                                                         You pay all charges
• Surgery for placement of penile prostheses to treat
  erectile dysfunction

Not covered:                                                 All charges                             All charges
• Cosmetic surgery — any operative procedure or any
  portion of a procedure performed primarily to
  improve physical appearance through change in
  bodily form — unless requiredfor a congenital
  anomaly or to restore or correct a part of the body
  that has been altered as a result of accidental injury,
  disease, or surgery (does not include anomalies
  related to the teeth or structures supporting the teeth)
• Surgeries related to sex transformation, sexual
  dysfunction, or sexual inadequacy, except as
  specifically shown above




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               65                             Standard and Basic Option Section 5(b)
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 68 of 162




'Deal and maxiflofacial*uttery':                                                                You
                                                                     Standard Option
Oral surgical procedures, limited to:                          Preferred: 15% of the Plan              Preferred: $150 copayment per
• Excision of tumors and cysts of the jaws, cheeks, lips,      allowance (deductible applies)          performing surgeon, for surgical
  tongue, roof and floor of mouth when pathological            Participating: 35% of the Plan          procedures performed in an office
  examination is necessary                                     allowance (deductible applies)          setting
• Surgery needed to correct accidental injuries                Non-participating: 35% of the Plan      Preferred: $200 copayment per
  (see Definitions) to jaws, cheeks, lips, tongue, roof and    allowance (deductible applies),         performing surgeon, for surgical
  floor of mouth                                               plus any difference between our         procedures performed in all other
                                                               allowance and the billed amount         settings
   Note: You must get prior approval for outpatient
   surgery needed to correct accidental injuries as            Note: You may request prior             Note: Your provider will document
   described above. Please refer to page 21 for more           approval and receive specific           the place of service when filing
   information.                                                benefit information in advance for      your claim for the procedure(s).
                                                               surgeries to be performed by Non-       Please contact the provider if you
 • Excision of exostoses ofjaws and hard palate
                                                               participating physicians when the       have any questions about the place
 • Incision and drainage of abscesses and cellulitis           charge for the surgery will             of service.
 • Incision and surgical treatment of accessory sinuses,       be $5,000 or more. See page 23
                                                               for more information.                   Note: If you receive the services of
   salivary glands, or ducts                                                                           a co-surgeon, you pay a separate
 • Reduction of dislocations and excision of                                                           copayment for those services,
   temporomandibular joints                                                                            based on where the surgical
                                                                                                       procedure is performed. No
 • Removal of impacted teeth
                                                                                                       additional copayment applies to the
 Note: Dentists and oral surgeons who are in our Preferred                                             services of assistant surgeons.
 Dental Network for routine dental care are not necessarily
                                                                                                       Note: You pay 30% of the Plan
 Preferred providers for other services covered by this
                                                                                                       allowance for agents, drugs, and/or
 Plan under other benefit provisions (such as the surgical
                                                                                                       supplies administered or obtained
 benefit for oral and maxillofacial surgery). Call us at the
                                                                                                       in connection with your care. (See
 customer service number on the back of your ID card to
                                                                                                       page 145 for more information
 verify that your provider is Preferred for the type of care
                                                                                                       about "agents.")
 (e.g., routine dental care or oral surgery) you are
 scheduled to receive.                                                                                 Participating/Non-participating:
                                                                                                       You pay all charges

 Not covered:                                                  All charges                              All charges
 • Oral implants and transplants except for those
   required to treat accidental injuries as specifically
   described above and in Section 5(g)
 • Surgical procedures that involve the teeth or their
   supporting structures (such as the periodontal
   membrane, gingiva, and alveolar bone), except for
   those required to treat accidental injuries as
   specifically described above and in Section 5(g)
 • Surgical procedures involving dental implants or
   preparation of the mouth for the fitting or the
   continued use of dentures, except for those required to
   treat accidental injuries as specifically described
   above and in Section 5(g)
 • Orthodontic care before, during, or after surgery,
   except for orthodontia associated with surgery to
   correct accidental injuries as specifically described
   above and in Section 5(g)




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                                66                             Standard and Basic Option Section 5(b)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 69 of 162




Prior approval requirements:
You must obtain prior approval (see page 22) from the Local Plan, for both the procedure and the facility, for the transplant
procedures listed below. Prior approval is not required for kidney transplants or for transplants of corneal tissue.
• Blood or marrow stem cell transplant procedures
  Note: See pages 71 and 72 for additional requirements that apply to blood or marrow stem cell transplants that are covered only
  as part of a clinical trial.
• Autologous pancreas islet cell transplant
• Heart transplant
• Implantation of an artificial heart as a bridge to transplant or destination therapy
• Heart-lung transplant
• Intestinal transplants (small intestine with or without other organs)
• Liver transplant
• Lung (single, double, or lobar) transplant
• Pancreas transplant
• Simultaneous liver-kidney transplant
• Simultaneous pancreas-kidney transplant
Note: Refer to pages 23-25 for information about precertification of inpatient care.
Covered organ transplants are listed on page 68. Benefits are subject to medical necessity and experimental/investigational review,
and to the prior approval requirements shown above.
Organ transplants must be performed in a facility with a Medicare-Approved Transplant Program for the type of transplant
anticipated. Transplants involving more than one organ must be performed in a facility that offers a Medicare-Approved Transplant
Program for each organ transplanted. Medicare's approved programs are listed at: hun://www.cms.2ov/Medicare/Provider-
Enrollment-and-Certification/CertificationandC.omul iance/downloads/AnDrovedTransulantPrograms.pdf.
If Medicare does not offer an approved program for a certain type of organ transplant procedure, this requirement does not apply and
you may use any covered facility that performs the procedure. If Medicare offers an approved program for an anticipated organ
transplant, but your facility is not approved by Medicare for the procedure, please contact your Local Plan at the customer service
number appearing on the back of your ID card.
Blood or marrow stem cell transplants are covered as shown on pages 69-72. Benefits are limited to the stages of the diagnoses
listed.
Physicians consider many features to determine how diseases will respond to different types of treatments. Some of the features
measured are the presence or absence of normal and abnormal chromosomes, the extension of the disease throughout the body, and
how fast the tumor cells grow. By analyzing these and other characteristics, physicians can determine which diseases may respond to
treatment without transplant and which diseases may respond to transplant. For the diagnoses listed on pages 69-70, the medical
necessity limitation is considered satisfied if the patient meets the staging description.
The blood or marrow stem cell transplants listed on pages 69-71 must be performed in a facility with a transplant program
accredited by the Foundation for the Accreditation of Cellular Therapy (FACT), or in a facility designated as a Blue Distinction
Center for Transplants or as a Cancer Research Facility. The transplant procedures listed on page 72 must be performed at a
FACT-accredited facility. See page 19 for more information about these types of facilities.
Not every facility provides transplant services for every type of transplant procedure or condition listed, or is designated or accredited
for every covered transplant. Benefits are not provided for a covered transplant procedure unless the facility is specifically designated
or accredited to perform that procedure. Before scheduling a transplant, call your Local Plan at the customer service number
appearing on the back of your ID card for assistance in locating an eligible facility and requesting prior approval for transplant
services.
Note: Coverage for the transplant procedures described on pages 69-70 includes benefits for those transplants performed in an
approved clinical trial to treat any of the conditions listed when prior approval is obtained. Refer to pages 71-72 for information
about blood or marrow stem cell transplants covered only in clinical trials and the additional requirements that apply.
 Note: See page 138 for our coverage of other costs associated with clinical trials.
 Note: We provide enhanced benefits for covered transplant services performed at Blue Distinction Centers for Transplants (see
page 74 for more information).
                                                                                      Organ/tissue transplants — continued on next page
2015 Blue Cross and Blue Shield
Service Benefit Plan                                                67                           Standard and Basic Option Section 5(b)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 70 of 162




Orguui *Sst*-iraPP                                                                             You Pay
                                                                     Standard Option                            Basic Option
• Transplants of corneal tissue                               Preferred: 15% of the Plan              Preferred: $150 copayment per
                                                              allowance (deductible applies)          performing surgeon, for surgical
• Heart transplant
                                                              Participating: 35% of the Plan          procedures performed in an office
• Heart-lung transplant                                       allowance (deductible applies)          setting
• Kidney transplant                                           Non-participating: 35% of the Plan      Preferred: $200 copayment per
                                                              allowance (deductible applies), plus    performing surgeon, for surgical
• Liver transplant
                                                              any difference between our              procedures performed in all other
• Pancreas transplant                                         allowance and the billed amount         settings
• Simultaneous pancreas-kidney transplant                                                             Note:  Your provider will document
                                                              Note: You may request prior
                                                              approval and receive specific           the place of service when filing
• Simultaneous liver-kidney transplant                                                                your claim for the procedure(s).
                                                              benefit information in advance for
• Autologous pancreas islet cell transplant (as an            kidney and cornea transplants to be     Please contact the provider if you
  adjunct to total or near total pancreatectomy) only for     performed by Non-participating          have any questions about the place
  patients with chronic pancreatitis                          physicians when the charge for the      of service.
• Intestinal transplants (small intestine) and the small      surgery will be $5,000 or more.         Note: If you receive the services of
  intestine with the liver or small intestine with multiple   See page 23 for more information.       a co-surgeon, you pay a separate
  organs such as the liver, stomach, and pancreas                                                     copayment for those services, based
                                                                                                      on where the surgical procedure is
• Single, double, or lobar lung transplant                                                            performed. No additional
• For members with end-stage cystic fibrosis, benefits                                                copayment applies to the services of
  for lung transplantation are limited to double lung                                                 assistant surgeons.
  transplants                                                                                          Participating/Non-participating:
• Implantation of an artificial heart as a bridge to                                                   You pay all charges
  transplant or destination therapy
Note: See page 67 for the prior approval and facility
requirements that apply to organ/tissue transplants.
                                                                                      Organ/tissue transplants — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 68                             Standard and Basic Option Section 5(b)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 71 of 162



                                                                                                                    i.VT.>*FeRf.:71r1T4
                                                                                              ti

                                                                                             You Pay
                                                                   Standattl-Optio'n                          Basic Option
Allogeneic blood or marrow stem cell transplants            Preferred: 15% of the Plan               Preferred: $150 copayment per
limited to the stages of the following diagnoses:           allowance (deductible applies)           performing surgeon, for surgical
• Acute lymphocytic or non-lymphocytic (i.e.,                                                        procedures performed in an office
                                                            Participating: 35% of the Plan
  myelogenous) leukemia                                                                              setting
                                                            allowance (deductible applies)
• Chronic lymphocytic leukemia/small lymphocytic                                                     Preferred: $200 copayment per
                                                            Non-participating: 35% of the Plan
  lymphoma (CLL/SLL) with poor response to therapy,                                                  performing surgeon, for surgical
                                                            allowance (deductible applies), plus
  short time to progression, transformed disease, or                                                 procedures performed in all other
                                                            any difference between our
  high risk disease                                                                                  settings
                                                            allowance and the billed amount
• Chronic myelogenous leukemia                                                                       Note: Your provider will document
• Hemoglobinopathy (i.e., Sickle cell anemia,                                                        the place of service when filing
  Thalassemia major)                                                                                 your claim for the procedure(s).
                                                                                                     Please contact the provider if you
• High-risk neuroblastoma                                                                            have any questions about the place
• Hodgkin's lymphoma                                                                                 of service.
• Infantile malignant osteopetrosis                                                                  Note: If you receive the services of
• Inherited metabolic disorders (e.g., Gaucher's disease,                                            a co-surgeon, you pay a separate
  metachromatic leukodystrophy,                                                                      copayment for those services, based
  adrenoleukodystrophy, Hunter's syndrome, Hurler's                                                  on where the surgical procedure is
  syndrome, Sanfilippo's syndrome, Maroteaux-Lamy                                                    performed. No additional
  syndrome variants)                                                                                 copayment applies to the services of
                                                                                                     assistant surgeons.
• Marrow failure [i.e., severe or very severe aplastic
  anemia, Fanconi's Anemia, Paroxysmal nocturnal                                                     Participating/Non-participating:
  hemoglobinuria (PNH), pure red cell aplasia,                                                       You pay all charges
  congenital thrombocytopenia]
• MDS/MPN [e.g., Chronic myelomonocytic leukemia
  (CMML)]
• Myelodysplasia/Myelodysplastic syndromes (MDS)
• Myeloproliferative neoplasms (MPN) (e.g.,
  Polycythemia vera, Essential thrombocythemia,
  Primary myelofibrosis)
• Non-Hodgkin's lymphoma (e.g., Waldenstrom's
  macroglobulinemia, B-cell lymphoma, Burkitt
  Lymphoma)
• Plasma Cell Disorders [e.g., Multiple Myeloma,
  Amyloidosis, Polyneuropathy, organomegaly,
  endocrinopathy, monoclonal gammopathy, and skin
  changes (POEMS) syndrome]
• Primary Immunodeficiencies (e.g., Severe combined
   immunodeficiency, Wiskott-Aldrich syndrome,
   hemophagocytic lymphohistiocytosis, X-linked
   lymphoproliferative syndrome, Kostmann's
   syndrome, Leukocyte adhesion deficiencies)
Note: See page 67 for the prior approval and facility
requirements that apply to blood or marrow stem cell
transplants.
Note: Refer to pages 71-72 for information about blood
or marrow stem cell transplants covered only in
clinical trials.
                                                                                     Organ/tissue transplants — continued on next page


2015 Blue Cross and Blue Shield
Service Benefit Plan                                               69                              Standard and Basic Option Section 5(b)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 72 of 162




                                                                                              Pay
                                                               Standard Option                         IlasicACliptinn
Autologous blood or marrow stem cell transplants         Preferred: 15% of the Plan           Preferred: $150 copayment per
limited to the stages of the following diagnoses:        allowance (deductible applies)       performing surgeon, for surgical
                                                                                              procedures performed in an office
• Acute lymphocytic or non-lymphocytic                   Participating: 35% of the Plan
                                                                                              setting
  (i.e., myelogenous) leukemia                           allowance (deductible applies)
                                                                                              Preferred: $200 copayment per
• Central Nervous System (CNS) Embryonal tumors          Non-participating: 35% of the Plan
                                                                                              performing surgeon, for surgical
  [e.g., atypical teratoid/rhabdoid tumor, primitive     allowance (deductible applies),
                                                                                              procedures performed in all other
  neuroectodermal tumors (PNETs), medulloblastoma,       plus any difference between our
                                                                                              settings
  pineoblastoma, ependymoblastoma]                       allowance and the billed amount
                                                                                              Note: Your provider will document
• Ewing's sarcoma                                                                             the place of service when filing
• Germ cell tumors (e.g., testicular germ cell tumors)                                        your claim for the procedure(s).
                                                                                              Please contact the provider if you
• High-risk neuroblastoma                                                                     have any questions about the place
• Hodgkin's lymphoma                                                                          of service.
• Non-Hodgkin's lymphoma (e.g., Waldenstrom's                                                 Note: if you receive the services of
  macroglobulinemia, B-cell lymphoma, Burkitt                                                 a co-surgeon, you pay a separate
  Lymphoma)                                                                                   copayment for those services,
                                                                                              based on where the surgical
• Plasma Cell Disorders [e.g., Multiple Myeloma,                                              procedure is performed. No
  Amyloidosis, Polyneuropathy, organomegaly,                                                  additional copayment applies to the
  endocrinopathy, monoclonal gammopathy, and skin                                             services of assistant surgeons.
  changes (POEMS) syndrome]
                                                                                              Participating/Non-participating:
Note: See page 67 for the prior approval and facility                                         You pay all charges
requirements that apply to blood or marrow stem cell
transplants.
Note:Refer to pages 71-72 for information about blood
or marrow stem cell transplants covered only in
clinical trials.
                                                                                Organ/tissue transplants — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                           70                         Standard and Basic Option Section 5(b)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 73 of 162




                                                                                                You
                                                                     Standard Option
Blood or marrow stem cell transplants limited to the           Preferred: 15% of the Plan             Preferred: $150 copayment per
stages of the following diagnoses, only when performed         allowance (deductible applies)         performing surgeon, for surgical
as part of a clinical trial that meets the facility criteria                                          procedures performed in an office
                                                               Participating: 35% of the Plan
described on page 67 and the requirements listed on                                                   setting
                                                               allowance (deductible applies)
page 72:                                                                                              Preferred: $200 copayment per
                                                               Non-participating: 35% of the Plan
• Allogeneic blood or marrow stem cell transplants for:                                               performing surgeon, for surgical
                                                               allowance (deductible applies), plus
                                                                                                      procedures performed in all other
   —Breast cancer                                              any difference between our
                                                                                                      settings
                                                               allowance and the billed amount
   — Colon cancer
                                                                                                      Note: Your provider will document
   — Glial tumors (e.g., anaplastic astrocytoma, choroid                                              the place of service when filing
     plexus tumors, ependymoma, glioblastoma                                                          your claim for the procedure(s).
     multiforme)                                                                                      Please contact the provider if you
   — Epidermolysis bullosa                                                                            have any questions about the place
                                                                                                      of service.
   — Ovarian cancer
                                                                                                      Note: If you receive the services of
   — Prostate cancer                                                                                  a co-surgeon, you pay a separate
   — Renal cell carcinoma                                                                             copayment for those services, based
                                                                                                      on where the surgical procedure is
   — Retinoblastoma
                                                                                                      performed. No additional
   — Rhabdomyosarcoma                                                                                 copayment applies to the services
   — Sarcoma                                                                                          of assistant surgeons.
   — Wilm's Tumor                                                                                     Participating/Non-participating:
                                                                                                      You pay all charges
• Autologous blood or marrow stem cell transplants for:
   — Breast cancer
   — Chronic lymphocytic leukemia/small lymphocytic
     lymphoma (CLL/SLL)
   — Chronic myelogenous leukemia
   — Epithelial ovarian cancer
   — Glial tumors (e.g., anaplastic astrocytoma, choroid
     plexus tumors, ependymoma, glioblastoma
     multiforme)
   — Retinoblastoma
   — Rhabdomyosarcoma
   — Wilm's Tumor and other childhood kidney cancers
Note: If a non-randomized clinical trial for a blood or
marrow stem cell transplant listed above meeting
the requirements shown on page 72 is not available, we
will arrange for the transplant to be provided at an
approved transplant facility, if available.
                                                                                        Organ/tissue transplants   continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                  71                          Standard and Basic Option Section 5(b)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 74 of 162
         1




                                                                            Standard Option
Blood or marrow stem cell transplants limited to the                Preferred: 15% of the Plan            Preferred: $150 copayment per
stages of the following diagnoses, only when performed at a         allowance (deductible applies)        performing surgeon, for surgical
FACT-accredited facility (see page 19) as part of a clinical                                              procedures performed in an office
trial that meets the requirements listed below:                     Participating: 35% of the Plan
                                                                                                          setting
                                                                    allowance (deductible applies)
• Nonmyeloablative or reduced-intensity conditioning
                                                                    Non-participating: 35% of the         Preferred: $200 copayment per
  (RIC) allogeneic blood or marrow stem cell transplants or
                                                                    Plan allowance (deductible            performing surgeon, for surgical
  autologous blood or marrow stem cell transplants for:
                                                                    applies), plus any difference         procedures performed in all other
  — Autoimmune disease (e.g., Multiple sclerosis,                                                         settings
                                                                    between our allowance and the
    Scleroderma, Systemic lupus erythematosus, Chronic              billed amount                        Note: Your provider will
    inflammatory demyelinating polyneuropathy)
                                                                                                         document the place of service
Requirements for blood or marrow stem cell transplants                                                   when filing your claim for the
covered only under clinical trials:                                                                      procedure(s). Please contact the
• You must contact us at the customer service number                                                     provider if you have any
  listed on the back of your ID card to obtain prior                                                     questions about the place of
  approval (see page 22); and                                                                            service.

• The patient must be properly and lawfully registered in                                                 Note: If you receive the services
  the clinical trial, meeting all the eligibility requirements                                            of a co-surgeon, you pay a
  of the trial; and                                                                                       separate copayment for those
                                                                                                          services, based on where the
  — For the transplant procedures listed above, the clinical
                                                                                                          surgical procedure is performed.
    trial must be reviewed and approved by the
                                                                                                          No additional copayment applies
    Institutional Review Board (IRB) of the FACT-
                                                                                                          to the services of assistant
    accredited facility where the procedure is to be
                                                                                                          surgeons.
    performed; and
   — For the transplant procedures listed on page 71, the                                                 Participating/Non-participating:
     clinical trial must be reviewed and approved by the                                                  You pay all charges
     IRB of the FACT-accredited facility, Blue Distinction
     Center for Transplants, or Cancer Research Facility
     where the procedure is to be performed.
Note: Clinical trials are research studies in which physicians
and other researchers work to find ways to improve
care. Each study tries to answer scientific questions and to
find better ways to prevent, diagnose, or treat patients. A
clinical trial has possible benefits as well as risks. Each trial
has a protocol which explains the purpose of the trial, how
the trial will be performed, who may participate in the trial,
and the beginning and end points of the trial. Information
regarding clinical trials is available at www.cancer.gov.
Even though we may state benefits are available for a
specific type of clinical trial, you may not be eligible for
inclusion in these trials or there may not be any trials
available in a FACT-accredited facility, Blue Distinction
Center for Transplants, or Cancer Research Facility to treat
your condition at the time you seek to be included in a
clinical trial. If your physician has recommended you
participate in a clinical trial, we encourage you to contact
the Case Management Department at your Local Plan for
assistance.
Note: See page 138 for our coverage of other costs
associated with clinical trials.

                                                                                        Organ/tissue transplants — continued on next page

2015 Blue Cross and Blue Shield
Service Benefit Plan                                                   72                            Standard and Basic Option Section 5(b)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 75 of 162




                                                                                              You
                                                                        Standard Option
Related transplant services:                                       Preferred: 15% of the Plan       Preferred: $150 copayment per
                                                                   allowance (deductible applies)   performing surgeon, for surgical
• Extraction or reinfusion of blood or marrow stem cells as
                                                                                                    procedures performed in an
  part of a covered allogeneic or autologous blood or marrow       Participating: 35% of the Plan
  stem cell transplant                                                                              office setting
                                                                   allowance (deductible applies)
                                                                                                    Preferred: $200 copayment per
• Harvesting, immediate preservation, and storage of stem          Non-participating: 35% of the
                                                                                                    performing surgeon, for surgical
  cells when the autologous blood or marrow stem cell              Plan allowance (deductible
                                                                                                    procedures performed in all
  transplant has been scheduled or is anticipated to be            applies), plus any difference
                                                                                                    other settings
  scheduled within an appropriate time frame for patients          between our allowance and the
  diagnosed at the time of harvesting with one of the              billed amount                    Note: Your provider will
  conditions listed on pages 69-72                                                                  document the place of service
                                                                                                    when filing your claim for the
  Note: Benefits are available for charges related to fees for
                                                                                                    procedure(s). Please contact the
  storage of harvested autologous blood or marrow stem cells
                                                                                                    provider if you have any
  related to a covered autologous stem cell transplant that has
                                                                                                    questions about the place of
  been scheduled or is anticipated to be scheduled within an
                                                                                                    service.
  appropriate time frame. No benefits are available for any
  charges related to fees for long term storage of stem cells.                                      Note: If you receive the services
                                                                                                     of a co-surgeon, you pay a
• Collection, processing, storage, and distribution of cord                                          separate copayment for those
  blood only when provided as part of a blood or marrow stem                                         services, based on where the
  cell transplant scheduled or anticipated to be scheduled                                           surgical procedure is performed.
  within an appropriate time frame for patients diagnosed with                                       No additional copayment
  one of the conditions listed on pages 69-72                                                        applies to the services of
• Related medical and hospital expenses of the donor, when                                           assistant surgeons.
  we cover the recipient                                                                             Participating/Non-participating:
• Related services or supplies provided to the recipient                                             You pay all charges

• Donor screening tests for up to three non-full sibling (such
  as unrelated) potential donors, for any full sibling potential
  donors, and for the actual donor used for transplant
Note: See Section 5(a) for coverage for related services, such
as chemotherapy and/or radiation therapy and drugs
administered to stimulate or mobilize stem cells for covered
transplant procedures.
                                                                                    Organ/tissue transplants - continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               73                         Standard and Basic Option Section 5(6)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 76 of 162




     ins/tisane tran          ta,(continucd/
Organ/Tissue Transplants at Blue Distinction Centers for Transplants®
We participate in the Blue Distinction Centers for Transplants Program for the organ/tissue transplants listed below.
Members who choose to use a Blue Distinction Center for Transplants for a covered transplant only pay the $250 per admission
copayment under Standard Option, or the $175 per day copayment ($875 maximum) under Basic Option, for the transplant period.
See page 152 for the definition of "transplant period." Members are not responsible for additional costs for included professional
services.
Regular benefits (subject to the regular cost-sharing levels for facility and professional services) are paid for pre- and post-transplant
services performed in Blue Distinction Centers for Transplants before and after the transplant period and for services unrelated to a
covered transplant.
All members (including those who have Medicare Part A or another group health insurance policy as their primary payor)
must contact us at the customer service number listed on the back of their ID card before obtaining services. You will be
referred to the designated Plan transplant coordinator for information about Blue Distinction Centers for Transplants.
• Heart (adult and pediatric)
• Liver (adult and pediatric liver alone; adult only for simultaneous liver-kidney)
• Pancreas; pancreas transplant alone; pancreas after kidney; simultaneous pancreas-kidney (adult only)
• Single or double lung (adult only)
• Blood or marrow stem cell transplants (adult and pediatric) listed on pages 69-72
• Related transplant services listed on page 73
Travel benefits:
Members who receive covered care at a Blue Distinction Center for Transplants for one of the transplants listed above can be
reimbursed for incurred travel costs related to the transplant, subject to the criteria and limitations described here.
We reimburse costs for transportation (air, rail, bus, and/or taxi) and lodging if you live fifty (50) miles or more from the facility, up to
a maximum of $5,000 per transplant for the member and one companion. If the transplant recipient is age 21 or younger, we pay up to
$10,000 for eligible travel costs for the member and two caregivers. Reimbursement is subject to IRS regulations.
Note: You must obtain prior approval for travel benefits (see page 22).
Note: Benefits for cornea, kidney-only, intestinal, pediatric pancreas, pediatric lung, and heart-lung transplants are not available
through Blue Distinction Centers for Transplants. See page 68 for benefit information for these transplants.
Note: See Section 5(c) for our benefits for facility care.
Note: See pages 67 and 69-73 for requirements related to blood or marrow stem cell transplant coverage.
C,Organftissue transplants- (continued)                                                          You Pay
                                                                       Standani Option                            Basic Option
Not covered:                                                    All charges                             All charges
• Transplantsfor any diagnosis not listed as covered
• Donor screening tests and donor search expenses,
  including associated travel expenses, except as defined
  on page 73
• Implants of artificial organs, including those
  implanted as a bridge to transplant and/or as
  destination therapy, other than medically necessary
  implantation of an artificial heart as described on
  page 68
• Allogeneic pancreas islet cell transplantation
• Travel costs related to covered transplants performed
  at facilities other than Blue Distinction Centersfor
  Transplants; travel costs incurred when prior
  approval has not been obtained; travel costs outside
  those allowed by IRS regulations, such asfood-related
  expenses
2015 Blue Cross and Blue Shield
Service Benefit Plan                                                  74                           Standard and Basic Option Section 5(b)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 77 of 162




                                                                                                  U

                                                                  Standard Opt!ion.
Anesthesia (including acupuncture) for covered             Preferred: 15% of the Plan                 Preferred: Nothing
medical or surgical services when requested by the         allowance (deductible applies)
                                                                                                      Participating/Non-participating:
attending physician and performed by:
                                                           Participating: 35% of the Plan             You pay all charges
• A certified registered nurse anesthetist (CRNA), or      allowance (deductible applies)
• A physician other than the physician (or the             Non-participating: 35% of the Plan
  assistant) performing the covered medical or             allowance (deductible applies), plus
  surgical procedure                                       any difference between our
                                                           allowance and the billed amount
Professional services provided in:
• Hospital (inpatient)
• Hospital outpatient department
• Skilled nursing facility
• Ambulatory surgical center
• Office
Anesthesia services consist of administration by
injection or inhalation of a drug or other anesthetic
agent (including acupuncture) to obtain muscular
relaxation, loss of sensation, or loss of consciousness.
Note: See Section 5(c) for our payment levels for
anesthesia services billed by a facility.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               75                             Standard and Basic Option Section 5(b)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 78 of 162




                     Section 5(c). Services provided by a hospital or other facility,
                                        and ambulance services
         Important things you should keep in mind about these benefits:
         • Please remember that all benefits are subject to the definitions, limitations, and exclusions in this brochure
           and are payable only when we determine they are medically necessary.
         • Be sure to read Section 4, Your costs for covered services, for valuable information about how cost-sharing
           works. Also, read Section 9 for information about how we pay if you have other coverage, or if you are age
           65 or over.
         • YOU MUST GET PRECERTIFICATION FOR HOSPITAL STAYS; FAILURE TO DO SO WILL
           RESULT IN A $500 PENALTY. Please refer to the precertification information listed in Section 3 to be
           sure which services require precertification.
          • Note: Observation services are billed as outpatient facility care. As a result, benefits for observation
            services are provided at the outpatient facility benefit levels described on page 80. See page 149 for more
            information about these types of services.
          • YOU MUST GET PRIOR APPROVAL for the following surgical services if they are to be performed
            on an outpatient basis: surgery for morbid obesity; surgical correction of congenital anomalies; and
            outpatient surgery needed to correct accidental injuries (see Definitions) to jaws, cheeks, lips, tongue,
            roof and floor of mouth. Please refer to page 21 for more information.
          • You should be aware that some PPO hospitals may have non-PPO professional providers on staff.
          • We base payment on whether a facility or a health care professional bills for the services or supplies. You
            will find that some benefits are listed in more than one section of the brochure. This is because how they
            are paid depends on what type of provider bills for the service. For example, physical therapy is paid
            differently depending on whether it is billed by an inpatient facility, a physician, a physical therapist, or an
            outpatient facility.
          • The services listed in this Section are for the charges billed by the facility (i.e., hospital or surgical center)
            or ambulance service, for your inpatient or outpatient surgery or care. Any costs associated with the
            professional charge (i.e., physicians, etc.) are listed in Sections 5(a) or 5(b).
          • PPO benefits apply only when you use a PPO provider. When no PPO provider is available, non-PPO
            benefits apply.
          • Under Standard Option,
             — The calendar year deductible is $350 per person ($700 per family).
          • Under Basic Option,
             — There is no calendar year deductible.
             — You must use Preferred providers in order to receive benefits. See page 20 for the exceptions to this
               requirement.
             — Your cost-share for care performed and billed by Preferred professional providers in the outpatient
               department of a Preferred hospital is waived for services other than surgical services, drugs, supplies,
               orthopedic and prosthetic devices, and durable medical equipment. You are responsible for the
               applicable cost-sharing amount(s) for the services performed and billed by the hospital.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 76                            Standard and Basic Option Section 5(c)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 79 of 162




               Benefit Description                                                       You Pay

     Note: For Standard Option. we state whether or not the calendar year deductible applies for each benefit
                 listed in this Section. There is no calendar year deductible under Basic Option.

Inpatient hospit,                                                Standard Option                          Basic Option
Room and board, such as:                                  Preferred: $250 per admission         Preferred: $175 per day copayment
                                                          copayment for unlimited days (no      up to $875 per admission for
• Semiprivate or intensive care accommodations            deductible)                           unlimited days
• General nursing care                                    Member: $350 per admission            Member/Non-member: You pay all
• Meals and special diets                                 copayment for unlimited days, plus    charges
                                                          35% of the Plan allowance (no
Note: We cover a private room only when you must be       deductible)
isolated to prevent contagion, when your isolation is
required by law, or when a Preferred or Member            Non-member: $350 per admission
hospital only has private rooms. If a Preferred or        copayment for unlimited days, plus
Member hospital only has private rooms, we base our       35% of the Plan allowance (no
payment on the contractual status of the facility. If a   deductible), and any remaining
Non-member hospital only has private rooms, we base       balance after our payment
our payment on the Plan allowance for your type of        Note: If you are admitted to a
admission. Please see page 149 for more information.      Member or Non-member facility due
                                                          to a medical emergency or
                                                          accidental injury, you pay a $350
                                                          per admission copayment for
                                                          unlimited days and we then provide
                                                          benefits at 100% of the Plan
                                                          allowance.
                                                                                          Inpatient hospital — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              77                           Standard and Basic Option Section 5(c)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 80 of 162




                                                                                             You
                                                                   Standard Option                             Basic Option
Other hospital services and supplies, such as:              Preferred: $250 per admission            Preferred: $175 per day copayment
• Operating, recovery, maternity, and other treatment       copayment for unlimited days (no         up to $875 per admission for
  rooms                                                     deductible)                              unlimited days
• Prescribed drugs                                          Note: For facility care related to       Note: For Preferred facility care
• Diagnostic studies, radiology services, laboratory        maternity, including care at birthing    related to maternity (including
  tests, and pathology services                             facilities, we waive the per             inpatient facility care, care at
                                                            admission copayment and pay for          birthing facilities, and services you
• Administration ofblood or blood plasma                    covered services in full when you        receive on an outpatient basis), your
• Dressings, splints, casts, and sterile tray services      use a Preferred facility.                responsibility for the covered
• Internal prosthetic devices                                                                        services you receive is limited to
                                                            Member: $350 per admission
                                                                                                     $175 per admission.
• Other medical supplies and equipment, including           copayment for unlimited days, plus
  oxygen                                                    35% of the Plan allowance (no             Member/Non-member. You pay all
• Anesthetics and anesthesia services                       deductible)                               charges

• Take-home items                                           Non-member: $350 per admission
                                                            copayment for unlimited days, plus
• Pre-admission testing recognized as part of the
                                                            35% of the Plan allowance (no
  hospital admissions process
                                                            deductible), and any remaining
• Nutritional counseling                                    balance after our payment
• Acute inpatient rehabilitation
Note: Observation services are billed as outpatient
facility care. As a result, benefits for observation
services are provided at the outpatient facility benefit
levels described on page 80. See page 149 for more
information about these types of services.
Note: Here are some things to keep in mind:
• You do not need to precertify your normal delivery;
  see page 25 for other circumstances, such as
  extended stays for you or your baby.
• If you need to stay longer in the hospital than
  initially planned, we will cover an extended stay if it
  is medically necessary. However, you must
  precertify the extended stay. See Section 3 for
  information on requesting additional days.
• We pay inpatient hospital benefits for an admission
  in connection with the treatment of children up to
  age 22 with severe dental caries. We cover
  hospitalization for other types of dental procedures
  only when a non-dental physical impairment exists
   that makes hospitalization necessary to safeguard
   the health of the patient. We provide benefits for
   dental procedures as shown in Section 5(g).
Note: See pages 45-46 for other covered maternity
services.
Note: See page 57 for coverage of blood and blood
products.
Note: For certain surgical procedures, your out-of-
pocket costs for facility services are reduced if you use
a facility designated as a Blue Distinction Center. See
page 84 for information.
                                                                                               Inpatient hospital - continued on next page
2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 78                             Standard and Basic Option Section 5(c)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 81 of 162




Inpatient.hospital (continuo!)                                                      Pay'
                                                                  Standard Option              Basic Option
Not covered:                                               All charges               All charges

• Admission to noncoveredfacilities, such as nursing
  homes, extended carefacilities, schools, or
  residential treatment centers (except as described
  on page 98)

• Personal comfort items, such as guest meals and
  beds, telephone, television, beauty and barber
  services
• Private duty nursing
Hospital room and board expenses when, in our
judgment, a hospital admission or portion of an
 admission is:

• Custodial or long term care (see Definitions)
• Convalescent care or a rest cure

• Domiciliary care provided because care in the home
  is not available or is unsuitable

• Not medically necessary, such as when services did
  not require the acute hospital inpatient (overnight)
  setting but could have been provided safely and
  adequately in a physician's office, the outpatient
  department of a hospital, or some other setting,
  without adversely affecting your condition or the
  quality of medical care you receive. Some examples
  are:
   — Admissionsfor, or consisting primarily of
     observation and/or evaluation that could have
     been provided safely and adequately in some
     other setting (such as a physician's office)
   — Admissions primarily for diagnostic studies,
     radiology services, laboratory tests, or pathology
     services that could have been provided safely and
     adequately in some other setting (such as the
     outpatient department of a hospital or a
     physician's office)
 Note: If we determine that a hospital admission is one
 of the types listed above, we will not provide benefits
for inpatient room and board or inpatient physician
 care. However, we will provide benefitsfor covered
 services or supplies other than room and board and
 inpatient physician care at the level that we would
 have paid if they had been provided in some other
 setting. Benefits are limited to care provided by
 coveredfacility providers (see pages 18-21).




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               79               Standard and Basic Option Section 5(c)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 82 of 162




                                                                                             You
                                                                   Standard Option
Outpatient surgical and treatment services                  Preferred facilities: 15% of the Plan    Preferred: $100 copayment per day
performed and billed by a hospital or freestanding          allowance (deductible applies)           per facility (except as noted below)
ambulatory facility, such as:
                                                            Member facilities: 35% of the Plan       Note: You may be responsible for
• Operating, recovery, and other treatment rooms            allowance (deductible applies)           paying a $150 copayment per day
• Anesthetics and anesthesia services                                                                per facility if other diagnostic
                                                            Non-member facilities: 35% of the
                                                                                                     services are billed in addition to the
• Pre-surgical testing performed within one business        Plan allowance (deductible applies).
                                                                                                     services listed here.
  day of the covered surgical services                      You may also be responsible for any
                                                            difference between our allowance         Note: You pay 30% of the Plan
• Observation services                                      and the billed amount.                   allowance for agents or drugs
  Note: Observation services are billed as outpatient                                                administered or obtained in
  facility care. As a result, benefits for observation                                               connection with your care. (See
  services are provided at the outpatient facility                                                   page 145 for more information about
  benefit levels described on this page. See page 149                                                "agents.")
  for more information about these types of services.
                                                                                                      Member/Non-member: You pay all
• Chemotherapy and radiation therapy                                                                  charges
• Colonoscopy (with or without biopsy) to diagnose
  or treat a specific condition
   Note: See page 40 for our coverage of screening
   colonoscopies.
• Intravenous (IV)/infusion therapy
• Renal dialysis
• Visits to the outpatient department of a hospital for
  non-emergency treatment services
• Diabetic education
• Administration of blood, blood plasma, and other
  biologicals
• Blood and blood plasma, if not donated or replaced,
  and other biologicals
• Dressings, splints, casts, and sterile tray services
• Facility supplies for hemophilia home care
• Other medical supplies, including oxygen
Note: See pages 91-94 for our payment levels for care
related to a medical emergency or accidental injury.
Note: See pages 47-48 for our coverage of family
planning services.
Note: For our coverage ofhospital-based clinic visits,
please refer to the professional benefits described on
page 36.
Note: For certain surgical procedures, your out-of-
pocket costs for facility services are reduced if you use
a facility designated as a Blue Distinction Center. See
page 85 for information.
                                                              Outpatient hospital or ambulatory surgical center — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 80                             Standard and Basic Option Section 5(c)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 83 of 162




Outputieuthospitalorambulato
surticalcyabwircontinue49
                                                                  Standard Option
Note: For outpatient facility care related to maternity,
including outpatient care at birthing facilities, we
waive your cost-share amount and pay for covered
services in full when you use a Preferred facility.
See pages 45-47 for other included maternity
services.
Note: See page 83 for outpatient drugs, medical
devices, and durable medical equipment billed for by
a hospital or freestanding ambulatory facility.
Note: We cover outpatient hospital services and
supplies related to the treatment of children up to age
22 with severe dental caries.
We cover outpatient care related to other types of
dental procedures only when a non-dental physical
 impairment exists that makes the hospital setting
 necessary to safeguard the health of the patient. See
Section 5(g), Dental benefits, for additional benefit
 information.
Outpatient diagnostic testing and treatment                Preferred facilities: 15% of the Plan     Preferred: $150 copayment per day
services performed and billed by a hospital or             allowance (deductible applies)            per facility
freestanding ambulatory facility, limited to:              Member facilities: 35% of the Plan        Member: $150 copayment per day
• Angiographies                                            allowance (deductible applies)            per facility
• Bone density tests                                       Non-member facilities: 35% of the         Non-member: $150 copayment per
                                                           Plan allowance (deductible applies).      day per facility, plus any difference
• CT scans/MRIs/PET scans                                                                            between our allowance and the billed
                                                           You may also be responsible for any
• Genetic testing                                          difference between our allowance and      amount
   Note: You must obtain prior approval for                the billed amount.                        Note: You pay 30% of the Plan
   BRCA testing (see page 21). Diagnostic BRCA                                                       allowance for agents or drugs
   testing is covered only for members with a cancer                                                 administered or obtained in
   diagnosis. BRCA testing is limited to one test per                                                connection with your care. (See page
   lifetime whether covered as a diagnostic test or                                                  145 for more information about
   paid under Preventive care benefits.                                                              "agents.")
• Nuclear medicine
• Sleep studies
                                                             Outpatient hospital or ambulatory surgical center — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                81                             Standard and Basic Option Section 5(c)
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 84 of 162




                                                                   Standard Option
Outpatient diagnostic testing services performed and        Preferred facilities: 15% of the Plan    Preferred: $40 copayment per day
billed by a hospital or freestanding ambulatory facility,   allowance (deductible applies)           per facility
including but not limited to:                               Member facilities: 35% of the Plan       Member: $40 copayment per day per
• Cardiovascular monitoring                                 allowance (deductible applies)           facility
• EEGs                                                      Non-member facilities: 35% of the        Non-member: $40 copayment per
                                                            Plan allowance (deductible applies).     day per facility, plus any difference
• Ultrasounds
                                                            You may also be responsible for any      between our allowance and the
• Neurological testing                                      difference between our allowance         billed amount
• X-rays (including set-up of portable X-ray                and the billed amount.                    Note: You may be responsible for
  equipment)                                                                                          paying a higher copayment per day
Note: For outpatient facility care related to maternity,                                              per facility if other diagnostic and/or
including outpatient care at birthing facilities, we                                                  treatment services are billed in
waive your cost-share amount and pay for covered                                                      addition to the services listed here.
services in full when you use a Preferred facility.                                                   Note: You pay 30% of the Plan
                                                                                                      allowance for agents or drugs
                                                                                                      administered or obtained in
                                                                                                      connection with your care. (See
                                                                                                      page 145 for more information about
                                                                                                      "agents.")

Outpatient treatment services performed and billed          Preferred facilities: 15% of the Plan     Preferred: $25 copayment per day
by a hospital or freestanding ambulatory facility,          allowance (deductible applies)            per facility
limited to:
                                                            Member facilities: 35% of the Plan        Note: You may be responsible for
• Cardiac rehabilitation                                    allowance (deductible applies)            paying a higher copayment per day
                                                                                                      per facility if other diagnostic and/or
• Cognitive rehabilitation                                  Non-member facilities: 35% of the
                                                                                                      treatment services are billed in
                                                            Plan allowance (deductible applies).
• Pulmonary rehabilitation                                                                            addition to the services listed here.
                                                            You may also be responsible for any
• Physical, occupational, and speech therapy                difference between our allowance          Note: You pay 30% of the Plan
                                                            and the billed amount.                    allowance for agents or drugs
                                                                                                      administered or obtained in
                                                            Note: See page 51 for our coverage
                                                                                                      connection with your care. (See
                                                            of physical, occupational, and
                                                                                                      page 145 for more information about
                                                            speech therapy.
                                                                                                      "agents.")
                                                                                                      Note: Benefits are limited to a total
                                                                                                      of 50 visits per person, per calendar
                                                                                                      year for outpatient physical,
                                                                                                      occupational, or speech therapy, or a
                                                                                                      combination of all three, regardless
                                                                                                      of the type of covered provider
                                                                                                      billing for the services.
                                                                                                      Member/Non-member: You pay all
                                                                                                      charges
                                                             Outpatient hospital or ambulatory surgical center — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 82                             Standard and Basic Option Section 5(c)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 85 of 162




Out     tient ospi
center-fcontin4ed
                                                                    Standard :Option
Outpatient diagnostic and treatment services                 Preferred facilities: 15% of the Plan      Preferred: Nothing
performed and billed by a hospital or freestanding           allowance (deductible applies)
ambulatory facility, limited to:                                                                        Member: Nothing
                                                             Member facilities: 35% of the Plan
• Laboratory tests and pathology services                    allowance (deductible applies)            Non-member: You pay any
                                                                                                       difference between our allowance
• EKGs                                                       Non-member facilities: 35% of the         and the billed amount
                                                             Plan allowance (deductible applies).
Note: For outpatient facility care related to maternity,                                               Note: You may be responsible for
                                                             You may also be responsible for any
including outpatient care at birthing facilities, we waive                                             paying a copayment per day per
                                                             difference between our allowance
your cost-share amount and pay for covered services in                                                 facility if other diagnostic and/or
                                                             and the billed amount.
full when you use a Preferred facility.                                                                treatment services are billed in
                                                                                                       addition to the services listed here.
                                                                                                        Note: You pay 30% of the Plan
                                                                                                        allowance for agents or drugs
                                                                                                        administered or obtained in
                                                                                                        connection with your care. (See
                                                                                                        page 145 for more information
                                                                                                        about "agents.")

Outpatient adult preventive care performed and billed        See pages 39-43 for our payment            Preferred: Nothing
by a hospital or freestanding ambulatory facility,           levels for covered preventive care
limited to:                                                  services for adults                        Member/Non-member: Nothing for
                                                                                                        cancer screenings and ultrasound
• Visits/exams for preventive care, screening                                                           screening for aortic abdominal
  procedures, and routine immunizations described on                                                    aneurysm
  pages 39-43
                                                                                                        Note: Benefits are not available for
• Cancer screenings listed on page 40 and ultrasound                                                    routine adult physical examinations,
  screening for aortic abdominal aneurysm                                                               associated laboratory tests,
                                                                                                        screening colonoscopies, or routine
Note: See pages 41-42 for our coverage requirements
                                                                                                        immunizations performed at
for preventive BRCA testing.
                                                                                                        Member or Non-member facilities.
Note: See page 44 for our payment levels for covered
preventive care services for children billed for by
facilities and performed on an outpatient basis.

Outpatient drugs, medical devices, and durable               Preferred facilities: 15% of the Plan      Preferred: 30% of the Plan
medical equipment billed for by a hospital or                allowance (deductible applies)             allowance
freestanding ambulatory facility, such as:
                                                             Member facilities: 35% of the Plan         Note: You may also be responsible
• Prescribed drugs                                           allowance (deductible applies)             for paying a copayment per day per
                                                                                                        facility for outpatient services. See
• Orthopedic and prosthetic devices                          Non-member facilities: 35% of the
                                                                                                        above and pages 80-82 for specific
                                                             Plan allowance (deductible applies).
• Durable medical equipment                                                                             coverage information.
                                                             You may also be responsible for any
Note: For outpatient facility care related to maternity,     difference between our allowance           Member/Non-member: You pay all
including outpatient care at birthing facilities, we waive   and the billed amount.                     charges
your cost-share amount and pay for covered services in
full when you use a Preferred facility.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 83                              Standard and Basic Option Section 5(c)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 86 of 162




13lue Distinction Centers.                                                                  You Pay'
                                                                    Stautitird Option                        Basic Option
We provide enhanced benefits for covered inpatient            Blue Distinction Center: $150 per     Blue Distinction Center: $100 per
facility services related to the surgical procedures listed   admission copayment for unlimited     day copayment up to $500 per
below, when the surgery is performed at a facility            days (no deductible)                  admission for unlimited days
designated as a Blue Distinction Center for Bariatric
Surgery, Knee and Hip Replacement, or Spine Surgery.
• Bariatric surgery, subject to the requirements listed
  on pages 62-63
• Total hip replacement or revision
• Total knee replacement or revision
• Spine surgery, limited to:
   — Cervical discectomy
   — Thoracic discectomy
   — Laminectomy
   — Laminoplasty
   — Spinal fusion
Note: You must precertify your hospital stay and verify
your facility's designation as a Blue Distinction Center
for the type of surgery being scheduled. Contact us
prior to your admission at the customer service number
listed on the back of your ID card for assistance.
Note: Members are responsible for regular cost-sharing
amounts for the surgery and related professional
services as described in Section 5(b).
Note: These benefit levels do not apply to inpatient
facility care related to other services or procedures, or
to outpatient facility care, even if the services are
performed at a Blue Distinction Center. See pages
77-79 for regular inpatient hospital benefits and pages
80-83 for outpatient facility benefit levels.
Note: See pages 18-19 for more information about
Blue Distinction Centers.
                                                                                     Blue Distinction Center?' — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 84                           Standard and Basic Option Section 5(c)
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 87 of 162




                                                                                           You
                                                                   Standard clptio
Outpatient facility services related to laparoscopic        Blue Distinction Center: $100 per     Blue Distinction Center: $25 per
gastric banding surgery, when the surgery is performed      day per facility (no deductible)      day per facility
at a facility designated as a Blue Distinction Center for
Bariatric Surgery
Note: You must meet the pre-surgical requirements
listed on pages 62-63. In addition, you must obtain
prior approval and verify the facility's designation as a
Blue Distinction Center for the type of surgery being
scheduled. Contact us prior to the procedure at the
customer service number listed on the back of your ID
card for assistance.
Note: Members are responsible for regular cost-sharing
amounts for the surgery and related professional
services as described in Section 5(b).
Note: These benefits do not apply to other types of
outpatient surgical services, even when performed at a
Blue Distinction Center. See pages 80-83 for the
benefits we provide.
Note: See pages 18-19 for more information about
Blue Distinction Centers.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                85                          Standard and Basic Option Section 5(c)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 88 of 162




Extended.care ,benefita/Skfiled nursing
Care facility:benefiti
               •                                                                                            Basic Option
                                                                   Standard Option.
Limited to the following benefits for Medicare Part A       Preferred: Nothing (no deductible)     All charges
copayments:
                                                            Participating/Member: Nothing
When Medicare Part A is the primary payor (meaning          (no deductible)
that it pays first) and has made payment, Standard
                                                            Non-participating/Non-member:
Option provides limited secondary benefits.
                                                            Nothing (no deductible)
We pay the applicable Medicare Part A copayments
                                                            Note: You pay all charges not paid
incurred in full during the first through the 30th day of
                                                            by Medicare after the 30th day.
confinement for each benefit period (as defined by
Medicare) in a qualified skilled nursing facility. A
qualified skilled nursing facility is a facility that
specializes in skilled nursing care performed by or
under the supervision of licensed nurses, skilled
rehabilitation services, and other related care, and
meets Medicare's special qualifying criteria, but is not
an institution that primarily cares for and treats mental
diseases.
If Medicare pays the first 20 days in full, Plan benefits
will begin on the 21st day (when Medicare Part A
copayments begin) and will end on the 30th day.
Note: See page 51 for benefits provided for outpatient
physical, occupational, speech, and cognitive
rehabilitation therapy when billed by a skilled nursing
facility. See Section 5(f) for benefits for prescription
drugs.
Note: If you do not have Medicare Part A, we do
not provide benefits for skilled nursing facility care.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                86                           Standard and Basic Option Section 5(c)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 89 of 162




 • .
Hospice:arse                                                                          You Pay
                     r.
                                                                 Standard Option                    Basic OPtion
Hospice care is an integrated set of services and         See below and pages 88-89       See below and pages 88-89
supplies designed to provide palliative and supportive
care to members with a projected life expectancy of six
(6) months or less due to a terminal medical condition,
as certified by the member's primary care provider or
specialist.

Pre-Hospice Enrollment Benefits                           Nothing (no deductible)         Nothing
Prior approval is not required.
Before home hospice care begins, members may be
evaluated by a physician to determine if home hospice
care is appropriate. We provide benefits for pre-
enrollment visits when provided by a physician who is
employed by the home hospice agency and when billed
by the agency employing the physician. The pre-
enrollment visit includes services such as:
• Evaluating the member's need for pain and/or
  symptom management; and
• Counseling regarding hospice and other care options

Prior approval from the Local Plan is required for
all hospice services. Our prior approval decision will
be based on the medical necessity of the hospice
treatment plan and the clinical information provided to
us by the primary care provider (or specialist) and the
hospice provider. We may also request information
from other providers who have treated the member.
All hospice services must be billed by the approved
hospice agency. You are responsible for making
sure the hospice care provider has received prior
approval from the Local Plan (see page 22 for
instructions). Please check with your Local Plan,
and/or go to www.fepblue.org and select "Provider
Directory" to use our National Doctor & Hospital
Finder, for listings of Preferred hospice providers.
Note: If Medicare Part A is the primary payor for the
member's hospice care, prior approval is not required.
However, our benefits will be limited to those services
listed above and on pages 88 and 89.
Members with a terminal medical condition (or
those acting on behalf of the member) are
encouraged to contact the Case Management
Department at their Local Plan for information
about hospice services and Preferred hospice
providers.
                                                                                         Hosnice care — continued on next nave




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              87                    Standard and Basic Option Section 5(c)
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 90 of 162




Hospice care mai
                                                                 Standard Option:.-.:.: :BasicOPtion
Covered services                                           See below                              See below
We provide benefits for the hospice services listed
below when the services have been included in an
approved hospice treatment plan and are provided by
the home hospice program in which the member is
enrolled:
• Nursing care
• Periodic physician visits
• Dietary counseling
• Durable medical equipment rental
• Medical social services
• Medical supplies
• Oxygen therapy
• Physical therapy, occupational therapy, and speech
   therapy related to the terminal medical condition
 • Prescription drugs
 • Services of home health aides (certified or licensed,
   if the state requires it, and provided by the home
   hospice agency)

Traditional Home Hospice Care                              Nothing (no deductible)                 Nothing
Periodic visits to the member's home for the
management of the terminal medical condition and to
provide limited patient care in the home. See page 87
for prior approval requirements.

Continuous Home Hospice Care                               Preferred: $250 per episode             Preferred: $150 per day copayment
                                                           copayment (no deductible)               up to $750 maximum per episode
Services provided in the home to members enrolled in
home hospice during a period of crisis, such as            Member $350 per episode                 Member/Non-member: You pay all
frequent medication adjustments to control symptoms        copayment (no deductible)               charges
or to manage a significant change in the member's
                                                           Non-member: $350 per episode
condition, requiring a minimum of 8 hours of care
                                                           copayment, plus 35% of the Plan
during each 24-hour period by a registered nurse
(R.N.) or licensed practical nurse (L.P.N.).               allowance (no deductible), and any
                                                           remaining balance after our payment
Note: Members must receive prior approval from the
Local Plan for each episode of continuous home
hospice care (see page 87). An episode consists of up
to seven (7) consecutive days of continuous care. Each
episode must be separated by at least 21 days of
traditional home hospice care. The member must be
enrolled in a home hospice program and the
continuous home hospice care services must be
provided by the home hospice program in which the
member is enrolled.
                                                                                                 Hospice care — continued on next nape




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               88                            Standard and Basic Option Section 5(c)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 91 of 162




                                                                                         You
                                                                 Standard Option
Inpatient Hospice Care                                    Preferred: Nothing (no deductible)     Preferred: Nothing
Benefits are available for inpatient hospice care when    Member: $350 per admission             Member/Non-member: You pay all
provided by a facility that is licensed as an inpatient   copayment, plus 35% of the Plan        charges
hospice facility and when:                                allowance (no deductible)
• Inpatient services are necessary to control pain        Non-member: $350 per admission
  and/or manage the member's symptoms;                    copayment, plus 35% of the Plan
                                                          allowance (no deductible), and any
• Death is imminent; or                                   remaining balance after our payment
• Inpatient services are necessary to provide an
  interval of relief (respite) to the caregiver
Note: Benefits are provided for up to thirty (30)
consecutive days in a facility licensed as an inpatient
hospice facility. Each inpatient stay must be separated
by at least 21 days of traditional home hospice care.
The member does not have to be enrolled in a home
hospice care program to be eligible for the first
inpatient stay. However, the member must be enrolled
in a home hospice care program in order to receive
benefits for subsequent inpatient stays.

Not covered:                                              All charges                             All charges

• Homemaker services
• Home hospice care (e.g., care given by a home
  health aide) that is provided and billedfor by other
  than the approved home hospice agency when the
  same type of care is already being provided by the
  home hospice agency




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              89                            Standard and Basic Option Section 5(c)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 92 of 162




Ambulaiice                                                                                 You Pay
                                                                 Standard Option
                                                                               .                             Basic. Option
Local professional ambulance transport services to or     Preferred: $100 copayment per day        Preferred: $100 copayment per day
from the nearest hospital equipped to adequately treat    for ground ambulance transport           for ground ambulance transport
your condition, when medically necessary, and:            services (no deductible)                 services
• Associated with covered hospital inpatient care         Participating/Member or                  Participating/Member or
                                                          Non-participating/Non-member:            Non-participating/Non-member:
• Related to medical emergency                            $100 copayment per day for ground        $100 copayment per day for ground
• Associated with covered hospice care                    ambulance transport services             ambulance transport services
                                                          (no deductible)
Note: We also cover medically necessary emergency                                                  Note: If you receive medically
care provided at the scene when transport services are    Note: If you receive medically           necessary air or sea ambulance
not required.                                             necessary air or sea ambulance           transport services, you pay a
                                                          transport services, you pay a            copayment of $150 per day.
                                                          copayment of $150 per day.

Local professional ambulance transport services to or     Preferred: Nothing (no deductible)        Preferred: $100 copayment per day
from the nearest hospital equipped to adequately treat                                              for ground ambulance transport
                                                                                                                                rt
                                                          Participating/Member or
your condition, when medically necessary, and when                                                  services
                                                          Non-participating/Non-member:
related to accidental injury
                                                          Nothing (no deductible)                   Participating/Member or
Note: We also cover medically necessary emergency                                                   Non-participating/Non-member:
                                                          Note: These benefit levels apply
care provided at the scene when transport services are                                              $100 copayment per day for ground
                                                          only if you receive care in
not required.                                                                                       ambulance transport services
                                                          connection with, and within 72
                                                          hours after, an accidental injury.        Note: If you receive medically
                                                          For services received after 72 hours,     necessary air or sea ambulance
                                                          see above.                                transport services, you pay a
                                                                                                    copayment of $150 per day.

Not covered:                                              All charges                               All charges
• Wheelchair van services and gurney van services
• Ambulance and any other modes of transportation
  to or from services including but not limited to
  physician appointments, dialysis, or diagnostic tests
  not associated with covered inpatient hospital care




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              90                              Standard and Basic Option Section 5(c)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 93 of 162




                                  Section 5(d). Emergency services/accidents
          Important things you should keep in mind about these benefits:
          • Please remember that all benefits are subject to the definitions, limitations, and exclusions in this brochure
            and are payable only when we determine they are medically necessary.
          • Be sure to read Section 4, Your costs for covered services, for valuable information about how cost-sharing
            works. Also, read Section 9 for information about how we pay if you have other coverage, or if you are age
            65 or over.
          • You should be aware that some Preferred (PPO) hospitals may have Non-preferred (non-PPO) professional
            providers on staff.
           • We provide benefits at Preferred benefit levels for emergency room services performed by both PPO and
             non-PPO providers when their services are related to an accidental injury or medical emergency. The Plan
             allowance for these services is determined by the contracting status of the provider. If services are
             performed by non-PPO professional providers in a PPO hospital, you will be responsible for your cost-share
             for those services, plus any difference between our allowance and the billed amount.
           • PPO benefits apply only when you use a PPO provider (except as described above). When no PPO provider
             is available, non-PPO benefits apply.
           • Under Standard Option,
             — The calendar year deductible is $350 per person ($700 per family).
           • Under Basic Option,
              — There is no calendar year deductible.
              — You must use Preferred providers in order to receive benefits, except in cases of medical
                emergency or accidental injury. Refer to the guidelines appearing below for additional
                information.

What is an accidental injury?
An accidental injury is an injury caused by an external force or element such as a blow or fall and which requires immediate medical
attention, including animal bites and poisonings. [See Section 5(g) for dental care for accidental injury.)

What is a medical emergency?
A medical emergency is the sudden and unexpected onset of a condition or an injury that you believe endangers your life or could
result in serious injury or disability, and requires immediate medical or surgical care. Some problems are emergencies because, if
not treated promptly, they might become more serious; examples include deep cuts and broken bones. Others are emergencies
because they are potentially life threatening, such as heart attacks, strokes, poisonings, gunshot wounds, or sudden inability to
breathe. There are many other acute conditions that we may determine are medical emergencies — what they all have in common is
the need for quick action.

Basic Option benefits for emergency care
Under Basic Option, you are encouraged to seek care from Preferred providers in cases of accidental injury or medical emergency.
However, if you need care immediately and cannot access a Preferred provider, we will provide benefits for the initial treatment
provided in the emergency room of any hospital — even if the hospital is not a Preferred facility. We will also provide benefits if you
are admitted directly to the hospital from the emergency room until your condition has been stabilized. In addition, we will provide
benefits for emergency ambulance transportation provided by Preferred or Non-preferred ambulance providers if the transport is due
to a medical emergency or accidental injury.
We provide emergency benefits when you have acute symptoms of sufficient severity — including severe pain — such that a prudent
layperson, who possesses average knowledge of health and medicine, could reasonably expect the absence of immediate medical
attention to result in serious jeopardy to the person's health, or with respect to a pregnant woman, the health of the woman and her
unborn child.


2015 Blue Cross and Blue Shield
Service Benefit Plan                                               91                           Standard and Basic Option Section 5(d)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 94 of 162




              Benefit Description                                                    You Pay.

      Note: For Standard Option, we state whether or not the calendar year deductible applies for each benefit
                  listed_ in
                           . this Section. "Chore is no calendar year deductible under Basic Option.


• Professional provider services in the emergency      Preferred: Nothing (no deductible)        Preferred: Nothing
  room, hospital outpatient department, or             Participating: Nothing (no deductible)    Participating: Nothing
  provider's office, including professional care,
  diagnostic studies, radiology services, laboratory   Non-participating: Any difference        Non-participating: You pay any
  tests, and pathology services, when billed by a      between our allowance and the billed     difference between our allowance and
  professional provider                                amount (no deductible)                   the billed amount
                                                                                                 Note: These benefit levels apply only
                                                                                                 to professional provider services
                                                                                                 performed in the emergency room.
                                                                                                 Regular benefit levels apply to
                                                                                                 covered services provided in all other
                                                                                                 settings. See Sections 5(a) and 5(b)
                                                                                                 for those benefits.

• Outpatient hospital services and supplies,           Preferred: Nothing (no deductible)        Preferred emergency room: $125
  including professional provider services,                                                      copayment per visit
                                                       Member: Nothing (no deductible)
  diagnostic studies, radiology services, laboratory
                                                       Non-member: Any difference                Member emergency room: $125
  tests, and pathology services, when billed by the
                                                       between our allowance and the billed      copayment per visit
  hospital
                                                       amount (no deductible)                    Non-member emergency room: $125
                                                                                                 copayment per visit, plus any
                                                                                                 difference between our allowance and
                                                                                                 the billed amount
                                                                                                 Note: If you are admitted directly to
                                                                                                 the hospital from the emergency
                                                                                                 room, you do not have to pay the
                                                                                                 $125 emergency room copayment.
                                                                                                 However, the $175 per day
                                                                                                 copayment for Preferred inpatient
                                                                                                 care still applies.
                                                                                                 Note: Regular benefit levels apply to
                                                                                                 covered outpatient hospital services
                                                                                                 provided in settings other than an
                                                                                                 emergency room. See Section 5(c)
                                                                                                 for those benefits.
                                                                                            Accidental injury — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              92                            Standard and Basic Option Section 5(d)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 95 of 162




Accidental injury. continued : :. :`..                                                          u Pay
                                                                Standard Option                               Basic'Option
• Urgent care center services                           Preferred urgent care center: Nothing      Preferred urgent care center:
                                                        (no deductible)                            $35 copayment per visit
                                                        Participating urgent care center:          Participating/Non-participating urgent
                                                        Nothing (no deductible)                    care center: You pay all charges
                                                        Non-participating urgent care center:
                                                        Any difference between our
                                                        allowance and the billed amount (no
                                                        deductible)

Note: If you are treated by a non-PPO professional      Note: The benefits described above          Note: All follow-up care must be
provider in a PPO hospital, you will be responsible     apply only if you receive care in           performed and billed for by Preferred
for your cost-share for the services, plus any          connection with, and within 72 hours        providers to be eligible for benefits.
difference between our allowance and the billed         after, an accidental injury. For
amount.                                                 services received after 72 hours,
Note: We pay inpatient benefits if you are admitted.    regular benefits apply. See Sections
See Sections 5(a), 5(b), and 5(c) for those benefits.   5(a), 5(b), and 5(c) for the benefits we
                                                        provide.
Note: See Section 5(g) for dental benefits for
accidental injuries.                                    Note: For drugs, services, supplies,
                                                        and/or durable medical equipment
                                                        billed by a provider other than a
                                                        hospital, urgent care center, or
                                                        physician, see Sections 5(a) and 5(f)
                                                        for the benefit levels that apply.

Not covered:                                            All charges                                 All charges
• Oral surgery except as shown in Section 5(b)
• Injury to the teeth while eating
• Emergency room professional charges for shift
  differentials




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                93                             Standard and Basic Option Section 5(d)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 96 of 162




Medical emergency                                                                             You Pay
                                                                 Standard Option                              Basic Option
• Professional provider services in the emergency         Preferred: 15% of the Plan allowance     Preferred: Nothing
  room, including professional care, diagnostic           (deductible applies)                     Participating: Nothing
  studies, radiology services, laboratory tests, and      Participating: 15% of the Plan
  pathology services, when billed by a professional                                                Non-participating: You pay any
                                                          allowance (deductible applies)           difference between our allowance
  provider
                                                          Non-participating: 15% of the Plan       and the billed amount
                                                          allowance (deductible applies), plus
                                                          any difference between our
                                                          allowance and the billed amount

• Outpatient hospital emergency room services and         Preferred: 15% of the Plan allowance      Preferred: $125 copayment per visit
  supplies, including professional provider services,     (deductible applies)                      Member: $125 copayment per visit
  diagnostic studies, radiology services, laboratory      Member: 15% of the Plan allowance
  tests, and pathology services, when billed by the                                                Non-member: $125 copayment per
                                                          (deductible applies)                     visit, plus any difference between
  hospital
                                                          Non-member: 15% of the Plan              our allowance and the billed amount
Note: We pay inpatient benefits if you are admitted as    allowance (deductible applies), plus
a result of a medical emergency. See Section 5(c).                                                  Note: If you are admitted directly to
                                                          any difference between our                the hospital from the emergency
Note: Regular benefit levels apply to covered services    allowance and the billed amount
                                                                                                    room, you do not have to pay the
provided in settings other than the emergency room.                                                 $125 emergency room copayment.
See Section 5(c) for those benefits.                                                                However, the $175 per day
                                                                                                    copayment for Preferred inpatient
                                                                                                    care still applies.
                                                                                                    Note: All follow-up care must be
                                                                                                    performed and billed for by
                                                                                                    Preferred providers to be eligible for
                                                                                                    benefits.

• Urgent care center services                             Preferred urgent care center:             Preferred urgent care center:
                                                          $30 copayment per visit                   $35 copayment per visit
                                                          (no deductible)                           Participating/Non-participating
                                                          Participating urgent care center:         urgent care center: You pay all
                                                          35% of the Plan allowance                 charges
                                                          (deductible applies)
                                                          Non-participating urgent care center:
                                                          35% of the Plan allowance
                                                          (deductible applies), plus any
                                                          difference between our allowance
                                                          and the billed amount

Note: If you are treated by a non-PPO professional        Note: These benefit levels do not         Note: All follow-up care must be
provider in a PPO hospital, you will be responsible for   apply if you receive care in              performed and billed for by
your cost-share for the services, plus any difference     connection with, and within 72 hours      Preferred providers to be eligible for
between our allowance and the billed amount.              after, an accidental injury. See          benefits.
Note: We pay inpatient benefits if you are admitted.      pages 92-93 for the benefits we
See Sections 5(a), 5(b), and 5(c) for those benefits.     provide.

 Not covered: Emergency room professional charges         All charges                               All charges
for shift differentials




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               94                             Standard and Basic Option Section 5(d)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 97 of 162




                                                                Standard Option
Local professional ambulance transport services to       Preferred: $100 copayment per day        Preferred: $100 copayment per day
or from the nearest hospital equipped to adequately      for ground ambulance transport           for ground ambulance transport
treat your condition, when medically necessary, and:     services (no deductible)                 services
• Associated with covered hospital inpatient care        Participating/Member or                  Participating/Member or
                                                         Non-participating/Non-member:            Non-participating/Non-member:
• Related to medical emergency                           $100 copayment per day for ground        $100 copayment per day for ground
• Associated with covered hospice care                   ambulance transport services             ambulance transport services
                                                         (no deductible)
Note: We also cover medically necessary emergency                                                 Note: If you receive medically
care provided at the scene when transport services are   Note: If you receive medically           necessary air or sea ambulance
not required.                                            necessary air or sea ambulance           transport services, you pay a
                                                         transport services, you pay a            copayment of $150 per day.
Note: See Section 5(c) for non-emergency ambulance       copayment of $150 per day
services.                                                (no deductible).

Local professional ambulance transport services to       Preferred: Nothing (no deductible)       Preferred: $100 copayment per day
or from the nearest hospital equipped to adequately                                               for ground ambulance transport
                                                         Participating/Member or
treat your condition, when medically necessary, and                                               services
                                                         Non-participating/Non-member.
when related to accidental injury
                                                         Nothing (no deductible)                  Participating/Member or
Note: We also cover medically necessary emergency                                                 Non-participating/Non-member:
                                                         Note: These benefit levels apply
care provided at the scene when transport services are                                            $100 copayment per day for ground
                                                         only if you receive care in
not required.                                                                                     ambulance transport services
                                                         connection with, and within 72 hours
                                                         after, an accidental injury. For          Note: If you receive medically
                                                         services received after 72 hours, see     necessary air or sea ambulance
                                                         above.                                    transport services, you pay a
                                                                                                   copayment of $150 per day.

Not covered:                                             All charges                               All charges
• Wheelchair van services and gurney van services
• Ambulance and any other modes of transportation
  to or from services including but not limited to
  physician appointments, dialysis, or diagnostic
  tests not associated with covered inpatient hospital
  care




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              95                             Standard and Basic Option Section 5(d)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 98 of 162




                        Section 5(e). Mental health and substance abuse benefits
           Important things you should keep in mind about these benefits:
           • Please remember that all benefits are subject to the definitions, limitations, and exclusions in this brochure
             and are payable only when we determine they are medically necessary.
           • if you have a chronic and/or complex condition, you may be eligible to receive the services of a
             professional case manager to assist in assessing, planning, and facilitating individualized treatment options
             and care. For more information about our Case Management process, please refer to pages 123 and 145.
             Contact us at the telephone number listed on the back of your Service Benefit Plan ID card if you have any
             questions or would like to discuss your health care needs.
           • Be sure to read Section 4, Your costsfor covered services, for valuable information about how cost-sharing
             works. Also, read Section 9 for information about how we pay if you have other coverage, or if you are age
             65 or over.
           • YOU MUST GET PRECERTIFICATION FOR HOSPITAL STAYS; FAILURE TO DO SO WILL
             RESULT IN A $500 PENALTY. Please refer to the precertification information listed in Section 3.
           • PPO benefits apply only when you use a PPO provider. When no PPO provider is available, non-PPO
             benefits apply.
           • Under Standard Option,
              — The calendar year deductible is $350 per person ($700 per family).
              — You may choose to receive care from In-Network (Preferred) or Out-of-Network (Non-preferred)
                providers. Cost-sharing and limitations for In-Network (Preferred) and Out-of-Network (Non-preferred)
                mental health and substance abuse benefits are no greater than for similar benefits for other illnesses and
                conditions.
           • Under Basic Option,

              — You must use Preferred providers in order to receive benefits. See page 20 for the exceptions to
                this requirement.
              — There is no calendar year deductible.

               Benefit Description                                                          You Pay

     Not •: For Standard Option. we state whether or not the calendar year deductible applies for each benefit
                  Listed in this Section. There is no calendar year deductible under Basic Option.
                                                                           _.
Professional services                                             Standard Option                            Bask Option
We cover professional services by licensed                 Your cost-sharing responsibilities      Your cost-sharing responsibilities
professional mental health and substance abuse             are no greater than for other           are no greater than for other
practitioners when acting within the scope of their        illnesses or conditions.                illnesses or conditions.
license.
                                                                                          Professional services — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               96                            Standard and Basic Option Section 5(e)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 99 of 162




.Prolessionoservices
                                                                 Standa      Option                         %tic Option
 Services provided by licensed professional mental        Preferred: $20 copayment for the        Preferred: $25 copayment per visit
 health and substance abuse practitioners when acting     visit (no deductible)
                                                                                                  Participating/Non-participating:
 within the scope of their license
                                                          Participating: 35% of the Plan          You pay all charges
 • Individual psychotherapy                               allowance (deductible applies)
 • Group psychotherapy                                    Non-participating: 35% of the Plan
                                                          allowance (deductible applies), plus
 • Pharmacologic (medication) management                  the difference between our
 • Psychological testing                                  allowance and the billed amount

 • Office visits
 • Clinic visits
 • Home visits
 Note: To locate a Preferred provider, go
 to www.feoblue.org and select "Provider Directory" to
 use our National Doctor & Hospital Finder, or contact
 your Local Plan at the mental health and substance
 abuse phone number on the back of your ID card.
 Note: See pages 60 and 112 for our coverage of
 smoking and tobacco cessation treatment.
 Note: See page 45 for our coverage of mental health
 visits to treat postpartum depression and depression
 during pregnancy.

 • Inpatient professional visits                          Preferred: Nothing (no deductible)       Preferred: Nothing
                                                          Participating: 35% of the Plan           Participating/Non-participating:
                                                          allowance (no deductible)                You pay all charges
                                                          Non-participating: 35% of the Plan
                                                          allowance (no deductible), plus the
                                                          difference between our allowance
                                                          and the billed amount

 • Professional charges for facility-based intensive      Preferred: 15% of the Plan               Preferred: Nothing
   outpatient treatment                                   allowance (deductible applies)
                                                                                                   Participating/Non-participating:
 • Professional charges for outpatient diagnostic tests   Participating: 35% of the Plan           You pay all charges
                                                          allowance (deductible applies)
                                                          Non-participating: 35% of the Plan
                                                          allowance (deductible applies), plus
                                                          the difference between our
                                                          allowance and the billed amount




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                              97                            Standard and Basic Option Section 5(e)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 100 of 162




                                                                                           You
                                                                 `Standard .Option
Inpatient services provided and billed by a hospital or    Preferred: $250 per admission          Preferred: $175 per day copayment
other covered facility                                     copayment for unlimited days           up to $875 per admission for
                                                           (no deductible)                        unlimited days
• Room and board, such as semiprivate or intensive
  accommodations, general nursing care, meals and          Member: $350 per admission             Member/Non-member: You pay all
  special diets, and other hospital services               copayment for unlimited days, plus     charges
                                                           35% of the Plan allowance (no
• Diagnostic tests
                                                           deductible)
Note: Inpatient care to treat substance abuse includes Non-member: 35% of the Plan
room and board and ancillary charges for confinements
                                                          allowance for unlimited days (no
in a hospital/treatment facility for rehabilitative
                                                          deductible), and any remaining
treatment of alcoholism or substance abuse.
                                                          balance after our payment
Note: A residential treatment center is not a covered
facility for inpatient care, except as specified below.
See Section 10, Definitions, for more information.
However, we will provide benefits for covered mental
health and substance abuse services, other than room
and board and inpatient physician care, at the level that
we would have paid if they had been provided on an
outpatient basis.
Note: You must get precertification of inpatient
hospital stays; failure to do so will result in a $500
penalty.

Limited to the following benefits for Standard Option      Preferred: Nothing for unlimited        All charges
members with primary Medicare Part A coverage:             days (no deductible)
Inpatient mental health and substance abuse services       Participating/Member: Nothing for
when performed and billed by a residential treatment       unlimited days (no deductible)
center
                                                           Non-participating/Non-member:
• Room and board, such as semiprivate or intensive         Any difference between our
  accommodations, general nursing care, meals and          allowance and the billed amount for
  special diets, and other ancillary charges               unlimited days (no deductible)
Benefits are available for inpatient admission. If
covered by Medicare Part A, we pay the applicable
Medicare Part A member cost-share. IfMedicare Part
A does not cover the admission, Plan benefits will be
paid in full.
Note: If you do not have Medicare Part A, we do not
provide benefits for inpatient admissions to residential
treatment centers.
Note: You must get precertification for inpatient
admissions that are not covered by Medicare Part A;
failure to do so will result in a $500 penalty.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               98                            Standard and Basic Option Section 5(e)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 101 of 162




                                                                                              011

                                                                    Standard: Option

Outpatient services provided and billed by a hospital        Preferred: 15% of the Plan             Preferred: $25 copayment per day
or other covered facility                                    allowance (deductible applies)         per facility
• Individual psychotherapy                                   Member: 35% of the Plan allowance      Member/Non-member: You pay all
                                                             (deductible applies)                   charges
• Group psychotherapy
                                                             Non-member: 35% of the Plan
• Pharmacologic (medication) management                      allowance (deductible applies). You
• Partial hospitalization                                    may also be responsible for any
                                                             difference between our allowance
• Intensive outpatient treatment                             and the billed amount.
Note: A residential treatment center is a covered
facility for outpatient care (see Section 10, Definitions,
for more information). We cover inpatient mental
health and substance abuse services or supplies
provided and billed by residential treatment centers,
other than room and board and inpatient physician
care, at the levels shown here.

Outpatient services provided and billed by a hospital        Preferred: 15% of the Plan              Preferred: Nothing
or other covered facility                                    allowance (deductible applies)          Member/Non-member: Nothing
• Diagnostic tests                                           Member: 35% of the Plan allowance
                                                             (deductible applies)
• Psychological testing
                                                             Non-member: 35% of the Plan
Note: A residential treatment center is a covered
                                                             allowance (deductible applies). You
facility for outpatient care (see Section 10, Definitions,   may also be responsible for any
for more information). We cover inpatient mental
                                                             difference between our allowance
health and substance abuse services or supplies
                                                             and the billed amount.
provided and billed by residential treatment centers,
other than room and board and inpatient physician
care, at the levels shown here.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                  99                           Standard and Basic Option Section 5(e)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 102 of 162




                                                                                   Oil

                                                                 Standard Option
• Marital,family, educational, or other counseling or     All charges                    All charges
  training services

• Services performed by a noncovered provider

• Testing and treatment for learning disabilities and
  mental retardation
• Applied behavior analysis (ABA) or ABA therapy

• Inpatient services performed or billed by residential
  treatment centers, except as described on page 98
• Services performed or billed by schools, halfway
  houses, or members of their stab's
  Note: We cover professional services as described
  on pages 96 and 97 when they are provided and
  billed by a covered professional provider acting
  within the scope of his or her license.
• Psychoanalysis or psychotherapy credited toward
  earning a degree orfurtherance of education or
  training regardless of diagnosis or symptoms that
  may be present

• Services performed or billed by residential
  therapeutic camps (e.g., wilderness camps, Outward
  Bound etc.)
• Light boxes

• Custodial or long term care (see Definitions)




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              100                Standard and Basic Option Section 5(e)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 103 of 162




                                      Section 5(f). Prescription drug benefits
          Important things you should keep in mind about these benefits:
          • We cover prescription drugs and supplies, as described in the chart beginning on page 104.
          • Please remember that all benefits are subject to the definitions, limitations, and exclusions in this brochure
            and are payable only when we determine they are medically necessary.
          • Be sure to read Section 4, Your costs for covered services, for valuable information about how cost-sharing
            works. Also, read Section 9 for information about how we pay if you have other coverage, or if you are age
            65 or over.
          • YOU MUST GET PRIOR APPROVAL FOR CERTAIN DRUGS AND SUPPLIES, and prior
            approval must be renewed periodically. Prior approval is part of our Patient Safety and Quality
            Monitoring (PSQM) program. Please refer to page 103 for more information about the PSQM program and
            to Section 3 for more information about prior approval.
          • During the course of the year, we may move a brand-name drug from Tier 2 (preferred brand-name) to Tier
            3 (non-preferred brand-name) if a generic equivalent becomes available or if new safety concerns arise.
            We may also move a specialty drug from Tier 4 (preferred) to Tier 5 (non-preferred) if a generic equivalent
            becomes available or if new safety concerns arise. If your drug is moved to a higher Tier, your cost-share
            will increase. See pages 108, 110, and 111 for the amounts members pay for Preferred retail, mail service,
            and specialty drug purchases. Tier reassignments during the year are not considered benefit changes.
          • Under Standard Option,
            — You may use the Retail Pharmacy Program, the Mail Service Prescription Drug Program, or the
               Specialty Drug Pharmacy Program to fill your prescriptions.
            — The calendar year deductible does not apply to prescriptions filled through the Retail Pharmacy
               Program, the Mail Service Prescription Drug Program, or the Specialty Drug Pharmacy Program.
            — PPO benefits apply only when you use a PPO provider. When no PPO provider is available, non-PPO
               benefits apply.
          • Under Basic Option,
            — You must use Preferred providers or the Specialty Drug Pharmacy Program in order to receive
               benefits. See page 20 for the exceptions to this requirement. Our specialty drug pharmacy is a
               Preferred provider.
            — There is no calendar year deductible.
            — The Mail Service Prescription Drug Program is not available.
     We will send each new enrollee a combined prescription drug/Plan identification card. Standard Option members are eligible to
     use the Mail Service Prescription Drug Program and will also receive a mail service order form and a preaddressed reply
     envelope.
     • Who can write your prescriptions. A physician or dentist licensed in the United States, Puerto Rico, or the U.S. Virgin
       Islands, or, in states that permit it, a licensed or certified physician assistant, nurse practitioner, or psychologist must write
       your prescriptions [see Section 5(i) for drugs purchased overseas].
     • Where you can obtain them.
        Under Standard Option, you may fill prescriptions at a Preferred retail pharmacy, at a Non-preferred retail pharmacy,
       through our Mail Service Prescription Drug Program, or through the Specialty Drug Pharmacy Program. Under Standard
       Option, we pay a higher level of benefits when you use a Preferred retail pharmacy, our Mail Service Prescription Drug
       Program, or the Specialty Drug Pharmacy Program. See page 152 for the definition of "specialty drugs."
        Under Basic Option, you must fill prescriptions only at a Preferred retail pharmacy or through the Specialty Drug Pharmacy
       Program, in order to receive benefits. See page 152 for the definition of "specialty drugs."
        Note: Both Preferred and Non-preferred retail pharmacies may offer options for ordering prescription drugs online. Drugs
       ordered online may be delivered to your home; however, these online orders are not a part of the Mail Service Prescription
       Drug Program, described on page 110.
        Note: Due to manufacturer restrictions, a small number of specialty drugs used to treat rare or uncommon conditions may be
       available only through a Preferred retail pharmacy. See page 108 for information about your cost-share for specialty drugs
       purchased at a Preferred retail pharmacy that are affected by these restrictions.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                               101                           Standard and Basic Option Section 50
     Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 104 of 162




    • We use an open formulary. This includes a list of preferred drugs selected to meet patient needs at a lower cost to us. If
      your physician believes a brand-name drug is necessary or there is no generic equivalent available, ask your physician to
      prescribe a brand-name drug from our preferred drug list.
      Under Standard Option, we may ask your doctor to substitute a preferred drug in order to help control costs. Ifyou
      purchase a drug that is not on our preferred drug list, your cost will be higher. We cover drugs that require a prescription
      (whether or not they are on our preferred drug list). Your cooperation with our cost-savings efforts helps keep your premium
      affordable.
       Under Basic Option, we encourage you to ask your physician to prescribe a brand-name drug from our preferred drug list
       when your physician believes a brand-name drug is necessary or when there is no generic equivalent available. Ifyou
       purchase a drug that is not on our preferred drug list, your cost will be higher. (We cover drugs that require a prescription
       whether or not they are on our preferred drug list.)
       Note: Before filling your prescription, please check the preferred/non-preferred status of your medication. Other than
       changes resulting from new drugs or safety issues, the preferred drug list is updated periodically during the year.
       Member cost-share for prescription drugs is determined by the tier to which a drug has been assigned. To determine the tier
       assignments for formulary drugs, we work with our Pharmacy and Medical Policy Committee, a group of physicians and
       pharmacists who are not employees or agents of, nor have financial interest in, the Blue Cross and Blue Shield Service
       Benefit Plan. The Committee meets quarterly to review new and existing drugs to assist us in our assessment of these drugs
       for safety and efficacy. Drugs determined to be of equal therapeutic value and similar safety and efficacy are then evaluated
       on the basis of cost. The Committee's recommendations, together with our evaluation of the relative cost of the drugs,
       determine the placement of formulary drugs on a specific tier. Using lower cost preferred drugs will provide you with a high
       quality, cost-effective prescription drug benefit.
       Our payment levels are generally categorized as:
       Tier I: Includes generic drugs
       Tier 2: Includes preferred brand-name drugs
       Tier 3: Includes non-preferred brand-name drugs
       Tier 4: Includes preferred specialty drugs
       Tier 5: Includes non-preferred specialty drugs
       You can view our formulary which includes the preferred drug list on our website at www.fepblue.org or request a copy by
       mail by calling 1-800-624-5060 (TDD: 1-800-624-5077). Ifyou do not find your drug on the formulary or the preferred drug
       list, please call 1-800-624-5060. Any savings we receive on the cost of drugs purchased under this Plan from drug
       manufacturers are credited to the reserves held for this Plan.
     • Generic equivalents.
       Generic equivalent drugs have the same active ingredients as their brand-name equivalents. By filling your prescriptions (or
       those of family members covered by the Plan) at a retail pharmacy, through the Specialty Drug Pharmacy Program, or, for
       Standard Option only, through the Mail Service Prescription Drug Program, you authorize the pharmacist to substitute any
       available Federally approved generic equivalent, unless you or your physician specifically request a brand-name drug. Keep
       in mind that Basic Option members must use Preferred providers in order to receive benefits.
     • Why use generic drugs? Generic drugs are generally lower cost drugs. Generic drugs have the same quality and strength as
       brand-name drugs and must meet the same strict standards for quality and effectiveness set by the U.S. Food and Drug
       Administration (FDA), as brand-name drugs.
       You can save money by using generic drugs. Keep in mind that doctors often have several medication options to treat their
       patients. Ifyour brand-name drug does not have an equivalent generic drug, there may be a generic alternative drug available
       to treat your condition. You may want to talk with your doctor about generic drugs and how you can reduce your prescription
       drug costs. You or your doctor may request a brand-name drug even ifa generic option is available. See Section 10,
       Definitions, for more information about generic alternatives and generic equivalents.
     • Disclosure of information. As part of our administration of prescription drug benefits, we may disclose information about
       your prescription drug utilization, including the names of your prescribing physicians, to any treating physicians or
       dispensing pharmacies.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              102                           Standard and Basic Option Section 50
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 105 of 162




    • These are the dispensing limitations.
       Standard Option: Subject to manufacturer packaging and your prescriber's instructions, you may purchase up to a 90-day
       supply of covered drugs and supplies through the Retail or Specialty Drug Pharmacy Program. You may purchase a supply
       of more than 21 days up to 90 days through the Mail Service Prescription Drug Program for a single copayment.
       Basic Option: When you fill Tier 1 (generic), Tier 2 (preferred brand-name), and Tier 3 (non-preferred brand-name)
       prescriptions, you may purchase up to a 30-day supply for a single copayment, or up to a 90-day supply for additional
       copayments. See pages 108 and 111 for dispensing limitations when you fill Tier 4 and Tier 5 specialty drug prescriptions.
       Note: Certain drugs such as narcotics may have additional FDA limits on the quantities that a pharmacy may dispense. In
       addition, pharmacy dispensing practices are regulated by the state where they are located and may also be determined by
       individual pharmacies. Due to safety requirements, some medications are dispensed as originally packaged by the
       manufacturer and we cannot make adjustments to the packaged quantity or otherwise open or split packages to create 90-day
       supplies of those medications. In most cases, refills cannot be obtained until 75% of the prescription has been used.
       Call us or visit our website if you have any questions about dispensing limits. Please note that in the event of a national or
       other emergency, or if you are a reservist or National Guard member who is called to active military duty, you should contact
       us regarding your prescription drug needs. See the contact information below.

    • Important contact information.
       Standard Option: Retail Pharmacy Program: 1-800-624-5060 (TDD: 1-800-624-5077); Mail Service Prescription Drug
       Program: 1-800-262-7890 (TDD: 1-800-216-5343); Specialty Drug Pharmacy Program: 1-888-346-3731
       (TDD: 1-877-853-9549); or www.feoblue.ore.
       Basic Option: Retail Pharmacy Program: 1-800-624-5060 (TDD: 1-800-624-5077); Specialty Drug Pharmacy Program:
       1-888-346-3731 (TDD: 1-877-853-9549); or www.feoblue.org.

    Patient Safety and Quality Monitoring (PSQM)
     We have a special program to promote patient safety and monitor health care quality. Our Patient Safety and Quality
     Monitoring (PSQM) program features a set of closely aligned programs that are designed to promote the safe and appropriate
     use of medications. Examples of these programs include:
     • Prior approval — As described below, this program requires that approval be obtained for certain prescription drugs and
       supplies before we provide benefits for them.
     • Safety checks — Before your prescription is filled, we perform quality and safety checks for usage precautions, drug
       interactions, drug duplication, excessive use, and frequency of refills.
     • Quantity allowances — Specific allowances for several medications are based on FDA-approved recommendations, clinical
       studies, and manufacturer guidelines.
     For more information about our PSQM program, including listings of drugs subject to prior approval or quantity allowances,
     visit our website at www.fenblue.or , or call the Retail Pharmacy Program at 1-800-624-5060 (TDD: 1-800-624-5077).

     Prior Approval
     As part ofour Patient Safety and Quality Monitoring (PSQM) program (see above), you must make sure that your physician
     obtains prior approval for certain prescription drugs and supplies in order to use your prescription drug coverage. In
     providing prior approval, we may limit benefits to quantities prescribed in accordance with accepted standards of medical,
     dental, or psychiatric practice in the United States. Prior approval must be renewed periodically. To obtain a list of these
     drugs and supplies and to obtain prior approval request forms, call the Retail Pharmacy Program at 1-800-624-5060
     (TDD: 1-800-624-5077). You can also obtain the list through our website at www.feoblue.org. Please read Section 3 for more
     information about prior approval.
     Please note that updates to the list of drugs and supplies requiring prior approval are made periodically during the year. New
     drugs and supplies may be added to the list and prior approval criteria may change. Changes to the prior approval list or to prior
     approval criteria are not considered benefit changes.
     Note: If your prescription requires prior approval and you have not yet obtained prior approval, you must pay the full cost of the
     drug or supply at the time of purchase and file a claim with the Retail Pharmacy Program to be reimbursed. Please refer to
     Section 7 for instructions on how to file prescription drug claims.



2015 Blue Cross and Blue Shield
Service Benefit Plan                                              103                          Standard and Basic Option Section 50
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 106 of 162




Covered:mechcatioaa and-supplies
Standard Option Generic Incentive Program
Your cost-share will be waived for the first 4 generic prescriptions filled (and/or refills ordered) per drug per calendar year if you
purchase a brand-name drug listed below while a member of the Service Benefit Plan and then change to a corresponding generic
drug replacement while still a member of the Plan.
Preferred Retail Pharmacy
• Your 20% coinsurance amount (15% when Medicare Part B is primary) is waived for the first 4 generic drug replacements filled
  (and/or refills ordered) per drug per calendar year. You may receive up to 4 coinsurance waivers per drug change per year.
• If you switch from one generic drug to another, you will be responsible for your coinsurance amount.
• Both the brand-name drug and its corresponding generic drug replacement must be purchased during the same calendar year.
Mail Service Prescription Drug Program
• Your $IS copayment ($10 when Medicare Part B is primary) is waived for the first 4 generic drug replacements filled (and/or
  refills ordered) per drug per calendar year. You may receive up to 4 copayment waivers per drug change per year.
• If you switch from one generic drug to another, you will be responsible for the copayment.
• Both the brand-name drug and its corresponding generic drug replacement must be purchased during the same calendar year.

   If you take one of these brand-name drugs ...         And change to one of these generic drug
                                                                   replacements ...
            Actonel, Boniva, Fosamax                           alendronate or ibandronate
Aciphex, Dexilant (formerly Kapidex), Nexium,
                                                       omeprazole, lansoprazole, or pantoprazole
     Prevacid, Prilosec, Protonix, Zegerid
                                                                 zaleplon, zolpidem, or
         Ambien CR, Lunesta, Rozerem
                                                               zolpidem extended-release
 Advicor, Altoprev, Crestor, Lescol, Lescol XL,
                                                           simvastatin, pravastatin, lovastatin,
  Lipitor, Livalo, Mevacor, Pravachol, Simcor,                                                               You will receive your first 4
                  Vytorin, Zocor                               atorvastatin, or fluvastatin
                                                                                                          prescription fills (or refills) of the
                                                                                                          corresponding generic drug at no
                                                           simvastatin, pravastatin, lovastatin,                       charge.
                      Caduet                             atorvastatin, fluvastatin, amlodipine, or
                                                                 am lodi pine/atorvastati n
                                                                                                           (Please see the Standard Option
                      Famvir                                           famciclovir                           Generic Incentive Program
                                                                                                            description above for complete
                      Valtrex                                          valacyclovir                                  information.)
   Atacand, Avapro, Benicar, Cozaar, Diovan,                 losartan, candesartan, irbesartan,
              Micardis, Teveten                                         or eprosartan
 Atacand HCT, Avalide, Benicar HCT, Diovan HCT,             losartan HCTZ, candesartan HCT,
      Hyzaar, Micardis HCT, Teveten HCT                   irbesartan HCT, or eprosartan HCTZ

   Detrol, Oxytrol, Sanctura, Toviaz, Vesicare                   oxybutynin, oxybutynin
                                                              extended-release, or trospium

        Detrol LA, Enable; Sanctum XR                        oxybutynin extended-release or
                                                               trospium extended-release
   Betimol, Istalol, Timoptic-XE, Optipranolol                 timolol maleate ophthalmic
Please note the list of eligible generic drug replacements may change if additional generic drugs corresponding to the listed brand-
name drugs become available during the year. For the most up-to-date information, please visit our Pharmacy Program website
through www.feoblue.org.
                                                                              Covered medications and supplies — continued on next page



2015 Blue Cross and Blue Shield
Service Benefit Plan                                                104                              Standard and Basic Option Section 50
            Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 107 of 162




               Benefit Description                                                          You Pay

      Note: For Standard Option, we state whether or not the calendar year deductible applies for each benefit
                  listed in this Section. There is no calendar year deductible under [task. Option.

Covered
(cofttintied):'.

• Drugs, vitamins and minerals, and nutritional            See page 104 and pages 106-113       See page 104 and pages 106-113
  supplements that by Federal law of the United
  States require a prescription for their purchase
  Note: See page 107 for our coverage of medicines
  to promote better health as recommended under the
  Affordable Care Act.
  Note: See Section 5(a), page 57, for our coverage of
  medical foods for children and for our coverage of
  medical foods and nutritional supplements when
  administered by catheter or nasogastric tube.
• Insulin
   Note: See page 56 for our coverage of insulin
   pumps.
• Diabetic test strips
• Lancets
• Needles and disposable syringes for the
  administration of covered medications
• Clotting factors and anti-inhibitor complexes for the
  treatment of hemophilia
• Drugs to aid smoking and tobacco cessation that
  require a prescription by Federal law
   Note: We provide benefits for over-the-counter
   (OTC) smoking and tobacco cessation medications
   only as described on page 112.
   Note: You may be eligible to receive smoking and
   tobacco cessation medications at no charge. See
   page 112 for more information.
• Contraceptive drugs and devices, limited to:
  — Diaphragms and contraceptive rings
  — Injectable contraceptives
  — Intrauterine devices (IUDs)
  — Implantable contraceptives
  — Oral and transdermal contraceptives
   Note: We waive your cost-share for generic
   contraceptives and for brand-name contraceptives
   that have no generic equivalent or generic
   alternative, when you purchase them at a Preferred
   retail pharmacy or, for Standard Option only,
   through the Mail Service Prescription Drug
   Program. See pages 108 and 110 for details.
 • Drugs for the diagnosis and treatment of infertility,
   except as described on page 114
                                                                           Covered medications and supplies — continued on next page
 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                              105                         Standard and Basic Option Section 56)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 108 of 162




Covered 'medications and supplies (continued)                                                 vpu
                                                                    *ndard Option
• Over-the-counter (OTC) contraceptive drugs and             Preferred retail pharmacy: Nothing     Preferred retail pharmacy: Nothing
  devices, for women only, limited to:                       (no deductible)
                                                                                                    Non-preferred retail pharmacy:
  — Emergency contraceptive pills                            Non-preferred retail pharmacy:         You pay all charges
  — Female condoms                                           You pay all charges
  — Spermicides
  — Sponges
  Note: We provide benefits in full for OTC
  contraceptive drugs and devices for women only when
  the contraceptives meet FDA standards for OTC
  products. To receive benefits, you must use a
  Preferred retail pharmacy and present the pharmacist
  with a written prescription from your physician.

Routine immunizations when provided by a Preferred           Preferred retail pharmacy: Nothing     Preferred retail pharmacy: Nothing
retail pharmacy that participates in our vaccine network     (no deductible)
(see below) and administered in compliance with                                                     Non-preferred retail pharmacy:
applicable state law and pharmacy certification              Non-preferred retail pharmacy:         You pay all charges (except as noted
requirements, limited to:                                    You pay all charges (except as noted   below)
                                                             below)
• Herpes Zoster (shingles) vaccines                                                                 Note: You pay nothing for Influenza
                                                             Note: You pay nothing for Influenza    (flu) vaccines obtained at
• Human Papillomavirus (HPV) vaccines
                                                             (flu) vaccines obtained at             Non-preferred retail pharmacies.
• Influenza (flu) vaccines                                   Non-preferred retail pharmacies.
• Pneumococcal vaccines
• Meningococcal vaccines
Note: Our vaccine network is a network of Preferred
retail pharmacies that have agreements with us to
administer one or more of the routine immunizations
listed above. Check with your pharmacy or call our
Retail Pharmacy Program at 1-800-624-5060
(TDD: 1-800-624-5077) to see which vaccines your
pharmacy can provide.

Diabetic Meter Program                                       Nothing for a glucose meter kit        Nothing for a glucose meter kit
Members with diabetes may obtain one glucose meter kit       ordered through the Diabetic Meter     ordered through the Diabetic Meter
per calendar year at no cost through our Diabetic Meter      Program                                Program
Program. To use this program, you must call the number
listed below and request one of the eligible types of
meters. The types of glucose meter kits available through
the program are subject to change.
To order your free glucose meter kit, call us toll-free at
1-855-582-2024, Monday through Friday, from 9 a.m. to
7 p.m., Eastern Time, or visit our website
at www.feDblue.org. The selected meter kit will be sent
to you within 7 to 10 days of your request.
Note: Contact your physician to obtain a new prescription
for the test strips and lancets to use with the new meter.
Benefits will be provided for the test strips at Tier 2
(preferred brand-name) benefit payment levels if you
purchase brand-name strips at a Preferred retail pharmacy
or, under Standard Option only, through the Mail Service
Prescription Drug Program. See pages 108 and 110 for
more information.
                                                                          Covered medications and supplies — continued on next page
2015 Blue Cross and Blue Shield
Service Benefit Plan                                             106                           Standard and Basic Option Section 5(f)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 109 of 162




:Covered an                                                                                Y
continued)                                                       Standard Option
Medicines to promote better health as recommended         Preferred retail pharmacy: Nothing    Preferred retail pharmacy: Nothing
under the Patient Protection and Affordable Care Act      (no deductible)                       Non-preferred retail pharmacy:
(the "Affordable Care Act"), limited to:                  Non-preferred retail pharmacy:        You pay all charges
• Iron supplements for children from age 6 months         You pay all charges
  through 12 months
• Oral fluoride supplements for children from age
  6 months through 5 years
• Folic acid supplements, 0.4 mg to 0.8 mg, for
  women capable of pregnancy
• Vitamin D supplements for adults, age 65 and over,
  limited to a recommended daily allowance of
  600-800 international units (I.U.$) per day
• Aspirin for men age 45 through 79 and women age
  55 through 79
   Note: Benefits are not available for Tylenol,
   Ibuprofen, Aleve, etc.
Note: Benefits for the medicines listed above are
subject to the dispensing limitations described on
page 103 and are limited to recommended prescribed
limits.
Note: To receive benefits, you must use a Preferred
retail pharmacy and present a written prescription from
your physician to the pharmacist.
Note: For a complete list of preventive services
recommended under the Affordable Care Act,
visit: httn://www.healthcare.eov/prevention/index.html

See pages 39-44 in Section 5(a) for information about
other covered preventive care services.
Note: See page 112 for our coverage of smoking and
tobacco cessation medicines.

Generic medicines (limited to tamoxifen and               Preferred retail pharmacy: Nothing    Preferred retail pharmacy: Nothing
raloxifene) to reduce breast cancer risk for women,       (no deductible)                       Non-preferred retail pharmacy:
age 35 or over, who have not been diagnosed with any
                                                          Mail Service Prescription Drug        You pay all charges
form of breast cancer
                                                          Program: Nothing (no deductible)
Note: Your physician must send a completed
                                                          Non-preferred retail pharmacy:
Coverage Request Form to CVS Caremark before you
                                                          You pay all charges
fill the prescription. Call CVS Caremark at 1-800-
262-7890 to request this form.
                                                                           Covered medications and supplies — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              /07                          Standard and Basic Option Section 50
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 110 of 162




Covered medications and suPplies (continued)                                                        Pay.
                                                                    Standard Option                          Bask Option
Here is how to obtain your prescription drugs and             Tier 1 (generic drug): 20% of the    Tier 1 (generic drug): $10
supplies:                                                     Plan allowance (no deductible)       copayment for each purchase of up
                                                              Note: You pay 15% of the Plan        to a 30-day supply ($30 copayment
Preferred Retail Pharmacies
                                                              allowance when Medicare Part B is for 90-day supply)
• Make sure you have your Plan ID card when you are
                                                              primary.                             Tier 2 (preferred brand-name
  ready to purchase your prescription
                                                              Note: You may be eligible to         drug): $45 copayment for each
• Go to any Preferred retail pharmacy, or                     receive your first 4 generic         purchase of up to a 30-day supply
                                                              prescriptions filled (and/or refills ($135 copayment for 90-day
• Visit the website of your Preferred retail pharmacy to
                                                                                                   supply)
  request your prescriptions                                  ordered) at no charge when you
                                                              change from certain brand-name       Tier 3 (non-preferred brand-name
• For a listing of Preferred retail pharmacies, call the      drugs to a corresponding generic     drug): 50% of Plan allowance
  Retail Pharmacy Program at 1-800-624-5060                   drug replacement. See page 104       ($55 minimum) for each purchase
  (TDD: 1-800-624-5077) or visit our                          for complete information.            of up to a 30-day supply ($165
  website, www.fepblue.org                                                                         minimum for 90-day supply)
                                                              Tier 2 (preferred brand-name
   Note: Retail pharmacies that are Preferred for             drug): 30% of the Plan allowance     Tier 4 (preferred specialty drug):
   prescription drugs are not necessarily Preferred for       (no deductible)                      $60 copayment for up to a 30-day
   durable medical equipment (DME) and medical                                                     supply only
   supplies. To receive Preferred benefits for DME and        Tier 3 (non-preferred brand-name
   covered medical supplies, you must use a Preferred         drug): 45% of the Plan allowance     Tier 5 (non-preferred specialty
   DME or medical supply provider. See Section 5(a) for       (no deductible)                      drug): $80 copayment for up to a
   the benefit levels that apply to DME and medical                                                30-day supply only
                                                              Tier 4 (preferred specialty drug):
   supplies.                                                  30% of the Plan allowance (no         Note: If there is no generic drug
Note: Benefits for Tier 4 and Tier 5 specialty drugs          deductible), limited to one          available, you must still pay the
purchased at a Preferred retail pharmacy are limited to       purchase of up to a 30-day supply    brand-name copayment when you
one purchase of up to a 30-day supply for each                                                      receive a brand-name drug.
                                                              Tier 5 (non-preferred specialty
prescription dispensed. All refills must be obtained          drug): 30% of the Plan allowance      Note: For generic and brand-name
through the Specialty Drug Pharmacy Program. See              (no deductible), limited to one      drug purchases, if the cost of your
page 1 1 1 for more information.                              purchase of up to a 30-day supply     prescription is less than your cost-
Note: For prescription drugs billed for by a skilled                                                sharing amount noted above, you
                                                              Note: If there is no generic drug     pay only the cost of your
nursing facility, nursing home, or extended care facility,    available, you must still pay the
we provide benefits as shown on this page for drugs                                                 prescription.
                                                              brand-name coinsurance amount
obtained from a retail pharmacy, as long as the pharmacy      when you receive a brand-name
supplying the prescription drugs to the facility is a         drug.
Preferred pharmacy. For benefit information about
prescription drugs supplied by Non-preferred retail
pharmacies, please refer to page 109.
Note: For a list of the Preferred Network Long Term Care
pharmacies, call 1-800-624-5060 (TDD: 1-800-624-5077).
Note: For coordination of benefits purposes, if you need a
statement of Preferred retail pharmacy benefits in order to
file claims with your other coverage when this Plan is the
primary payor, call the Retail Pharmacy Program at
1-800-624-5060 (TDD: 1-800-624-5077) or visit our
website at www.fepblue.org.
Note: We waive your cost-share for available forms of
generic contraceptives and for brand-name contraceptives
that have no generic equivalent or generic alternative.
                                                                            Covered medications and supplies — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               108                            Standard and Basic Option Section 50
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 111 of 162




- Covered   Medi                                                       on P.
(continue
                                           Standard Option                             BaSiC Option

Non-preferred Retail Pharmacies     45% of the Plan allowance (Average        All charges
                                    wholesale price -AWP), plus any
                                    difference between our allowance
                                    and the billed amount (no
                                    deductible)
                                    Note: If you use a Non-preferred
                                    retail pharmacy, you must pay the
                                    full cost of the drug or supply at the
                                    time of purchase and file a claim
                                    with the Retail Pharmacy Program to
                                    be reimbursed. Please refer to
                                    Section 7 for instructions on how to
                                    file prescription drug claims.

                                                     Covered medications and supplies - continued on next page




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                        109                             Standard and Basic Option Section 5(0
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 112 of 162




Cover0inpdieatiOna.and supplies                                                                 Pay
(orrfin#ecl
                                                              Standard:Option                                Basit Option
Mail Service Prescription Drug Program                 Mail Service Program:                    No benefit
Under Standard Option, if your doctor orders more      Tier 1 (generic drug): $15 copayment     Note: Although you do not have
than a 21-day supply of covered drugs or supplies,     (no deductible)                          access to the Mail Service
up to a 90-day supply, you can use this service for    Note: You pay a $10 copayment per        Prescription Drug Program, you may
your prescriptions and refills.                        generic prescription filled (and/or      request home delivery of prescription
Please refer to Section 7 for instructions on how to   refill ordered) when Medicare Part B     drugs you purchase from Preferred
                                                       is primary.                              retail pharmacies offering options for
use the Mail Service Prescription Drug Program.
                                                                                                online ordering. See page 108 of this
Note: Not all drugs are available through the Mail     Note: You may be eligible to receive     Section for our payment levels for
Service Prescription Drug Program. There are no        your first 4 generic prescriptions       drugs obtained through Preferred
specialty drugs available through the Mail Service     filled (and/or refills ordered) at no    retail pharmacies.
Program. Please refer to page 111 for information      charge when you change from certain
                                                       brand-name drugs to a corresponding      Note: See page 1 1 1 for information
about the Specialty Drug Pharmacy Program.
                                                       generic drug replacement. See page       about the Specialty Drug Pharmacy
Note: We waive your cost-share for available forms     104 for complete information.            Program.
of generic contraceptives and for brand-name
contraceptives that have no generic equivalent or      Tier 2 (preferred brand-name drug):
generic alternative.                                   $80 copayment (no deductible)

Contact Us: If you have any questions about this       Tier 3 (non-preferred brand-name
program, or need assistance with your Mail Service     drug): $105 copayment (no
drug orders, please call 1-800-262-7890                deductible)
(TDD: 1-800-216-5343).                                 Note: The copayment amounts listed
                                                       above for brand-name drugs only
                                                       apply to your first 30 brand-name
                                                       prescriptions filled (and/or refills
                                                       ordered) per calendar year; you pay a
                                                       $50 copayment per brand-name
                                                       prescription/refill thereafter.
                                                       Note: If there is no generic drug
                                                       available, you must still pay the
                                                       brand-name copayment when you
                                                       receive a brand-name drug.
                                                       Note: If the cost of your prescription
                                                       is less than your copayment, you pay
                                                       only the cost of your prescription.
                                                       The Mail Service Prescription Drug
                                                       Program will charge you the lesser of
                                                       the prescription cost or the copayment
                                                       when you place your order. If you
                                                       have already sent in your copayment,
                                                       they will credit your account with any
                                                       difference.
                                                                          Covered medications and supplies — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                             110                            Standard and Basic Option Section 50
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 113 of 162




                                                                                       You.

                                                            Standard Option                               Basic OPtiop
Specialty Drug Pharmacy Program                    Specialty Drug Pharmacy Program:            Specialty Drug Pharmacy Program:
We cover specialty drugs that are listed on the    Tier 4 (preferred specialty drug):          Tier 4 (preferred specialty drug):
Service Benefit Plan Specialty Drug List. This     $35 copayment for up to a 30-day supply     $50 copayment for up to a 30-day
list is subject to change. For the most up-to-     ($95 copayment for up to a 90-day           supply ($140 copayment for 90-day
date list, call the number below or visit our      supply) (no deductible)                     supply)
website, www.feoblue.org. (See page 152 for
the definition of "specialty drugs.")              Tier 5 (non-preferred specialty drug):      Tier 5 (non-preferred specialty drug):
                                                   $55 copayment for up to a 30-day supply     $70 copayment for up to a 30-day
Each time you order a new specialty drug or        ($155 copayment for up to a 90-day          supply ($195 copayment for 90-day
refill, a Specialty Drug pharmacy representative   supply) (no deductible)                     supply)
will work with you to arrange a delivery time
and location that is most convenient for you, as   Note: The copayments listed above for
well as ask you about any side effects you may     90-day supplies of specialty drugs apply
be experiencing. Please refer to Section 7 for     to the first 30 prescriptions refilled or
more details about the Program.                    ordered per calendar year; thereafter,
                                                   your copayment is $50 for each 90-day
Note: Benefits for the first three fills of each   supply.
Tier 4 or Tier 5 specialty drug are limited to a
30-day supply. Benefits are available for a
90-day supply after the third fill.
Note: Due to manufacturer restrictions, a small
number of specialty drugs may only be
available through a Preferred retail pharmacy.
You will be responsible for paying only the
copayments shown here for specialty drugs
affected by these restrictions.
Contact Us: If you have any questions about
this program, or need assistance with your
specialty drug orders, please call 1-888-346-
3731 (TDD: 1-877-853-9549).
                                                                           Covered medications and supplies — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              111                           Standard and Basic Option Section 56)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 114 of 162




Covere4 medications              supplies                                                   on Pay
(continue                                                         Standard. Option                         Basic option
Smoking and Tobacco Cessation Medications                  Preferred retail pharmacy: Nothing    Preferred retail pharmacy: Nothing
If you are age 18 or over, you may be eligible to obtain   (no deductible)
                                                                                                 Non-preferred retail pharmacy:
specific prescription generic and brand-name smoking       Non-preferred retail pharmacy:        You pay all charges
and tobacco cessation medications at no charge.            You pay all charges
Additionally, you may be eligible to obtain over-the-
counter (OTC) smoking and tobacco cessation
medications, prescribed by your physician, at no
charge. These benefits are only available when you use
a Preferred retail pharmacy.
To qualify, complete the Blue Health Assessment
(BHA) questionnaire indicating you are a tobacco user,
and create a Tobacco Cessation Quit Plan using our
Online Health Coach. For more information, see pages
121 and 122.
The following medications are covered through this
program:
• Generic medications available by prescription:
  — Bupropion ER 150 mg tablet
  — Bupropion SR 150 mg tablet
• Brand-name medications available by prescription:
  — Chantix 0.5 mg tablet
  — Chantix 1 mg cont monthly pack
  — Chantix 1 mg tablet
  — Chantix starting monthly pack
  — Nicotrol cartridge inhaler
  — Nicotrol NS Spray 10 mg/ml
• Over-the-counter (OTC) medications
Note: To receive benefits for over-the-counter (OTC)
smoking and tobacco cessation medications, you must
have a physician's prescription for each OTC
medication that must be filled by a pharmacist at a
Preferred retail pharmacy.
Note: These benefits apply only when all of the criteria
listed above are met. Regular prescription drug benefits
will apply to purchases of smoking and tobacco
cessation medications not meeting these criteria.
Benefits are not available for over-the-counter (OTC)
smoking and tobacco cessation medications except as
described above.
Note: See page 60 for our coverage of smoking and
tobacco cessation treatment, counseling, and classes.
                                                                           Covered medications and supplies — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              112                           Standard and Basic Option Section 5(9
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 115 of 162




                                                                   Standard Option
Drugs from other sources                                    Preferred: 15% of the Plan              Preferred: 30% of the Plan
                                                            allowance (deductible applies)          allowance
• Covered prescription drugs and supplies not obtained
  at a retail pharmacy, through the Specialty Drug          Participating/Member: 35% of the        Participating/Member or
  Pharmacy Program, or, for Standard Option only,           Plan allowance (deductible applies)     Non-participating/Non-member:
  through the Mail Service Prescription Drug Program                                                You pay all charges
                                                            Non-participating/Non-member:
Note: We cover drugs and supplies purchased overseas        35% of the Plan allowance
as shown here, as long as they are the equivalent to        (deductible applies), plus any
drugs and supplies that by Federal law of the United        difference between our allowance
States require a prescription. Please refer to pages        and the billed amount
124-126 in Section 5(i) for more information.
Note: For covered prescription drugs and supplies
purchased outside of the United States, Puerto Rico,
and the U.S. Virgin Islands, please submit claims on an
Overseas Claim Form. See Section 5(i) for information
on how to file claims for overseas services.
• Please refer to the Sections indicated for additional
  benefit information when you purchase drugs
  from a:
  — Physician's office — Section 5(a)
   — Hospital (inpatient or outpatient) — Section 5(c)
   — Hospice agency — Section 5(c)
• Please refer to page 108 for prescription drugs
  obtained from a Preferred retail pharmacy, that are
  billed for by a skilled nursing facility, nursing home,
  or extended care facility
                                                                            Covered medications and supplies — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               113                            Standard and Basic Option Section 5(I)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 116 of 162




                                                                                  .11
                                                                 tandsrd:Qpiion                    utak pt on
Not covered:                                             All charges                     All charges

• Medical supplies such as dressings and antiseptics

• Drugs and suppliesfor cosmetic purposes
• Drugs and suppliesfor weight loss
• Drugsfor orthodontic care, dental implants, and
  periodontal disease

• Drugs used in conjunction with assisted
  reproductive technology (AR7) and assisted
  insemination procedures

• Insulin and diabetic supplies except when obtained
  from a retail pharmacy or through the Mail Service
   Prescription Drug Program (under Standard
   Option only), or except when Medicare Part B is
   primary
• Medications and orally taken nutritional
  supplements that do not require a prescription
  under Federal law even ifyour doctor prescribes
  them or if a prescription is required under your
  state law
   Note: See page 107 for our coverage of medicines
   recommended under the Affordable Care Act and
   page 112 for smoking and tobacco cessation
   medications.
   Note: See Section 5(a), page 57 for our coverage of
   medicalfoodsfor children andfor our coverage of
   medicalfoods and nutritional supplements when
   administered by catheter or nasogastric tube.

• Drugsfor which prior approval has been denied or
  not obtained
• Infantformula other than described on page 57

• Drugs and supplies related to sex transformations,
  sexual dysfunction, or sexual inadequacy
• Drugs purchased through the mail or internetfrom
  pharmacies outside the United States by members
  located in the United States
• Over-the-counter (OTC) contraceptive drugs and
  devices, except as described on page 106
• Drugs used to terminate pregnancy




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                            114                    Standard and Basic Option Section 5(I)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 117 of 162




                                               Section 5(g). Dental benefits
           Important things you should keep in mind about these benefits:
           • Please remember that all benefits are subject to the definitions, limitations, and exclusions in this brochure
             and are payable only when we determine they are medically necessary.
           • If you are enrolled in a Federal Employees Dental/Vision Insurance Program (FEDVIP) Dental Plan, your
             FEHB Plan will be the primary payor for any covered services and your FEDVIP Plan will be secondary to
             your FEHB Plan. See Section 9, Coordinating benefits with Medicare and other coverage, for additional
             information.
           • Be sure to read Section 4, Your costsfor covered services, for valuable information about how cost-sharing
             works. Also, read Section 9 for information about how we pay if you have other coverage, or if you are age
             65 or over.
           • Note: We cover inpatient and outpatient hospital care, as well as anesthesia administered at the facility, to
              treat children up to age 22 with severe dental caries. We cover these services for other types of dental
              procedures only when a non-dental physical impairment exists that makes hospitalization necessary to
              safeguard the health of the patient (even if the dental procedure itself is not covered). See Section 5(c) for
              inpatient and outpatient hospital benefits.
           • Under Standard Option,
              — The calendar year deductible of $350 per person ($700 per family) applies only to the accidental injury
                benefit below.
           • Under Basic Option,
              — There is no calendar year deductible.
              — You must use Preferred providers in order to receive benefits, except in cases of dental care
                resulting from an accidental injury as described below.

Accidental ifijury benefit'                                                                   you Pay
                                                                    Standard Option                            Basic Option
We provide benefits for services, supplies, or               Preferred: 15% of the Plan               $25 copayment per visit
appliances for dental care necessary to promptly repair      allowance (deductible applies)
                                                                                                      Note: We provide benefits for
injury to sound natural teeth required as a result of, and
                                                             Participating: 35% of the Plan           accidental dental injury care in
directly related to, an accidental injury. To determine
                                                             allowance (deductible applies)           cases of medical emergency when
benefit coverage, we may require documentation of the
                                                                                                      performed by Preferred or Non-
condition of your teeth before the accidental injury,        Non-participating: 35% of the Plan
                                                                                                      preferred providers. See Section
documentation of the injury from your provider(s), and       allowance (deductible applies), plus
                                                                                                      5(d) for the criteria we use to
a treatment plan for your dental care. We may request        any difference between our
                                                                                                      determine if emergency care is
updated treatment plans as your treatment progresses.        allowance and the billed amount
                                                                                                      required. You are responsible for
Note: An accidental injury is an injury caused by an         Note: Under Standard Option, we          the applicable copayment as shown
external force or element such as a blow or fall and         first provide benefits as shown in       above. If you use a Non-preferred
that requires immediate attention. Injuries to the teeth     the Schedule ofDental Allowances         provider, you may also be
while eating are not considered accidental injuries.         on the following pages. We then          responsible for any difference
                                                             pay benefits as shown here for any       between our allowance and the
Note: A sound natural tooth is a tooth that is whole
                                                             balances.                                billed amount.
or properly restored (restoration with amalgams or
resin-based composite fillings only); is without                                                      Note: All follow-up care must be
impairment, periodontal, or other conditions; and is not                                              performed and billed for by
in need of the treatment provided for any reason other                                                Preferred providers to be eligible
than an accidental injury. For purposes of this Plan, a                                               for benefits.
tooth previously restored with a crown, inlay, onlay, or
porcelain restoration, or treated by endodontics, is not
considered a sound natural tooth.
                                                                                                    Dental benefits — continued on next page

2015 Blue Cross and Blue Shield
Service Benefit Plan                                                115                             Standard and Basic Option Section 5(g)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 118 of 162




Dental enefits•
What is Covered
Standard Option dental benefits are presented in the chart beginning below and continuing on the following pages.
Basic Option dental benefits appear on page 120.
Note: See Section 5(b) for our benefits for Oral and maxillofacial surgery, and Section 5(c) for our benefits for hospital services
(inpatient/outpatient) in connection with dental services, available under both Standard Option and Basic Option.

Preferred Dental Network
All Local Plans contract with Preferred dentists who are available in most areas. Preferred dentists agree to accept a negotiated,
discounted amount called the Maximum Allowable Charge (MAC) as payment in full for the following services. They will also file
your dental claims for you. Under Standard Option, you are responsible, as an out-of-pocket expense, for the difference between the
amount specified in this Schedule ofDental Allowances and the MAC. To find a Preferred dentist near you, go to www.fenblue.org
and select "Provider Directory" to use our National Doctor & Hospital Finder, or call us at the customer service number on the back of
your ID card. You can also call us to obtain a copy of the applicable MAC listing.
Note: Dentists and oral surgeons who are in our Preferred Dental Network for routine dental care are not necessarily Preferred
providers for other services covered by this Plan under other benefit provisions (such as the surgical benefit for oral and maxillofacial
surgery). Call us at the customer service number on the back of your ID card to verify that your provider is Preferred for the type of
care (e.g., routine dental care or oral surgery) you are scheduled to receive.

Standard Option dental benefits

Under Standard Option, we pay billed charges for the following services, up to the amounts shown per service as listed in the
Schedule ofDental Allowances below and on the following pages. This is a complete list of dental services covered under this benefit
for Standard Option. There are no deductibles, copayments, or coinsurance. When you use Non-preferred dentists, you pay all
charges in excess of the listed fee schedule amounts. For Preferred dentists, you pay the difference between the fee schedule amount
and the MAC (see above).

Standard Option dental benefits                                                          Standard Option Only
Covered sem ice                                                                       We pay                           You pay

                    Clinical oral evaluations                             To age 13       Age 13 and over
                                                                                                              All charges in excess of
Periodic oral evaluation (up to 2 per person per calendar year)             $12                   $8
                                                                                                              the scheduled amounts
Limited oral evaluation                                                      $14                  $9          listed to the left
Comprehensive oral evaluation                                                $14                  $9          Note: For services
                                                                                                              performed by dentists and
Detailed and extensive oral evaluation                                       $14                  $9
                                                                                                              oral surgeons in our
                                                                                                              Preferred Dental Network,
                                                                                                              you pay the difference
                                                                                                              between the amounts
                                                                                                              listed to the left and the
                                                                                                              Maximum Allowable
                                                                                                              Charge (MAC).
                                                                                                 Dental benefits — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                116                          Standard and Basic Option Section 5(g)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 119 of 162




Standard Option dental benefits (couti)tucd,/                                          Standard Option Only
Covered set-vice                                                                     We pay                         you pay

                         Diagnostic imaging                              To age 13       Age 13 and over
                                                                                                              All charges in excess
Intraoral complete series                                                  $36                 $22
                                                                                                              of the scheduled
Intraoral periapical first image                                            $7                  $5            amounts listed to the
                                                                                                              left
Intraoral periapical each additional image                                  $4                  $3
                                                                                                              Note: For services
lntraoral occlusal image                                                   $12                  $7            performed by dentists
Extraoral first image                                                       $16                $10            and oral surgeons in
                                                                                                              our Preferred Dental
Extraoral each additional image                                             $6                  $4            Network, you pay the
Bitewing — single image                                                     $9                  $6            difference between the
                                                                                                              amounts listed to the
Bitewings — two images                                                      $14                 $9            left and the Maximum
Bitewings — four images                                                     $19                $12            Allowable Charge
                                                                                                              (MAC).
Vertical bitewings                                                          $12                 $7
Posterior-anterior or lateral skull and facial bone survey image            $45                $28
Panoramic image                                                             $36                $23

                      Tests and laboratory exams
Pulp vitality tests                                                         $11                 $7

                         Palliative treatment
Palliative (emergency) treatment of dental pain — minor
procedure                                                                   $24                 $15
Protective restoration                                                      $24                 $15

                              Preventive
Prophylaxis — adult (up to 2 per person per calendar year)                                      $16
Prophylaxis — child (up to 2 per person per calendar year)                  $22                 $14
Topical application of fluoride or fluoride varnish                         $13                 $8

            Space maintenance (passive appliances)
 Space maintainer — fixed — unilateral                                      $94                 $59
 Space maintainer — fixed — bilateral                                       $139                $87
 Space maintainer — removable — unilateral                                  $94                 $59
 Space maintainer — removable — bilateral                                   $139                $87
 Recementation of space maintainer                                          $22                 $14
                                                                                              Dental benefits — continued on next page




 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                              117                        Standard and Basic Option Section 5(g)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 120 of 162




Standard Option dental benefits (cominted,i                               Standard Option Onlv
Covered service                                                        We pay                             ou pay

     Amalgam restorations (including polishing)            To Age 13        Age 13 and over
                                                                                                All charges in excess of
Amalgam — one surface, primary or permanent                  $25                 $16
                                                                                                the scheduled amounts
Amalgam — two surfaces, primary or permanent                 $37                 $23            listed to the left
Amalgam — three surfaces, primary or permanent                $50                $31            Note: For services
                                                                                                performed by dentists and
Amalgam — four or more surfaces, primary or permanent         $56                $35            oral surgeons in our
                                                                                                Preferred Dental Network,
          Resin-based composite restorations                                                    you pay the difference
Resin-based composite — one surface, anterior                 $25                $16            between the amounts
                                                                                                listed to the left and the
Resin-based composite — two surfaces, anterior                $37                $23            Maximum Allowable
Resin-based composite — three surfaces, anterior              $50                $31            Charge (MAC).
Resin-based composite — four or more surfaces or
involving incisal angle (anterior)                            $56                $35
Resin-based composite — one surface, posterior                $25                $16
Resin-based composite — two surfaces, posterior               $37                 $23
Resin-based composite — three surfaces, posterior             $50                 $31
Resin-based composite — four or more surfaces, posterior      $50                 $31

                    Inlay restorations
Inlay — metallic — one surface                                $25                 $16
Inlay — metallic — two surfaces                               $37                 $23
Inlay — metallic — three or more surfaces                     $50                 $31
Inlay — porcelain/ceramic — one surface                       $25                 $16
Inlay — porcelain/ceramic — two surfaces                      $37                 $23
Inlay — porcelain/ceramic — three or more surfaces            $50                 $31
Inlay — resin-based composite — one surface                      $25              $16
Inlay — resin-based composite — two surfaces                     $37              $23
Inlay — resin-based composite — three or more surfaces           $50              $31

                Other restorative services
Pin retention — per tooth, in addition to restoration            $13              $8
                                                                                   Dental benefits — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                       118                     Standard and Basic Option Section 5(g)
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 121 of 162




Standard Option dental benefits (:01nintwci)                                   Standard Option Only
Coy ered NerNice                                                            We pay                            You pay

  Extractions — includes local anesthesia and routine           To Me 14        Me 13 and over
                  post-operative care                                                                 All charges in excess of
                                                                                                      the scheduled amounts
Extraction, erupted tooth or exposed root                             $30                $19          listed to the left
Surgical removal of erupted tooth requiring elevation of
                                                                                                      Note: For services
mucoperiosteal flap and removal of bone and/or section of
                                                                                                      performed by dentists and
tooth                                                                 $43                $27
                                                                                                      oral surgeons in our
Surgical removal of residual tooth roots (cutting                                                     Preferred Dental Network,
procedure)                                                            $71                $45          you pay the difference
                                                                                                      between the amounts
General anesthesia in connection with covered extractions             $43                $27          listed to the left and the
                                                                                                      Maximum Allowable
                                                                                                      Charge (MAC).

Not covered: Any service not specifically listed above      Nothing            Nothing                All charges
                                                                                         Dental benefits — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                            119                       Standard and Basic Option Section 5(g)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 122 of 162




Bask Option dental benefits

Under Basic Option, we provide benefits for the services listed below. You pay a $25 copayment for each evaluation, and we pay any
balances up to the Maximum Allowable Charge (MAC). This is a complete list of dental services covered under this benefit for Basic
Option. You must use a Preferred dentist in order to receive benefits. For a list of Preferred dentists, go to www.fepblue.org and
select "Provider Directory" to use our National Doctor & Hospital Finder, or call us at the customer service number on the back of
your ID card.

Basic Option dental benefits                                                          Basic Option Only

Covered service                                                          We pay                                  You pay

                Clinical oral evaluations                    Preferred: All charges in excess of   Preferred: $25 copayment per
Periodic oral evaluation*                                    your $25 copayment                    evaluation
                                                             Participating/Non-participating:      Participating/Non-participating:
Limited oral evaluation
                                                             Nothing                               You pay all charges
Comprehensive oral evaluation*
*Benefits are limited to a combined total of 2 evaluations
 per person per calendar year

                   Diagnostic imaging
Intmoral — complete series including bitewings (limited to
1 complete series every 3 years)
Bitewing — single image*
Bitewings — two images*
Bitewings — four images*
*Benefits are limited to a combined total of 4 images per
 person per calendar year

                          Preventive
Prophylaxis — adult (up to 2 per calendar year)
Prophylaxis — child (up to 2 per calendar year)
Topical application of fluoride or fluoride varnish — for
children only (up to 2 per calendar year)
Sealant — per tooth, first and second molars only (once
per tooth for children up to age 16 only)

Not covered:• Any service not specifically listed above      Nothing                               All charges




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              120                           Standard and Basic Option Section 5(g)
     Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 123 of 162




                                          Section 5(h). Special features
Special feature                                                         Description

Health Tools               Stay connected to your health and get the answers you need when you need them by using Health Tools
                           24 hours a day, 365 days a year. Go to www.feoblue.org or call 1-888-258-3432 toll-free to check out
                           these valuable easy-to-use services:
                           • Talk directly with a Registered Nurse any time of the day or night via telephone, secure email, or
                             live chat. Ask questions and get medical advice. Please keep in mind that benefits for any health care
                             services you may seek after using Health Tools are subject to the terms of your coverage under this
                             Plan.
                           • Personal Health Record — Access your secure online personal health record for information such as
                             the medications you're taking, recent test results, and medical appointments. Update, store, and track
                             health-related information at any time.
                           • Blue Health Assessment — Complete this online health and lifestyle questionnaire and receive
                             additional assistance with your health care expenses. See page 122 for complete information.
                           • Tobacco Cessation Incentive Program — If you are age 18 or over and would like to quit smoking,
                             you can participate in this program and receive tobacco cessation products at no charge. Start by
                             completing the Blue Health Assessment (BHA) questionnaire indicating you are a tobacco user, and
                             create a Tobacco Cessation Quit Plan using our Online Health Coach. You will then be eligible to
                             receive certain smoking and tobacco cessation medications at no charge. Both prescription and over-
                             the-counter (OTC) tobacco cessation products obtained from a Preferred retail pharmacy are included
                             in this program. See page 112 for more information.
                           • My Multimedia Health Library offers an extensive variety of educational tools using videos,
                             recorded messages, and colorful online material that provide up-to-date information about a wide
                             range of health-related topics.
                           • Benefits Statements — Access quarterly and annual statements of recent medical and pharmacy
                             claims and out-of-pocket costs for each family member.

Services for the deaf      All Blue Cross and Blue Shield Plans provide TDD access for the hearing impaired to access
and hearing                information and receive answers to their questions.
impaired
Web accessibility for Our website, www.fepblue.org, adheres to the most current Section 508 Web accessibility standards to
the visually impaired ensure that visitors with visual impairments can use the site with ease.
Travel                     Please refer to Section 5(i) for benefit and claims information for care you receive outside the United
benefit/services           States, Puerto Rico, and the U.S. Virgin Islands.
overseas
Healthy Families           Our Healthy Families suite of resources is for families with children and teens, ages 2-19. Healthy
                           Families provides activities and tools to help parents teach their children about weight management,
                           nutrition, physical activity, and personal wellbeing. For more information, go to www.feriblue.org.

WalkingWorks®              WalkingWorkso can help you walk your way to better health through online tools and resources that
Wellness Program           encourage you to incorporate walking into your daily routine and to set — and achieve — personal
                           wellness goals. Receive a pedometer to count your daily steps and then record your progress with the
                           online WalkingWorks tracking tool. Log in at www.fepbluc.org and start walking your way to better
                           health. If you do not have access to the interne, please call us at 1-888-706-2583. WalkingWorks was
                           developed in cooperation with the President's Council on Physical Fitness and Sports.
                                                                                           Specialfeatures — continued on next page




2015 Blue Cross and Blue Shield
Service Benefit Plan                                           121                           Standard and Basic Option Section 5(h)
     Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 124 of 162




Blue Health        The Blue Health Assessment (BHA) questionnaire is an easy and engaging online health evaluation program
Assessment         which can be completed in 10-15 minutes. Your BHA answers are evaluated to create a unique health action
                   plan. Based on the results of your BHA, you can select personalized goals, receive supportive advice, and easily
                   track your progress through our Online Health Coach.
                   When you complete your BHA, you are entitled to receive a $50 health account to be used for most qualified
                   medical expenses. For those with Self and Family coverage, up to two (2) adult members, age 18 or over, are
                   eligible for the $50 health account. We will send each eligible member a debit card to access his or her
                   account. Please keep your card for future use even if you use all of your health account dollars; you may be
                   eligible for wellness incentives in subsequent benefit years. We do not send new cards to continuing
                   participants. If you leave the Service Benefit Plan, any money remaining in your account will be forfeited.
                   In addition to the $50 health account, you are entitled to receive a maximum of $35 in additional credits to your
                   health account for achieving up to three personalized lifestyle management goals. After completing the BHA,
                   you may access the Online Health Coach to set personalized goals designed to improve your health through
                   increased exercise, healthier nutrition habits, managing your weight, reduced stress, and/or better emotional
                   health. We will add $15 to your health account when you achieve your first goal, $10 when you achieve your
                   second goal, and another $10 when you achieve your third goal. By completing the BHA and a maximum of
                   three lifestyle management goals, you can earn up to a total of $85 in health account dollars. You must complete
                   the BHA and your selected goals during the calendar year in order to receive these incentives.
                   The Online Health Coach also features goals that focus on management of specific medical conditions and we
                   encourage members to take full advantage of these valuable resources. However, health account dollars are
                   available only when you complete goals related to exercise, nutrition, weight management, stress, and
                   emotional health, and are limited to a maximum of three completed goals per calendar year.
                   Note: In order to receive your incentives, you must complete all eligible activities no later than December 31,
                   2015, to allow for end-of-year processing. Please allow ample time to complete all activities by this date.
                   Visit our website, www.fepblue.org, for more information and to complete the BHA so you can receive your
                   individualized results and begin working toward achieving your goals. You may also request a printed BHA
                   by calling 1-888-258-3432 toll-free.
Diabetes           The Diabetes Management Incentive Program is designed to provide critical health education to people with
Management         diabetes, to help assist people with diabetes in improving their blood sugar control, and help manage or slow the
                   progression of complications related to diabetes. Through this program you can earn a maximum of $75 toward
Incentive
                   a health account to be used for most qualified medical expenses. To qualify for the Diabetes Management
Program            Incentive Program, you must be age 18 or over and complete the Blue Health Assessment (BHA) questionnaire
                   indicating you have diabetes. The BHA is available on our website, www.fenblue.orp,. For those with Self and
                   Family coverage, this incentive program is limited to two (2) adult members.
                   The following activities are rewarded through this program:
                    • $10 for having your Al c test performed by a covered provider (maximum of 2 per year)
                    •   $5 for reporting A 1 c levels to the Diabetes Management Incentive Program via our website,
                           www.feoblue.org (maximum of 2 per year)
                    • $10 for receiving diabetic glucose test strips through our pharmacy program (maximum of 4 per year)
                    • $10 for receiving a diabetic foot exam from a covered provider (maximum of 1 per year)
                    You can also receive a maximum of 1 of the following 3 rewards:
                    • $20 for enrolling in a diabetes disease management program (maximum of 1 per year)
                    • $20 for receiving a diabetic education visit from a covered provider (maximum of 1 per year)
                    •   $5 for completing a web-based diabetes education quiz on our website, www.feoblue.org (maximum of
                            4 per year)
                    Note: Once you earn the maximum of $75 through this program for the calendar year, additional eligible
                    activities are encouraged but will not be rewarded.
                    Note: For more information about this program, including eligibility and enrollment information, please
                    visit www.fenblue.org or call the number on the back of your Service Benefit Plan ID card.
                                                                                           Specialfeatures — continued on next page


2015 Blue Cross and Blue Shield
Service Benefit Plan                                           122                          Standard and Basic Option Section 5(h)
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 125 of 162




MyBlue®                Visit MyBlue® Customer eService at www.fenblue.org to check the status of your claims, change your
Customer               address ofrecord, request claim forms, request a duplicate or replacement Service Benefit Plan ID card, and
                       track how you use your benefits. Additional features include:
eService
                       • Online EOBs — You can view, download, and print your explanation of benefits (BOB) forms. Simply
                         log onto MyBlue.  Customer eService via www.fepblue.org,and click on the "Web accessibility"
                         link. From there you can enter the desired date range and select the "BOB" link next to each claim to
                         access your EOB.
                       • Opt Out of Paper EOBs — The Service Benefit Plan offers an environmentally friendly way of accessing
                         your EOBs. You can opt out of receiving paper EOBs and access your EOBs exclusively online. From
                         MyBlue, select the "Go Green: Opt out of paper (EOBs)" link and follow the on-screen instructions.
                       • Personalized Messages — Our EOBs provide a wide range of messages just for you and your family,
                         ranging from preventive care opportunities to enhancements to our online services!

National Doctor        To find nationwide listings of Preferred providers, go to www.feublue.org and select "Provider Directory"
& Hospital             to use our National Doctor & Hospital Finder.
Findeem
Care                   Ifyou have a chronic disease or complex health care needs, the Service Benefit Plan offers members two
Management             types of Care Management Programs that provide patient education and clinical support.
Programs               • Case Management; We provide members with complex health care needs with the services of a
                          professional case manager to assess the needs of the member and when appropriate, coordinate, evaluate,
                          and monitor the member's care.
                       • Disease Management: We provide programs to help members adopt effective self-care habits to improve
                          their self-management of diabetes; asthma; chronic obstructive pulmonary disease (COPD); coronary
                          artery disease; congestive heart failure; and certain rare conditions. You may receive information from us
                          regarding the programs available to you in your area.
                        Ifyou have any questions regarding these programs, please contact us at the customer service number on the
                        back of your ID card.

Flexible benefits       Under the Blue Cross and Blue Shield Service Benefit Plan, our Case Management process may include
option                  a flexible benefits option. This option allows professional case managers at Local Plans to assist members
                        with certain complex and/or chronic health issues by coordinating complicated treatment plans and other
                        types of complex patient care plans. Through the flexible benefits option, case managers may identify a less
                        costly alternative treatment plan for the member. Members who are eligible to receive services through the
                        flexible benefits option are asked to provide verbal consent for the alternative plan. Ifyou and your
                        provider agree with the plan, alternative benefits will begin immediately and you will be asked to sign
                        an alternative benefits agreement that includes the terms listed below, in addition to any other terms
                        specified in the agreement.
                        • Alternative benefits will be made available for a limited period of time and are subject to our ongoing
                          review. You must cooperate with the review process.
                        • Ifwe approve alternative benefits, we do not guarantee that they will be extended beyond the limited time
                          period and/or scope of treatment initially approved or that they will be approved in the future.
                        • The decision to offer alternative benefits is solely ours, and unless otherwise specified in the alternative
                          benefits agreement, we may withdraw those benefits at any time and resume regular contract benefits.
                        • Our decision to offer or withdraw alternative benefits is not subject to OPM review under the disputed
                          claims process.
                        Ifyou sign the alternative benefits agreement, we will provide the agreed-upon benefits for the stated time
                        period, unless we are misled by the information given to us or circumstances change. You may request an
                        extension of the time period initially approved for alternative benefits, but benefits as stated in this brochure will
                        apply ifwe do not approve your request. Please note that the written alternative benefits agreement must be
                        signed by the member or his/her authorized representative and returned to the Plan case manager within 30 days
                        of the date ofthe alternative benefits agreement. Ifthe Plan does not receive the signed agreement within 30 days,
                        alternative benefits will be withdrawn and benefits as stated in this brochure will apply.
                        Note: Ifwe deny a request for precertification or prior approval of regular contract benefits, or if we deny
                        regular contract benefits for services you have already received, you may dispute our denial of regular
                        contract benefits under the OPM disputed claims process (see Section 8).
2015 Blue Cross and Blue Shield
Service Benefit Plan                                              123                             Standard and Basic Option Section 5(1)
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 126 of 162




                        Section 5(i). Services, drugs, and supplies provided overseas
If you travel or live outside the United States, Puerto Rico, and the U.S. Virgin Islands, you are still entitled to the benefits described
in this brochure. Unless otherwise noted in this Section, the same definitions, limitations, and exclusions also apply. See below and
pages 125-126 for the claims information we need to process overseas claims. We may request that you provide complete medical
records from your provider to support your claim.
Please note that the requirements to obtain precertification for inpatient care and prior approval for those services listed in
Section 3 do not apply when you receive care outside the United States.

Overseas claims                   For professional care you receive overseas, we provide benefits at Preferred benefit levels using
payment                           either our Overseas Fee Schedule or a provider-negotiated discount as our Plan allowance. The
                                  requirement to use Preferred providers in order to receive benefits under Basic Option does not
                                  apply when you receive care outside the United States, Puerto Rico, and the U.S. Virgin Islands.
                                  Under both Standard and Basic Options, when the Plan allowance is based on the Overseas Fee
                                  Schedule, you pay any difference between our payment and the amount billed, in addition to any
                                  applicable coinsurance and/or copayment amounts. You must also pay any charges for noncovered
                                  services (and, under Standard Option only, any applicable deductible amount). Under both
                                  Standard and Basic Options, when the Plan allowance is a provider-negotiated discount, you are
                                  only responsible for your coinsurance and/or copayment amounts and, under Standard Option only,
                                  any applicable deductible amount. You must also pay any charges for noncovered services.
                                  For facility care you receive overseas, we provide benefits at the Preferred level under both
                                  Standard and Basic Options after you pay the applicable copayment or coinsurance. Standard
                                  Option members are also responsible for any amounts applied to the calendar year deductible for
                                  certain outpatient facility services — please see pages 80-83.
                                  For prescription drugs purchased at overseas pharmacies, we provide benefits at Preferred benefit
                                  levels, using the billed charge as our Plan allowance. Under both Standard and Basic Options,
                                  members pay the applicable coinsurance. Standard Option members are not required to meet the
                                  calendar year deductible when they purchase drugs at pharmacies located overseas. See page 113 in
                                  Section 5(f) for more information.
                                   For dental care you receive overseas, we provide benefits as described in Section 5(g). Under
                                   Standard Option, you must pay any difference between the Schedule of Dental Allowances and the
                                   dentist's charge, in addition to any charges for noncovered services. Under Basic Option, you must
                                   pay the $25 copayment plus any difference between our payment and the dentist's charge, as well as
                                   any charges for noncovered services.
Worldwide Assistance               We have a network of participating hospitals overseas that will file your claims for inpatient facility
Center                             care for you — without an advance payment for the covered services you receive. We also have a
                                   network of professional providers who have agreed to accept a negotiated amount as payment in full
                                   for their services. The Worldwide Assistance Center can help you locate a hospital or physician in
                                   our network near where you are staying. You may also view a list of our network providers on our
                                   website, www.fepblue.org. You will have to file a claim to us for reimbursement for professional
                                   services unless you or your provider contacts the Worldwide Assistance Center in advance to arrange
                                   direct billing and payment to the provider.
                                   If you are overseas and need assistance locating providers (whether in or out of our network), contact
                                   the Worldwide Assistance Center (provided by AXA Assistance), by calling the center collect at 1-
                                   804-673-1678. Members in the United States, Puerto Rico, or the U.S. Virgin Islands should call I-
                                   800-699-4337 or email the Worldwide Assistance Center at fenoverseaseaxa-assistance.us. AXA
                                   Assistance also offers emergency evacuation services to the nearest facility equipped to adequately
                                   treat your condition, translation services, and conversion of foreign medical bills to U.S. currency.
                                   You may contact one of their multilingual operators 24 hours a day, 365 days a year.




20/5 Blue Cross and Blue Shield
Service Benefit Plan                                                 124                            Standard and Basic Option Section 5(i)
      Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 127 of 162




Filing overseas claims        Most overseas providers are under no obligation to file claims on behalf of our members. Follow the
                              procedures listed below to file claims for covered services and drugs you receive outside the United
                              States, Puerto Rico, and the U.S. Virgin Islands. You may need to pay for the services at the time
                              you receive them and then send a claim to us for reimbursement. We will provide translation and
                              currency conversion services for your overseas claims.
• Hospital and professional   To file a claim for covered hospital and professional provider services received outside the United
  provider benefits           States, Puerto Rico, and the U.S. Virgin Islands, send us a completed FEP® Overseas Medical Claim
                              Form, by mail, fax, or interne, along with itemized bills from the provider. In completing the claim
                              form, indicate whether you want to be paid in U.S. dollars or in the currency reflected on the itemized
                              bills, and if you want to receive payment by check or bank wire. Use the following information to
                              mail, fax, or submit your claim electronically:
                              1. Mail: Federal Employee Program°, Overseas Claims, P.O. Box 261570, Miami, FL 33126.
                              2. Fax: 001-410-781-7637 (or 1-888-650-6525 toll-free). Be sure to first dial the AT&T Direct°
                                 Access Code of the country from which you are faxing the claim.
                              3. Internet: Go to the MyBlue portal on www.feoblue.org. If you are already a registered MyBlue
                                 portal user, select 'Submit an Overseas Claim Online' and follow the instructions for submitting a
                                 medical claim. If you are not yet a registered user, go to MyBlue, click on the 'Sign Up' link, and
                                 register to use the online filing process.
                              If you have questions about your medical claims, call us at 1-888-999-9862, using the AT&T Direct®
                              Access Code of the country from which you are calling, or email us through our website
                              (www.feoblue.ore) via the MyBlue portal. You may also write to us at: Mailroom Administrator,
                              FEP® Overseas Claims, P.O. Box 14112, Lexington, KY 40512-4112. You may obtain Overseas
                              Medical Claim Forms from our website, or request them through fepoverseas@axa-assistance.us or
                              your Local Plan.
• Pharmacy benefits           Drugs purchased overseas must be the equivalent to drugs that by Federal law of the United States
                              require a prescription. To file a claim for covered drugs and supplies you purchase from pharmacies
                              outside the United States, Puerto Rico, and the U.S. Virgin Islands, send us a completed FEP® Retail
                              Prescription Drug Overseas Claim Form, along with itemized pharmacy receipts or bills. Use the
                              following information to mail, fax, or submit your claim electronically:
                              1. Mail: Blue Cross and Blue Shield Service Benefit Plan Retail Pharmacy Program, P.O. Box 52057,
                                 Phoenix, AZ 85072-2057.
                              2. Fax: 001-480-614-7674. Be sure to first dial the AT&T Direct® Access Code of the country from
                                 which you are faxing the claim.
                              3. Internet: Go to the MyBlue portal on www.feoblue.org. If you are already a registered MyBlue
                                 portal user, select 'Submit an Overseas Claim Online' and follow the instructions for submitting a
                                 pharmacy claim. If you are not yet a registered user, go to MyBlue, click on the 'Sign Up' link,
                                 and register to use the online filing process.
                              Send any written inquiries concerning drugs you purchase overseas to: Blue Cross and Blue Shield
                              Service Benefit Plan Retail Pharmacy Program, P.O. Box 52057, Phoenix, AZ 85072-2057. You
                              may obtain FEP® Retail Prescription Drug Overseas Claim forms for your drug purchases by visiting
                              our website, www.fepblue.org, by writing to the address above, or by calling us at 1-888-999-9862,
                              using the AT&T Direct® Access Code of the country from which you are calling.
                              While overseas, you may be able to order your prescription drugs through the Mail Service
                              Prescription Drug Program (under Standard Option only) or our Specialty Drug Pharmacy Program as
                              long as all of the following conditions are met:
                              • Your address includes a U.S. zip code (such as with APO and FPO addresses and in U.S.
                                territories),
                              • The prescribing physician is licensed in the United States, Puerto Rico, or the U.S. Virgin Islands,
                                and has a National Provider Identifier (NPI), and
                              • Delivery of the prescription is permitted by law and is in accordance with the manufacturer's
                                guidelines.
2015 Blue Cross and Blue Shield
Service Benefit Plan                                            125                          Standard and Basic Option Section 5(i)
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 128 of 162




                              See Section 5(f) for more information about Preferred retail pharmacies with online ordering options,
                              the Mail Service Prescription Drug Program, and the Specialty Drug Pharmacy Program.
                              The Mail Service Prescription Drug Program is not available under Basic Option.
                              Note: In most cases, temperature-sensitive drugs cannot be sent to APO/FPO addresses due to the
                              special handling they require.
                              Note: For overseas countries with laws restricting the importation of prescription drugs from any
                              other country, we are unable to ship drugs from our Mail Service Prescription Drug Program to
                              Standard Option members living overseas, or from our Specialty Drug Pharmacy Program to
                              Standard or Basic Option members living overseas, even when a valid APO or FPO address is
                              available. You may continue to obtain your prescription drugs from a local overseas pharmacy and
                              submit a claim to us for reimbursement by faxing it to 001-480-614-7674 or filing it via our website
                              at www.feoblue.orelmvblue.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                          126                           Standard and Basic Option Section 5(i)
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 129 of 162




                                Non-FEHB benefits available to Plan members
The benefits on these pages are not part of the FEHB contract or premium, and you cannot file an FEHB dispute regarding these
benefits. Fees you pay for these services do not count toward FEHB deductibles or catastrophic protection out-of-pocket maximums.
In addition, these services are not eligible for benefits under the FEHB Program. Please do not file a claim for these services. These
programs and materials are the responsibility of the Plan, and all appeals must follow their guidelines. For additional information,
contact us at the phone number on the back of your ID card or visit our website at www.fepblue.org.
Blue365®
Living a healthy life is all about makinz good choices every day, so what if your health insurer could help you do just that? The
Service Benefit Plan presents Blue365°, an exciting program that offers exclusive health and wellness deals that will keep you healthy
and happy, every day of the year.
Blue365 delivers members great discounts from top national and local retailers on healthy living resources such as:
   • Hearing Aids
   • Lasik Vision Correction
   • Diet and Weight Management Programs
   • Fitness Gear and Much More
You know what it takes to keep your mind and body happy and healthy, and Blue365 has the deals to help you every step of the way.
Staying healthy shouldn't be difficult. Each week, Blue365 members receive great health and wellness deals straight to their inbox,
so they can save with just one click. With Blue365, there is no paperwork to fill out. All you have to do is visit www.fepblue.org and
click on "Wellness Resources and Tools" and then "Blue365." Select Get Started Now! and then login to MyBlue® with your
Username and Password to learn more about the various Blue365 vendors and discounts.
The Blue Cross and Blue Shield Service Benefit Plan may receive payments from Blue365 vendors. The Plan does not recommend,
endorse, warrant, or guarantee any specific Blue365 vendor or item. Vendors and the program are subject to change at any time.
Health Club Memberships
The Opportunity
The first fitness plan with flexibility to meet your life's needs.
Whether your goals are physical, such as losing weight and maximizing energy, or emotional, like dealing with stress and improving
your mood, Healthways " Fitness Your Way can help you meet your goals, on your budget, and do it all on your own time.
Healthways Fitness Your Way offers access to more than 8,600 different fitness locations for just $25 a month.
The Details
   Fitness for your budget
   • Only $25 per month and a low $25 enrollment fee, with a 3-month commitment*
   Fitness for your time
   • Visit any participating fitness location — anytime, anywhere — as often as you like
   • Locations include select Anytime Fitness°, Curves®, and Planet Fitness°. A limited number of Gold's Gyms and YMCAs in
     certain areas are also participating.
   • Access well-being support, health articles, and online health coaching, 24 hours a day, 7 days a week
   Flexibility to achieve your goals
   • With over 8,600 locations, find fitness classes that fit you and your needs
   • Easy online tools to track exercise and nutrition goals
   • Stay motivated with social networking, rewards, and the Daily Challenge
For more information or to enroll, go to www.feoblue.org or call customer service at 1-888-242-2060, Monday through Friday,
8 a.m. — 9 p.m., in all U.S. time zones.
*recces may apply. Individuals must be 18 or older to purchase a membership.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              127         Non-FEHB benefits available to Plan members Section 5
      Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 130 of 162




Discount Drug Program
The Discount Drug Program is available to Service Benefit Plan enrollees at no additional premium cost. It enables you to purchase,
at discounted prices, certain prescription drugs that are not covered by the regular prescription drug benefit. Discounts vary by drug
product, but average about 20%. The program permits you to obtain discounts on the following drugs:
For dental care: Peridex;
For sexual/erectile dysfunction: Caverject injection, Cialis tablet, Edex injection, Levitra tablet, Muse suppository, Staxyn tablet,
Viagra tablet, and Yohimbine;
For weight loss: Adipex-P, Belviq, Benzphetamine, Bontril PDM, Didrex, Diethylpropion, Meridia capsule, Phendimetrazine,
Phentermine, Pro-Fast SR, Qsymia, Suprenza ODT, and Xenical capsule;
For hair removal: Vaniqa cream;
For hair growth: Propecia;
For skin pigmenting/depigmenting/re-pigmenting: Retinoids [Renova 0.02% (tretinoin) and Avage 0.1% (tazarotene)J, Hydroquinone-
containing products (Aclaro, Eldoquin Forte, Epiquin Micro, Lustra, Melanex, Melpaque, Nuquin, Obagi Products, Remergent,
Solaquin Forte, and Tri-Luma), Monobenzone products (Benoquin), and Tretinoin 0.02%; and
For Miscellaneous: Latisse and Varithina.
Drugs may be added to this list as they are approved by the U.S. Food and Drug Administration (FDA). To use the program, simply
present a valid prescription and your Service Benefit Plan ID card at a network retail pharmacy. The pharmacist will ask you for
payment in full at the negotiated discount rate. If you have any questions, please call 1-800-624-5060.
Vision Care Affinity Program
Service Benefit Plan members can receive routine eye exams, frames, lenses, and conventional contact lenses at substantial savings
when using Davis Vision network providers. Members can also save up to 25% off the provider's usual fee, or 5% off sales pricing,
on laser vision correction procedures. You have access to over 41,000 service locations including optometrists, ophthalmologists, and
many retailers. For a complete description of the program or to find a provider near you, go to www.feoblue.org and click on
"Benefit Plans." You may also call us at 1-800-551-3337 between 8:00 a.m. and 11:00 p.m. Eastern Time, Monday to Friday;
9:00 a.m. to 4:00 p.m. on Saturday; or noon to 4:00 p.m. on Sunday. Please be sure to verify that the provider participates in our
Vision Care Affinity Program and ask about the discounts available before your visit, as discounts may vary.
ARAG° Legal Center
                                                 'no
Members have access to The Education Center which offers a collection of legal tools and resources that provide helpful tips and
simple explanations for complex legal terms and scenarios, as well as guidance on where to turn for more information and assistance.
The center includes a secure Personal Information Organizer, Guidebooks and videos, the Law Guide, and an e-newsletter. To access
this free service, visit www.feoblue.or%, Benefits + Services, select the ARAG Legal Center link, and enter access code 17823fep or
contact the ARAG Customer Care Center at 1-800-255-9509. Please reference FEP or 17823 when contacting the ARAG Customer
Care Center.
            TM
DIY Docs
Members also have the opportunity to purchase a Do-lt-Yourself Documents (DIY Dots) package for a low annual subscription rate
of $69.95 (30% off the $99 retail rate). DIY Docs members receive online access to over 350 interactive, state-specific legal
documents that can be customized by the member. These documents are authored and reviewed by attorneys for accuracy and to
ensure they are legally valid in all 50 states. Available DIY Does include a Will, Living Will, Powers of Attorney, Medical
Authorization for a Minor, Bill of Sale, Contract, Residential Lease, and much more.
The DIY Docs package includes an easy-to-use document assembly tool that enables members to create, update, store, and print
documents at any time. For more information or to purchase DIY Docs, visit www.feoblue.org, Benefits + Services, select the ARAG
Legal Center link, and enter access code 17823fep or contact the ARAG Customer Care Center at 1-800-255-9509. Please reference
FEP or 17823 when contacting the ARAG Customer Care Center.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              128         Non-FEHB benefits available to Plan members Section 5
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 131 of 162




          Section 6. General exclusions — services, drugs, and supplies we do not cover
The exclusions in this Section apply to all benefits. There may be other exclusions and limitations listed in Section 5 of this
brochure. Although we may list a specific service as a benefit, we will not cover it unless we determine it is medically necessary
to prevent, diagnose, or treat your illness, disease, injury, or condition. For information on obtaining prior approval for specific
services, such as transplants, see Section 3 (You need prior Plan approvalfor certain services).
We do not cover the following:
• Services, drugs, or supplies you receive while you are not enrolled in this Plan.
• Services, drugs, or supplies that are not medically necessary.
• Services, drugs, or supplies not required according to accepted standards of medical, dental, or psychiatric practice in the United
  States.
• Services, drugs, or supplies billed by Preferred and Member facilities for inpatient care related to specific medical errors and
  hospital-acquired conditions known as Never Events (see definition on page 148).
• Experimental or investigational procedures, treatments, drugs, or devices (see specifics regarding transplants).
• Services, drugs, or supplies related to abortions, except when the life of the mother would be endangered if the fetus were carried to
  term, or when the pregnancy is the result of an act of rape or incest.
• Services, drugs, or supplies related to sex transformations, sexual dysfunction, or sexual inadequacy (except for surgical placement
  of penile prostheses to treat erectile dysfunction).
• Services, drugs, or supplies you receive from a provider or facility barred or suspended from the FEHB Program.
• Services or supplies for which no charge would be made if the covered individual had no health insurance coverage.
• Services, drugs, or supplies you receive without charge while in active military service.
• Charges which the enrollee or Plan has no legal obligation to pay, such as excess charges for an annuitant age 65 or older who is
  not covered by Medicare Parts A and/or B (see page 143), doctor's charges exceeding the amount specified by the Department of
  Health & Human Services when benefits are payable under Medicare (limiting charge, see page 144), or state premium taxes
  however applied.
• Services or supplies ordered, performed, or furnished by you or your immediate relatives or household members, such as spouse,
  parents, children, brothers, or sisters by blood, marriage, or adoption.
• Services or supplies furnished or billed by a noncovered facility, except that medically necessary prescription drugs; oxygen; and
  physical, speech, and occupational therapy rendered by a qualified professional therapist on an outpatient basis are covered subject
  to Plan limits.
• Services, drugs, or supplies you receive from noncovered providers.
• Services, drugs, or supplies you receive for cosmetic purposes.
• Services, drugs, or supplies for the treatment of obesity, weight reduction, or dietary control, except for office visits and diagnostic
  tests for the treatment of obesity; gastric restrictive procedures, gastric malabsorptive procedures, and combination restrictive and
   malabsorptive procedures for the treatment of morbid obesity (see pages 62 and 63); and those nutritional counseling services
   specifically listed on pages 36, 40, 44, and 78.
• Services you receive from a provider that are outside the scope of the provider's licensure or certification.
• Any dental or oral surgical procedures or drugs involving orthodontic care, the teeth, dental implants, periodontal disease, or
   preparing the mouth for the fitting or continued use of dentures, except as specifically described in Section 5(g), Dental benefits,
   and Section 5(b) under Oral and maxillofacial surgery.
• Orthodontic care for malposition of the bones of the jaw or for temporomandibular joint (TMJ) syndrome.
• Services of standby physicians.
• Self-care or self-help training.
• Custodial or long term care (see Definitions).
• Personal comfort items such as beauty and barber services, radio, television, or telephone.
• Furniture (other than medically necessary durable medical equipment) such as commercial beds, mattresses, chairs.



2015 Blue Cross and Blue Shield
Service Benefit Plan                                               129                                                           Section 6
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 132 of 162




• Routine services, such as periodic physical examinations; screening examinations; immunizations; and services or tests not related
  to a specific diagnosis, illness, injury, set of symptoms, or maternity care, except for those preventive services specifically covered
  under Preventive care, adult and child in Sections 5(a) and 5(c), the preventive screenings specifically listed on pages 39-44 and
  page 83; and certain routine services associated with covered clinical trials (see page 138).
• Recreational or educational therapy, and any related diagnostic testing, except as provided by a hospital during a covered inpatient
  stay.
• Applied behavior analysis (ABA) or ABA therapy.
• Topical Hyperbaric Oxygen Therapy (THBO).
• Research costs (costs related to conducting a clinical trial such as research physician and nurse time, analysis ofresults, and clinical
  tests performed only for research purposes).
• Professional charges for after-hours care, except when associated with services provided in a physician's office.
• Incontinence products such as incontinence garments (including adult or infant diapers, briefs, and underwear), incontinence
  pads/liners, bed pads, or disposable washcloths.
• Alternative medicine services including, but not limited to, botanical medicine, aromatherapy, herbal/nutritional supplements,
  meditation techniques, relaxation techniques, movement therapies, and energy therapies.
• Services not specifically listed as covered.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                130                                                          Section 6
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 133 of 162




                                   Section 7. Filing a claim for covered services
This Section primarily deals with post-service claims (claims for services, drugs, or supplies you have already received).
See Section 3 for information on pre-service claims procedures (services, drugs, or supplies requiring precertification or prior
approval), including urgent care claims procedures.
How to claim benefits                 To obtain claim forms or other claims filing advice, or answers to your questions about our
                                      benefits, contact us at the customer service number on the back of your Service Benefit Plan ID
                                      card, or at our website at www.fepblue.org.
                                      In most cases, physicians and facilities file claims for you. Just present your Service Benefit
                                      Plan ID card when you receive services. Your physician must file on the CMS-I500, Health
                                      Insurance Claim Form. Your facility will file on the UB-04 form.
                                      When you must file a claim — such as when another group health plan is primary — submit it on
                                      the CMS-1500 or a claim form that includes the information shown below. Use a separate claim
                                      form for each family member. For long or continuing hospital stays, or other long-term care,
                                      you should submit claims at least every 30 days. Bills and receipts should be itemized and show:
                                      • Patient's name, date of birth, address, phone number, and relationship to enrollee
                                      • Patient's Plan identification number
                                      • Name and address of person or company providing the service or supply
                                      • Dates that services or supplies were furnished
                                      • Diagnosis
                                      • Type of each service or supply
                                      • Charge for each service or supply
                                      Note: Canceled checks, cash register receipts, balance due statements, or bills you prepare
                                      yourself are not acceptable substitutes for itemized bills.
                                      In addition:
                                      • If another health plan is your primary payor, you must send a copy of the explanation of
                                        benefits (BOB) form you received from your primary payor [such as the Medicare Summary
                                        Notice (MSN)) with your claim.
                                      • Bills for home nursing care must show that the nurse is a registered or licensed practical nurse.
                                      • If your claim is for the rental or purchase of durable medical equipment, home nursing care, or
                                        physical, occupational, or speech therapy, you must provide a written statement from the
                                        physician specifying the medical necessity for the service or supply and the length of time
                                        needed.
                                      • Claims for dental care to repair accidental injury to sound natural teeth should include
                                        documentation of the condition of your teeth before the accidental injury, documentation of
                                        the injury from your provider(s), and a treatment plan for your dental care. We may request
                                        updated treatment plans as your treatment progresses.
                                      • Claims for prescription drugs and supplies that are not received from the Retail Pharmacy
                                        Program, through the Mail Service Prescription Drug Program, or through the Specialty Drug
                                        Pharmacy Program must include receipts that show the prescription number, name of drug or
                                        supply, prescribing physician's name, date, and charge. (See pages 132-133 for information
                                        on how to obtain benefits from the Retail Pharmacy Program, the Mail Service Prescription
                                        Drug Program, and the Specialty Drug Pharmacy Program.)




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               131                                                             Section 7
     Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 134 of 162




Post-service claims               We will notify you of our decision within 30 days after we receive your post-service claim. If
procedures                        matters beyond our control require an extension of time, we may take up to an additional 15 days
                                  for review and we will notify you before the expiration of the original 30-day period. Our notice
                                  will include the circumstances underlying the request for the extension and the date when a
                                  decision is expected.
                                  If we need an extension because we have not received necessary information from you, our
                                  notice will describe the specific information required and we will allow you up to 60 days from
                                  the receipt of the notice to provide the information.
                                  If you do not agree with our initial decision, you may ask us to review it by following the
                                  disputed claims process detailed in Section 8 of this brochure.
Prescription drug claims          Preferred Retail Pharmacies — When you use Preferred retail pharmacies, show your Service
                                  Benefit Plan ID card. Preferred retail pharmacies will file your claims for you. To use Preferred
                                  retail pharmacies with online ordering options that include home delivery, go to our
                                  website, www.feoblue.orz, visit the "Pharmacy" page, and click on the "Retail Pharmacy" link
                                  for your enrollment option (Standard or Basic) to fill your prescriptions. Be sure to have your
                                  Service Benefit Plan ID card ready to complete your purchase. We reimburse the Preferred retail
                                  pharmacy for your covered drugs and supplies. You pay the applicable coinsurance or
                                  copayment.
                                  Note: Even if you use Preferred pharmacies, you will have to file a paper claim form to obtain
                                  reimbursement if:
                                  • You do not have a valid Service Benefit Plan ID card;
                                  • You do not use your valid Service Benefit Plan ID card at the time of purchase; or
                                  • You did not obtain prior approval when required (see pages 22-23).
                                  See the following paragraph for claim filing instructions.
                                  Non-Preferred Retail Pharmacies
                                  Standard Option: You must file a paper claim for any covered drugs or supplies you purchase
                                  at Non-preferred retail pharmacies. Contact your Local Plan or call 1-800-624-5060 to request a
                                  retail prescription drug claim form to claim benefits. Hearing-impaired members with TDD
                                  equipment may call 1-800-624-5077. Follow the instructions on the prescription drug claim
                                  form and submit the completed form to: Blue Cross and Blue Shield Service Benefit Plan Retail
                                  Pharmacy Program, P.O. Box 52057, Phoenix, AZ 85072-2057.
                                   Basic Option: There are no benefits for drugs or supplies purchased at Non-preferred retail
                                   pharmacies.
                                   Mail Service Prescription Drug Program
                                   Standard Option: We will send you information on our Mail Service Prescription Drug
                                   Program, including an initial mail order form. To use this program:
                                   1. Complete the initial mail order form;
                                   2. Enclose your prescription and copayment;
                                   3. Mail your order to CVS Caremark, P.O. Box 1590, Pittsburgh, PA 15230-1590; and
                                   4. Allow up to two weeks for delivery.
                                   Alternatively, your physician may call in your initial prescription at 1-800-262-7890
                                   (TDD: 1-800-216-5343). You will be billed later for the copayment.
                                   After that, to order refills either call the same number or access our website at uww.fepblue.oriz
                                   and either charge your copayment to your credit card or have it billed to you later. Allow up to
                                   ten (10) days for delivery on refills.
                                   Note: Specialty drugs will not be dispensed through the Mail Service Prescription Drug Program.
                                   See page 133 for information about the Specialty Drug Pharmacy Program.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                           132                                                           Section 7
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 135 of 162




                                  Basic Option: The Mail Service Prescription Drug Program is not available under Basic Option.
                                  Specialty Drug Pharmacy Program
                                  Standard and Basic Options: If your physician prescribes a specialty drug that appears on our
                                  Service Benefit Plan Specialty Drug List, your physician may order the initial prescription by
                                  calling our Specialty Drug Pharmacy Program at 1-888-346-3731 (TDD: 1-877-853-9549), or
                                  you may send your prescription to: Specialty Drug Pharmacy Program, CVS Caremark, P.O. Box
                                  1590, Pittsburgh, PA 15230-1590. You will be billed later for the copayment. The Specialty
                                  Drug Pharmacy Program will work with you to arrange a delivery time and location that is most
                                  convenient for you. To order refills, call the same number to arrange your delivery. You may
                                  either charge your copayment to your credit card or have it billed to you later.
                                  Note: For the most up-to-date listing of covered specialty drugs, call the Specialty Drug
                                  Pharmacy Program at 1-888-346-3731 (TDD: 1-877-853-9549), or visit our
                                  website, www.feoblue.org.

Records                           Keep a separate record of the medical expenses of each covered family member, because
                                  deductibles (under Standard Option) and benefit maximums (such as those for outpatient
                                  physical therapy or preventive dental care) apply separately to each person. Save copies of all
                                  medical bills, including those you accumulate to satisfy a deductible under Standard Option. In
                                  most instances they will serve as evidence of your claim. We will not provide duplicate or year-
                                  end statements.
Deadline for filing your          Send us your claim and appropriate documentation as soon as possible. You must submit the
claim                             claim by December 31 of the year after the year you received the service, unless timely filing
                                  was prevented by administrative operations of Government or legal incapacity, provided you
                                  submitted the claim as soon as reasonably possible. If we return a claim or part of a claim for
                                  additional information, you must resubmit it within 90 days, or before the timely filing period
                                  expires, whichever is later.
                                  Note: Once we pay benefits, there is a five-year limitation on the re-issuance of uncashed checks.
Overseas claims                   Please refer to the claims filing information on pages 125-126 of this brochure.

When we need more                 Please reply promptly when we ask for additional information. We may delay processing or
information                       deny benefits for your claim if you do not respond. Our deadline for responding to your claim is
                                  stayed while we await all of the additional information needed to process your claim.
Authorized Representative         You may designate an authorized representative to act on your behalf for filing a claim or to
                                  appeal claims decisions to us. For urgent care claims, a health care professional with knowledge
                                  of your medical condition will be permitted to act as your authorized representative without your
                                  express consent. For the purposes of this Section, we are also referring to your authorized
                                  representative when we refer to you.
Notice Requirements               The Secretary of Health and Human Services has identified counties where at least 10 percent of
                                  the population is literate only in certain non-English languages. The non-English languages
                                  meeting this threshold in certain counties are Spanish, Chinese, Navajo, and Tagalog. If you live
                                  in one of these counties, we will provide language assistance in the applicable non-English
                                  language. You can request a copy of your explanation of benefits (EOB) statement, related
                                  correspondence, oral language services (such as telephone customer assistance), and help with
                                  filing claims and appeals (including external reviews) in the applicable non-English language.
                                  The English versions of your EOBs and related correspondence will include information in the
                                  non-English language about how to access language services in that non-English language.
                                  Any notice of an adverse benefit determination or correspondence from us confirming an adverse
                                  benefit determination will include information sufficient to identify the claim involved (including
                                  the date of service, the health care provider, and the claim amount, if applicable), and a statement
                                  describing the availability, upon request, of the diagnosis code and its corresponding meaning,
                                  and the procedure or treatment code and its corresponding meaning.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                           133                                                            Section 7
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 136 of 162




                                        Section 8. The disputed claims process
Please follow this Federal Employees Health Benefits Program disputed claims process if you disagree with our decision on your
post-service claim (a claim where services, drugs, or supplies have already been provided). In Section 3, tfyou disagree with our
pre-service claim decision, we describe the process you need to follow if you have a claim for services, drugs, or supplies that must
have precertification (such as inpatient hospital admissions) or prior approval from the Plan.
You may be able to appeal directly to the U.S. Office of Personnel Management (OPM) if we do not follow required claims processes.
For more information about situations in which you are entitled to immediately appeal to OPM, including additional requirements not
listed in Sections 3, 7, and 8 of this brochure, please visit www.feoblue.org.
To help you prepare your appeal, you may arrange with us to review and copy, free of charge, all relevant materials and Plan
documents under our control relating to your claim, including those that involve any expert review(s) of your claim. To make your
request, please call us at the customer service number on the back of your Service Benefit Plan ID card, or send your request to us at
the address shown on your explanation of benefits (EOB) form for the Local Plan that processed the claim (or, for Prescription drug
benefits, our Retail Pharmacy Program, Mail Service Prescription Drug Program, or the Specialty Drug Pharmacy Program).
Our reconsideration will take into account all comments, documents, records, and other information submitted by you relating to the
claim, without regard to whether such information was submitted or considered in the initial benefit determination.
When our initial decision is based (in whole or in part) on a medical judgment (i.e., medical necessity, experimental/investigational),
we will consult with a health care professional who has appropriate training and experience in the field of medicine involved in the
medical judgment and who was not involved in making the initial decision.
Our reconsideration decision will not afford deference to the initial decision and will be conducted by a plan representative who is
neither the individual who made the initial decision that is the subject of the reconsideration, nor the subordinate of that individual.
We will not make our decisions regarding hiring, compensation, termination, promotion, or other similar matters with respect to any
individual (such as a claims adjudicator or medical expert) based upon the likelihood that the individual will support the denial of
benefits.



          Ask us in writing to reconsider our initial decision. You must:

          a)    Write to us within 6 months from the date of our decision; and
          b)    Send your request to us at the address shown on your explanation of benefits (EOB) form for the Local Plan that
                processed the claim (or, for Prescription drug benefits, our Retail Pharmacy Program, Mail Service Prescription Drug
                Program, or the Specialty Drug Pharmacy Program); and
          c)    Include a statement about why you believe our initial decision was wrong, based on specific benefit provisions in this
                brochure; and
          d)    Include copies of documents that support your claim, such as physicians' letters, operative reports, bills, medical
                records, and explanation of benefits (EOB) forms.
          We will provide you, free of charge and in a timely manner, with any new or additional evidence considered, relied upon, or
          generated by us or at our direction in connection with your claim and any new rationale for our claim decision. We will
          provide you with this information sufficiently in advance of the date that we are required to provide you with our
          reconsideration decision to allow you a reasonable opportunity to respond to us before that date. However, our failure to
          provide you with new evidence or rationale in sufficient time to allow you to timely respond shall not invalidate our decision
          on reconsideration. You may respond to that new evidence or rationale at the OPM review stage described in Step 3.
   2      In the case of a post-service claim, we have 30 days from the date we receive your request to:
          a)    Pay the claim or
          b)    Write to you and maintain our denial or
           c)   Ask you or your provider for more information.
                You or your provider must send the information so that we receive it within 60 days of our request. We will then
                decide within 30 more days.
                If we do not receive the information within 60 days, we will decide within 30 days of the date the information was due.
                We will base our decision on the information we already have. We will write to you with our decision.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                                134                                                           Section 8
          Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 137 of 162




The disputed claims process (continued)
 3       If you do not agree with our decision, you may ask OPM to review it.
         You must write to OPM within:
         •   90 days after the date of our letter upholding our initial decision; or
         • 120 days after you first wrote to us — if we did not answer that request in some way within 30 days; or
         • 120 days after we asked for additional information — if we did not send you a decision within 30 days after we received
           the additional information.
         Write to OPM at: United States Office of Personnel Management, Healthcare and Insurance, Federal Employee Insurance
         Operations, Health Insurance 1, 1900 E Street, NW, Washington, DC 20415-3610.
         Send OPM the following information:
         • A statement about why you believe our decision was wrong, based on specific benefit provisions in this brochure;
         • Copies of documents that support your claim, such as physicians' letters, operative reports, bills, medical records, and
           explanation of benefits (EOB) forms;
         • Copies of all letters you sent to us about the claim;
         • Copies of all letters we sent to you about the claim; and
          • Your daytime phone number and the best time to call.
         • Your email address, if you would like to receive OPM's decision via email. Please note that by providing your email
           address, you may receive OPM's decision more quickly.
         Note:   If you want OPM to review more than one claim, you must clearly identify which documents apply to which claim.
          Note: You are the only person who has a right to file a disputed claim with OPM. Parties acting as your representative,
          such as medical providers, must include a copy of your specific written consent with the review request. However, for
          urgent care claims, a health care professional with knowledge of your medical condition may act as your authorized
          representative without your express consent.
          Note: The above deadlines may be extended if you show that you were unable to meet the deadline because of reasons
          beyond your control.

  4       OPM will review your disputed claim request and will use the information it collects from you and us to decide whether our
          decision is correct. OPM will determine if we correctly applied the terms of our contract when we denied your claim or
          request for service. OPM will send you a final decision within 60 days. There are no other administrative appeals.
          If you do not agree with OPM's decision, your only recourse is to file a lawsuit. If you decide to sue, you must file the suit
          against OPM in Federal court by December 31 of the third year after the year in which you received the disputed services,
          drugs, or supplies, or from the year in which you were denied precertification or prior approval. This is the only deadline
          that may not be extended.
          OPM may disclose the information it collects during the review process to support their disputed claims decision. This
          information will become part of the court record.
          You may not file a lawsuit until you have completed the disputed claims process. Further, Federal law governs your
          lawsuit, benefits, and payment of benefits. The Federal court will base its review on the record that was before OPM when
          OPM decided to uphold or overturn our decision. You may recover only the amount of benefits in dispute.
Note:  If you have a serious or life threatening condition (one that may cause permanent loss of bodily functions or death if not
treated as soon as possible), and you did not indicate that your claim was a claim for urgent care, then call us at the customer service
number on the back of your Service Benefit Plan ID card. We will expedite our review (if we have not yet responded to your claim);
or we will inform OPM so they can quickly review your claim on appeal. You may call OPM's Health Insurance 1 at
(202) 606-0727 between 8 a.m. and 5 p.m. Eastern Time.
Please remember that we do not make decisions about plan eligibility issues. For example, we do not determine whether you or a
dependent is covered under this Plan. You must raise eligibility issues with your Agency personnel/payroll office if you are an
employee, your retirement system if you are an annuitant, or the Office of Workers' Compensation Programs if you are receiving
Workers' Compensation benefits.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                                135                                                         Section 8
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 138 of 162




               Section 9. Coordinating benefits with Medicare and other coverage
When you have other               You must tell us if you or a covered family member has coverage under any other group
                                  health plan or has automobile insurance that pays health care expenses without regard to
health coverage
                                  fault. This is called "double coverage."
                                  When you have double coverage, one plan normally pays its benefits in full as the primary
                                  payor and the other plan pays a reduced benefit as the secondary payor. We, like other
                                  insurers, determine which coverage is primary according to the National Association of
                                  Insurance Commissioners' (NAIC) guidelines. For example:
                                  • If you arc covered under our Plan as a dependent, any group health insurance you have from
                                    your employer will pay primary and we will pay secondary.
                                  • If you are an annuitant under our Plan and also are actively employed, any group health
                                    insurance you have from your employer will pay primary and we will pay secondary.
                                  • When you are entitled to the payment of health care expenses under automobile insurance,
                                    including no-fault insurance and other insurance that pays without regard to fault, your
                                    automobile insurance is the primary payor and we are the secondary payor.
                                  For more information on NAIC rules regarding the coordinating of benefits, visit the NAIC
                                  website at htto://www.NAIC.org.
                                  When we are the primary payor, we will pay the benefits described in this brochure.
                                  When we are the secondary payor, we will determine our allowance. After the primary plan pays,
                                  we will pay what is left of our allowance, up to our regular benefit. We will not pay more than our
                                  allowance. For example, we will generally only make up the difference between the primary
                                  payor's benefits payment and 100% of the Plan allowance, subject to our applicable deductible
                                  (under Standard Option) and coinsurance or copayment amounts, except when Medicare is the
                                  primary payor (see page 144). Thus, it is possible that the combined payments from both plans
                                  may not equal the entire amount billed by the provider.
                                  Note: When we pay secondary to primary coverage you have from a prepaid plan (HMO), we base
                                  our benefits on your out-of-pocket liability under the prepaid plan (generally, the prepaid plan's
                                  copayments), subject to our deductible (under Standard Option) and coinsurance or copayment
                                  amounts.
                                  In certain circumstances when we are secondary and there is no adverse effect on you (that is, you
                                  do not pay any more), we may also take advantage of any provider discount arrangements your
                                  primary plan may have and only make up the difference between the primary plan's payment and
                                  the amount the provider has agreed to accept as payment in full from the primary plan.
                                  Note: Any visit limitations that apply to your care under this Plan are still in effect when we are
                                  the secondary payor.
                                  Remember: Even if you do not file a claim with your other plan, you must still tell us that you
                                  have double coverage, and you must also send us documents about your other coverage if we ask
                                  for them.
                                  Please see Section 4, Your costs for covered services, for more information about how we pay
                                  claims.

• TRICARE and                     TRICARE is the health care program for eligible dependents of military persons, and retirees of
                                  the military. TRICARE includes the CHAMPUS program. CHAMPVA provides health coverage
  CHAMPVA                         to disabled Veterans and their eligible dependents. If TRICARE or CHAMPVA and this Plan
                                  cover you, we pay first. See your TRICARE or CHAMPVA Health Benefits Advisor if you have
                                  questions about these programs.
                                  Suspended FEHB coverage to enroll in TRICARE or CHAMPVA: If you are an annuitant or
                                  former spouse, you can suspend your FEHB coverage to enroll in one of these programs,
                                  eliminating your FEHB premium. (OPM does not contribute to any applicable plan premiums.)
                                  For information on suspending your FEHB enrollment, contact your retirement office. If you later
                                  want to re-enroll in the FEHB Program, generally you may do so only at the next Open Season
                                  unless you involuntarily lose coverage under TRICARE or CHAMPVA.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                            136                                                           Section 9
      Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 139 of 162




• Workers' Compensation           We do not cover services that:
                                  • You (or a covered family member) need because of a workplace-related illness or injury that
                                    the Office of Workers' Compensation Programs (OWCP) or a similar Federal or State agency
                                    determines they must provide; or
                                  • OWCP or a similar agency pays for through a third-party injury settlement or other similar
                                    proceeding that is based on a claim you filed under OWCP or similar laws.
                                  Once OWCP or a similar agency pays its maximum benefits for your treatment, we will cover
                                  your care.
• Medicaid                        When you have this Plan and Medicaid, we pay first.
                                  Suspended FEHB coverage to enroll in Medicaid or a similar state-sponsored program of
                                  medical assistance: If you are an annuitant or former spouse, you can suspend your FEHB
                                  coverage to enroll in one of these state programs, eliminating your FEHB premium. For
                                  information on suspending your FEHB enrollment, contact your retirement office. If you later
                                  want to re-enroll in the FEHB Program, generally you may do so only at the next Open Season
                                  unless you involuntarily lose coverage under the state program.
When other Government             We do not cover services and supplies when a local, State, or Federal Government agency
agencies are responsible          directly or indirectly pays for them.
for your care
When others are                   If another person or entity, through an act or omission, causes you to suffer an injury or illness,
responsible for injuries          and if we paid benefits for that injury or illness, you must agree to the provisions listed below.
                                  In addition, if you are injured and no other person or entity is responsible but you receive (or are
                                  entitled to) a recovery from another source, and if we paid benefits for that injury, you must
                                  agree to the following provisions:
                                  • All recoveries you or your representatives obtain (whether by lawsuit, settlement, insurance or
                                      benefit program claims, or otherwise), no matter how described or designated, must be used to
                                      reimburse us in full for benefits we paid. Our share of any recovery extends only to the
                                      amount of benefits we have paid or will pay to you, your representatives, and/or health care
                                      providers on your behalf. For purposes of this provision, "you" includes your covered
                                      dependents, and "your representatives" include, if applicable, your heirs, administrators, legal
                                      representatives, parents (if you are a minor), successors, or assignees. This is our right of
                                      recovery.
                                  • We are entitled under our right of recovery to be reimbursed for our benefit payments even if
                                      you are not "made whole" for all of your damages in the recoveries that you receive. Our
                                      right of recovery is not subject to reduction for attorney's fees and costs under the "common
                                      fund" or any other doctrine.
                                  • We will not reduce our share of any recovery unless, in the exercise of our discretion, we
                                      agree in writing to a reduction (1) because you do not receive the full amount of damages that
                                      you claimed or (2) because you had to pay attorneys' fees.
                                  • You must cooperate in doing what is reasonably necessary to assist us with our right of
                                      recovery. You must not take any action that may prejudice our right of recovery.
                                  • If you do not seek damages for your illness or injury, you must permit us to initiate recovery
                                      on your behalf (including the right to bring suit in your name). This is called subrogation.
                                  If you do seek damages for your illness or injury, you must tell us promptly that you have made a
                                  claim against another party for a condition that we have paid or may pay benefits for, you must
                                  seek recovery of our benefit payments and liabilities, and you must tell us about any recoveries
                                  you obtain, whether in or out of court. We may seek a first priority lien on the proceeds of your
                                  claim in order to reimburse ourselves to the full amount of benefits we have paid or will pay.
                                  We may request that you sign a reimbursement agreement and/or assign to us (1) your right to
                                  bring an action or (2) your right to the proceeds of a claim for your illness or injury. We may
                                  delay processing of your claims until you provide the signed reimbursement agreement and/or
                                  assignment, and we may enforce our right of recovery by offsetting future benefits.
                                  Note: We will pay the costs of any covered services you receive that are in excess of any
                                  recoveries made.
2015 Blue Cross and Blue Shield
Service Benefit Plan                                          137                                                           Section 9
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 140 of 162




                                  Our rights of recovery and subrogation as described in this Section may be enforced, at the
                                  Carrier's option, by the Carrier, by any of the Local Plans that administered the benefits paid in
                                  connection with the injury or illness at issue, or by any combination of these entities. Please be
                                  aware that more than one Local Plan may have a right of recovery/subrogation for claims arising
                                  from a single incident (e.g., a car accident resulting in claims paid by multiple Local Plans) and
                                  that the resolution by one Local Plan of its lien will not eliminate another Local Plan's right of
                                  recovery.
                                  Among the other situations covered by this provision, the circumstances in which we may
                                  subrogate or assert a right of recovery shall also include:
                                  • When a third party injures you, for example, in an automobile accident or through medical
                                    malpractice;
                                  • When you are injured on premises owned by a third party; or
                                  • When you are injured and benefits are available to you or your dependent, under any law or
                                    under any type of insurance, including, but not limited to:
                                    — No-fault insurance and other insurance that pays without regard to fault, including personal
                                      injury protection benefits, regardless of any election made by you to treat those benefits as
                                      secondary to this Plan
                                    — Uninsured and underinsured motorist coverage
                                    — Workers' Compensation benefits
                                    — Medical reimbursement coverage
                                  Contact us if you need more information about subrogation.
When you have Federal             Some FEHB plans already cover some dental and vision services. When you are covered by
Employees Dental and              more than one dentaVvision plan, coverage provided under your FEHB plan remains as your
                                  primary coverage. FEDVIP coverage pays secondary to that coverage. When you enroll in a
Vision Insurance Plan             dental and/or vision plan on BENEFEDS.com, you will be asked to provide information on your
(FEDVIP)                          FEHB plan so that your plans can coordinate benefits. Providing your FEHB information may
                                  reduce your out-of-pocket cost.
Clinical trials                   If you are a participant in an approved clinical trial, this health Plan will provide benefits for
                                  related care as follows, if it is not provided by the clinical trial:
                                  • Routine care costs — costs for medically necessary services such as doctor visits, lab tests,
                                    X-rays and scans, and hospitalizations related to treating the patient's condition, whether the
                                    patient is in a clinical trial or is receiving standard therapy. We provide benefits for these
                                    types of costs at the benefit levels described in Section 5 (Benefits) when the services are
                                    covered under the Plan and we determine that they are medically necessary.
                                  • Extra care costs — costs ofcovered services related to taking part in a clinical trial such as
                                    additional tests that a patient may need as part of the trial, but not as part of the patient's
                                    routine care. This Plan covers extra care costs related to taking part in an approved clinical
                                    trial for a covered stem cell transplant such as additional tests that a patient may need as part
                                    of the clinical trial protocol, but not as part of the patient's routine care. For more information
                                    about approved clinical trials for covered stem cell transplants, see pages 71-72. Extra care
                                    costs related to taking part in any other type of clinical trial are not covered. We encourage
                                    you to contact us at the customer service number on the back of your ID card to discuss
                                    specific services if you participate in a clinical trial.
                                  • Research costs — costs related to conducting the clinical trial such as research physician and
                                    nurse time, analysis of results, and clinical tests performed only for research purposes. These
                                    costs are generally covered by the clinical trials. This Plan does not cover these costs.
                                  An approved clinical trial includes a phase I, phase II, phase 111, or phase IV clinical trial that is
                                  conducted in relation to the prevention, detection, or treatment of cancer or other life-threatening
                                  disease or condition, and is either Federally funded; conducted under an investigational new drug
                                  application reviewed by the Food and Drug Administration (FDA); or is a drug trial that is
                                  exempt from the requirement of an investigational new drug application.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                           138                                                             Section 9
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 141 of 162




When you have Medicare
• What is Medicare?               Medicare is a health insurance program for:
                                  • People 65 years of age or older
                                  • Some people with disabilities under 65 years of age
                                  • People with End Stage Renal Disease (permanent kidney failure requiring dialysis or a
                                    transplant)
                                  Medicare has four parts:
                                  • Part A (Hospital Insurance). Most people do not have to pay for Part A. If you or your
                                    spouse worked for at least 10 years in Medicare-covered employment, you should be able to
                                    qualify for premium-free Part A insurance. (If you were a Federal employee at any time both
                                    before and during January 1983, you will receive credit for your Federal employment before
                                    January 1983.) Otherwise, if you are age 65 or older, you may be able to buy it. Contact
                                    1-800-MEDICARE (1-800-633-4227), (TTY: 1-877-486-2048), for more information.
                                  • Part B (Medical Insurance). Most people pay monthly for Part B. Generally, Part B
                                    premiums are withheld from your monthly Social Security check or your retirement check.
                                  • Part C (Medicare Advantage). You can enroll in a Medicare Advantage plan to get your
                                    Medicare benefits. We do not offer a Medicare Advantage plan. Please review the
                                    information on coordinating benefits with Medicare Advantage plans on page 141.
                                  • Part D (Medicare prescription drug coverage). There is a monthly premium for Part D
                                    coverage. Before enrolling in Medicare Part D, please review the important disclosure notice
                                    from us about the FEHB prescription drug coverage and Medicare. The notice is on the first
                                    inside page of this brochure.
                                    For people with limited income and resources, extra help in paying for a Medicare
                                    prescription drug plan is available. For more information about this extra help, visit the Social
                                    Security Administration online at www.socialsecuritv.gov, or call them at 1-800-772-1213,
                                    (TTY: 1-800-325-0778).
• Should I enroll in              The decision to enroll in Medicare is yours. We encourage you to apply for Medicare benefits
  Medicare?                       3 months before you turn age 65. It's easy. Just call the Social Security Administration toll-free
                                  number 1-800-772-1213, (TTY: 1-800-325-0778), to set up an appointment to apply. If you do
                                  not apply for one or more Parts of Medicare, you can still be covered under the FEHB Program.
                                  If you can get premium-free Part A coverage, we advise you to enroll in it. Most Federal
                                  employees and annuitants are entitled to Medicare Part A at age 65 without cost. When you do
                                  not have to pay premiums for Medicare Part A, it makes good sense to obtain the coverage. It
                                  can reduce your out-of-pocket expenses as well as costs to the FEHB, which can help keep
                                  FEHB premiums down.
                                  Everyone is charged a premium for Medicare Part B coverage. The Social Security
                                  Administration can provide you with premium and benefit information. Review the information
                                  and decide if it makes sense for you to buy Medicare Part B coverage. If you do not sign up for
                                  Medicare Part B when you are first eligible, you may be charged a Medicare Part B late
                                  enrollment penalty of a 10% increase in premium for every 12 months you are not enrolled. If
                                  you didn't take Part B at age 65 because you were covered under FEHB as an active employee
                                  (or you were covered under your spouse's group health insurance plan and he/she was an active
                                  employee), you may sign up for Part B (generally without an increased premium) within 8
                                  months from the time you or your spouse stop working or are no longer covered by the group
                                  plan. You also can sign up at any time while you are covered by the group plan.
                                  If you are eligible for Medicare, you may have choices in how you get your health care.
                                  Medicare Advantage is the term used to describe the various private health plan choices available
                                  to Medicare beneficiaries. The information in the next few pages shows how we coordinate
                                  benefits with Medicare, depending on whether you are in the Original Medicare Plan or a private
                                  Medicare Advantage plan.
                                  (Please refer to page 143 for information about how we provide benefits when you are age
                                  65 or older and do not have Medicare.)
2015 Blue Cross and Blue Shield
Service Benefit Plan                                           139                                                         Section 9
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 142 of 162




• The Original Medicare           The Original Medicare Plan (Original Medicare) is available everywhere in the United States. H
  Plan (Part A or Part B)         is the way everyone used to get Medicare benefits and is the way most people get their Medicare
                                  Part A and Part B benefits now. You may go to any doctor, specialist, or hospital that accepts
                                  Medicare. The Original Medicare Plan pays its share and you pay your share.
                                  All physicians and other providers are required by law to file claims directly to Medicare for
                                  members with Medicare Part B, when Medicare is primary. This is true whether or not they
                                  accept Medicare.
                                  When you are enrolled in Original Medicare along with this Plan, you still need to follow the
                                  rules in this brochure for us to cover your care. For example, you must continue to obtain prior
                                  approval for some prescription drugs and organ/tissue transplants before we will pay benefits.
                                  However, you do not have to precertify inpatient hospital stays when Medicare Part A is primary
                                  (see page 21 for exception).
                                  Claims process when you have the Original Medicare Plan — You will probably not need to
                                  file a claim form when you have both our Plan and the Original Medicare Plan.
                                  When we are the primary payor, we process the claim first.
                                  When the Original Medicare Plan is the primary payor, Medicare processes your claim first. In
                                  most cases, your claim will be coordinated automatically and we will then provide secondary
                                  benefits for the covered charges. To find out if you need to do something to file your claims, call
                                  us at the customer service number on the back of your Service Benefit Plan ID card or visit our
                                  website at www.feoblue.org.
                                  We waive some costs if the Original Medicare Plan is your primary payor — We will waive
                                  some out-of-pocket costs as follows:
                                  When Medicare Part A is primary —
                                  • Under Standard Option, we will waive our:
                                    — Inpatient hospital per-admission copayments; and
                                    — Inpatient Member and Non-member hospital coinsurance.
                                  • Under Basic Option, we will waive our:
                                    — Inpatient hospital per-day copayments.
                                  Note: Once you have exhausted your Medicare Part A benefits:
                                  • Under Standard Option, you must then pay any difference between our allowance and the
                                    billed amount at Non-member hospitals.
                                  • Under Basic Option, you must then pay the inpatient hospital per-day copayments.
                                  When Medicare Part B is primary —
                                  • Under Standard Option, we will waive our:
                                    — Calendar year deductible;
                                    — Coinsurance and copayments for inpatient and outpatient services and supplies provided by
                                      physicians and other covered health care professionals; and
                                    — Coinsurance for outpatient facility services.
                                  • Under Basic Option, we will waive our:
                                    — Copayments and coinsurance for care received from covered professional and facility
                                      providers.
                                  Note: We do not waive benefit limitations, such as the 25-visit limit for home nursing visits. In
                                  addition, we do not waive any coinsurance or copayments for prescription drugs.
                                  You can find more information about how our Plan coordinates benefits with Medicare in
                                  our Medicare and You Guidefor Federal Employees available online at www.feoblue.org.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                          140                                                          Section 9
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 143 of 162




• Tell us about your              You must tell us if you or a covered family member has Medicare coverage, and let us obtain
                                  information about services denied or paid under Medicare if we ask. You must also tell us about
  Medicare coverage
                                  other coverage you or your Covered family members may have, as this coverage may affect the
                                  primary/secondary status of this Plan and Medicare.

• Private contract with           A physician may ask you to sign a private contract agreeing that you can be billed directly for
                                  services ordinarily covered by Original Medicare. Should you sign an agreement, Medicare will
  your physician
                                  not pay any portion of the charges, and we will not increase our payment. We will still limit our
                                  payment to the amount we would have paid after Original Medicare's payment. You may be
                                  responsible for paying the difference between the billed amount and the amount we paid.

• Medicare Advantage              If you are eligible for Medicare, you may choose to enroll in and get your Medicare benefits
  (Part C)                        from a Medicare Advantage plan. These are private health care choices (like HMOs and regional
                                  PPOs) in some areas of the country. To learn more about Medicare Advantage plans, contact
                                  Medicare at 1-800-MEDICARE (1-800-633-4227), (TTY: 1-877-486-2048), or
                                  at www.medicare.zov.
                                  If you enroll in a Medicare Advantage plan, the following options are available to you:
                                  This Plan and another plan's Medicare Advantage plan: You may enroll in another plan's
                                  Medicare Advantage plan and also remain enrolled in our FEHB Plan. If you enroll in a
                                  Medicare Advantage plan, tell us. We will need to know whether you are in the Original
                                  Medicare Plan or in a Medicare Advantage plan so we can correctly coordinate benefits with
                                  Medicare.
                                  Under Standard Option, we will still provide benefits when your Medicare Advantage plan is
                                  primary, even out of the Medicare Advantage plan's network and/or service area. However, we
                                  will not waive any of our copayments, coinsurance, or deductibles, if you receive services from
                                  providers who do not participate in the Medicare Advantage plan.
                                  Under Basic Option, we provide benefits for care received from Preferred providers when your
                                  Medicare Advantage plan is primary, even out of the Medicare Advantage plan's network and/or
                                  service area. However, we will not waive any of our copayments or coinsurance for services you
                                  receive from Preferred providers who do not participate in the Medicare Advantage plan. Please
                                  remember that you must receive care from Preferred providers in order to receive Basic Option
                                  benefits. See page 20 for the exceptions to this requirement.
                                  Suspended FEHB coverage to enroll in a Medicare Advantage plan: If you are an annuitant
                                  or former spouse, you can suspend your FEHB coverage to enroll in a Medicare Advantage plan,
                                  eliminating your FEHB premium. (OPM does not contribute to your Medicare Advantage plan
                                  premium.) For information on suspending your FEHB enrollment, contact your retirement
                                  office. If you later want to re-enroll in the FEHB Program, generally you may do so only at the
                                  next Open Season unless you involuntarily lose coverage or move out of the Medicare
                                  Advantage plan's service area.

• Medicare prescription           When we are the primary payor, we process the claim first. If you enroll in Medicare Part D and
  drug coverage (Part D)          we are the secondary payor, we will review claims for your prescription drug costs that are not
                                  covered by Medicare Part D and consider them for payment under the FEHB plan.

• Medicare prescription           This health plan does not coordinate its prescription drug benefits with Medicare Part B.
  drug coverage (Part B)




2015 Blue Cross and Blue Shield
Service Benefit Plan                                           141                                                          Section 9
               Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 144 of 162




Medicare always makes the final determination as to whether they are the primary payor. The following chart illustrates whether
Medicare or this Plan should be the primary payor for you according to your employment status and other factors determined by
Medicare. It is critical that you tell us if you or a covered family member has Medicare coverage so we can administer these
requirements correctly. (Having coverage under more than two health plans may change the order of benefits determined on
this chart.)
                                                                                                     ,:etokirNt,    ‘:                 r   ...;           ..‘, ]
                                                                                                                                                    c•
                     -   ,   mAt   4       4.           .=       7     .   ,        -4.   1   •                          •:, _
 %..     ,,    '.    '         ,       •         ' r
 '''''' '' 4                 -74,f -       fil   • -ty.4.: :      so - . :          • s       ,•• - .-   7-        .4,         1 - -          VA •,;.•-
                                                             -                                                              The primarrpayor for,the
               •                                                                                                          individual with Medicare is .
A: When you -- nr, yoUr•Covered spouse — are-age 65 or over and have .Medicare. and you ...
                                                                                                                           Medicare.              This Nan
1) Have FEHB coverage on your own as an active employee                                                                                              1
2) Have FEHB coverage on your own as an annuitant or through your spouse who is an annuitant                                     1
3) Have FEHB through your spouse who is an active employee                                                                                           1
4)     Are a reemployed annuitant with the Federal government and your position is excluded from the FEHB
       (your employing office will know if this is the case) and you are not covered under FEHB through your                     1
       spouse under #3 above
5) Are a reemployed annuitant with the Federal government and your position is not excluded from the
   FEHB (your employing office will know if this is the case) and ...
   • You have FEHB coverage on your own or through your spouse who is also an active employee                                                        I
   • You have FEHB coverage through your spouse who is an annuitant                                                              I
6) Are a Federal judge who retired under title 28, U.S.C., or a Tax Court judge who retired under Section
   7447 of title 26, U.S.C. (or if your covered spouse is this type of judge) and you are not covered under                      sf
   FEHB through your spouse under #3 above

7) Are enrolled in Part B only, regardless of your employment status                                                      ✓"for Part B            /for other
                                                                                                                            services                services
8)     Are a Federal employee receiving Workers' Compensation disability benefits for six months or more                         1*

B.      an yew ors, covered Nallymember:. .
              • ,, L:.         ••• :.,,
1)     Have Medicare solely based on end stage renal disease (ESRD) and ...
   • It is within the first 30 months of eligibility for or entitlement to Medicare due to ESRD
      (30-month coordination period)                                                                                                                 1
   • It is beyond the 30-month coordination period and you or a family member are still entitled to
      Medicare due to ESRD                                                                                                       1
2) Become eligible for Medicare due to ESRD while already a Medicare beneficiary and ...
   • This Plan was the primary payor before eligibility due to ESRD (for the 30-month coordination
      period)
   • Medicare was the primary payor before eligibility due to ESRD                                                               I
3) Have Temporary Continuation of Coverage (TCC) and ...
   • Medicare based on age and disability                                                                                        1
   • Medicare based on ESRD (for the 30-month coordination period)                                                                                    I
   • Medicare based on ESRD (after the 30-month coordination period)                                                             I
cmhenieithei yeim'Or.kovft;ed•fandlY member•Are eligible for Medicare solely due to                                                                        .
  .:disability
     . .,.. -  and you ..
I) Have FEHB coverage on your own as an active employee or through a family member who is an active
     employee                                                                                                                                         1
2)  Have FEHB coverage on your own as an annuitant or through a family member who is an annuitant                                1
    .                                       -
IX When you sireioveied !Oder the FEHB.$Pouse Equity providon as a former spouse                                                 16(

* Workers' Compensation is primary for claims related to your condition under Workers' Compensation.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                       142                                                                        Section 9
      Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 145 of 162




When you are age 65 or over and do not have Medicare
Under the FEHB law, we must limit our payments for inpatient hospital care and physician care to those payments you would be
entitled to if you had Medicare. Your physician and hospital must follow Medicare rules and cannot bill you for more than they could
bill you if you had Medicare. You and the FEHB benefit from these payment limits. Outpatient hospital care and non-physician
based care are not covered by this law; regular Plan benefits apply. The following chart has more information about the limits.

If you:
   • are age 65 or over, and
   • do not have Medicare Part A, Part B, or both; and
   • have this Plan as an annuitant or as a former spouse, or as a family member of an annuitant or former spouse; and
   • are not employed in a position that gives FEHB coverage. (Your employing office can tell you if this applies.)

Then, for your inpatient hospital care:
   • The law requires us to base our payment on an amount — the "equivalent Medicare amount" — set by Medicare's rules for what
     Medicare would pay, not on the actual charge.
    • You are responsible for your deductible (Standard Option only), coinsurance, or copayments under this Plan.
    • You are not responsible for any charges greater than the equivalent Medicare amount; we will show that amount on the
      explanation of benefits (EOB) form that we send you.
    • The law prohibits a hospital from collecting more than the equivalent Medicare amount.

And, for your physician care, the law requires us to base our payment and your applicable coinsurance or copayment on:
    • an amount set by Medicare and called the "Medicare approved amount," or
    • the actual charge if it is lower than the Medicare approved amount.
   If your physician:                                  Then you are responsible for:
   Participates with Medicare or accepts Medicare      Standard Option:     your deductibles, coinsurance, and copayments.
   assignment for the claim and is in our Preferred
   network                                             Basic Option:        your copayments and coinsurance.
                                                                            your deductibles, coinsurance, and copayments, and any
                                                       Standard Option:
   Participates with Medicare or accepts Medicare                           balance up to the Medicare approved amount.
   assignment and is not in our Preferred network
                                                       Basic Option:        all charges.
                                                                            your deductibles, coinsurance, and copayments, and any
                                                       Standard Option:
                                                                            balance up to 115% of the Medicare approved amount.
                                                                            your copayments and coinsurance, and any balance up
                                                       Basic Option:
   Does not participate with Medicare, and is in                            to 115% of the Medicare approved amount.
   our Preferred network                                                    Note: In many cases, your payment will be less because
                                                                            of our Preferred agreements. Contact your Local Plan
                                                                            for information about what your specific Preferred
                                                                            provider can collect from you.
                                                                            your deductibles, coinsurance, copayments, and any
                                                       Standard Option:
   Does not participate with Medicare and is not in                         balance up to 115% of the Medicare approved amount.
   our Preferred network
                                                       Basic Option:        all charges.
 it is generally to your financial advantage to use a physician who participates with Medicare. Such physicians are permitted to collect
 only up to the Medicare approved amount.
 Our explanation of benefits (EOB) form will tell you how much the physician or hospital can collect from you. If your physician or
 hospital tries to collect more than allowed by law, ask the physician or hospital to reduce the charges. If you have paid more than
 allowed, ask for a refund. If you need further assistance, call us.
 2015 Blue Cross and Blue Shield
 Service Benefit Plan                                              143                                                         Section 9
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 146 of 162




When you have the                 We limit our payment to an amount that supplements the benefits that Medicare would pay under
Original Medicare Plan            Medicare Part A (Hospital Insurance) and Medicare Part B (Medical Insurance), regardless of
                                  whether Medicare pays.
(Part A, Part B, or both)
                                  Note: We pay our regular benefits for emergency services to a facility provider, such as a
                                  hospital, that does not participate with Medicare and is not reimbursed by Medicare.
                                  We use the Department of Veterans Affairs (VA) Medicare-equivalent Remittance Advice
                                  (MRA) when the MRA statement is submitted to determine our payment for covered services
                                  provided to you if Medicare is primary, when Medicare does not pay the VA facility.
                                  If you are covered by Medicare Part B and it is primary, your out-of-pocket costs for services that
                                  both Medicare Part B and we cover depend on whether your physician accepts Medicare
                                  assignment for the claim.

                                  • If your physician accepts Medicare assignment, then you pay nothing for covered charges (see
                                    note below for Basic Option).
                                  • If your physician does not accept Medicare assignment, then you pay the difference between
                                    the "limiting charge" or the physician's charge (whichever is less) and our payment combined
                                    with Medicare's payment (see note below for Basic Option).
                                  Note: Under Basic Option, you must see Preferred providers in order to receive benefits. See
                                  page 20 for the exceptions to this requirement.
                                  It is important to know that a physician who does not accept Medicare assignment may not bill
                                  you for more than 115% of the amount Medicare bases its payment on, called the "limiting
                                  charge." The Medicare Summary Notice (MSN) form that you receive from Medicare will have
                                  more information about the limiting charge. If your physician tries to collect more than allowed
                                  by law, ask the physician to reduce the charges. If the physician does not, report the physician to
                                  the Medicare carrier that sent you the MSN form. Call us if you need further assistance.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                           144                                                          Section 9
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 147 of 162




                        Section 10. Definitions of terms we use in this brochure
Accidental injury                 An injury caused by an external force or element such as a blow or fall that requires immediate
                                  medical attention, including animal bites and poisonings. Note: Injuries to the teeth while eating
                                  are not considered accidental injuries. Dental care for accidental injury is limited to dental
                                  treatment necessary to repair sound natural teeth.
Admission                         The period from entry (admission) as an inpatient into a hospital (or other covered facility) until
                                  discharge. In counting days of inpatient care, the date of entry and the date of discharge count as
                                  the same day.
Agents                            Medicines and other substances or products given by mouth, inhaled, placed on you, or injected in
                                  you to diagnose, evaluate, and/or treat your condition. Agents include medicines and other
                                  substances or products necessary to perform tests such as bone scans, cardiac stress tests, CT
                                  Scans, MRIs, PET Scans, lung scans, and X-rays, as well as those injected into the joint.
Assignment                        An authorization by the enrollee or spouse for us to issue payment of benefits directly to the
                                  provider. We reserve the right to pay you, the enrollee, directly for all covered services.
Assisted reproductive             Reproductive services, testing, and treatments involving manipulation of eggs, sperm, and embryos
technology (ART)                  to achieve pregnancy. In general, assisted reproductive technology (ART) procedures are used to
                                  retrieve eggs from a woman, combine them with sperm in the laboratory, and then implant the
                                  embryos or donate them to another woman.
Calendar year                     January 1 through December 31 of the same year. For new enrollees, the calendar year begins on
                                  the effective date of their enrollment and ends on December 31 of the same year.
Carrier                           The Blue Cross and Blue Shield Association, on behalf of the local Blue Cross and Blue Shield
                                  Plans.
Case management                   A collaborative process of assessment, planning, facilitation, care coordination, evaluation, and
                                  advocacy for options and services to meet an individual's and family's health needs through
                                  communication and available resources to promote quality, cost-effective outcomes (Case
                                  Management Society of America, 2012). Each Blue Cross and Blue Shield Plan administers a case
                                  management program to assist Service Benefit Plan members with certain complex and/or chronic
                                  health issues. Each program is staffed by licensed health care professionals (Case Managers) and is
                                  accredited by URAC or NCQA. For additional information regarding case management, call us at
                                  the telephone number listed on the back of your Service Benefit Plan ID card.
Clinical trials cost              If you are a participant in an approved clinical trial, this health Plan will provide benefits for related
categories                        care as follows, if it is not provided by the clinical trial:
                                  • Routine care costs — costs for medically necessary services such as doctor visits, lab tests,
                                     X-rays and scans, and hospitalizations related to treating the patient's condition, whether the
                                     patient is in a clinical trial or is receiving standard therapy
                                  • Extra care costs — costs related to taking part in a clinical trial such as additional tests that a
                                     patient may need as part of the trial, but not as part of the patient's routine care
                                  • Research costs — costs related to conducting the clinical trial such as research physician and
                                     nurse time, analysis of results, and clinical tests performed only for research purposes
                                  An approved clinical trial includes a phase I, phase II, phase III, or phase IV clinical trial that is
                                  conducted in relation to the prevention, detection, or treatment of cancer or other life-threatening
                                  disease or condition, and is either Federally-funded; conducted under an investigational new drug
                                  application reviewed by the Food and Drug Administration (FDA); or is a drug trial that is exempt
                                  from the requirement of an investigational new drug application.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              145                                                           Section 10
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 148 of 162




Coinsurance                       Coinsurance is the percentage of our allowance that you must pay for your care. You may also be
                                  responsible for additional amounts. See page 26.
Concurrent care claims            A claim for continuing care or an ongoing course of treatment that is subject to prior approval. See
                                  pages 24 and 25 in Section 3.
Copayment                         A copayment is a fixed amount of money you pay when you receive covered services. See
                                  page 26.
Cosmetic surgery                  Any surgical procedure or any portion of a procedure performed primarily to improve physical
                                  appearance through change in bodily form, except for repair of accidental injury, or to restore or
                                  correct a part of the body that has been altered as a result of disease or surgery or to correct a
                                  congenital anomaly.
Cost-sharing                      Cost-sharing is the general term used to refer to your out-of-pocket costs (e.g., deductible,
                                  coinsurance, and copayments) for the covered care you receive.
Covered services                  Services we provide benefits for, as described in this brochure.
Custodial or long term            Facility-based care that does not require access to the full spectrum of services performed by
care                              licensed health care professionals that is available 24 hours-a-day in acute inpatient hospital
                                  settings to avoid imminent, serious, medical or psychiatric consequences. By "facility-based," we
                                  mean services provided in a hospital, long term care facility, extended care facility, skilled nursing
                                  facility, residential treatment facility, school, halfway house, group home, or any other facility
                                  providing skilled or unskilled treatment or services to individuals whose conditions have been
                                  stabilized. Custodial or long term care can also be provided in the patient's home, however
                                  defined.
                                  Custodial or long term care may include services that a person not medically skilled could perform
                                  safely and reasonably with minimal training, or that mainly assist the patient with daily living
                                  activities, such as:
                                  1. Personal care, including help in walking, getting in and out of bed, bathing, eating (by spoon,
                                     tube, or gastrostomy), exercising, or dressing;
                                  2. Homemaking, such as preparing meals or special diets;
                                  3. Moving the patient;
                                  4. Acting as companion or sitter;
                                  5. Supervising medication that can usually be self-administered; or
                                  6. Treatment or services that any person can perform with minimal instruction, such as recording
                                     pulse, temperature, and respiration; or administration and monitoring of feeding systems.
                                  We do not provide benefits for custodial or long term care, regardless of who recommends the care
                                  or where it is provided. The Carrier, its medical staff, and/or an independent medical review
                                  determine which services are custodial or long term care.
Deductible                        A deductible is a fixed amount of covered expenses you must incur for certain covered services and
                                  supplies in a calendar year before we start paying benefits for those services. See page 26.
Diagnostic service                An examination or test of an individual with signs, symptoms, or a probability of having a specific
                                  disease to determine the presence of that disease; or an examination or test to evaluate the course of
                                  treatment for a specific disease.
Durable medical                   Equipment and supplies that:
equipment                         1. Are prescribed by your physician (i.e., the physician who is treating your illness or injury);
                                  2. Are medically necessary;
                                  3. Are primarily and customarily used only for a medical purpose;
                                  4. Are generally useful only to a person with an illness or injury;
                                  5. Are designed for prolonged use; and
                                  6. Serve a specific therapeutic purpose in the treatment of an illness or injury.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              146                                                         Section 10
      Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 149 of 162




Experimental or                   Experimental or investigational shall mean:
investigational services          a. A drug, device, or biological product that cannot be lawfully marketed without approval of the
                                     U.S. Food and Drug Administration (FDA); and approval for marketing has not been given at
                                     the time it is furnished; or
                                  b. Reliable evidence shows that the health care service (e.g., procedure, treatment, supply, device,
                                     equipment, drug, biological product) is the subject ofongoing phase 1, II, or III clinical trials or
                                     under study to determine its maximum tolerated dose, its toxicity, its safety, its efficacy, or its
                                     efficacy as compared with the standard means of treatment or diagnosis; or
                                  c. Reliable evidence shows that the consensus of opinion among experts regarding the health care
                                     service (e.g., procedure, treatment, supply, device, equipment, drug, biological product) is that
                                     further studies or clinical trials are necessary to determine its maximum tolerated dose, its
                                     toxicity, its safety, its efficacy, or its efficacy as compared with the standard means of treatment
                                     or diagnosis; or
                                  d. Reliable evidence shows that the health care service (e.g., procedure, treatment, supply, device,
                                     equipment, drug, biological product) does not improve net health outcome, is not as beneficial as
                                     any established alternatives, or does not produce improvement outside of the research setting.
                                  Reliable evidence shall mean only evidence published in peer-reviewed medical literature generally
                                  recognized by the relevant medical community and physician specialty society recommendations,
                                  such as:
                                  a. Published reports and articles in the authoritative medical and scientific literature;
                                  b. The written protocol or protocols used by the treating facility or the protocol(s) of another
                                     facility studying substantially the same drug, device, or biological product or medical treatment
                                     or procedure; or
                                  c. The written informed consent used by the treating facility or by another facility studying
                                     substantially the same drug, device, or biological product or medical treatment or procedure.
Generic alternative               A generic alternative is an FDA-approved generic drug in the same class or group of drugs as your
                                  brand-name drug. The therapeutic effect and safety profile of a generic alternative are similar to
                                  your brand-name drug, but it has a different active ingredient.
Generic equivalent                A generic equivalent is a drug whose active ingredients are identical in chemical composition to
                                  those of its brand-name counterpart. Inactive ingredients may not be the same. A generic drug is
                                  considered "equivalent," ifit has been approved by the FDA as interchangeable with your brand-
                                  name drug.
Group health coverage             Health care coverage that you are eligible for based on your employment, or your membership in or
                                  connection with a particular organization or group, that provides payment for medical services or
                                  supplies, or that pays a specific amount of more than $200 per day for hospitalization (including
                                  extension of any of these benefits through COBRA).
Health care professional          A physician or other health care professional licensed, accredited, or certified to perform specified
                                  health services consistent with state law. See pages 17-18 for information about how we determine
                                  which health care professionals are covered under this Plan.
Health Risk Assessment            A questionnaire designed to assess your overall health and identify potential health risks. Service
(HRA)                             Benefit Plan members have access to the Blue Cross and Blue Shield HRA (called the "Blue Health
                                  Assessment") which is supported by a computerized program that analyzes your health and
                                  lifestyle information and provides you with a personal and confidential health action plan that is
                                  protected by HIPAA privacy and security provisions. Results from the Blue Health Assessment
                                  include practical suggestions for making healthy changes and important health information you
                                  may want to discuss with your health care provider. For more information, visit our
                                  website, www.feoblue.org.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              147                                                         Section 10
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 150 of 162




Intensive outpatient care         A comprehensive, structured outpatient treatment program that includes extended periods of
                                  individual or group therapy sessions designed to assist members with mental health and/or
                                  substance abuse conditions. It is an intermediate setting between traditional outpatient therapy and
                                  partial hospitalization, typically performed in an outpatient facility or outpatient professional office
                                  setting. Program sessions may occur more than one day per week. Timeframes and frequency will
                                  vary based upon diagnosis and severity of illness.
Local Plan                        A Blue Cross and/or Blue Shield Plan that serves a specific geographic area.
Medical foods                     The term medical food, as defined in Section 5(b) of the Orphan Drug Act
                                  (21 U.S.C. 360ee (b) (3)) is "a food which is formulated to be consumed or administered enterally
                                  under the supervision of a physician and which is intended for the specific dietary management of a
                                  disease or condition for which distinctive nutritional requirements, based on recognized scientific
                                  principles, are established by medical evaluation." In general, to be considered a medical food, a
                                  product must, at a minimum, meet the following criteria: the product must be a food for oral or tube
                                  feeding; the product must be labeled for the dietary management of a specific medical disorder,
                                  disease, or condition for which there are distinctive nutritional requirements; and the product must
                                  be intended to be used under medical supervision.
Medically underserved             Each year, OPM determines which states are "medically underserved" using criteria established by
areas (MUAs)                      Federal regulation. These are states in which 25 percent or more of the residents are located in
                                  areas with a shortage of primary medical care providers. Under this Plan, coverage of health care
                                  providers is not determined by your state's designation as a Medically Underserved Area (MUA).
                                  We cover any licensed health care provider for covered services performed within the scope of that
                                  license, as required by Section 2706(a) of the Public Health Service Act (PHSA). See pages 17-18
                                  for more information.
Medical necessity                 All benefits are subject to the definitions, limitations, and exclusions in this brochure and are
                                  payable only when we determine that the criteria for medical necessity are met. Medical necessity
                                  shall mean health care services that a physician, hospital, or other covered professional or facility
                                  provider, exercising prudent clinical judgment, would provide to a patient for the purpose of
                                  preventing, evaluating, diagnosing, or treating an illness, injury, disease, or its symptoms, and that
                                  are:
                                  a. In accordance with generally accepted standards of medical practice in the United States; and
                                  b. Clinically appropriate, in terms of type, frequency, extent, site, and duration; and considered
                                     effective for the patient's illness, injury, disease, or its symptoms; and
                                  c. Not primarily for the convenience of the patient, physician, or other health care provider, and not
                                     more costly than an alternative service or sequence of services at least as likely to produce
                                     equivalent therapeutic or diagnostic results for the diagnosis or treatment of that patient's illness,
                                     injury, or disease, or its symptoms; and
                                  d. Not part of or associated with scholastic education or vocational training of the patient; and
                                  e. In the case of inpatient care, only provided safely in the acute inpatient hospital setting.
                                  For these purposes, "generally accepted standards of medical practice" means standards that are
                                  based on credible scientific evidence published in peer-reviewed medical literature generally
                                  recognized by the relevant medical community and physician specialty society recommendations.
                                  The fact that one of our covered physicians, hospitals, or other professional or facility
                                  providers has prescribed, recommended, or approved a service or supply does not, in itself,
                                  make it medically necessary or covered under this Plan.
Mental conditions/                Conditions and diseases listed in the most recent edition of the International Classification of
substance abuse                   Diseases (ICD) as psychoses, neurotic disorders, or personality disorders; other nonpsychotic
                                  mental disorders listed in the ICD; or disorders listed in the 1CD requiring treatment for abuse of,
                                  or dependence upon, substances such as alcohol, narcotics, or hallucinogens.
Never Events                      Errors in medical care that are clearly identifiable, preventable, and serious in their consequences,
                                  such as surgery performed on a wrong body part, and specific conditions that are acquired during
                                  your hospital stay, such as severe bed sores.


2015 Blue Cross and Blue Shield
Service Benefit Plan                                               148                                                          Section 10
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 151 of 162




Observation services              Hospital outpatient services ordered by the physician to assess whether the member needs to be
                                  admitted as an inpatient or can be discharged. If you are in the hospital more than a few hours,
                                  always ask your physician or the hospital staff if your stay is considered inpatient or outpatient.
                                  Although you may stay overnight in a hospital room and receive meals and other hospital services,
                                  some hospital services — including "observation services" — are actually outpatient care. Since
                                  observation services are billed as outpatient care, outpatient facility benefit levels apply and your
                                  out-of-pocket expenses may be higher as a result.
Partial hospitalization           An intensive facility-based treatment program during which an interdisciplinary team provides care
                                  related to mental health and/or substance abuse conditions. Program sessions may occur more than
                                  one day per week and may be full or half days, evenings, and/or weekends. The duration of care
                                  per session is less than 24 hours. Timeframes and frequency will vary based upon diagnosis and
                                  severity of illness.
Plan allowance                    Our Plan allowance is the amount we use to determine our payment and your cost-share for
                                  covered services. Fee-for-service plans determine their allowances in different ways. If the
                                  amount your provider bills for covered services is less than our allowance, we base your share
                                  (coinsurance, deductible, and/or copayments), on the billed amount. We determine our allowance
                                  as follows:
                                  • PPO providers — Our allowance (which we may refer to as the "PPA" for "Preferred Provider
                                    Allowance") is the negotiated amount that Preferred providers (hospitals and other facilities,
                                    physicians, and other covered health care professionals that contract with each local Blue Cross
                                    and Blue Shield Plan, and retail pharmacies that contract with CVS Caremark) have agreed to
                                    accept as payment in full, when we pay primary benefits.
                                     Our PPO allowance includes any known discounts that can be accurately calculated at the time
                                     your claim is processed. For PPO facilities, we sometimes refer to our allowance as the
                                     "Preferred rate." The Preferred rate may be subject to a periodic adjustment after your claim is
                                     processed that may decrease or increase the amount of our payment that is due to the facility.
                                     However, your cost-sharing (if any) does not change. If our payment amount is decreased, we
                                     credit the amount of the decrease to the reserves of this Plan. Ifour payment amount is
                                     increased, we pay that cost on your behalf. (See page 116 for special information about limits
                                     on the amounts Preferred dentists can charge you under Standard Option.)
                                  • Participating providers — Our allowance (which we may refer to as the "PAR" for
                                    "Participating Provider Allowance") is the negotiated amount that these providers (hospitals and
                                    other facilities, physicians, and other covered health care professionals that contract with some
                                    local Blue Cross and Blue Shield Plans) have agreed to accept as payment in full, when we pay
                                    primary benefits. For facilities, we sometimes refer to our allowance as the "Member rate." The
                                    member rate includes any known discounts that can be accurately calculated at the time your
                                    claim is processed, and may be subject to a periodic adjustment after your claim is processed
                                    that may decrease or increase the amount of our payment that is due to the facility. However,
                                    your cost-sharing (if any) does not change. If our payment amount is decreased, we credit the
                                    amount of the decrease to the reserves of this Plan. Ifour payment amount is increased, we pay
                                    that cost on your behalf.
                                  • Non-participating providers — We have no agreements with these providers to limit what they
                                    can bill you for their services. This means that using Non-participating providers could
                                    result in your having to pay significantly greater amounts for the services you receive. We
                                    determine our allowance as follows:
                                     — For inpatient services at hospitals, and other facilities that do not contract with your local Blue
                                       Cross and Blue Shield Plan ("Non-member facilities"), our allowance is based on the average
                                       amount paid nationally on a per day basis to contracting and non-contracting facilities for
                                       covered room, board, and ancillary charges for your type of admission. If you would like
                                       additional information, or to obtain the current allowed amount, please call the customer
                                       service number on the back of your ID card. For inpatient stays resulting from medical
                                       emergencies or accidental injuries, or for routine deliveries, our allowance is the billed
                                       amount;



2015 Blue Cross and Blue Shield
Service Benefit Plan                                             149                                                           Section 10
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 152 of 162




                                  — For outpatient, non-emergency surgical services at hospitals and other facilities that do not
                                    contract with your local Blue Cross and Blue Shield Plan ("Non-member facilities"), our
                                    allowance is the average amount for all outpatient surgical claims combined that we pay
                                    nationally to contracting and non-contracting facilities. This allowance applies to all of the
                                    covered surgical services billed by the hospital and is the same regardless of the type of
                                    surgery performed. If you plan on using a Non-member hospital, or other Non-member
                                    facility, for your outpatient surgical procedure, please call us before your surgery at the
                                    customer service number on the back of your ID card to obtain the current allowed amount
                                    and assistance in estimating your total out-of-pocket expenses.
                                    Please keep in mind that Non-member facilities may bill you for any difference between the
                                    allowance and the billed amount. You may be able to reduce your out-of-pocket expenses by
                                    using a Preferred hospital for your outpatient surgical procedure. To locate a Preferred
                                    provider, go to www.fenblue.org and select "Provider Directory" to use our National Doctor
                                    & Hospital Finder, or call us at the customer service number on the back of your ID card;
                                  — For other outpatient services by Non-member facilities, and for outpatient surgical services
                                    resulting from a medical emergency or accidental injury that are billed by Non-member
                                    facilities, our allowance is the billed amount (minus any amounts for noncovered services);
                                  — For physicians and other covered health care professionals that do not contract with your local
                                    Blue Cross and Blue Shield Plan, our allowance is equal to the greater of (1) the Medicare
                                    participating fee schedule amount or the Medicare Part B Drug Average Sale Price (ASP) for
                                    the service, drug, or supply in the geographic area in which it was performed or obtained or
                                    (2) 100% of the Usual, Customary, and Reasonable (UCR) amount for the service or supply in
                                    the geographic area in which it was performed or obtained. Local Plans determine the UCR
                                    amount in different ways. In the absence of a Medicare participating fee schedule amount or
                                    ASP for any service, drug, or supply, our allowance is the Local Plan's UCR amount. In the
                                    absence of a Local Plan UCR amount, our allowance is 60% of the billed charge. Contact
                                    your Local Plan if you need more information. We may refer to our allowance for Non-
                                    participating providers as the "NPA" (for "Non-participating Provider Allowance");
                                  — For emergency medical services performed in the emergency department of a hospital
                                    provided by physicians and other covered health care professionals that do not contract with
                                    your local Blue Cross and Blue Shield Plan, our allowance is equal to the greatest of (1) the
                                    Medicare participating fee schedule amount or the Medicare Part B Drug Average Sale Price
                                    (ASP) for the service, drug, or supply in the geographic area in which it was performed or
                                    obtained; or (2) 100% of the Usual, Customary, and Reasonable (UCR) amount for the
                                    service or supply in the geographic area in which it was performed or obtained; or (3) an
                                    allowance based on equivalent Preferred provider services that is calculated in compliance
                                    with the Affordable Care Act;
                                  — For prescription drugs furnished by retail pharmacies that do not contract with CVS
                                    Caremark, our allowance is the average wholesale price ("AWP") of a drug on the date it is
                                    dispensed, as set forth by Medi-Span in its national drug data file; and
                                  —For services you receive outside of the United States, Puerto Rico, and the U.S. Virgin Islands
                                    from providers that do not contract with us or with AXA Assistance, we use our Overseas Fee
                                    Schedule to determine our allowance. Our fee schedule is based on a percentage of the
                                    amounts we allow for Non-participating providers in the Washington, DC, area.
  Important notice about          Note: Using Non-participating or Non-member providers could result in your having to
  Non-participating               pay significantly greater amounts for the services you receive. Non-participating and
  providers!                      Non-member providers are under no obligation to accept our allowance as payment in full.
                                  If you use Non-participating and/or Non-member providers, you will be responsible for any
                                  difference between our payment and the billed amount (except in certain circumstances
                                  involving covered Non-participating professional care — see page 151). In addition, you will be
                                  responsible for any applicable deductible, coinsurance, or copayment. You can reduce your out-
                                  of-pocket expenses by using Preferred providers whenever possible. To locate a Preferred
                                  provider, go to www.fepblue.org and select "Provider Directory" to use our National Doctor &
                                  Hospital Finder, or call us at the customer service number on the back of your ID card. We
                                  encourage you to always use Preferred providers for your care.


2015 Blue Cross and Blue Shield
Service Benefit Plan                                          150                                                       Section 10
      Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 153 of 162




                                  Note: For certain covered services from Non-participating professional providers, your
                                  responsibility for the difference between the Non-participating Provider Allowance (NPA) and the
                                  billed amount may be limited.
                                  In only those situations listed below, when the difference between the NPA and the billed amount
                                  for covered Non-participating professional care is greater than $5,000 for an episode of care, your
                                  responsibility will be limited to $5,000 (in addition to any applicable deductible, coinsurance, or
                                  copayment amounts). An episode of care is defined as all covered Non-participating professional
                                  services you receive during an emergency room visit, an outpatient visit, or a hospital admission
                                  (including associated emergency room or pre-admission services), plus your first follow-up
                                  outpatient visit to the Non-participating professional provider(s) who performed the service(s)
                                  during your hospital admission or emergency room visit.
                                  • When you receive care in a Preferred hospital from Non-participating professional providers
                                    such as a radiologist, anesthesiologist, certified registered nurse anesthetist (CRNA), pathologist,
                                    neonatologist, or pediatric sub-specialist; and the professional providers are hospital-based or are
                                    specialists recruited from outside the hospital either without your knowledge and/or because they
                                    are needed to provide immediate medical or surgical expertise; and
                                  • When you receive care from Non-participating professional providers in a Preferred, Member, or
                                    Non-member hospital as a result of a medical emergency or accidental injury (see pages 91-94).
                                  For more information, see Differences between our allowance and the bill in Section 4. For more
                                  information about how we pay providers overseas, see page 30 and page 124.
Post-service claims               Any claims that are not pre-service claims. In other words, post-service claims are those claims
                                  where treatment has been performed and the claims have been sent to us in order to apply for
                                  benefits.
Precertification                  The requirement to contact the local Blue Cross and Blue Shield Plan serving the area where the
                                  services will be performed before being admitted to the hospital for inpatient care, or within two
                                  business days following an emergency admission.
Preferred provider                An arrangement between Local Plans and physicians, hospitals, health care institutions, and other
organization (PPO)                covered health care professionals (or for retail pharmacies, between pharmacies and CVS
arrangement                       Caremark) to provide services to you at a reduced cost. The PPO provides you with an opportunity
                                  to reduce your out-of-pocket expenses for care by selecting your facilities and providers from
                                  among a specific group. PPO providers are available in most locations; using them whenever
                                  possible helps contain health care costs and reduces your out-of-pocket costs. The selection of
                                  PPO providers is solely the Local Plan's (or for pharmacies, CVS Caremark's) responsibility. We
                                  cannot guarantee that any specific provider will continue to participate in these PPO arrangements.
Pre-service claims                Those claims (1) that require precertification or prior approval, and (2) where failure to obtain
                                  precertification or prior approval results in a reduction of benefits.
Preventive care, Adult            Adult preventive care includes the following services: preventive office visits and exams [including
                                  health screening services to measure height, weight, blood pressure, heart rate, and Body Mass
                                  Index (BM1)]; chest X-ray; EKG; general health panel; basic or comprehensive metabolic panel;
                                  fasting lipoprotein profile; urinalysis; CBC; screening for diabetes mellitus and Hepatitis C;
                                  screening for alcohol/substance abuse; counseling on reducing health risks; screening for
                                  depression; screening for chlamydia, syphilis, gonorrhea, HPV, and HIV; administration and
                                  interpretation of a Health Risk Assessment questionnaire; cancer screenings and screening for
                                  abdominal aortic aneurysms as specifically stated in this brochure; and routine immunizations as
                                  licensed by the U.S. Food and Drug Administration (FDA).
Prior approval                    Written assurance that benefits will be provided by:

                                  1. The Local Plan where the services will be performed; or
                                  2. The Retail Pharmacy Program, the Mail Service Prescription Drug Program, or the Specialty
                                     Drug Pharmacy Program.
                                  For more information, see the benefit descriptions in Section 5 and Other services in Section 3,
                                  under You need prior Plan approval for certain services, on pages 21-23.

2015 Blue Cross and Blue Shield
Service Benefit Plan                                             151                                                          Section 10
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 154 of 162




Residential treatment             Residential treatment centers (RTCs) are live-in facilities (although not licensed as hospitals) that
centers                           offer treatment for a variety of addiction, behavioral, and emotional problems. These programs
                                  may include drug and alcohol treatment, confidence building, military-style discipline, and
                                  psychological counseling. Many of the programs are intended to provide a less-restrictive
                                  alternative to incarceration or hospitalization, or to offer intervention for troubled individuals.
                                  RTC programs are often designed to treat children and adolescents and have been described in a
                                  variety of ways, including "therapeutic boarding schools," "behavioral modification facilities,"
                                  "emotional growth academies," and "boot camps."
                                  No standardized definitions exist for RTCs or for the programs they administer. RTC programs are
                                  not regulated by the Federal government. Although some RTCs may meet state licensing
                                  requirements and standards, certain types of residential facilities are exempt from licensing or
                                  monitoring by the state. Accreditation of these facilities, their clinicians, and staff members varies
                                  significantly from state to state.
                                  Benefits are not available for inpatient services performed or billed by RTCs, except as described
                                  on page 98. If you have questions about treatment at an RTC, please contact us at the customer
                                  service number listed on the back of your ID card.
Routine services                  Services that are not related to a specific illness, injury, set of symptoms, or maternity care (other
                                  than those routine costs associated with a clinical trial as defined on pages 72 and 138).
Screening service                 An examination or test of an individual with no signs or symptoms of the specific disease for which
                                  the examination or test is being done, to identify the potential for that disease and prevent its
                                  occurrence.
Sound natural tooth               A tooth that is whole or properly restored (restoration with amalgams or resin-based composite
                                  fillings only); is without impairment, periodontal, or other conditions; and is not in need of the
                                  treatment provided for any reason other than an accidental injury. For purposes of this Plan, a
                                  tooth previously restored with a crown, inlay, onlay, or porcelain restoration, or treated by
                                  endodontics, is not considered a sound natural tooth.
Specialty drugs                   Pharmaceutical products that are included on the Service Benefit Plan Specialty Drug List that are
                                  typically high in cost and have one or more of the following characteristics:
                                  • Injectable, infused, inhaled, or oral therapeutic agents, or products of biotechnology
                                  • Complex drug therapy for a chronic or complex condition, and/or high potential for drug adverse
                                    effects
                                  • Specialized patient training on the administration of the drug (including supplies and devices
                                    needed for administration) and coordination of care is required prior to drug therapy initiation
                                    and/or during therapy
                                  • Unique patient compliance and safety monitoring requirements
                                  • Unique requirements for handling, shipping, and storage
Transplant period                 A defined number of consecutive days associated with a covered organ/tissue transplant procedure.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              152                                                           Section 10
       Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 155 of 162




Urgent care claims                A claim for medical care or treatment is an urgent care claim if waiting for the regular time limit
                                  for non-urgent care claims could have one of the following impacts:
                                  • Waiting could seriously jeopardize your life or health;
                                  • Waiting could seriously jeopardize your ability to regain maximum function; or
                                  • In the opinion of a physician with knowledge of your medical condition, waiting would subject
                                    you to severe pain that cannot be adequately managed without the care or treatment that is the
                                    subject of the claim.
                                  Urgent care claims usually involve Pre-service claims and not Post-service claims. We will judge
                                  whether a claim is an urgent care claim by applying the judgment of a prudent layperson who
                                  possesses an average knowledge of health and medicine.
                                  If you believe your claim qualifies as an urgent care claim, please contact our customer service
                                  department using the number on the back of your Service Benefit Plan ID card and tell us the claim
                                  is urgent. You may also prove that your claim is an urgent care claim by providing evidence that a
                                  physician with knowledge of your medical condition has determined that your claim involves
                                  urgent care.
Us/We/Our                         "Us," "we," and "our" refer to the Blue Cross and Blue Shield Service Benefit Plan, and the local
                                  Blue Cross and Blue Shield Plans that administer it.
You/Your                          "You" and "your" refer to the enrollee (the contract holder eligible for enrollment and coverage
                                  under the Federal Employees Health Benefits Program and enrolled in the Plan) and each covered
                                  family member.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                             153                                                          Section 10
        Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 156 of 162
         ,




                                       Section 11. Other Federal Programs
Please note, the following programs are not part of your FEHB benefits. They are separate Federal programs that complement your
FMB benefits and can potentially reduce your annual out-of-pocket expenses. These programs are offered independent of the FEHB
Program and require you to enroll separately with no government contribution.

Important information             First, the Federal Flexible Spending Account Program, also known as FSAFEDS, lets you set
                                  aside pre-tax money from your salary to reimburse you for eligible dependent care and/or health
about three Federal               care expenses. You pay less in taxes so you save money. Participating employees save an average
programs that                     of about 30% on products and services they routinely pay for out-of-pocket.
complement the FEHB               Second, the Federal Employees Dental and Vision Insurance Program (FEDVIP) provides
Program                           comprehensive dental and vision insurance at competitive group rates. There are several plans
                                  from which to choose. Under FEDVIP you may choose self only, self plus one, or self and family
                                  coverage for yourself and any eligible dependents.
                                  Third, the Federal Long Term Care Insurance Program (FLTCIP) can help cover long term
                                  care costs, which are not covered under the FEHB Program.
The Federal Flexible Spending Account Program — FSAFEDS
What is an FSA?                   It is an account where you contribute money from your salary BEFORE taxes are withheld, then
                                  incur eligible expenses and get reimbursed. You pay less in taxes so you save money. Annuitants
                                  are not elkible to enroll
                                  There are three types of FSAs offered by FSAFEDS. Each type has a minimum annual election of
                                  $100. The maximum annual election for a health care flexible spending account (HCFSA) or a
                                  limited expense health care spending account (LEX HCFSA) is $2,500 per person. The maximum
                                  annual election for a dependent care flexible spending account (DCFSA) is $5,000 per household.
                                  • Health Care FSA (HCFSA) — Reimburses you for eligible out-of-pocket health care expenses
                                    (such as copayments, deductibles, prescriptions, physician-prescribed over-the-counter drugs
                                    and medications, vision and dental expenses, and much more) for you and your tax dependents,
                                    including adult children (through the end of the calendar year in which they turn 26).
                                    Note: If you are enrolled in the HCFSA, you can take advantage of the Paperless
                                    Reimbursement option, which allows you to be reimbursed from your HCFSA without
                                    submitting an FSAFEDS claim. When the Blue Cross and Blue Shield Service Benefit Plan
                                    receives a claim for benefits, the Plan forwards information about your out-of-pocket expenses
                                    (such as copayment and deductible amounts) to FSAFEDS for processing. FSAFEDS then
                                    reimburses you for your eligible out-of-pocket costs — there's no need for a claim form or
                                    receipt! Reimbursement is made directly to your bank from your HCFSA account via Electronic
                                    Funds Transfer. You may need to file a paper claim to FSAFEDS in certain situations.
                                    Visit www.FSAFEDS.com for more information. FSAFEDS is not part of the Service Benefit
                                    Plan.
                                  • Limited Expense Health Care FSA (LEX HCFSA) — Designed for employees enrolled in or
                                    covered by a High Deductible Health Plan with a Health Savings Account. Eligible expenses are
                                    limited to out-of-pocket dental and vision care expenses for you and your tax dependents,
                                    including adult children (through the end of the calendar year in which they turn 26).
                                  • Dependent Care FSA (DCFSA) — Reimburses you for eligible non-medical day care expenses
                                    for your children under age 13 and/or for any person you claim as a dependent on your Federal
                                    Income Tax return who is mentally or physically incapable of self-care. You (and your spouse if
                                    married) must be working, looking for work (income must be earned during the year), or
                                    attending school full-time to be eligible for a DCFSA.
                                  • If you are a new or newly eligible employee, you have 60 days from your hire date to enroll in
                                    an HCFSA or LEX HCFSA and/or DCFSA, but you must enroll before October 1. If you are
                                    hired or become eligible on or after October 1, you must wait and enroll during the Federal
                                    Benefits Open Season held each fall.



2015 Blue Cross and Blue Shield
Service Benefit Plan                                            154                                                       Section 11
     Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 157 of 162




Where can I get more              Visit www.FSAFEDS.com or call an FSAFEDS Benefits Counselor toll-free at 1-877-FSAFEDS
information about                 (1-877-372-3337), Monday through Friday, 9 a.m. until 9 p.m., Eastern Time.
FSAFEDS?                          TTY: 1-800-952-0450.

The Federal Employees Dental and Vision Insurance Program — FEDVIP
Important Information             The Federal Employees Dental and Vision Insurance Program (FEDVIP) is separate and different
                                  from the FEHB Program. This Program provides comprehensive dental and vision insurance
                                  at competitive group rates with no pre-existing condition limitations for enrollment.
                                  FEDVIP is available to eligible Federal and Postal Service employees, retirees, and their eligible
                                  family members on an enrollee-pay-all basis. Employee premiums are withheld from salary on a
                                  pre-tax basis.

Dental Insurance                  All dental plans provide a comprehensive range of services, including:
                                  • Class A (Basic) services, which include oral examinations, prophylaxis, diagnostic evaluations,
                                    sealants, and X-rays.
                                  • Class B (Intermediate) services, which include restorative procedures such as fillings,
                                    prefabricated stainless steel crowns, periodontal scaling, tooth extractions, and denture
                                    adjustments.
                                  • Class C (Major) services, which include endodontic services such as root canals, periodontal
                                    services such as gingivectomy, major restorative services such as crowns, oral surgery, bridges,
                                    and prosthodontic services such as complete dentures.
                                  • Class D (Orthodontic) services with up to a 12-month waiting period. Most FEDVIP dental
                                    plans cover adult orthodontia. Review your FEDVIP dental plan's brochure for
                                    information on this benefit.

Vision Insurance                  All vision plans provide comprehensive eye examinations and coverage for lenses, frames, and
                                  contact lenses. Other benefits such as discounts on LASIK surgery may also be available.
Additional Information            You can find a comparison of the plans available and their premiums on the OPM websites
                                  at www.opm.gov/dental and www.opm.gov/vision. These sites also provide links to each plan's
                                  website, where you can view detailed information about benefits and preferred providers.

How do I enroll?                  You enroll on the Internet at www.BENEFEDS.com. For those without access to a computer, call
                                  1-877-888-3337 (TTY: 1-877-889-5680).

The Federal Long Term Care Insurance Program — FLTCIP
It's important protection         The Federal Long Term Care Insurance Program (FLTCIP) can help pay for the potentially high
                                  cost of long term care services, which are not covered by FEHB plans. Long term care is help you
                                  receive to perform activities of daily living — such as bathing or dressing yourself— or supervision
                                  you receive because of a severe cognitive impairment such as Alzheimer's disease. For example,
                                  long term care can be received in your home from a home health aide, in a nursing home, in an
                                  assisted living facility, or in adult day care. To qualify for coverage under the FLTCIP, you must
                                  apply and pass a medical screening (called underwriting). Federal and U.S. Postal Service
                                  employees and annuitants, active and retired members of the uniformed services, and qualified
                                  relatives are eligible to apply. Certain medical conditions, or combinations of conditions, will
                                  prevent some people from being approved for coverage. You must apply to know if you will be
                                  approved for enrollment. For more information, call 1-800-LTC-FEDS
                                  (1-800-582-3337), (TTY: 1-800-843-3557), or visit www.ltcfeds.com.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                              155                                                           Section 11
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 158 of 162




                                                                          Index
Do not rely on this page; it is for your convenience and may not show all pages where the terms appear. This Index is not an official
statement of benefits.
Accidental injury, 20, 21, 52, 65, 66, 77, 90,       Eyeglasses, 52-53                                      Patient Safety and Quality Monitoring Program,
   91-95, 115, 131, 145, 146, 149, 150, 151          Flexible benefits option, 123                             22, 103
Acupuncture, 45, 59, 75                              Foot care, 54                                          Patients' Bill of Rights, 14
Affordable Care Act (ACA), 9, 12, 39, 44, 107,       Formulary/Preferred drug list, 102                     Phannacotherapy, 36, 50, 97, 99
    150                                              Foundation for the Accreditation of Cellular           Physical examination, 39-40, 44, 83, 151
Allergy testing, 49                                     Therapy (FACT) facility, 19, 22, 67, 69-71, 72      Physical therapy, 18, 36, 51, 82, 88, 131
Allogeneic transplants, 19, 22, 67, 69, 71-74        Freestanding ambulatory facilities, 18, 80-83          Physician, 17
Ambulance, 20, 76, 90,91, 95                         Generic drugs, 101, 102, 104, 107, 112, 147            Plan allowance, 27-30, 149-151
Anesthesia, 29, 45, 61, 75, 78, 80, 115, 119         Generic Incentive Program, 104                         Pre-admission testing, 78
Autologous transplants, 19, 22, 67, 68, 70-73        Genetic screening/testing, 21, 38, 39, 41, 43, 47,     Precertification, 21-23, 25, 31,46, 61, 76, 78, 84,
Average wholesale price (AWP), 109, 150                 81                                                     96, 98, 123, 124, 134, 135, 140, 151
Biopsies, 62, 80                                     Health Insurance Marketplace, 12                       Pre-existing conditions, 9
Birthing centers, 18, 45, 78, 81, 82, 83             Health Tools, 121-123                                  Preferred Provider Organization (PPO), 13-14, 151
Blood and blood plasma, 57, 78, 80                   Hearing aids and hearing services, 44, 52, 55          Prescription drugs, 22, 49, 88, 101-114, 124, 131,
Blood or marrow stem cell transplants, 19, 22,       Home nursing care, 45, 50, 58, 88, 131, 140                132-133, 134, 139, 140, 141, 150, 151, 152
    67-74                                            Hospice care, 22, 87-89                                Preventive care, adult, 39-43, 83,151
Blue Distinction Centers, 18-19, 84-85               Hospital, 8, 18-19, 21,22, 23-25, 30, 76-85,96,            children, 44, 46
    for Transplants, 19, 22, 67, 69-73, 74              98, 124-125, 131, 139, 140, 148                     Primary care provider, 17
Blue Health Assessment, 39, 112, 121, 122, 147       Immunizations, 39, 40, 43,44, 83,106, 130, 151         Prior approval, 21-25, 38, 41, 50, 61, 62, 65, 66,
Breast reconstruction, 65                            Independent laboratories, 17, 20, 37-38                   67, 72, 74, 76, 85, 87, 88, 101, 103, 114, 124,
Breastfeeding support and supplies, 45, 46, 57       Inpatient hospital benefits, 21,23, 24, 25, 31.            132, 134, 135, 140, 151
Cancer tests, 40-42                                     77-79, 98, 140, 143, 148                            Prostate cancer tests, 40
Cardiac rehabilitation, 18, 19, 50, 82               Inpatient physician benefits, 20, 36-37, 61, 62, 79,   Prosthetic devices, 54-55, 62, 65, 76, 78, 83
Case management, 72, 87, 96, 123, 145                   97, 140                                             Psychologist, 17, 63, 97, 99, 101
Casts, 62, 64, 78, 80                                Insulin, 56, 105                                       Psychotherapy, 96-100
Catastrophic protection, 30-31                       Insulin pumps, 56                                      Radiation therapy, 22, 50, 80
CHAMPVA, 136                                         Laboratory and pathology services, 20, 37-38,          Renal dialysis, 18, 50, 80
Chemotherapy, 50, 80                                    39-40, 44, 45, 78, 79, 80, 81-83, 92, 94, 151       Reproductive services, 48-49, 105
Chiropractic manipulative treatment, 59              Magnetic Resonance Imaging (MR1s),                     Retail Pharmacy Program, 13, 17, 23, 101-104,
Cholesterol tests, 39, 151                              CT scans, PET scans, 38, 81, 145                        106-108, 109, 125, 132, 134. 151
Circumcision, 46, 62                                 Mail Service Prescription Drug Program, 23, 10 1 -     Room and board, 21, 37, 77, 79, 98
Claims and claims filing, 131-133                        104, 110, 125-126, 131, 132-133, 134, 151          Second surgical opinion, 36
Clinical trials, 22, 67, 71-72,130, 138, 147, 152    Mammograms, 40                                         Skilled nursing facility care, 51, 57, 86, 108, 146
Cognitive rehabilitation therapy, 51, 82             Maternity care, 18, 24, 45-47, 78, 81, 82, 83          Smoking and tobacco cessation, 60, 105, 112, 121
Coinsurance, 26, 146                                 Medicaid, 137                                          Social worker, 17, 63, 96, 97, 99
Colorectal cancer tests, 40                          Medical foods, 57, 148                                 Specialty Drug Pharmacy Program, 101-103, 108,
Confidentiality, 14                                  Medically necessary, 21-25, 129, 148                       111,125,131,133,151,152
Congenital anomalies, 21, 55, 62, 65, 76, 146        Medicare, 2, 21, 57, 74, 86, 87, 98, 104, 108, 110,    Speech-generating devices, 56
Contraceptive devices and drugs, 47, 48, 105, 106,      114, 129, 131, 136, 139-144                         Speech therapy, 18, 51, 82, 88, 131
    108, 110                                         Member/Non-member facilities, 13-14, 29-30,            Stem cell transplants, 19, 22, 50, 67-74
Coordination of benefits, 136-144                        145-151                                            Sterilization procedures, 47, 48, 62, 64
Copayments, 26, 146                                  Mental health, 17, 45, 63,96-100, 148-149              Subrogation, 137-138
Cosmetic surgery, 64, 65, 129, 146                   Neurological testing, 38, 82                           Substance abuse, 17, 39, 96-100, 148, 149, 151
Cost-sharing, 26, 146                                Never Events, 8, 129, 148                              Surgery, 21, 22, 45, 61-66, 76, 80
Covered providers, 17-19                             Newbom care, 36, 44, 46                                   Assistant surgeon, 20, 35, 45, 61, 62
Custodial care, 18, 79, 100, 129, 146                Nurse, 18, 45, 58, 75, 77, 86, 87, 98, 101, 121, 131      Multiple procedures, 64
Deductible, 26, 146                                  Nutritional counseling, 36, 40, 44, 63, 78                Oral and maxillofacial, 66
Definitions, 145-153                                 Obstetrical care, 18, 24, 45-47, 78, 81, 82, 83           Outpatient, 21, 61-66, 76, 80
Dental care, 13, 30, 66, 115-120, 124, 131           Occupational therapy. 18, 51, 82, 88, 131                 Reconstructive, 65
Dept. of Defense (DoD) facilities (MTFs), 31         Office visits, 36, 39, 44, 97, 151                     Syringes, 105
Diabetes Management Incentive Program, 122           Oral statements, 5                                     Temporary Continuation of Coverage (TCC),
Diabetic education, 17, 60, 80                       Orthopedic devices, 54-55, 83                              12, 142
Diagnostic services, 36-38, 78-79, 81-83, 92, 94     Osteopathic manipulative treatment, 59                 Transplants, 19, 22, 50, 61, 67-74, 138, 152
Disputed claims process, Post-service claims, 134-   Ostomy and catheter supplies, 57                       TRICARE, 136
    135; Pre-service claims, 25                      Other covered health care professionals, 17-18         Urgent care centers, 93, 94
Donor expenses (transplants), 73, 74                 Out-of-pocket expenses. 26-31, 149-151                 Urgent care claims, 24, 25, 135. 153
Durable medical equipment, 56-57, 83, 88, 108,       Outpatient facility benefits, 80-83                    VA facilities, 31, 144
    129, 131, 146                                    Overpayments, 31                                       Vision services, 44, 52-53
Emergency, 20, 24, 34, 77, 90, 91-95, 115, 124,      Overseas claims, 30, 113, 124-126                      Weight control, 21, 61, 62-63, 76, 121, 122, 127
    144, 150, 151                                    Oxygen, 56, 57, 78, 80, 88, 129, 130                   Wheelchairs, 56, 90, 95
Enrollment questions, 9-12, 17, 20                   Pap tests, 40                                          Workers' compensation, 135, 137, 138, 142
Exclusions, 129-130                                  Participating/Non-participating providers, 13-14,      X-rays, 20, 37-38, 39, 82, 138, 151
Experimental or investigational, 67, 129, 134, 147      19, 23, 27-30, 31, 149-151
2015 Blue Cross and Blue Shield
Service Benefit Plan                                                         156                                                                        Index
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 159 of 162




          Summary of benefits for the Blue Cross and Blue Shield Service Benefit Plan
                                   Standard Option — 2015
Do not rely on this chart alone. All benefits are subject to the definitions, limitations, and exclusions in this brochure. On this page
we summarize specific expenses we cover, for more detail, look inside.
If you want to enroll or change your enrollment in this Plan, be sure to put the correct enrollment code from the cover on your
enrollment form.
Below, an asterisk (*) means the item is subject to the $350 per person ($700 per family) calendar year deductible. If you use a Non-
PPO physician or other health care professional, you generally pay any difference between our allowance and the billed amount, in
addition to any share of our allowance shown below.

     Standard Option Benefits                                                   'Sr ou pay                                        Page
Medical services provided by physicians:
• Diagnostic and treatment services           PPO: Nothing for preventive care; 15%* of our allowance; $20 per office
  provided in the office                      visit for primary care physicians and other health care professionals;          36-37,
                                              $30 per office visit for specialists                                            39-44
                                              Non-PPO: 35%* of our allowance
Services provided by a hospital:
• Inpatient                                   PPO: $250 per admission
                                                                                                                              77-79
                                              Non-PPO: $350 per admission, plus 35% of our allowance
• Outpatient                                  PPO: 15%* of our allowance
                                                                                                                              80-83
                                              Non-PPO: 35%* of our allowance
Emergency benefits:
• Accidental injury                           PPO: Nothing for outpatient hospital and physician services within 72
                                              hours; regular benefits thereafter
                                              Non-PPO: Any difference between the Plan allowance and billed amount        91-95
                                              for outpatient hospital and physician services within 72 hours; regular
                                              benefits thereafter
                                              Ambulance transport services: Nothing
• Medical emergency                           PPO urgent care: $30 copayment; PPO and Non-PPO emergency room
                                              care: 15%* of our allowance; Regular benefits for physician and hospital
                                              care* provided in other than the emergency room/PPO urgent care center      91, 94-95
                                              Ambulance transport services: $100 per day for ground ambulance (no
                                              deductible); $150 per day for air or sea ambulance (no deductible)
Mental health and substance abuse             PPO: Regular cost-sharing, such as $20 office visit copay; $250 per
treatment                                     inpatient admission
                                              Non-PPO: Regular cost-sharing, such as 35%* of our allowance for office     96-100
                                              visits; $350 per inpatient admission to Member facilities, plus 35% of our
                                              allowance
Prescription drugs                            Retail Pharmacy Program:
                                              • PPO: 20% of our allowance generic (15% if you have Medicare)/
                                                 30% of our allowance preferred brand-name/45% of our allowance
                                                 non-preferred brand-name
                                              • Non-PPO: 45% of our allowance (AWP)
                                                                                                                          101-114
                                              Mail Service Prescription Drug Program:
                                              • $15 generic ($10 if you have Medicare)/$80 preferred brand-name/
                                                 $105 non-preferred brand-name per prescription; up to a 90-day supply
                                              Specialty Drug Pharmacy Program:
                                              • See inside for details
                                                                                    Standard Option Summary — continued on next page
2015 Blue Cross and Blue Shield
Service Benefit Plan                                               157                                        Standard Option Summary
      Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 160 of 162




         Summary of benefits for the Blue Cross and Blue Shield Service Benefit Plan
                            Standard Option — 2015 (continued)
Dental care                               Scheduled allowances for diagnostic and preventive services, fillings, and
                                                                                                                         66, 115-
                                          extractions; regular benefits for dental services required due to accidental
                                                                                                                         119
                                          injury and covered oral and maxillofacial surgery

Special features: Health Tools; Blue Health Assessment; MyBlue® Customer eService; Diabetes Management incentive
Program; National Doctor & Hospital FinderSM; Healthy Families; WalkingWorks° Wellness Program; travel                   121-123
benefit/services overseas; Care Management Programs; and Flexible benefits option

Protection against catastrophic costs     • Self Only: Nothing after $5,000 (PPO) or $7,000 (PPO/Non-PPO) per
(your catastrophic protection out-of-       contract per year
pocket maximum)                           • Self and Family: Nothing after $6,000 (PPO) or $8,000 (PPO/Non-PPO)          30-31
                                            per contract per year
                                          Note: Some costs do not count toward this protection.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                          158                                         Standard Option Summary
         Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 161 of 162




          Summary of benefits for the Blue Cross and Blue Shield Service Benefit Plan
                                     Basic Option — 2015
Do not rely on this chart alone. All benefits are subject to the definitions, limitations, and exclusions in this brochure. On this page
we summarize specific expenses we cover, for more detail, look inside.
If you want to enroll or change your enrollment in this Plan, be sure to put the correct enrollment code from the cover on your
enrollment form.
Basic Option does not provide benefits when you use Non-preferred providers. For a list of the exceptions to this requirement, see
page 20. There is no deductible for Basic Option.
        1:1:iSiC ()pticat Beac:fit,                                             S ou pad•                                       Page
Medical services provided by physicians:
• Diagnostic and treatment services           PPO: Nothing for preventive care; $25 per office visit for primary care
  provided in the office                      physicians and other health care professionals; $35 per office visit for         36-37,
                                              specialists                                                                      39-44
                                              Non-PPO: You pay all charges
Services provided by a hospital:
• Inpatient                                   PPO: $175 per day up to $875 per admission
                                                                                                                               77-79
                                              Non-PPO: You pay all charges
• Outpatient                                  PPO: $100 per day per facility
                                                                                                                               80-83
                                              Non-PPO: You pay all charges
Emergency benefits:
• Accidental injury                            PPO: $35 copayment for urgent care; $125 copayment for emergency room
                                               care
                                               Non-PPO: $125 copayment for emergency room care; you pay all charges            91_95
                                               for care in settings other than the emergency room
                                               Ambulance transport services: $100 per day for ground ambulance; $150
                                               per day for air or sea ambulance
• Medical emergency                            Same as for accidental injury                                                   91, 94-95
Mental health and substance abuse              PPO: Regular cost-sharing, such as $25 office visit copayment; $175 per
treatment                                      day up to $875 per inpatient admission                                          96-100
                                               Non-PPO: You pay all charges
Prescription drugs                             Retail Pharmacy Program:
                                               • PPO: $10 generic/$45 preferred brand-name per prescription/50%
                                                 coinsurance ($55 minimum) for non-preferred brand-name drugs
                                                                                                                               101-114
                                               • Non-PPO: You pay all charges
                                               Specialty Drug Pharmacy Program:
                                               • See inside for details
Dental care                                 PPO: $25 copayment per evaluation (exam, cleaning, and X-rays); most
                                            services limited to 2 per year, sealants for children up to age 16;
                                                                                                                               66 115-
                                            $25 copayment for dental services required due to accidental injury; regular
                                                                                                                               116, 120
                                            benefits for covered oral and maxillofacial surgery
                                            Non-PPO: You pay all charges
Special features: Health Tools; Blue Health Assessment; MyBlue.Customer eService; Diabetes Management Incentive
Program; National Doctor & Hospital Finders/4; Healthy Families; Walking Works° Wellness Program; travel                        121-123
benefit/services overseas; Care Management Programs; and Flexible benefits option
Protection against catastrophic costs          • Self Only: Nothing after $5,500 (PPO) per contract per year
(your catastrophic protection out-of-          • Self and Family: Nothing after $7,000 (PPO) per contract per year             30-31
pocket maximum)                                Note: Some costs do not count toward this protection.




2015 Blue Cross and Blue Shield
Service Benefit Plan                                               159                                            Basic Option Summary
           Case 1:18-cv-03151-TJK Document 1-1 Filed 12/31/18 Page 162 of 162




                                        2015 Rate Information for the
                                Blue Cross and Blue Shield Service Benefit Plan
Non-Postal rates apply to most non-Postal employees. If you are in a special enrollment category, refer to the Guide to Federal
Benefits for that category or contact the agency that maintains your health benefits enrollment.
Postal rates apply to Postal Service employees. They are shown in special Guides published for APWU (including Material
Distribution Center and Operating Services), NALC, NPMHU, and NRLCA Career Postal Employees (see RI 70-2A); Information
Technology/Accounting Services employees (see RI 70-211); Nurses (see RI 70-2N); Postal Service Inspectors and Office of
Inspector General (OIG) law enforcement employees and Postal Career Executive Service employees (see R1 70-2IN); and non-career
employees (see RI 70-8PS).
Postal Category I rates apply to career employees who are members of the APWU, NALC, NPMHU, or NRLCA bargaining units.
Postal Category 2 rates apply to career non-bargaining unit, non-executive, non-law enforcement employees, and non-law
enforcement Inspection Service and Forensics employees.
For further assistance, Postal Service employees should call:
Human Resources Shared Service Center
1-877-477-3273, option 5
TTY: 1-866-260-7507
Postal rates do not apply to non-career postal employees, postal retirees, or associate members of any postal employee organization
who are not career postal employees. Refer to the applicable Guide to Federal Benefits.
Premiums for Tribal employees are shown under the monthly non-postal column. The amount shown under employee contribution is
the maximum you will pay. Your Tribal employer may choose to contribute a higher portion of your premium. Please contact your
Tribal Benefits Officer for exact rates.

                                                         :,.:Non-Postal Premium                            Postal Premium

                                                  Biweekly.                       Monthly                      Biweekly

                                                                                                      Category 1      Category 2
                          Enrollment                         Your           Gov't           Your        Your:           Your
                            Code                             Share          Share,'         Share       Shire           Share

   Standard
   Option :                   104                           $91.03         $437.69         $197.23                       $91.03
   Self Only

   Standard •
   Option:                    105                          $213.31                         $462.17                      $21331
  :Self and'Family

   Basia Otition.
   telfOnly
                              111           $190.22         $63.40         - $412.13       $137.38       'S50.09         $63.40

   1 Basic..0
                              112          ;$445.40        $148.46         - $965.03       $321.67      $117.29         $148.46
    Self




2015 Blue Cross and Blue Shield
Service Benefit Plan                                                 /60                                                          Rates
